               Case 18-11145-LSS            Doc 576      Filed 10/24/18       Page 1 of 182



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

     _________________________________________
                                               )
     In re:                                    )                    Chapter 11
                                               )
     THE RELAY SHOE COMPANY, LLC, et al.,      )                    Case No. 18-11145 (LSS)
                                               )
                 Debtors.1                     )                    (Jointly Administered)
                                               )
                                               )
                                               )
                                               )
     _________________________________________ )


                 AFFIDAVIT OF SERVICE OF SOLICITATION MATERIALS


 I, Craig E. Johnson, depose and say that:

        1.        I am employed by Prime Clerk LLC (“Prime Clerk”), the claims and noticing

agent and administrative advisor for the Debtors in the above-captioned Chapter 11 cases. At my

direction and under my supervision, employees of Prime Clerk caused the following materials to be

served:

                  a. a flash drive containing PDF images of the: (i) Combined Disclosure
                     Statement and Chapter 11 Plan of Liquidation [Docket No. 554] with all
                     exhibits thereto and (ii) Order (A) Approving the Disclosure Statement as Set
                     Forth in the Combined Plan and Disclosure Statement on an Interim Basis,
                     (B) Establishing Procedures for Solicitation and Tabulation of Votes to
                     Accept or Reject the Combined Plan and Disclosure Statement, (C)
                     Approving the Forms of Ballot and Solicitation Materials, (D) Establishing
                     the Voting Record Date, (E) Scheduling a Confirmation Hearing and

 1
   The debtors and debtors in possession in these cases and the last four digits of their respective Employer
 Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
 LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
 (4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
 (f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
 Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
 Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
 address is 1220 Washington Street, West Newton, Massachusetts 02465.
            Case 18-11145-LSS        Doc 576       Filed 10/24/18   Page 2 of 182



                   Deadline for Filing Objections to Final Approval of the Combined Plan and
                   Disclosure Statement and Confirmation Thereof, and (F) Approving the
                   Related Form of Notice [ Docket No. 557] (collectively, the “Disclosure
                   Statement Flash Drive”);

               b. the Notice of (I) Establishment of Solicitation and Voting Procedures and (II)
                  Final Hearing on Confirmation of Combined Plan and Disclosure Statement, a
                  copy of which is attached as Exhibit A (the “Confirmation Hearing Notice”);

               c. the Class 2 Ballot for Voting to Accept or Reject the Combined Disclosure
                  Statement and Chapter 11 Plan of Liquidation Proposed by the Debtors, a form
                  of which is attached hereto as Exhibit B (the “Class 2 Ballot”);

               d. the Class 4 Ballot for Voting to Accept or Reject the Combined Disclosure
                  Statement and Chapter 11 Plan of Liquidation Proposed by the Debtors, a form
                  of which is attached hereto as Exhibit C (the “Class 4 Ballot”); and

               e. a pre-addressed, postage paid return envelope (the “Return Envelope”), a
                  sample of which is not attached hereto.

       2.      Unless otherwise stated, on October 19, 2018, at my direction and under my

supervision, employees of Prime Clerk caused true and correct copies of the above materials to

be served as follows:

               a. the Disclosure Statement Flash Drive, Confirmation Hearing Notice, Class 2
                  Ballot and Return Envelope were served via First Class Mail on the parties
                  identified on the service list attached hereto as Exhibit D;

               b. the Disclosure Statement Flash Drive, Confirmation Hearing Notice, Class 4
                  Ballot and Return Envelope were served via First Class Mail on the parties
                  identified on the service list attached hereto as Exhibit E;

               c. the Disclosure Statement Flash Drive and Confirmation Hearing Notice were
                  served via First Class Mail on the Core/2002 Service List attached hereto as
                  Exhibit F; and

               d. the Confirmation Hearing Notice was served via First Class Mail on the
                  parties identified on the service list attached hereto as Exhibit G.




                                               2
            Case 18-11145-LSS             Doc 576       Filed 10/24/18   Page 3 of 182




State of New York
Cou.!ili'._ of New York



Subscribed and sworn to (or affirmed) before me on October 24, 2018, by Craig E. Johnson,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.




                      MARI< M BROWN
             NOTARY PUBLIC-STATE OF NEW YORI<
                     No. 02BR6305738
               Qucllfled In New York County
             My Commission Expires JUAlo! A, 1 ee_�.1.,:2-




                                                                                    SRF 28244
                                                    3
Case 18-11145-LSS   Doc 576   Filed 10/24/18   Page 4 of 182




                      EXHIBIT A
                 Case 18-11145-LSS           Doc 576        Filed 10/24/18        Page 5 of 182
28244-01




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                          Chapter 11
                                          )
THE RELAY SHOE COMPANY, LLC, et al.,      )                          Case No. 18-11145 (LSS)
                                          )
                    1
            Debtors.                      )                          (Jointly Administered)
                                          )
                                          )                          Re: Docket Nos. 554 & 557
_________________________________________ )

               NOTICE OF (I) ESTABLISHMENT OF SOLICITATION AND VOTING
               PROCEDURES AND (II) FINAL HEARING ON CONFIRMATION OF
                     COMBINED PLAN AND DISCLOSURE STATEMENT

               PLEASE TAKE NOTICE OF THE FOLLOWING:

             1.      On October 16, 2018, the above-captioned debtors and debtors in
possession (collectively, the “Debtors”) filed the Combined Disclosure Statement and
Chapter 11 Plan of Liquidation [Docket No. 554] (as may be amended, modified and/or
supplemented, the “Combined Plan and Disclosure Statement”).2
               2.     Pursuant to an order, dated October 16, 2018 [Docket No. 557] (the
“Interim Approval and Procedures Order”), the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) approved the Disclosure Statement set forth in
the Combined Plan and Disclosure Statement on an interim basis for solicitation purposes only.
              3.      A hearing (the “Confirmation Hearing”) to consider (a) final approval of
the Combined Plan and Disclosure Statement as containing adequate information within the
meaning of Section 1125 of the Bankruptcy Code and (b) confirmation of the Combined Plan
and Disclosure Statement will be held before the Honorable Laurie Selber Silverstein, United
States Bankruptcy Judge, in Courtroom 2 of the United States Bankruptcy Court for the District
of Delaware, 824 North Market Street, 6th Floor, Wilmington, Delaware 19801, on November
28, 2018 at 10:00 a.m. (Eastern Time). The Confirmation Hearing may be continued from time
to time without further notice other than the announcement by the Debtors in open court of the

           1
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.
           2
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Combined Plan and Disclosure Statement.
            Case 18-11145-LSS         Doc 576       Filed 10/24/18   Page 6 of 182
28244-01




adjourned date(s) at the Confirmation Hearing or any continued hearing or as indicated in any
notice filed with the Bankruptcy Court.
                4.     All objections and responses to confirmation of the Plan or the final
approval of the adequacy of the Combined Plan and Disclosure Statement must: (1) be in
writing; (2) comply with the Bankruptcy Rules and the Local Rules; (3) state the name and
address of the objecting party and the amount and nature of the claim or interest owned by such
entity; (4) state with particularity the legal and factual basis for such objections, and, if
practicable, a proposed modification to the Plan that would resolve such objections; and (5) be
filed with the Court with proof of service thereof and served upon the following notice parties so
as to be actually received no later than 4:00 p.m. (Eastern Time) on November 19, 2018 (the
“Objection Deadline”): (a) counsel to the Debtors, Richards, Layton & Finger, P.A., 920 N.
King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins, collins@rlf.com, and Michael
J. Merchant, merchant@rlf.com; (b) counsel for the ABL Administrative Agent and DIP ABL
Agent, (i) Riemer Braunstein LLP, Three Center Plaza, 6th Floor, Boston, Massachusetts, 02108,
Attn: Donald E. Rothman, drothman@riemerlaw.com, Lon M. Singer, lsinger@riemerlaw.com,
Jaime Rachel Koff, jkoff@riemerlaw.com, and Jeremy Levesque, jlevesque@riemerlaw.com,
and (ii) Ashby & Geddes, 500 Delaware Ave., Wilmington, Delaware 19899, Attn: Greg Taylor,
GTaylor@ashbygeddes.com; (c) counsel for the Collateral Agent and DIP Notes Agent, (i)
Holland & Knight LLP, 131 South Dearborn Street, 30th Floor, Chicago, Illinois 60603 Attn:
Joshua Spencer, joshua.spencer@hklaw.com and (ii) Pachulski Stang Ziehl & Jones LLP, 919
North Market Street, 17th Floor, Wilmington, Delaware 19801, Attn: Bradford J. Sandler,
bsandler@pszjlaw.com and James E. O'Neill, joneill@pszjlaw.com; (d) counsel for the
Prepetition Noteholders and DIP Note Purchasers, (i) Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York 10022, Attn: My Chi To, mcto@debevoise.com and Daniel E.
Stroik, destroik@debevoise.com and (ii) Pachulski Stang Ziehl & Jones LLP, 919 North Market
Street, 17th Floor, Wilmington, Delaware 19801, Attn: Bradford J. Sandler,
bsandler@pszjlaw.com and James E. O'Neill, joneill@pszjlaw.com; (e) counsel to the
Committee, (i) Cooley LLP, 1114 Avenue of the Americas, New York, New York 10036 Attn:
Jay Indyke, jindyke@cooley.com and Robert Winning, rwinning@cooley.com, and (ii)
Whiteford, Taylor & Preston LLC, 405 North King Street, Suite 500, Wilmington, Delaware
19801, Attn: Christopher M. Samis, csamis@wtplaw.com and L. Katherine Good,
kgood@wtplaw.com; and (f) the U.S. Trustee, 844 King Street, Suite 2207, Wilmington,
Delaware 19801, Attn: Brya M. Keilson, brya.keilson@usdoj.gov.
               5.      Pursuant to the Interim Approval and Procedures Order, the Bankruptcy
Court approved the use of certain materials in the solicitation of votes to accept or reject the
Combined Plan and Disclosure Statement and certain procedures for the tabulation of votes to
accept or reject the Combined Plan and Disclosure Statement. If you are a holder of a Claim
against the Debtors as of October 12, 2018 and entitled to vote, you have received with this
Notice a ballot form (a “Ballot”) and instructions for completing the Ballot.
                6.      For a vote to accept or reject the Combined Plan and Disclosure Statement
to be counted, the holder of a Ballot must complete all required information on the Ballot,
execute the Ballot and return the completed Ballot in accordance with the instructions so that it
is received by 5:00 p.m. (Eastern Time) on November 19, 2018 (the “Voting Deadline”).
Failure to follow the instructions included with the Ballot, or to return a properly completed
Ballot so that it is received by the Voting Deadline, may disqualify such Ballot and vote on the



                                                2
            Case 18-11145-LSS         Doc 576       Filed 10/24/18   Page 7 of 182
28244-01




Combined Plan and Disclosure Statement. You may also be eligible to submit a Ballot
electronically through the online balloting portal. If you wish to do so, please visit the
following web address and follow the instructions on that web address:
https://cases.primeclerk.com/rockport. The rules and procedures for the tabulation of the votes
are outlined in the Interim Approval and Procedures Order.
                7.      If a holder of a Claim wishes to challenge the allowance or disallowance
of a Claim for voting purposes under the Vote Tabulation Procedures (as defined in the Interim
Approval and Procedures Order), such person or entity must file a motion, pursuant to
Bankruptcy Rule 3018(a), for an order temporarily allowing its Claim in a different amount or
classification for purposes of voting to accept or reject the Combined Plan and Disclosure
Statement (a “Rule 3018 Motion”) and serve the Rule 3018 Motion on the Debtors so that it is
received no later than 4:00 p.m. (Eastern Time) on November 13, 2018. The Debtors, or any
other party in interest, shall have until 4:00 p.m. (Eastern Time) on November 19, 2018 to file
and serve any responses to such motions. Unless the Bankruptcy Court orders otherwise, such
Claim will not be counted for voting purposes in excess of the amount determined in accordance
with the Vote Tabulation Procedures.
               8.      Article XIII.E.2 of the Combined Plan and Disclosure Statement
provides that, to the fullest extent permitted under applicable law, all of the Releasing
Parties shall be deemed fully, completely, unconditionally, irrevocably, and forever to
release the Released Parties of and from any and all Claims and Causes of Action and any
other all other interests, obligations, suits, judgments, damages, demands, debts, rights,
remedies, setoffs and liabilities whatsoever, whether accrued or unaccrued, whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, whether known or
unknown, foreseen or unforeseen, existing before the Effective Date, as of the Effective
Date or arising thereafter, in law, at equity, whether for tort, contract, violations of statutes
(including but not limited to the federal or state securities laws), or otherwise, based in
whole or in part upon any act or omission, transaction, event, or other occurrence or
circumstances, whether direct or derivative, existing or taking place prior to or on the
Effective Date arising from or related in any way to (i) the Debtors or their operations; (ii)
the Chapter 11 Cases or the Canadian Proceeding; (iii) any investment by any Releasing
Party or Released Party in the Debtors or the purchase, sale, transfer, or rescission of the
purchase, sale, or transfer of any security, asset, right, or interest in the Debtors; (iv) any
action or omission with respect to any indebtedness under which the Debtors are or were a
borrower or guarantor, or any equity investment in the Debtors, including the 2017
Transaction; (v) the subject matter of, or the transactions or events giving rise to, any
Claim or Interest in the Chapter 11 Cases or the Canadian Proceeding; (vi) the negotiation,
formulation, preparation, entry into, administration of, or dissemination of the (a) the
Prepetition ABL Credit Agreement, (b) the Prepetition Note Purchase Agreement, (c) the
Sale Documents; (d) the DIP ABL Credit Agreement; (e) the DIP Note Purchase
Agreement; (f) the Combined Plan and Disclosure Statement; and (g) any other action or
omission, transaction, agreement, event or other occurrence taking place on or before the
Effective Date, including the 2017 Transaction, other than with respect to Claims, Causes
of Action or liabilities arising out of or relating to any act or omission of a Released Party
that is determined by a Final Order of a court of competent jurisdiction to constitute actual
fraud, willful misconduct, or gross negligence. IF YOU ARE ENTITLED TO VOTE ON
THE COMBINED PLAN AND DISCLOSURE STATEMENT, YOU MAY BE ABLE TO


                                                3
            Case 18-11145-LSS       Doc 576       Filed 10/24/18   Page 8 of 182
28244-01




OPT-OUT OF SUCH RELEASES BY FOLLOWING THE INSTRUCTIONS ON YOUR
BALLOT. PLEASE REVIEW YOUR BALLOT CAREFULLY.


PLEASE BE ADVISED THAT IF YOUR CLAIM IS UNIMPAIRED UNDER THE COMBINED PLAN
AND DISCLOSURE STATEMENT, YOU WILL BE DEEMED TO HAVE GRANTED THE
RELEASES CONTAINED IN ARTICLE XIII.E.2 OF THE COMBINED PLAN AND DISCLOSURE
STATEMENT UNLESS YOU FILE AND SERVE AN OBJECTION TO SUCH RELEASES BY THE
OBJECTION DEADLINE IN ACCORDANCE WITH PARAGRAPH 4 HEREOF.


              9.      For more information about the Solicitation Procedures, please contact
Prime Clerk LLC (the “Balloting Agent”), by phone at 844-224-1137 (U.S. and Canada) or 917-
962-8896 (international), or by email at rockportballots@primeclerk.com To obtain a copy of
the Combined Plan and Disclosure Statement or any related documents, please contact the
Balloting Agent or visit the Debtors’ case website: https://cases.primeclerk.com/rockport.
Please note that the Balloting Agent is not permitted to give legal advice.
Dated: October 16, 2018
       Wilmington, Delaware
                                            /s/ Amanda R. Steele
                                             Mark D. Collins (No. 2981)
                                             Michael J. Merchant (No. 3854)
                                             Amanda R. Steele (No. 5530)
                                             Brendan J. Schlauch (No. 6115)
                                             RICHARDS, LAYTON & FINGER, P.A.
                                             One Rodney Square
                                             920 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: 302-651-7700
                                             Fax: 302-651-7701
                                             Email: collins@rlf.com
                                                    merchant@rlf.com
                                                    steele@rlf.com
                                                    schlauch@rlf.com

                                              Counsel to the Debtors and Debtors in Possession




                                              4
Case 18-11145-LSS   Doc 576   Filed 10/24/18   Page 9 of 182



                      EXHIBIT B
                 Case 18-11145-LSS           Doc 576       Filed 10/24/18        Page 10 of 182
28244-04




No person has been authorized to give any information or advice, or to make any representation,
other than what is included in the Combined Plan and Disclosure Statement accompanying this
Ballot.1
Please note that, even if you intend to vote to reject the Combined Plan and Disclosure Statement,
you must still read, complete, and execute this entire Ballot.
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                          Chapter 11
                                          )
THE RELAY SHOE COMPANY, LLC, et al.,      )                          Case No. 18-11145 (LSS)
                                          )
                    2
            Debtors.                      )                          (Jointly Administered)
                                          )
_________________________________________ )

                    BALLOT FOR VOTING TO ACCEPT OR REJECT THE
               COMBINED DISCLOSURE STATEMENT AND CHAPTER 11 PLAN OF
                       LIQUIDATION PROPOSED BY THE DEBTORS

                  CLASS 2: PREPETITION NOTE CLAIMS AGAINST THE U.S. DEBTORS

         The Relay Shoe Company, LLC (f/k/a The Rockport Company, LLC) (“Rockport”)
 and certain of its affiliates that are debtors and debtors in possession (collectively, the
 “Debtors”) are soliciting votes with respect to the Combined Disclosure Statement and
 Chapter 11 Plan of Liquidation [Docket No. 554] (as it may be amended, supplemented, or
 modified, the “Combined Plan and Disclosure Statement”), from the Holders of certain
 impaired claims against the Debtors. All capitalized terms used but not defined herein or in the
 enclosed voting instructions have the meanings ascribed to such terms in the Combined Plan
 and Disclosure Statement. If you have any questions on how to properly complete this Ballot,
 please contact Prime Clerk LLC (the “Balloting Agent”) by phone at 844-224-1137 (U.S. and
 Canada) or 917-962-8896 (international), or by email at rockportballots@primeclerk.com.


           1
           All capitalized terms used but not defined herein or in the enclosed voting instructions have the meanings
ascribed to them in the Combined Plan and Disclosure Statement.
         2
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.
              Case 18-11145-LSS        Doc 576       Filed 10/24/18   Page 11 of 182
28244-04




         On October 16, 2018, the Court entered the Interim Approval and Procedures Order
 [Docket No. 557], approving on an interim basis the adequacy of the Disclosure Statement as
 set forth in the Combined Plan and Disclosure Statement. Your rights are described in the
 Interim Approval and Procedures Order and the Combined Plan and Disclosure Statement,
 which are included in the Solicitation Package you are receiving with this Ballot. At the
 Confirmation Hearing, the Debtors will seek final approval of the adequacy of the Combined
 Plan and Disclosure Statement, as well as confirmation of the Combined Plan and Disclosure
 Statement.

        On or before November 9, 2018 the Debtors will file any supplements to the
 Combined Plan and Disclosure Statement, copies of which will be available free of charge at
 the Debtors’ case website: https://cases.primeclerk.com/rockport.

       THIS BALLOT IS TO BE USED FOR VOTING BY HOLDERS OF CLASS 2
           PREPETITION NOTE CLAIMS AGAINST THE U.S. DEBTORS.

                                   VOTING INSTRUCTIONS

           You should review the Combined Plan and Disclosure Statement before you vote.
           You may wish to seek independent legal advice concerning the Combined Plan
           and Disclosure Statement and your classification and treatment under the
           Combined Plan and Disclosure Statement. Your claim has been placed in Class 2
           under the Combined Plan and Disclosure Statement. If you hold claims in more
           than one class, you will receive a ballot for each class in which you are entitled to
           vote.

 1.        This Ballot is submitted to you to solicit your vote to accept or reject the Combined
           Plan and Disclosure Statement. PLEASE READ THE COMBINED PLAN AND
           DISCLOSURE STATEMENT CAREFULLY BEFORE COMPLETING THIS
           BALLOT.

 2.        The Combined Plan and Disclosure Statement will be accepted by Class 2 if it is
           accepted by the Holders of two-thirds in amount and more than one-half in number of
           Claims in such Class voting on the Combined Plan and Disclosure Statement. In the
           event that Class 2 rejects the Combined Plan and Disclosure Statement, the Court may
           nevertheless confirm the Combined Plan and Disclosure Statement and thereby make it
           binding on Holders of Claims in such Class if at least one other Class of Claims
           impaired under the Combined Plan and Disclosure Statement has accepted the
           Combined Plan and Disclosure Statement and the Court finds that the Combined Plan
           and Disclosure Statement does not unfairly discriminate against, and accords fair and
           equitable treatment to, the Holders of Claims in such Class and all other Classes of
           Claims and Interests rejecting the Combined Plan and Disclosure Statement, and
           otherwise satisfies the requirements of Section 1129(b) of the Bankruptcy Code. If the
           Combined Plan and Disclosure Statement is confirmed by the Court, all Holders of
           Claims against and Interests in the Debtors (including those Holders who abstain from
           voting on or reject the Combined Plan and Disclosure Statement, and those Holders
                                                 2
                Case 18-11145-LSS       Doc 576        Filed 10/24/18    Page 12 of 182
28244-04




           who are not entitled to vote on the Combined Plan and Disclosure Statement) will be
           bound by the confirmed Plan and the transactions contemplated thereby.

 3.        To properly complete this Ballot, you must follow the procedures described below:

           a.      make sure to supply the information requested in Item 1 below;

           b.      cast a vote to accept or reject the Combined Plan and Disclosure Statement by
                   checking the appropriate box in Item 2 below;

           c.      if you are completing this Ballot on behalf of another person or entity, indicate
                   your relationship with such person or entity and the capacity in which you are
                   signing. You may be requested to provide satisfactory evidence of your
                   authority to so act (e.g., a power of attorney or a certified copy of board
                   resolutions authorizing you to so act);

           d.      if you also hold Claims in other Classes entitled to vote, you should receive a
                   different Ballot for each such Claim. Your vote will be counted in determining
                   acceptance or rejection of the Combined Plan and Disclosure Statement by a
                   particular Class only if you complete, sign and return the Ballot labeled for that
                   Class in accordance with the instructions on that Ballot;

           e.      if you believe that you have received the wrong Ballot, please contact the
                   Balloting Agent, Prime Clerk LLC by phone at 844-224-1137 (U.S. and
                   Canada)     or    917-962-8896    (international), or    by    email    at
                   rockportballots@primeclerk.com;

           f.      fill in all of the information sought under Item 4 below including your name
                   and mailing address;

           g.      sign and date your Ballot where indicated in Item 4 below;

           h.      return your Ballot in one of the following methods:

                   1.    Via Online Portal. Please visit https://cases.primeclerk.com/rockport.
                   Click on the “Submit E-Ballot” section of the website and follow the
                   instructions to submit your Ballot.

                   IMPORTANT NOTE: You will need the following information to retrieve and
                   submit your customized electronic Ballot:

                   Unique E-Ballot ID#:

                   The Balloting Agent’s online portal is the sole manner in which Ballots
                   will be accepted via electronic or online transmission. Ballots submitted
                   by facsimile, email or other means of electronic transmission will not be
                   counted.

                                                   3
                Case 18-11145-LSS      Doc 576        Filed 10/24/18   Page 13 of 182
28244-04




                   Each E-Ballot ID# is to be used solely for voting only those Claims described
                   in Item 1 of your electronic Ballot. Please complete and submit an electronic
                   Ballot for each E-Ballot ID# you receive, as applicable.

                                               OR

                   2.     Via Paper Ballot. Please deliver the Ballot to the Balloting Agent by
                   either regular mail, overnight mail or hand delivery to the Balloting Agent at
                   the following address: Rockport Ballot Processing, c/o Prime Clerk LLC, 830
                   Third Avenue, 3rd Floor, New York, NY 10022. Ballots will NOT be
                   accepted by email, telecopy, facsimile, or other electronic means of
                   transmission (other than through the online portal).

                   Creditors who cast a Ballot using the Balloting Agent’s online portal should
                   NOT also submit a paper Ballot; and

           i.      in order for your vote to be counted, the Balloting Agent must receive all
                   Ballots with original signatures by no later than 5:00 p.m. (Eastern Time) on
                   November 19, 2018 (the “Voting Deadline”), unless such time is extended in
                   writing by the Debtors. For the avoidance of doubt, ballots submitted via the
                   online voting portal will deemed to contain an original signature.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT, IF YOU DID NOT
 RECEIVE A RETURN ENVELOPE WITH THIS BALLOT, IF YOU DID NOT RECEIVE A
 COPY OF THE COMBINED PLAN AND DISCLOSURE STATEMENT OR INTERIM
 APPROVAL AND PROCEDURES ORDER OR IF YOU NEED ADDITIONAL COPIES OF
 THIS BALLOT OR OTHER ENCLOSED MATERIALS, PLEASE CONTACT THE
 DEBTORS’ BALLOTING AGENT, PRIME CLERK LLC, BY PHONE AT 844-224-1137
 (U.S. AND CANADA) or 917-962-8896 (INTERNATIONAL), OR BY EMAIL AT
 ROCKPORTBALLOTS@PRIMECLERK.COM.        PLEASE DO NOT DIRECT ANY
 INQUIRIES TO THE COURT. PLEASE ALSO NOTE THAT THE BALLOTING AGENT
 IS NOT PERMITTED TO GIVE LEGAL ADVICE.

PLEASE COMPLETE THE FOLLOWING:
Item 1. Amount of Prepetition Note Claim Against the U.S. Debtors. The undersigned
hereby certifies that as of the Record Date, the undersigned was the holder (or authorized
signatory for a holder) of a Class 2 Prepetition Note Claim, without regard to any accrued but
unpaid interest.



                            Principal Amount of Prepetition Note Claim:

                                     $____________________



                                                  4
            Case 18-11145-LSS         Doc 576       Filed 10/24/18   Page 14 of 182
28244-04




 Item 2. Vote on the Combined Plan and Disclosure Statement. The undersigned Holder of
 a Prepetition Note Claim identified in Item 1 above hereby votes to:


                                      Check One Box Only

                          Accept the Combined Plan and Disclosure Statement

                                                 OR

                          Reject the Combined Plan and Disclosure Statement

 Item 3. Important Information about Third-Party Release.

 The Holder of the Prepetition Note Claim set forth in Item 1 above has not voted to accept
 the Combined Plan and Disclosure Statement and elects to:

                                  Opt Out of the Third-Party Release.


In connection with the foregoing, please carefully review the following:

                   If you vote to accept the Combined Plan and Disclosure Statement, you will
                    be a “Releasing Party” thereunder, and you will be deemed to provide the
                    Third-Party Release provided in Article XIII.E.2 thereof. If you vote to
                    accept the Combined Plan and Disclosure Statement, you cannot opt out of
                    giving such release.

                   If you vote to reject the Combined Plan and Disclosure Statement and wish
                    to opt out of the giving the Third-Party Release provided in Article XIII.E.2
                    thereof, you must submit this Ballot to the Balloting Agent by the Voting
                    Deadline and check the opt out box below.

                   If you do not vote on the Combined Plan and Disclosure Statement, but
                    wish to opt out of giving the Third-Party Release provided in Article
                    XIII.E.2 thereof, you must submit this Ballot by the Voting Deadline and
                    check the opt out box below.

If you (i) do not submit a Ballot by the Voting Deadline or (ii) submit a Ballot but do not vote to
accept or reject the Combined Plan and Disclosure Statement, and fail to check the opt out box
below, you will be deemed to consent to giving the Third-Party Release provided in Article
XIII.E.2.




                                                5
               Case 18-11145-LSS             Doc 576          Filed 10/24/18      Page 15 of 182
28244-04




Article XIII.E.2 of the Combined Disclosure Statement and Plan contains the following Release
provision:

Releases by Holders of Claims: To the fullest extent permitted under applicable law, all of
the Releasing Parties3 shall be deemed fully, completely, unconditionally, irrevocably, and
forever to release the Released Parties4 of and from any and all Claims and Causes of
Action and any other all other interests, obligations, suits, judgments, damages, demands,
debts, rights, remedies, setoffs and liabilities whatsoever, whether accrued or unaccrued,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, whether
known or unknown, foreseen or unforeseen, existing before the Effective Date, as of the
Effective Date or arising thereafter, in law, at equity, whether for tort, contract, violations
of statutes (including but not limited to the federal or state securities laws), or otherwise,
based in whole or in part upon any act or omission, transaction, event, or other occurrence
or circumstances, whether direct or derivative, existing or taking place prior to or on the
Effective Date arising from or related in any way to (i) the Debtors or their operations; (ii)
the Chapter 11 Cases or the Canadian Proceeding; (iii) any investment by any Releasing
Party or Released Party in the Debtors or the purchase, sale, transfer, or rescission of the
purchase, sale, or transfer of any security, asset, right, or interest in the Debtors; (iv) any
action or omission with respect to any indebtedness under which the Debtors are or were a
borrower or guarantor, or any equity investment in the Debtors, including the 2017
Transaction; (v) the subject matter of, or the transactions or events giving rise to, any
Claim or Interest in the Chapter 11 Cases or the Canadian Proceeding; (vi) the negotiation,
formulation, preparation, entry into, administration of, or dissemination of the (a) the
Prepetition ABL Credit Agreement, (b) the Prepetition Note Purchase Agreement, (c) the
Sale Documents; (d) the DIP ABL Credit Agreement; (e) the DIP Note Purchase
Agreement; (f) the Combined Plan and Disclosure Statement; and (g) any other action or
omission, transaction, agreement, event or other occurrence taking place on or before the
Effective Date, including the 2017 Transaction, other than with respect to Claims, Causes
of Action or liabilities arising out of or relating to any act or omission of a Released Party
that is determined by a Final Order of a court of competent jurisdiction to constitute actual
fraud, willful misconduct, or gross negligence.




          3
            As set forth in Article II.A.173 of the Combined Plan and Disclosure Statement, the term “Releasing
Parties” means (i) the Released Parties, (ii) each Holder of a Claim who is conclusively deemed to have accepted
the Plan and does not timely object to the releases provided in the Plan, (iii) each Holder of a Claim who votes to
accept the Plan, (iv) each Holder of a Claim who votes to reject the Plan and does not mark its ballot to indicate its
refusal to grant the Third-Party Release, (v) each Holder of a Claim who abstains from voting on the Plan and does
not mark its ballot to indicate its refusal to grant the Third-Party Release, and (vi) with respect to the foregoing
clauses (i) though (v), each of such Person’s Related Persons, in each case in their capacity as such.
Notwithstanding anything to the contrary in the Combined Plan and Disclosure Statement, Releasing Parties shall
not include any Holder of a Claim who is entitled to vote on the Plan, but such ballot was returned to the Balloting
Agent as undeliverable.
           4
          As set forth in Article II.A.172 of the Combined Plan and Disclosure Statement, the term “Released
Parties” means the Debtors, Prepetition Secured Parties, the Creditors’ Committee, the Information Officer, and the
DIP Lenders, in each case in their capacities as such, and each of their respective Related Persons.
                                                          6
            Case 18-11145-LSS         Doc 576        Filed 10/24/18   Page 16 of 182
28244-04




AS A HOLDER OF AN IMPAIRED CLAIM UNDER THE COMBINED PLAN AND
DISCLOSURE STATEMENT AND PLAN, YOU ARE DEEMED TO PROVIDE THE
RELEASE CONTAINED IN ARTICLE XIII.E.2 OF THE COMBINED PLAN AND
DISCLOSURE STATEMENT, AS SET FORTH ABOVE.

Item 4. Acknowledgements and Certification. By signing this Ballot, the undersigned
acknowledges that the undersigned has been provided with copies of the Interim Approval and
Procedures Order, the Combined Plan and Disclosure Statement, including all exhibits thereto,
and the Confirmation Hearing Notice. The undersigned certifies that (i) it is the Holder of the
Prepetition Note Claim identified in Item 1 above as of October 12, 2018 and (ii) it has full
power and authority to vote to accept or reject the Combined Plan and Disclosure Statement.
The undersigned further acknowledges that the Debtors’ solicitation of votes is subject to all
terms and conditions set forth in the Interim Approval and Procedures Order and the
procedures for the solicitation of votes to accept or reject the Combined Plan and Disclosure
Statement contained therein.

                   Print or Type Name of Claimant
      Last Four (4) Social Security No./Federal Tax
                               I.D. No. of Claimant
                                          Signature
               Name of Signatory (if different than
                                         Claimant)
             If by Authorized Agent, Title of Agent
                                    Street Address
                          City, State and Zip Code
                               Telephone Number
                                    Email Address
                                   Date Completed

 This Ballot shall not constitute or be deemed a proof of Claim or Interest, an assertion of a
 Claim or Interest, or the allowance of a Claim or Interest.




                                                 7
Case 18-11145-LSS   Doc 576   Filed 10/24/18   Page 17 of 182



                       EXHIBIT C
                 Case 18-11145-LSS           Doc 576       Filed 10/24/18        Page 18 of 182
28244-05




No person has been authorized to give any information or advice, or to make any representation,
other than what is included in the Combined Plan and Disclosure Statement accompanying this
Ballot.1
Please note that, even if you intend to vote to reject the Combined Plan and Disclosure Statement,
you must still read, complete, and execute this entire Ballot.
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                          Chapter 11
                                          )
THE RELAY SHOE COMPANY, LLC, et al.,      )                          Case No. 18-11145 (LSS)
                                          )
            Debtors.2                     )                          (Jointly Administered)
                                          )
_________________________________________ )

                    BALLOT FOR VOTING TO ACCEPT OR REJECT THE
               COMBINED DISCLOSURE STATEMENT AND CHAPTER 11 PLAN OF
                       LIQUIDATION PROPOSED BY THE DEBTORS

                                CLASS 4: GENERAL UNSECURED CLAIMS

         The Relay Shoe Company, LLC (f/k/a The Rockport Company, LLC) (“Rockport”)
 and certain of its affiliates that are debtors and debtors in possession (collectively, the
 “Debtors”) are soliciting votes with respect to the Combined Disclosure Statement and
 Chapter 11 Plan of Liquidation [Docket No. 554] (as it may be amended, supplemented, or
 modified, the “Combined Plan and Disclosure Statement”), from the Holders of certain
 impaired claims against the Debtors. All capitalized terms used but not defined herein or in the
 enclosed voting instructions have the meanings ascribed to such terms in the Combined Plan
 and Disclosure Statement. If you have any questions on how to properly complete this Ballot,
 please contact Prime Clerk LLC (the “Balloting Agent”) by phone at 844-224-1137 (U.S. and
 Canada) or 917-962-8896 (international), or by email at rockportballots@primeclerk.com.


           1
           All capitalized terms used but not defined herein or in the enclosed voting instructions have the meanings
ascribed to them in the Combined Plan and Disclosure Statement.
         2
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.
              Case 18-11145-LSS        Doc 576       Filed 10/24/18   Page 19 of 182
28244-05




         On October 16, 2018, the Court entered the Interim Approval and Procedures Order
 [Docket No. 557], approving on an interim basis the adequacy of the Disclosure Statement as
 set forth in the Combined Plan and Disclosure Statement. Your rights are described in the
 Interim Approval and Procedures Order and the Combined Plan and Disclosure Statement,
 which are included in the Solicitation Package you are receiving with this Ballot. At the
 Confirmation Hearing, the Debtors will seek final approval of the adequacy of the Combined
 Plan and Disclosure Statement, as well as confirmation of the Combined Plan and Disclosure
 Statement.

        On or before November 9, 2018 the Debtors will file any supplements to the
 Combined Plan and Disclosure Statement, copies of which will be available free of charge at
 the Debtors’ case website: https://cases.primeclerk.com/rockport.

THIS BALLOT IS TO BE USED FOR VOTING BY HOLDERS OF CLASS 4 GENERAL
              UNSECURED CLAIMS AGAINST THE DEBTORS.

                                   VOTING INSTRUCTIONS

           You should review the Combined Plan and Disclosure Statement before you vote.
           You may wish to seek independent legal advice concerning the Combined Plan
           and Disclosure Statement and your classification and treatment under the
           Combined Plan and Disclosure Statement. Your claim has been placed in Class 4
           under the Combined Plan and Disclosure Statement. If you hold claims in more
           than one class, you will receive a ballot for each class in which you are entitled to
           vote.

 1.        This Ballot is submitted to you to solicit your vote to accept or reject the Combined
           Plan and Disclosure Statement. PLEASE READ THE COMBINED PLAN AND
           DISCLOSURE STATEMENT CAREFULLY BEFORE COMPLETING THIS
           BALLOT.

 2.        The Combined Plan and Disclosure Statement will be accepted by Class 4 if it is
           accepted by the Holders of two-thirds in amount and more than one-half in number of
           Claims in such Class voting on the Combined Plan and Disclosure Statement. In the
           event that Class 4 rejects the Combined Plan and Disclosure Statement, the Court may
           nevertheless confirm the Combined Plan and Disclosure Statement and thereby make it
           binding on Holders of Claims in such Class if at least one other Class of Claims
           impaired under the Combined Plan and Disclosure Statement has accepted the
           Combined Plan and Disclosure Statement and the Court finds that the Combined Plan
           and Disclosure Statement does not unfairly discriminate against, and accords fair and
           equitable treatment to, the Holders of Claims in such Class and all other Classes of
           Claims and Interests rejecting the Combined Plan and Disclosure Statement, and
           otherwise satisfies the requirements of Section 1129(b) of the Bankruptcy Code. If the
           Combined Plan and Disclosure Statement is confirmed by the Court, all Holders of
           Claims against and Interests in the Debtors (including those Holders who abstain from
           voting on or reject the Combined Plan and Disclosure Statement, and those Holders
                                                 2
                Case 18-11145-LSS       Doc 576        Filed 10/24/18    Page 20 of 182
28244-05




           who are not entitled to vote on the Combined Plan and Disclosure Statement) will be
           bound by the confirmed Plan and the transactions contemplated thereby.

 3.        To properly complete this Ballot, you must follow the procedures described below:

           a.      make sure to supply the information requested in Item 1 below;

           b.      cast a vote to accept or reject the Combined Plan and Disclosure Statement by
                   checking the appropriate box in Item 2 below;

           c.      if you are completing this Ballot on behalf of another person or entity, indicate
                   your relationship with such person or entity and the capacity in which you are
                   signing. You may be requested to provide satisfactory evidence of your
                   authority to so act (e.g., a power of attorney or a certified copy of board
                   resolutions authorizing you to so act);

           d.      if you also hold Claims in other Classes entitled to vote, you should receive a
                   different Ballot for each such Claim. Your vote will be counted in determining
                   acceptance or rejection of the Combined Plan and Disclosure Statement by a
                   particular Class only if you complete, sign and return the Ballot labeled for that
                   Class in accordance with the instructions on that Ballot;

           e.      if you believe that you have received the wrong Ballot, please contact the
                   Balloting Agent, Prime Clerk LLC by phone at 844-224-1137 (U.S. and
                   Canada)     or    917-962-8896    (international), or    by    email    at
                   rockportballots@primeclerk.com;

           f.      fill in all of the information sought under Item 4 below including your name
                   and mailing address;

           g.      sign and date your Ballot where indicated in Item 4 below;

           h.      return your Ballot in one of the following methods:

                   1.    Via Online Portal. Please visit https://cases.primeclerk.com/rockport.
                   Click on the “Submit E-Ballot” section of the website and follow the
                   instructions to submit your Ballot.

                   IMPORTANT NOTE: You will need the following information to retrieve and
                   submit your customized electronic Ballot:

                   Unique E-Ballot ID#:

                   The Balloting Agent’s online portal is the sole manner in which Ballots
                   will be accepted via electronic or online transmission. Ballots submitted
                   by facsimile, email or other means of electronic transmission will not be
                   counted.

                                                   3
                Case 18-11145-LSS      Doc 576        Filed 10/24/18   Page 21 of 182
28244-05




                   Each E-Ballot ID# is to be used solely for voting only those Claims described
                   in Item 1 of your electronic Ballot. Please complete and submit an electronic
                   Ballot for each E-Ballot ID# you receive, as applicable.

                                               OR

                   2.     Via Paper Ballot. Please deliver the Ballot to the Balloting Agent by
                   either regular mail, overnight mail or hand delivery to the Balloting Agent at
                   the following address: Rockport Ballot Processing, c/o Prime Clerk LLC, 830
                   Third Avenue, 3rd Floor, New York, NY 10022. Ballots will NOT be
                   accepted by email, telecopy, facsimile, or other electronic means of
                   transmission (other than through the online portal).

                   Creditors who cast a Ballot using the Balloting Agent’s online portal should
                   NOT also submit a paper Ballot; and

           i.      in order for your vote to be counted, the Balloting Agent must receive all
                   Ballots with original signatures by no later than 5:00 p.m. (Eastern Time) on
                   November 19, 2018 (the “Voting Deadline”), unless such time is extended in
                   writing by the Debtors. For the avoidance of doubt, ballots submitted via the
                   online voting portal will deemed to contain an original signature.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT, IF YOU DID NOT
 RECEIVE A RETURN ENVELOPE WITH THIS BALLOT, IF YOU DID NOT RECEIVE A
 COPY OF THE COMBINED PLAN AND DISCLOSURE STATEMENT OR INTERIM
 APPROVAL AND PROCEDURES ORDER OR IF YOU NEED ADDITIONAL COPIES OF
 THIS BALLOT OR OTHER ENCLOSED MATERIALS, PLEASE CONTACT THE
 DEBTORS’ BALLOTING AGENT, PRIME CLERK LLC, BY PHONE AT 844-224-1137
 (U.S. AND CANADA) or 917-962-8896 (INTERNATIONAL), OR BY EMAIL AT
 ROCKPORTBALLOTS@PRIMECLERK.COM.        PLEASE DO NOT DIRECT ANY
 INQUIRIES TO THE COURT. PLEASE ALSO NOTE THAT THE BALLOTING AGENT
 IS NOT PERMITTED TO GIVE LEGAL ADVICE.

PLEASE COMPLETE THE FOLLOWING:
Item 1. Amount of General Unsecured Claim. The undersigned hereby certifies that as of the
Record Date, the undersigned was the holder (or authorized signatory for a holder) of a Class 4
General Unsecured Claim.

                  Plan Class: ___________________________________________

                  Amount of General Unsecured Claim: $____________________




                                                  4
            Case 18-11145-LSS         Doc 576       Filed 10/24/18   Page 22 of 182
28244-05




 Item 2. Vote on the Combined Plan and Disclosure Statement. The undersigned Holder of
 a General Unsecured Claim identified in Item 1 above hereby votes to:


                                      Check One Box Only

                          Accept the Combined Plan and Disclosure Statement

                                                 OR

                          Reject the Combined Plan and Disclosure Statement

 Item 3. Important Information about Third-Party Release.

 The Holder of the General Unsecured Claim set forth in Item 1 above has not voted to accept
 the Combined Plan and Disclosure Statement and elects to:

                                  Opt Out of the Third-Party Release.


In connection with the foregoing, please carefully review the following:

                   If you vote to accept the Combined Plan and Disclosure Statement, you will
                    be a “Releasing Party” thereunder, and you will be deemed to provide the
                    Third-Party Release provided in Article XIII.E.2 thereof. If you vote to
                    accept the Combined Plan and Disclosure Statement, you cannot opt out of
                    giving such release.

                   If you vote to reject the Combined Plan and Disclosure Statement and wish
                    to opt out of the giving the Third-Party Release provided in Article XIII.E.2
                    thereof, you must submit this Ballot to the Balloting Agent by the Voting
                    Deadline and check the opt out box below.

                   If you do not vote on the Combined Plan and Disclosure Statement, but
                    wish to opt out of giving the Third-Party Release provided in Article
                    XIII.E.2 thereof, you must submit this Ballot by the Voting Deadline and
                    check the opt out box below.

If you (i) do not submit a Ballot by the Voting Deadline or (ii) submit a Ballot but do not vote to
accept or reject the Combined Plan and Disclosure Statement, and fail to check the opt out box
below, you will be deemed to consent to giving the Third-Party Release provided in Article
XIII.E.2.




                                                5
               Case 18-11145-LSS             Doc 576          Filed 10/24/18      Page 23 of 182
28244-05




Article XIII.E.2 of the Combined Disclosure Statement and Plan contains the following Release
provision:

Releases by Holders of Claims: To the fullest extent permitted under applicable law, all of
the Releasing Parties3 shall be deemed fully, completely, unconditionally, irrevocably, and
forever to release the Released Parties4 of and from any and all Claims and Causes of
Action and any other all other interests, obligations, suits, judgments, damages, demands,
debts, rights, remedies, setoffs and liabilities whatsoever, whether accrued or unaccrued,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, whether
known or unknown, foreseen or unforeseen, existing before the Effective Date, as of the
Effective Date or arising thereafter, in law, at equity, whether for tort, contract, violations
of statutes (including but not limited to the federal or state securities laws), or otherwise,
based in whole or in part upon any act or omission, transaction, event, or other occurrence
or circumstances, whether direct or derivative, existing or taking place prior to or on the
Effective Date arising from or related in any way to (i) the Debtors or their operations; (ii)
the Chapter 11 Cases or the Canadian Proceeding; (iii) any investment by any Releasing
Party or Released Party in the Debtors or the purchase, sale, transfer, or rescission of the
purchase, sale, or transfer of any security, asset, right, or interest in the Debtors; (iv) any
action or omission with respect to any indebtedness under which the Debtors are or were a
borrower or guarantor, or any equity investment in the Debtors, including the 2017
Transaction; (v) the subject matter of, or the transactions or events giving rise to, any
Claim or Interest in the Chapter 11 Cases or the Canadian Proceeding; (vi) the negotiation,
formulation, preparation, entry into, administration of, or dissemination of the (a) the
Prepetition ABL Credit Agreement, (b) the Prepetition Note Purchase Agreement, (c) the
Sale Documents; (d) the DIP ABL Credit Agreement; (e) the DIP Note Purchase
Agreement; (f) the Combined Plan and Disclosure Statement; and (g) any other action or
omission, transaction, agreement, event or other occurrence taking place on or before the
Effective Date, including the 2017 Transaction, other than with respect to Claims, Causes
of Action or liabilities arising out of or relating to any act or omission of a Released Party
that is determined by a Final Order of a court of competent jurisdiction to constitute actual
fraud, willful misconduct, or gross negligence.




          3
            As set forth in Article II.A.173 of the Combined Plan and Disclosure Statement, the term “Releasing
Parties” means (i) the Released Parties, (ii) each Holder of a Claim who is conclusively deemed to have accepted
the Plan and does not timely object to the releases provided in the Plan, (iii) each Holder of a Claim who votes to
accept the Plan, (iv) each Holder of a Claim who votes to reject the Plan and does not mark its ballot to indicate its
refusal to grant the Third-Party Release, (v) each Holder of a Claim who abstains from voting on the Plan and does
not mark its ballot to indicate its refusal to grant the Third-Party Release, and (vi) with respect to the foregoing
clauses (i) though (v), each of such Person’s Related Persons, in each case in their capacity as such.
Notwithstanding anything to the contrary in the Combined Plan and Disclosure Statement, Releasing Parties shall
not include any Holder of a Claim who is entitled to vote on the Plan, but such ballot was returned to the Balloting
Agent as undeliverable.
           4
          As set forth in Article II.A.172 of the Combined Plan and Disclosure Statement, the term “Released
Parties” means the Debtors, Prepetition Secured Parties, the Creditors’ Committee, the Information Officer, and the
DIP Lenders, in each case in their capacities as such, and each of their respective Related Persons.
                                                          6
            Case 18-11145-LSS         Doc 576        Filed 10/24/18   Page 24 of 182
28244-05




AS A HOLDER OF AN IMPAIRED CLAIM UNDER THE COMBINED PLAN AND
DISCLOSURE STATEMENT AND PLAN, YOU ARE DEEMED TO PROVIDE THE
RELEASE CONTAINED IN ARTICLE XIII.E.2 OF THE COMBINED PLAN AND
DISCLOSURE STATEMENT, AS SET FORTH ABOVE.

Item 4. Acknowledgements and Certification. By signing this Ballot, the undersigned
acknowledges that the undersigned has been provided with copies of the Interim Approval and
Procedures Order, the Combined Plan and Disclosure Statement, including all exhibits thereto,
and the Confirmation Hearing Notice. The undersigned certifies that (i) it is the Holder of the
General Unsecured Claim identified in Item 1 above as of October 12, 2018 and (ii) it has full
power and authority to vote to accept or reject the Combined Plan and Disclosure Statement.
The undersigned further acknowledges that the Debtors’ solicitation of votes is subject to all
terms and conditions set forth in the Interim Approval and Procedures Order and the
procedures for the solicitation of votes to accept or reject the Combined Plan and Disclosure
Statement contained therein.

                   Print or Type Name of Claimant
      Last Four (4) Social Security No./Federal Tax
                               I.D. No. of Claimant
                                          Signature
               Name of Signatory (if different than
                                         Claimant)
             If by Authorized Agent, Title of Agent
                                    Street Address
                          City, State and Zip Code
                               Telephone Number
                                    Email Address
                                   Date Completed

 This Ballot shall not constitute or be deemed a proof of Claim or Interest, an assertion of a
 Claim or Interest, or the allowance of a Claim or Interest.




                                                 7
Case 18-11145-LSS   Doc 576   Filed 10/24/18   Page 25 of 182



                       EXHIBIT D
                                                      Case 18-11145-LSS                     Doc 576    Filed 10/24/18
                                                                                                  Exhibit D
                                                                                                                                        Page 26 of 182
                                                                                              Class 2 Ballot Service List
                                                                                              Served via First Class Mail



MMLID                                  Name                                Address 1                          Address 2                      Address 3              Address 4       City           State   Postal Code

6503640 Corporate Capital Trust, Inc.                        Attn: General Counsel                 Kohlberg Kravis Roberts      555 California Street, 50th Floor               San Francisco CA           94104

6977136 Crescent Mezzanine Partners Vi, L.P.                 Daniel Honeker, Managing Director     Crescent Capital Group LP    10 Hudson Yards, 41st Floor                     New York     NY            10001

6977138 Crescent Mezzanine Partners Vib (Cayman), L.P.       Daniel Honeker, Managing Director     Crescent Capital Group LP    10 Hudson Yards, 41st Floor                     New York     NY            10001

6977137 Crescent Mezzanine Partners Vic, L.P.                Daniel Honeker, Managing Director     Crescent Capital Group LP    10 Hudson Yards, 41st Floor                     New York     NY            10001

6503645 Nylcap Mezzanine Partners Iii 2012 Co‐Invest, L.P.   Lorne Smith, General Counsel          GoldPoint Partners           51 Madison Avenue                   Suite 1600 New York      NY            10010
6503646 Nylcap Mezzanine Partners Iii Parallel Fund L.P.     Lorne Smith, General Counsel          GoldPoint Partners           51 Madison Avenue                   Suite 1600 New York      NY            10010
6503647 Nylcap Mezzanine Partners Iii, L.P.                  Lorne Smith, General Counsel          GoldPoint Partners           51 Madison Avenue                   Suite 1600 New York      NY            10010

6503641 Oregon Public Employees Retirement Fund              Attn: General Counsel                 Kohlberg Kravis Roberts      555 California Street, 50th Floor               San Francisco CA           94104




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                     Page 1 of 1
Case 18-11145-LSS   Doc 576   Filed 10/24/18   Page 27 of 182



                       EXHIBIT E
                                                                    Case 18-11145-LSS                            Doc 576Exhibit E
                                                                                                                              Filed 10/24/18                         Page 28 of 182
                                                                                                                          Class 4 Ballot Service List
                                                                                                                          Served via First Class Mail




MMLID                            Name                                              Address 1                       Address 2                            Address 3    Address 4                    City        State   Postal Code Country
6734934    AARON POWERS                                             14 REDDING LNDG                                                                                              DOUGLAS                 MA           01516‐2314
6505092    Accent Display Corp                                      Attn: Alicia McNally                 1655 Elmwood Avenue                                                     Cranston                RI           02910
6734831    ACNOVATE CORPORATION                                     PO BOX 6363                                                                                                  SANTA CLARA             CA           95056‐6363
6502652    ADIDAS AG                                                ADI‐DASSLER‐PLATZ 1‐2                                                                                        HERZOGENAURACH                       91074      DE
6503977    ADIDAS AMERICA INC.                                      1895 J W FOSTER BLVD                                                                                         CANTON                  MA           02021‐1099
                                                                                                         Erik Bodenhofer, Senior 
6503888 Adidas America Inc.                                         Reebok International Ltd.            Counsel                        25 Drydock Avenue            Suite 110E Boston                   MA           02210
                                                                    Reebok International Ltd. | Erik     25 Drydock Avenue, Suite 
6734832    Adidas International Trading B.V                         Bodenhofer, Senior Counsel           110E                                                                    Boston                  MA           02210
6734833    ADIDAS INTERNATIONAL TRADING B.V.                        HOOGOORDREEF 9A                                                                                              AMSTERDAM                            1101 BA    NL
6504948    ADVANTAGE SALES & MARKETING INC                          18100 VON KARMAN AVE STE 1000                                                                                IRVINE                  CA           92612‐7196
6749431    AETREX WORLDWIDE INC                                     414 ALFRED AVE                                                                                               TEANECK                 NJ           07666‐5756
6734834    AETREX WORLDWIDE INC                                     414 ALFRED AVE                                                                                               TEANECK                 NJ           07666‐5756
6734835    AETREX WORLDWIDE INC                                     414 ALFRED AVE                                                                                               TEANECK                 NJ           07666‐5756
6734836    AHMED INVESTMENTS INC                                    PO BOX 3192                                                                                                  OGDEN                   UT           84409‐1192
6505105    AL MURRAY'S SHOES                                        938 N WESTERN AVE                                                                                            SAN PEDRO               CA           90732‐2427

6505088    ALBERTO DEL BIONDI SPA                                   V.LE DELLA NAVIGAZIONE INTERNA, 93                                                                           NOVENTA PADOVANA, PD                 35027      IT
6502586    ALIX, MARILYN                                            1238 RUE DU NORD                                                                                             PREVOST                 QC           J0R1T0     CA 
6504856    ALLEN INDUSTRIES                                         6434 BURNT POPLAR RD                                                                                         GREENSBORO              NC           27409‐9712
6939043    ALLIED WASTE SERVICES OF MA LLC #097                     PO BOX 9001099                                                                                               LOUISVILLE              KY           40290‐1099
6735017    AMERICAN EXPRESS                                         2975 W CORPORATE LAKES BLVD                                                                                  WESTON                  FL           33331‐3626
6505049    AMERICAN HEART ASSOCIATION                               PO BOX 50075                                                                                                 PRESCOTT                AZ           86304‐5075
6735018    ANACACHO INC                                             1010 W 11TH ST                                                                                               AUSTIN                  TX           78703‐4932

6503933 AQUENT LLC                                                  501 BOYLSTON STREET, THIRD FLOOR                                                                             BOSTON                  MA           02116‐2616
6503935 AQUENT LLC                                                  90503 COLLECTIONS CENTER DRIVE                                                                               CHICAGO                 IL           60693
           Argo Partners (as Assignee of Service Communications, 
6503962 Inc.)                                                       12 West 37th Street                  9th Floor                                                               New York                NY           10018
        Argo Partners as Transferee of Cie D’Eclairage Union                                             12 West 37th Street, 9th 
6503874 Ltee (LA)                                                   Attn: Matthew V. Binstock, CFA       Floor                                                                   New York                NY           10018
                                                                                                         12 West 37th Street, 9th 
6503879 Argo Partners as Transferee of Prisma Construction          Attn: Matthew V. Binstock, CFA       Floor                                                                   New York                NY           10018
           Argo Partners as Transferee of Service                                                        12 West 37th Street, 9th 
6735019    Communications, Inc.                                     Attn: Matthew V. Binstock, CFA       Floor                                                                   New York                NY           10018
6735020    Arizona Department of Revenue                            2005 N Central Ave, Suite 100                                                                                Phoenix                 AZ           85004
6735021    ASTON SHOES PVT. LTD                                     S.F.NO.8/2, M.C. ROAD                                                                                        AMBUR                                635802       IN 
6735022    ATMOSPHERE #682                                          200 RUE BOUVIER SUITE 100                                                                                    QUEBEC                  QC           G2J 1R8      CA 
                                                                                                         ATTN: THOMAS S. VANGEL, 
6735011    ATTUNE CONSULTING USA, INC.                              C/O MURTHA CULLINA LLP               ESQ.                           99 HIGH STREET, 20TH FLOOR               BOSTON                  MA           02110
6504026    AVERY DENNISON HONG KONG B.V.                            15/F, OCTA TOWER                     8 LAM CHAK STREET                                                       KOWLOON BAY             KLN                       HK
6735012    AVERY DENNISON HONG KONG B.V.                            15/F, OCTA TOWER                     8 LAM CHAK STREET                                                       KOWLOON BAY             KLN                       HK
6735013    AXIS PROMOTIONS                                          PO BOX 52501                                                                                                 NEWARK                  NJ           07101‐4402
6735014    BAKER DESIGN GROUP INC                                   23 DRYDOCK AVE STE 610W                                                                                      BOSTON                  MA           02210‐2544
6750299    BAKERS' BEST CATERING                                    150 GOULD ST                                                                                                 NEEDHAM                 MA           02494‐2330
6811728    BAKERS' BEST CATERING                                    150 GOULD ST                                                                                                 NEEDHAM                 MA           02494‐2330
6504945    BARAKAT KENTUCKY, INC                                    2028 W BROADWAY STE 103                                                                                      LOUISVILLE              KY           40203‐3585
           BAYSHORE SHOPPING CENTRE LIMITED AND KS                                                       95 WELLINGTON STREET 
6505315    BAYSHORE INC.                                            IVANHOE CAMBRIDGE                    WEST, SUITE 600                                                         TORONTO                 ON           M5J 2R2      CA 
6505315    BAZAARVOICE INC                                          3900 N CAPITAL OF TEXAS HWY                                                                                  AUSTIN                  TX           78746‐1714
6504904    BEAR MOUNTAIN OUTFITTERS                                 PO BOX 2918                                                                                                  HIGHLANDS               NC           28741‐2918
6504778    BEARDWOOD & CO LLC                                       588 BROADWAY RM 803                                                                                          NEW YORK                NY           10012‐5241
6503927    BELL ALIANT                                              P.O. BOX 2226 STN CENTRAL RPO                                                                                HALIFAX                 NS           B3J 3C7      CA 
6503907    BELL ALIANT                                              PO BOX 640 STN CENTRAL               Building A, 4th Floor                                                   CHARLOTTETOWN           PE           C1A 7L3      CA 
6503897    BESPOKE MASSAGE LLC DBA KNEAD                            745 ATLANTIC AVE FL 8                                                                                        BOSTON                  MA           02111‐2735
6812441    BIOPED BARRHAVEN, INC.                                   808 GREENBANK RD                                                                                             NEPEAN                  ON           K2J 1A2      CA 
6850202    BIOPED FOOTCARE NORTH BAY                                320 AIRPORT RD                                                                                               NORTH BAY               ON           P1B 8W9      CA 
6502674    BOSS FACILITY SERVICES INC                               1 ROEBLING CT                                                                                                RONKONKOMA              NY           11779‐9202



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                                Page 1 of 14
                                                                      Case 18-11145-LSS                          Doc 576Exhibit E
                                                                                                                              Filed 10/24/18                      Page 29 of 182
                                                                                                                        Class 4 Ballot Service List
                                                                                                                        Served via First Class Mail




MMLID                               Name                                            Address 1                     Address 2                           Address 3   Address 4                      City         State   Postal Code Country
6504796    BOSTON EXPRESS DELIVERY INC                                PO BOX 8007                                                                                             BOSTON                     MA           02114‐0031
6503960    BRINKS CANADA LIMITED                                      PO BOX 4590                                                                                             TORONTO                    ON           M5W 7B1    CA 
6504947    Brinks, Inc                                                555 Dividend Dr.                                                                                        Coppell                    TX           75019
6939025    BROOKS SHOES AND REPAIR                                    318 E MAIN ST                                                                                           WAUPUN                     WI           53963‐1136
6939025    BROWN SHOE FIT CO #14                                      1821 22ND ST                                                                                            WEST DES MOINES            IA           50266‐1449
6735016    BROWN SHOE FIT CO.                                         611 W SHERIDAN AVE                                                                                      SHENANDOAH                 IA           51601‐1707
6504820    BROWNS SHOE FIT ADA                                        820 ARLINGTON CTR                                                                                       ADA                        OK           74820‐2828
6735005    BROWNS SHOE FIT BURLINGTON                                 414 N ROOSEVELT AVE                                                                                     BURLINGTON                 IA           52601‐1941
6735006    BROWNS SHOE FIT CO RED OAK                                 316 E COOLBAUGH ST # 318                                                                                RED OAK                    IA           51566‐2363
6735007    BROWNS SHOE FIT FARMINGTON                                 124 W MAIN ST                                                                                           FARMINGTON                 NM           87401‐6243
6504928    BROWNS SHOE FIT HASTINGS                                   600 W 2ND ST                                                                                            HASTINGS                   NE           68901‐5130
6504838    BROWNS SHOE FIT JACKSONVILLE                               901 W MORTON AVE                                                                                        JACKSONVILLE               IL           62650‐3145
6503904    BROWNS SHOE FIT MACOMB                                     1450 E JACKSON ST                                                                                       MACOMB                     IL           61455‐2573
6505102    BROWNS SHOE FIT MCCOOK                                     303 NORRIS AVE                                                                                          MC COOK                    NE           69001‐3707
6504784    BROWNS SHOE FIT NORFOLK                                    803 S 13TH ST                                                                                           NORFOLK                    NE           68701‐5753
6506959    BROWNS SHOE FIT PAMPA                                      1500 N HOBART ST                                                                                        PAMPA                      TX           79065‐4126
6949369    BROWNS SHOE FIT WARRENSBURG                                213 N HOLDEN ST                                                                                         WARRENSBURG                MO           64093‐1703
6949369    BROWNS SHOE FIT WOODWARD                                   719 MAIN ST                                                                                             WOODWARD                   OK           73801‐3234
6504909    BROWN'S SPORT SHOE                                         870 MAIN AVE                                                                                            DURANGO                    CO           81301‐5434
6735008    BURINGTON SHOES INC                                        1013 16TH AVE                                                                                           MONROE                     WI           53566‐1764
6735009    BUSSE‐GREEN GROUP INC                                      123 N PALM CANYON DR STE 133                                                                            PALM SPRINGS               CA           92262‐5527
6503924    BYMAR SHOES, LLC                                           461 S ORLANDO AVE                                                                                       MAITLAND                   FL           32751‐5654
6504429    C/E D'Eclairage Union Ltee.                                8150 Boul. Decarie                                                                                      Montreal                   QC           H4P 258    CA 
6503978    CABELA'S INC                                               PO BOX 277                                                                                              SIDNEY                     NE           69162‐0277
6946733    CALIFORNIA FRANCHISE TAX BOARD                             PO BOX 942857                                                                                           SACRAMENTO                 CA           94257‐0531
6735010    CALIFORNIA TRANSPORT ENTERPRISES INC                       2610 WISCONSIN AVE                                                                                      SOUTH GATE                 CA           90280‐5598
6502665    CANON FINANCIAL SERVICES, INC                              158 GAITHER DRIVE, SUITE 200                                                                            MT LAUREL                  NJ           08054

6504887 Canon Solutions America, Inc.                                 Stacie Dill                         300 Commerce Square Blvd                                            Burlington                 NJ           08016
6503943 CEDAR FALLS SCHEELS                                           402 VIKING PLAZA DR                                                                                     CEDAR FALLS                IA           50613‐6965
           Cellco Partnership d/b/a Verizon Wireless, on behalf of 
6503943    its affiliates and subsidiaries                            William M Vermette                  22001 Loudoun County Pkwy                                           Ashburn                    VA           20147
6505267    CERTONA CORPORATION                                        10431 WATERIDGE CIR                                                                                     SAN DIEGO                  CA           92121‐5702
6949222    CHARLES SCHWAB TRUST COMPANY                               215 FREMONT ST, FL 6                                                                                    SAN FRANCISCO              CA           94105‐2323
6949222    CHAUSSURES BEAUCHESNE INC                                  3 RUE TOURIGNY                                                                                          VICTORIAVILLE              QC           G6P 4C3      CA 
6504829    CHAUSSURES CONFORT ENR.                                    600, RUE PIERRE‐CAISEE                                                                                  SAINT‐JEAN‐SUR‐RICHELIEU   QC           J3A 1M2      CA 
6505093    CHAUSSURES LE DEPOT                                        501 RUE DE L'EGLISE                                                                                     VERDUN                     QC           H4G 2M7      CA 
6865862    CHAUSSURES TONY INC                                        1346 GREENE AVE                                                                                         WESTMOUNT                  QC           H3Z 2B1      CA 
6734999    CHAZ INC                                                   160 5TH AVE                                                                                             PITTSBURGH                 PA           15222‐3006
6939752    CHEETAH DIGITAL, INC                                       22807 NETWORK PL                                                                                        CHICAGO                    IL           60673‐1228
6503958    CHURCH OF SCIENTOLOGY INTERNATIONAL                        6130 SHEILA ST                                                                                          COMMERCE                   CA           90040‐2407
           Cincinnati Premium Outlets, LLC, a Delaware Limited 
6735000    liability company                                          Simon Property Group, LP            225 W Washington Street                                             Indianapolis               IN           46204
6735001    CIRCLE VISUAL INC                                          340 13TH ST                                                                                             CARLSTADT                  NJ           07072‐1918
6505089    CLERK OF DISTRICT COURT                                    200 SE 7TH STREET ROOM 209                                                                              TOPEKA                     KS           66603‐3933
6859223    CLN RETAIL ARDMORE, LLC                                    28 RITTENHOUSE PL                                                                                       ARDMORE                    PA           19003‐2227
6949235    CNESST                                                     CP 11493 SUCC CENTRE VILLE                                                                              MONTREAL                   QC           H3C 5S1    CA 
6949235    COLLINS BROS INC                                           1318 S BECKHAM AVE                                                                                      TYLER                      TX           75701‐3322
6946737    COLONIAL SPORTS INC                                        1303 JAMESTOWN RD STE 111                                                                               WILLIAMSBURG               VA           23185‐3333
6505299    COLUMBIA GAS OF MA                                         PO BOX 742514                                                                                           CINCINNATI                 OH           45274‐2514
6505297    Columbia Gas of Massachusetts                              P.O. Box 2025                                                                                           Springfield                MA           01102
6505298    COMCAST OF MASSACHUSETTS I INC                             PO BOX 37601                                                                                            PHILADELPHIA               PA           19101‐0601
6735002    COMINAR ON REAL ESTATE HOLDINGS, INC.                      COMPLEXE JULES‐DALLAIRE             2820 LAURIER BOULEVARD SUITE 850                                    QUEBEC                     QC           G1V 0C1    CA 
                                                                                                          30699 Russell Ranch Rd., Ste. 
6735003 Conversant LLC                                                Attn: Sherry Ramaila, Legal Dept.   250                                                                 Westlake Village           CA           91362

6735004 COROC/REHOHOBOTH I, LLC TANGER REHOBOTH I, LLC  ATTN: LEGAL DEPARTMENT                            3200 NORTHLINE AVENUE       SUITE 360                               GREENSBORO                 NC           27408




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                              Page 2 of 14
                                                                     Case 18-11145-LSS                           Doc 576Exhibit E
                                                                                                                              Filed 10/24/18                            Page 30 of 182
                                                                                                                          Class 4 Ballot Service List
                                                                                                                          Served via First Class Mail




MMLID                                   Name                                        Address 1                      Address 2                        Address 3           Address 4                    City         State   Postal Code    Country
                                                                                                                                         555 CALIFORNIA STREET, 50TH 
6505084    CORPORATE CAPITAL TRUST, INC.                             Attn: General Counsel               Kohlberg Kravis Roberts         FLOOR                                      SAN FRANCISCO           CA            94104
6505090    CORPORATE EXPRSSS CANADA INC                              550 PENDANT DR                                                                                                 MISSISSAUGA             ON            L5T 2W6    CA 
6734993    CORPORATE FULFILLMENT SYSTEM INC                          PO BOX 1204                                                                                                    NORTON                  MA            02766‐0912
6504931    CORPORATE LOCK SERVICES INC                               15 SUNSET LN                                                                                                   BRIDGEWATER             MA            02324‐1050
6505057    CORPORATION SERVICE COMPANY                               251 LITTLE FALLS                                                                                               WILMINGTON              DE            19808
                                                                                                         268 West Hospitality Lane, 
6504793 County of San Bernardino                                     Office of the Tax Collector         1st Floor                                                                  San Bernardino          CA            92415
                                                                                                         268 West Hospitality Lane, 
6504805 County of San Bernardino                                     Office of the Tax Collector         1st Floor                                                                  San Bernardino          CA            92415
6946672 Creative Circle, LLC                                         5900 Wilshire Blvd.                 Suite 1100                                                                 Los Angeles             CA            90036
6734994 CRESCENT MEZZANINE PARTNERS VI, L.P.                         Daniel Honeker, Managing Director   Crescent Capital Group LP       10 Hudson Yards, 41st Floor                New York                NY            10001

6939057 CRESCENT MEZZANINE PARTNERS VIB (CAYMAN), L.P.               Daniel Honeker, Managing Director   Crescent Capital Group LP       10 Hudson Yards, 41st Floor                New York                NY            10001
6734995 CRESCENT MEZZANINE PARTNERS VIC, L.P.                        Daniel Honeker, Managing Director   Crescent Capital Group LP       10 Hudson Yards, 41st Floor                New York                NY            10001

6504923 Crestmark Equipment Finance, a division of MetaBank  5480 Corporate Drive, Suite 350                                                                                        Troy                    MI            48098

6503931 Crestmark Equipment Finance, a division of MetaBank  5480 Corporate Drive, Suite 350                                                                                        Troy                    MI            48098
6949136 CREW OUTFITTERS/FLIGHT ST                            579 W HIGH ST                                                                                                          AURORA                  MO            65605‐1115

6949136 CRG Financial LLC (As Assignee of BKA Architects Inc.)       100 Union Avenue                                                                                               Cresskill               NJ            07626
        CRG Financial LLC as Transferee of Aurora Realty 
6503929 Consultants Inc.                                             Attn: Allison R. Axenrod            100 Union Ave                                                              Cresskill               NJ            07626

6734996    CRG Financial LLC as Transferee of Bka Architects Inc     Attn: Allison R. Axenrod            100 Union Ave                                                              Cresskill               NJ            07626
6505063    CRITEO CORP                                               PO BOX 392422                                                                                                  PITTSBURGH              PA            15251‐9422
6734997    Crosslron Mills Holdings Inc.                             Ivanhoe Cambridge                   95 Wellington St. West          Suite 600                                  Toronto                 ON            M5J 2R2    CA 
6734998    CRUZ BAY PUBLISHING INC                                   PO BOX 951556                                                                                                  DALLAS                  TX            75395‐1556
6503926    CT CORPORATION                                            111 EIGHTH AVE 13‐FLOOR                                                                                        NEW YORK                NY            10011
6734987    CT CORPORATION SYSTEM                                     PO BOX 4349                                                                                                    CAROL STREAM            IL            60197‐4349
6734988    CUSTOM SHOES                                              920 36 ST NE UNIT 101                                                                                          CALGARY                 AB            T2A 6L8    CA 
6505313    CYBERSOURCE CORPORATION                                   PO BOX 742842                                                                                                  LOS ANGELES             CA            90074‐2842
6505303    Czarnowski Display Service, Inc.                          Attn: Gabrielle Truesdale           5900B Katella Avenue             Suite 100                                 Cypress                 CA            90630
6947902    Czarnowski Display Service, Inc.                          Attn: Gabrielle Truesdale           5900B Katella Avenue             Suite 100                                 Cypress                 CA            90630
6505318    Daley and Associates, LLC                                 One Financial Center 4th Fl                                                                                    Boston                  MA            02111
6504626    DALLAS D&K CORPORATION                                    3427 TRINITY MILLS RD                                                                                          DALLAS                  TX            75287‐6202
                                                                     2100 STEMMONS FREEWAY DTM 5TH 
6945893    DALLAS MARKET CENTER OPERATING LP                         FL,MS                                                                                                          DALLAS                  TX            75207
6504433    DAMA CONSTRUCTION                                         117 LINDSAY AVE                                                                                                DORVAL                  QC            H9P 2S6    CA 
6728876    DANNER'S SHOE STORE                                       32 W DAVENPORT ST                                                                                              RHINELANDER             WI            54501‐3455
6505038    DATA SAFE SERVICES INC                                    PO BOX 110225                                                                                                  BRADENTON               FL            34211‐0003
6504924    DAVIDSON SHOES INC                                        153 S MAIN ST                                                                                                  CANANDAIGUA             NY            14424‐1908
6505362    DAVIS WRIGHT TREMAINE LLP                                 ATTN: STUART HARRIS                 1300 SW 5TH AVE STE 2400                                                   PORTLAND                OR            97201‐5610
6504922    DELL MARKETING LP                                         PO BOX 643561                                                                                                  PITTSBURGH              PA            15264‐3561
6949252    DELMARVA POWER                                            PO BOX 13609                                                                                                   PHILADELPHIA            PA            19101‐3609
6505264    Delmarva Power & Light Company                            Bankruptcy Division                 5 Collins Drive, Suite 2133      Mail Stop 84CP42                          Carneys Point           NJ            08069
6505790    DELOITTE TAX LLP                                          4022 SELLS DR                                                                                                  HERMITAGE               TN            37076‐2903
6505888    DELTA SHOE GROUP INC                                      1366 NW 78TH AVE                                                                                               DORAL                   FL            33126‐1606
                                                                     UNIT D. S/F NATHAN COMM BLDG., 
6734722 DELTA SPA (HK) LTD                                           430‐                                                                                                           KOWLOON, KLN                                        HK
6505263 DEMANDWARE INC                                               5 WALL ST                                                                                                      BURLINGTON              MA            01803‐4770

6505836 Department Of the Treasury ‐ Internal Revenue Service  P.O. Box 7346                                                                                                        Philadelphia            PA            19101‐7346

6505837 Department Of the Treasury ‐ Internal Revenue Service  P.O. Box 7346                                                                                                        Philadelphia            PA            19101‐7346

6505791 Department Of the Treasury ‐ Internal Revenue Service  P.O. Box 7346                                                                                                        Philadelphia            PA            19101‐7346



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                                  Page 3 of 14
                                                              Case 18-11145-LSS                             Doc 576Exhibit E
                                                                                                                         Filed 10/24/18                       Page 31 of 182
                                                                                                                    Class 4 Ballot Service List
                                                                                                                    Served via First Class Mail




MMLID                                   Name                                   Address 1                     Address 2                            Address 3   Address 4                    City                    State   Postal Code     Country

6505889 Department Of the Treasury ‐ Internal Revenue Service  P.O. Box 7346                                                                                              Philadelphia                        PA           19101‐7346

6505885 Department Of the Treasury ‐ Internal Revenue Service  P.O. Box 7346                                                                                              Philadelphia                        PA           19101‐7346

6505891 Department Of the Treasury ‐ Internal Revenue Service  P.O. Box 7346                                                                                              Philadelphia                        PA           19101‐7346

6734869 Department Of the Treasury ‐ Internal Revenue Service  P.O. Box 7346                                                                                              Philadelphia                        PA           19101‐7346

6505807 Department Of the Treasury ‐ Internal Revenue Service  P.O. Box 7346                                                                                              Philadelphia                        PA           19101‐7346

6506112 Department Of the Treasury ‐ Internal Revenue Service  P.O. Box 7346                                                                                              Philadelphia                        PA           19101‐7346

6506112    DI V Washington, LLC                               c/o The Davis Companies               125 High Street, Suite 2111   Attn: Legal Department                  Boston                              MA           02110
6505827    DIGIULIOS                                          6948 FRANKFORD AVE                                                                                          PHILADELPHIA                        PA           19135‐1619
6505878    DIONNE, TODD                                       50 STATE RD STE A                                                                                           KITTERY                             ME           03904‐2009
6505810    DIRECTORS GUILD OF AMERICA                         PO BOX 6112                                                                                                 HICKSVILLE                          NY           11802‐6112
6505815    DISNEY WLDWDE SHARED SVS                           PO BOX 10320                                                                                                LK BUENA VIS                        FL           32830‐0320
6505826    DIVERSIFIED                                        153 OLD TOWER HILL RD                                                                                       WAKEFIELD                           RI           02879‐3736
6505242    DIVERSIFIED                                        153 OLD TOWER HILL RD                                                                                       WAKEFIELD                           RI           02879‐3736
6505814    DMX MUSIC‐BOSTON                                   PO BOX 602777                                                                                               CHARLOTTE                           NC           28260‐2777
6505823    DODDS CO INC                                       401 S 2ND ST                                                                                                LARAMIE                             WY           82070‐3613

6505882 DONG GUAN JIU TAI NICETY PATTT                        NO 4 LANG XIE DONG JIE 4TH INDUSTRI                                                                         CHANGAN TOWN, DONG GUAN CITY, 190                              EG

6505248    DONGGUAN YUANFENGDA SHOE MATERIAL                  NO5 HOUYONG RD, JUNPU INDUSTRY                                                                              DONGGUAN                                         523960     CN
6505871    DOUGLASVILLE F.S., INC                             1211 N PEACHTREE PKWY                                                                                       PEACHTREE CITY                      GA           30269‐1743
6505247    DR'S OWN, INC.                                     5923 FARNSWORTH CT                                                                                          CARLSBAD                            CA           92008‐7303
6505842    DUCHARME MCMILLEN & ASSOCIATES INC                 6610 MUTUAL DR                                                                                              FORT WAYNE                          IN           46825‐4236
6734932    Duke Energy                                        550 S. Tryon Street, DEC45A           Legal‐Bankruptcy                                                      Charlotte                           NC           28202
6505846    DUKE ENERGY CORPORATION                            PO BOX 70515                                                                                                CHARLOTTE                           NC           28272‐0515
6734848    DUNHAM'S ATHLEISURE CORPORATION                    5607 NEW KING DR                                                                                            TROY                                MI           48098‐2661
6505875    EARTH BRANDS INC                                   NO 81 LIGUANG RD                                                                                            ZHOCHUN VILLAGE LISHUI TOWN, 190                 528244     CN
6734928    EARTH INC                                          41 SEYON ST STE 400                                                                                         WALTHAM                             MA           02453‐8384
6937834    EAST COAST PEDORTHICS LTD                          150 EDMONTON AVE                                                                                            MONCTON                             NB           E1C 3B9    CA 
                                                              NANGEZHONG ROAD, F202 HUIFUN 
6505249    EAST MOUNT SHOES LTD                               INTERNATIONAL                                                                                               DONGGUAN, GUANGDONG                              528000        CN
6505864    EGAN FAMILY 2006 TRUST                             337 BELLEVUE AVE                                                                                            NEWPORT                             RI           02840
6505863    ELEGANTE DESIGNER SHOES                            2253 HONOLULU AVE                                                                                           MONTROSE                            CA           91020‐1635
6505856    ELITE SEM INC                                      PO BOX 28415                                                                                                NEW YORK                            NY           10087‐8415
6505856    ELLIOTTS TN BOOTS                                  3911 WESTERN AVE                                                                                            KNOXVILLE                           TN           37921‐4452
6505990    ELS SHOES & MORE                                   20927 ICE AVE                                                                                               BLOOMFIELD                          IA           52537‐7464
6505867    ENBRIDGE                                           P.O. BOX 644                                                                                                SCARBOROUGH                         ON           M1K 5H1       CA 
6505865    ENBRIDGE CONSUMERS GAS                             PO BOX 644                                                                                                  SCARBOROUGH                         ON           M1K 5H1       CA 
6505870    ENERSOURCE HYDRO MISSISSAUGA INC                   2185 DERRY RD W                                                                                             MISSISSAUGA                         ON           L5N 7A6       CA 
6505866    ENMAX                                              141 50 AVENUE S.E.                                                                                          CALGARY                             AB           T2G 4S7       CA 
6734862    ENMAX                                              PO BOX 2900 STN M                                                                                           CALGARY                             AB           T2P 3A7       CA 

6505805    Entergy Mississippi, Inc.                          L‐JEF‐359                             4809 Jefferson Hwy., Ste. A                                           New Orleans                         LA           70121‐3038
6505739    ENTERGY MISSISSIPPI, INC.                          PO BOX 8105                                                                                                 BATON ROUGE                         LA           70891‐8105
6924668    ENVIROGREENERY PLANTS LLC                          4 BUD WAY STE 12                                                                                            NASHUA                              NH           03063‐1740
6505440    ERICKSON, DAWN B                                   129 NORTH STREET                                                                                            NORFOLK                             MA           02056
6505724    ERICKSON, DAWN B                                   129 NORTH STREET                                                                                            NORFOLK                             MA           02056
6949460    EVANS ON THE COMMON                                18 HIGHLAND ST                                                                                              TOWNSEND                            MA           01469‐1086
6949456    EVERSOURCE                                         PO BOX 660369                                                                                               DALLAS                              TX           75266‐0369
6505388    EXTOLE, INC.                                       350 SANSOME ST, STE 700                                                                                     SAN FRANCISCO                       CA           94104
6504615    FACTOR SYSTEMS, INC.                               DBA BILLTRUST                         1009 LENOX DR, SUITE 101                                              LAWRENCEVILLE                       NJ           08648
6504614    FAIRCHILD PUBLISHING LLC                           11175 SANTA MONICA BLVD.                                                                                    LOS ANGELES                         CA           90025



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                          Page 4 of 14
                                                             Case 18-11145-LSS                          Doc 576Exhibit E
                                                                                                                     Filed 10/24/18                         Page 32 of 182
                                                                                                                  Class 4 Ballot Service List
                                                                                                                  Served via First Class Mail




MMLID                             Name                                      Address 1                       Address 2                           Address 3   Address 4                    City             State   Postal Code     Country
6504616    FAIRCHILD PUBLISHING, LLC                         11175 SANTA MONICA BLVD                                                                                    LOS ANGELES                 CA            90025‐3330
6734989    FAIRCHILD PUBLISHING, LLC                         11175 SANTA MONICA BLVD                                                                                    LOS ANGELES                 CA            90025‐3330
6734990    FAMOUS HORSE INC                                  16401 JAMAICA AVE                                                                                          JAMAICA                     NY            11432‐4913
6504534    FAMOUS SHOE STORE INC                             1659 CENTRAL AVE                                                                                           ALBANY                      NY            12205‐4050
6505596    FARGO SCHEELS ALL SPORTS                          1551 45TH ST SW                                                                                            FARGO                       ND            58103‐3255
6505522    FARIDA SHOES PRIVATE LIMITED                      #17, JALAL ROAD, AMBUR                                                                                     TAMIL NADU                                635802        IN 
6505914    FARIDA SHOES PVT LTD                              17, 290/7E/1, JALAL ROAD                                                                                   AMBUR                                     635802        IN 
6734991    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6505669    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6505574    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6971765    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6970088    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6968611    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6968612    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6722245    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6734714    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6504600    Federal Insurance Company                         c/o Duane Morris LLP               Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6505647    FEDEX                                             PO BOX 371741                                                                                              PITTSBURGH                  PA            15250‐7741
6504281    FGL SPORTS LTEE                                   4855 RUE LOUIS‐B.‐MAYER                                                                                    LAVAL                       QC            H7P 6C8       CA 
6504281    FGL SPORTS LTEE                                   4855 RUE LOUIS‐B.‐MAYER                                                                                    LAVAL                       QC            H7P 6C8       CA 
6734992    FIRESIDE NATURAL GAS LLC                          PO BOX 116268                                                                                              ATLANTA                     GA            30368‐6268
6505164    FOLEY HOAG LLP                                    ATTN: MICHAEL LICKER               155 SEAPORT BLVD                                                        BOSTON                      MA            02210‐2698
6734981    FOOT SOLUTIONS                                    A303‐16 MALLARD RD                                                                                         TORONTO                     ON            M3B 0A7       CA 
6504707    FOOT SOLUTIONS OF HENDERSON                       10520 S EASTERN AVE STE 100                                                                                HENDERSON                   NV            89052‐3949
6505678    FOOT TRENDZ INC.                                  53‐1515 REBECCA ST                                                                                         OAKVILLE                    ON            L6L 5G8       CA 

6504728    FORCE UNITED INDUSTRIAL LIMITED                   GUANG DONG SHENG DONG GUAN SHI                                                                             CHANG AN ZHEN XIAO BIAN D                            CN
6505700    FORERUNNERS                                       3502 4TH AVE W                                                                                             VANCOUVER                   BC            V6R 1N8    CA 
6939856    FORTISBC ENERGY INC                               1111 WEST GEORGIA ST 10TH FL                                                                               VANCOUVER                   BC            V6E 4M3    CA 
6734982    Franchise Tax Board                               Bankruptcy Section MS A340         PO Box 2952                                                             Sacramento                  CA            95812‐2952
6734983    Franchise Tax Board                               Bankruptcy Section MS A340         PO Box 2952                                                             Sacramento                  CA            95812‐2952
6734984    Franchise Tax Board                               Bankruptcy Section MS A340         PO Box 2952                                                             Sacramento                  CA            95812‐2952
6734985    FRIENDLY SHOE STORE                               13 JEFFERSON AVE                                                                                           W JEFFERSON                 NC            28694
6734986    Fuze Inc                                          2 Copley Pl                        Suite 700                                                               Boston                      MA            02116‐0002
6734975    G R INC.                                          3250 DODGE ST STE 5                                                                                        DUBUQUE                     IA            52003‐5263
6734976    G.R. SWEETING & SON CO, LTD                       P.O. BOX N‐3009                                                                                            NASSAU, PAR. ISLAN                                   BS
6734977    GALAX REHABILITATION SERVICES INC                 PO BOX 441146                                                                                              KENNESAW                    GA            30160‐9522
6734978    GEBHARD INVESTMENTS LTD                           2610 B WEST KNOB HILL BLVD                                                                                 YAKIMA                      WA            98908
6734979    GEN3 MARKETING LLC                                960B HARVEST DR STE 210                                                                                    BLUE BELL                   PA            19422‐1979
6734980    GESTION EXA INC.                                  2930 BOUL DES RECOLLETS                                                                                    TROIS‐RIVIERES              QC            G9A 6J2    CA 
                                                             38701 W. SEVEN MILE ROAD, SUITE 
6734969    GGA ENTERPRISES LLC                               160                                                                                                        LIVONIA                     MI            48152
6734970    GGP LIMITED PARTNERSHIP                           10300 LITTLE PATUXENT PKWY                                                                                 COLUMBIA                    MD            21044‐3341
6734971    GGP STATEN ISLAND MALL LLC                        SDS‐12‐2730                                                                                                MINNEAPOLIS                 MN            55486‐2730
6734972    GGP Staten Island Mall, LLC                       c/o GGP Limited Partnership        350 N. Orleans St.              Suite 300                               Chicago                     IL            60654‐1607
           Gilroy Premium Outlets LLC, a Delaware Limited 
6734973    Liability Company                                 Simon Property Group, L.P.         225 W. Washington Street                                                Indianapolis                IN            46204
6734974    GOLDEN STAR COMPANY LIMITED                       NO. 1166 NGUYEN BINH KHIEM ST.                                                                             HAI PHONG                                 180000     VN
6734963    GOOGLE INC                                        PO BOX 39000                                                                                               SAN FRANCISCO               CA            94139‐0001
6734964    Google LLC f/k/a Google Inc.                      c/o White and Williams LLP         7 Times Square Suite 2900                                               New York                    NY            10036‐6524
6734965    GRANITE TELECOMMUNICATIONS                        PO BOX 983119                                                                                              BOSTON                      MA            02298‐3119
6505423    GRANITE TELECOMMUNICATIONS                        PO BOX 983119                                                                                              BOSTON                      MA            02298‐3119
6734721    Great Northern Insurance Company                  Duane Morris LLP.                  Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6950106    Great Northern Insurance Company                  Duane Morris LLP.                  Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6953338    Great Northern Insurance Company                  Duane Morris LLP.                  Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6734966    Great Northern Insurance Company                  Duane Morris LLP.                  Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6853524    Great Northern Insurance Company                  Duane Morris LLP.                  Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196
6505426    Great Northern Insurance Company                  Duane Morris LLP.                  Wendy M. Simkulak, Esq.         30 S. 17th Street                       Philadelphia                PA            19103‐4196



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                        Page 5 of 14
                                                                   Case 18-11145-LSS                        Doc 576Exhibit E
                                                                                                                         Filed 10/24/18                    Page 33 of 182
                                                                                                                    Class 4 Ballot Service List
                                                                                                                    Served via First Class Mail




MMLID                              Name                                          Address 1                  Address 2                          Address 3   Address 4                     City        State    Postal Code     Country
6505430    Great Northern Insurance Company                        Duane Morris LLP.                 Wendy M. Simkulak, Esq.      30 S. 17th Street                    Philadelphia             PA           19103‐4196
6734967    Great Northern Insurance Company                        Duane Morris LLP.                 Wendy M. Simkulak, Esq.      30 S. 17th Street                    Philadelphia             PA           19103‐4196
6505560    Great Northern Insurance Company                        Duane Morris LLP.                 Wendy M. Simkulak, Esq.      30 S. 17th Street                    Philadelphia             PA           19103‐4196
6734968    Great Northern Insurance Company                        Duane Morris LLP.                 Wendy M. Simkulak, Esq.      30 S. 17th Street                    Philadelphia             PA           19103‐4196
6938984    GRECO HOLDINGS INC                                      9320 W BROAD ST                                                                                     HENRICO                  VA           23294‐5438
6504564    Greenfield Publishing                                   3525 Haug Ave SE                                                                                    Rockford                 MN           55373
6506110    GREENFIELD PUBLISHING INC                               3525 HAUG AVE SE                                                                                    ROCKFORD                 MN           55373‐5104
6734957    GREENSPACE LLC                                          22581 NW WAGON WAY                                                                                  HILLSBORO                OR           97124‐5604
6734958    GROUNDFLOOR INC                                         206 BROADWAY ST                                                                                     PADUCAH                  KY           42001‐0732
6734959    GROUP FIO LLC                                           4442 BALBOA DR                                                                                      SUGAR LAND               TX           77479‐2129
6504752    GROUPE BOUCHER SPORTS                                   3000‐2700 BOUL LAURIER                                                                              QUEBEC                   QC           G1V 4K5        CA 
6752280    GROUPE LE PACHA, INC.                                   36A CHEMIN DE LA SAVANE                                                                             GATINEAU                 QC           J8T 5C2        CA 
6505006    GUCCIARDO, CHRIS A.                                     320 W. THIRD STREET               UNIT 103                                                          BOSTON                   MA           02127
6952824    GXS IN C/O OPENTEXT CORP. WATERLOO                      275 FRANK TOMPA DRIVE                                                                               WATERLOO                 ON           N2L 0A1        CA 
6502694    GXS INC.                                                C/O OPENTEXT CORP.WATERLOO        275 FRANK TOMPA DRIVE                                             WATERLOO                 ON           N2L 0A1        CA 
6503640    H GOLDMAN INC                                           100 NEW BOSTON DR                                                                                   CANTON                   MA           02021‐2830
6504313    H T BERRY                                               50 NORTH ST BOX B                                                                                   CANTON                   MA           02021‐3339
6505706    HALTON HILLS SHOPPING CENTRE                            PO BOX 15659 STN A                                                                                  TORONTO                  ON           M5W 1C1        CA 
           Halton Hills Shopping Centre Partnership, an Ontario 
6924845    General Partnership                                     Simon Property Group, L.P.        225 W. Washington Street                                          Indianapolis             IN           46204
6689561    HAMRA SHOPPING AND TRADING CO SAL                       MAKDESSI ST GS BUILDING                                                                             BEIRUT                                2038       LB 
6689561    HARNESS BOOTS & SHOES INC                               110 N WILLOW ST                                                                                     HARRISON                 AR           72601‐4232
6937836    HARTCO SHOES                                            1501 N BALDWIN AVE                                                                                  MARION                   IN           46952‐1926
6977136    HARTIGAN, SHANNON                                       31 MONUMENT SQ                                                                                      BOSTON                   MA           02129‐3429
6977138    HEADCOUNT CORPORATION                                   9419 20 AVE NW                                                                                      EDMONTON                 AB           T6N 1E5    CA 
6977137    HEADCOUNT CORPORATION                                   9419 20 AVE NW                                                                                      EDMONTON                 AB           T6N 1E5    CA 
6948428    HEMISPHERE DESIGN & MANUFACTURING                       25215 RYE CANYON RD                                                                                 VALENCIA                 CA           91355‐1203
6948428    HEMISPHERE DESIGN & MANUFACTURING                       25215 RYE CANYON RD                                                                                 VALENCIA                 CA           91355‐1203
6734960    Hemisphere Design & Manufacturing LLC                   25215 Rye Canyon Road                                                                               Valencia                 CA           91355
6971740    HIC CONSUMER                                            1895 J W FOSTER BLVD                                                                                CANTON                   MA           02021‐1099
                                                                   5901 BROKEN SOUND PKWY NW STE 
6969018    HICONVERSION INC                                        100                                                                                                 BOCA RATON               FL           33487‐2732
6970098    HILLCREST MALL MANAGEMENT INC.                          9350 YONGE ST SUITE 205                                                                             RICHMOND HILL            ON           L4C 5G2        CA 
6505028    HOPPER, MARC                                            274 KITTY MURRAY LANE                                                                               ANCASTER                 ON           L9K‐1L8        CA 
6505956    HYDRO OTTAWA LTD.                                       A S DE STATION A                                                                                    TORONTO                  ON           M5W 5Z1        CA 
6850193    HYDRO QUEBEC                                            C.P. 11022 SUCC CENTRE‐VILLE                                                                        MONTREAL                 QC           H3C 4V6        CA 
6505549    HYDRO QUEBEC                                            C.P. 11022 SUCC CENTRE‐VILLE                                                                        MONTREAL                 QC           H3C 4V6        CA 
6505400    HYUNDAI MERCHANT MARINE CO. LTD                         1755 WITTINGTON PLACE SUITE 300                                                                     FARMERS BRANCH           TX           75234
6505569    I.A. IL LIMITED                                         84 BEN ZVI RD                                                                                       TEL AVIV                              68104          IL
6505569    IBM CORPORATION                                         ATTN: MARIE‐JOSEE DUBE            275 VIGER EAST                                                    MONTREAL                 QC           H2X3R7         CA 
6723529    IBM Credit LLC                                          IBM Corp.                         Attn: Marie‐Josee Dube       275 Viger East                       Montreal                 QC           H2X 3R7        CA 
                                                                                                     95 WELLINGTON ST. WEST, 
6734961    IC SPG POC AT EDMONTON LP                               IVANHOE CAMBRIDGE ‐ LEGAL AFFAIRS SUITE 600                                                         TORONTO                  ON           M5J2R2     CA 
6505169    ICL IMAGING                                             51 MELLEN ST                                                                                        FRAMINGHAM               MA           01702‐8522
6734962    ICL IMAGING                                             51 MELLEN ST                                                                                        FRAMINGHAM               MA           01702‐8522
6505481    IDENTIFICATION SYSTEMS INC                              1324 STIMMEL RD                                                                                     COLUMBUS                 OH           43223‐2917
                                                                   4170 ASHFORD DUNWOODY RD NE STE 
6734951    IG IGLOO HOLDINGS INC                                   25                                                                                                  ATLANTA                  GA           30319‐1442
6504972    IJC COCO INC                                            1635 MIAMI RD STE 6                                                                                 FORT LAUDERDALE          FL           33316‐2952
6505029    IMPERIAL OIL ESSO FLEET FUELING                         PO BOX 1700                                                                                         DON MILLS                ON           M3C 4J4    CA 
6505005    IMPERIAL SHOE STORE INC                                 516 W SIDE AVE                                                                                      JERSEY CITY              NJ           07304‐1516
6684575    INFOR (US) INC                                          13560 MORRIS RD STE 4100                                                                            ALPHARETTA               GA           30004‐8995
6505147    INNPOWER CORPORATION                                    7251 YONGE ST                                                                                       INNISFIL                 ON           L9S 0J3    CA 
6505486    INTERBRAND LLC                                          PO BOX 360286                                                                                       PITTSBURGH               PA           15250‐6286
6505716    INTERBRAND LLC                                          PO BOX 360286                                                                                       PITTSBURGH               PA           15250‐6286
6723428    INTUNE LOGISTICS                                        208 ADLEY WAY                                                                                       GREENVILLE               SC           29607‐6511
6723428    IRON MOUNTAIN CANADA CORP.                              PO BOX 3527, STATION A                                                                              TORONTO                  ON           M5K 1E7    CA 
6723428    Iron Mountain Information Management, LLC               1 Federal St.                     7th Floor                                                         Boston                   MA           02110



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                          Page 6 of 14
                                                         Case 18-11145-LSS                             Doc 576Exhibit E
                                                                                                                    Filed 10/24/18                          Page 34 of 182
                                                                                                                  Class 4 Ballot Service List
                                                                                                                  Served via First Class Mail




MMLID                              Name                                 Address 1                           Address 2                           Address 3   Address 4                    City      State   Postal Code     Country
6723428    Iron Mountain Information Management, LLC     1 Federal St.                         7th Floor                                                                Boston                  MA         02110 
6723428    IRON MOUNTAIN OFF SITE DATA PROTECTION        PO BOX 27128                                                                                                   NEW YORK                NY         10087‐7128
6723428    Ivanhoe Cambridge II Inc.                     95 Wellington St. West                Suite 600                                                                Toronto                 ON         M5J 2R2       CA 
6723428    Ivanhoe Cambridge II Inc.                     95 Wellington St. West                Suite 600                                                                Toronto                 ON         M5J 2R2       CA 
6723428    JACK CARRUTH SHOES LTD.                       1051 KING ST W                                                                                                 HAMILTON                ON         L8S 1L6       CA 
6723428    JACKSON, ADAM                                 17 JOLIETTE PLACE                                                                                              KESWICK                 ON         L4P‐3Y9       CA 
6948761    JDR SHOE WAREHOUSE                            2040 SPRINGDALE RD                                                                                             CHERRY HILL             NJ         08003‐2064
6734953    JERSEY CENTRAL POWER & LIGHT                  PO BOX 3687                                                                                                    AKRON                   OH         44309‐3687
6504470    JRSP CORPORATION                              1211 GAR HWY                                                                                                   SWANSEA                 MA         02777‐4225
6504665    JURGEN & HOLTVLUWER OF GR                     4015 CHICAGO DR SW                                                                                             GRANDVILLE              MI         49418‐1201
6734954    K2 PARTNERING SOLUTIONS, INC                  235 PROMENADE ST                                                                                               PROVIDENCE              RI         02908‐5734

6734955 KARAZ SHOES INC                                  40 1/2 NEW HARFORD SHOPPING CTR.                                                                               NEW HARTFORD            NY         13413

6505135    Keter Environmental Services, Inc.            Attn: R. Breen                        4 High Ridge Park, Suite 202                                             Stamford                CT         06905
6504519    Kim & Chang                                   39, Sajik‐ro 8‐gil                    Jongno‐gu                                                                Seoul                              03170         KR
6734956    Kim & Chang                                   39, Sajik‐ro 8‐gil                    Jongno‐gu                                                                Seoul                              03170         KR
6734945    KIPLING SHOE CO                               PO BOX 187                                                                                                     MILTON                  WV         25541‐0187
6734946    KLEIN INVESTMENT INC                          PO BOX 483                                                                                                     PRIOR LAKE              MN         55372‐0483
6505587    L & M FOOTWEAR INC                            5303 E WASHINGTON BLVD                                                                                         COMMERCE                CA         90040‐2111
6503987    LABORATOIRE POULIOT INC                       2815 CH DES QUATRE‐BOURGEOIS                                                                                   QUEBEC                  QC         G1V 1X8       CA 
6504521    LANGER BIOMECHANICS                           1393 VETERANS MEMORIAL HWY                                                                                     HAUPPAUGE               NY         11788‐3000
6734947    LE CHAT BOTTE                                 365 BOUL ALBINY‐PAQUETTE                                                                                       MONT‐LAURIER            QC         J9L 1K5       CA 
6504378    LEASE ADMINSTRATION SOLUTIONS                 80 BLANCHARD RD STE 104                                                                                        BURLINGTON              MA         01803‐5208
6505118    LEE AND LI, ATTORNEYS‐AT‐LAW                  7F, 201 TUN HUA N. ROAD                                                                                        TAIPEI                             10508         TW
6734948    LENNY'S SHOES INC.                            691 ROUTE 25A                                                                                                  MILLER PLACE            NY         11764‐2643
6504717    LES CHAUSSURES RUBINO, INC.                   9300 RUE DU PRADO                                                                                              ST‐LEONARD              QC         H1P 3B4       CA 
6734949    LEUKEMIA & LYMPHOMA SOCIETY OF CANADA         2 LANSING SQ SUITE 804                                                                                         TORONTO                 ON         M2J 4P8       CA 
6734950    LF CENTENNIAL PTE LTD                         NO. 1 KALLANG JUNCTION                                                                                         SINGAPORE                          339263        SG
6854731    LF CENTENNIAL PTE LTD                         NO. 1 KALLANG JUNCTION                                                                                         SINGAPORE                          339263        SG
                                                         NO 32 LANE 61 YUNG YI 2ND STREET 
6505597 LI TAI COMPANY LIMITED                           TA                                                                                                             TAICHUNG HSIEN                                   TW
6504552 LIDDY, KEVIN G                                   100 GREEN STREET                                                                                               MEDFIELD                MA         02052

6503385    LINK WORLDWIDE HOLDINGS LTD                   NO 88 SEC 4 CHUNG CHING RD, TA YA S                                                                            TAICHUNG                           123           TW
6503385    LINK WORLDWIDE HOLDINGS. LTD                  NO. 628 SEC 4 CHUNG CHING RD                                                                                   TAIWAN                                           TW
6734939    LISTER DIGITAL SERVICES INC                   1900 S NORFOLK ST                                                                                              SAN MATEO               CA         94403‐1164
6505178    Louisiana Department of Revenue               P.O. Box 66658                                                                                                 Baton Rouge             LA         70896‐6658
6505432    M G GRUNDMAN & SON INC                        PO BOX 404                                                                                                     VINCENNES               IN         47591‐0404
6803355    M QUIRANTES ORTHOPEDIC APPLIANCES             8485 SW 40TH ST STE 101                                                                                        MIAMI                   FL         33155‐3262
6505395    MACDONALD, DANIEL                             1150 PARKWEST PLACE, #311                                                                                      MISSISSAUGA             ON         L5E 3K4    CA 
6505394    MACYS INC                                     2101 E KEMPER RD                                                                                               CINCINNATI              OH         45241‐1805
6505394    MALONE, MARY JO                               41‐23 47TH STREET, APT. B5                                                                                     SUNNYSIDE               NY         11104
6734940    MANKATO RIVER HILLS                           1850 ADAMS ST STE 6                                                                                            MANKATO                 MN         56001‐5128
6734941    MARITIME ELECTRIC                             PO BOX 1328 STN CENTRAL                                                                                        CHARLOTTETOWN           PE         C1A 7N2    CA 
6734942    MCLEISH COMMUNICATIONS INC                    241 DE SENNEVILLE CH                                                                                           SENNEVILLE              QC         H9X 3X5    CA 
6948875    MEDICAL FOOTWEAR PALM BEACH GARDENS           4385 NORTHLAKE BLVD                                                                                            PALM BEACH GARDENS      FL         33410‐6253
6948875    MEI GUANG PLASTIC MANUFACTURE                 RM D, 11 BIDG 8 HART A VE RD                                                                                   TSIM SHA TSUI, KLN                            HK
6948875    MELS ARMY AND NAVY CENTER                     3811 SCENIC CT                                                                                                 DENVILLE                NJ         07834‐3476
6948875    MENS WEARHOUSE                                6380 ROGERDALE RD                                                                                              HOUSTON                 TX         77072‐1624
6948875    Mercer US, Inc.                               1166 Avenue of the Americas                                                                                    New York                NY         10036
6948875    MERRY, LAURA                                  44 TURNER COURT                                                                                                BRADFORD                ON         L3Z‐2W8    CA 
6948875    MICHELLE JOYCE PHOTOGRAPHY, INC.              840 SUMMER STREET                                                                                              BOSTON                  MA         02127
6948875    MICROSOFT ONLINE INC                          6100 NEIL RD STE 100                                                                                           RENO                    NV         89511‐1137

6948875 MID‐SOUTH OUTLET SHOPS, LLC TANGER MEMPHIS       ATTN: LEGAL DEPARTMENT                3200 NORTHLINE AVENUE            SUITE 360                               GREENSBORO              NC         27408
6948875 MIKE ELKINS SALES                                20401 JUNEAU PL                                                                                                WOODLAND HILLS          CA         91364‐4644
6505023 MILLER SHOES                                     127 NEWMAN ST                                                                                                  EAST TAWAS              MI         48730‐1288



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                        Page 7 of 14
                                                                  Case 18-11145-LSS                         Doc 576Exhibit E
                                                                                                                         Filed 10/24/18                       Page 35 of 182
                                                                                                                    Class 4 Ballot Service List
                                                                                                                    Served via First Class Mail




MMLID                                   Name                                    Address 1                    Address 2                            Address 3   Address 4                   City        State   Postal Code Country
6505531 Ministry of Finance                                       33 King St W                      PO Box 627                                                            Oshawa                 ON           L1H 8H5    CA 
6505640 MINOT DAKOTA SQUARE                                       2400 10TH ST SW                                                                                         MINOT                  ND           58701‐2013

6734943 Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.       Reena Thadhani, Esq.              One Financial Center                                                  Boston                 MA           02111
           Mirabel Outlet Centre General Partnership, a Quebec 
6803177    General Partnership                                    Simon Property Group, L.P.        225 W. Washington Street                                              Indianapolis           IN           46204
6803177    MISSISSIPPI TAN TEC LEATHER INC                        101 TANTEC WAY                                                                                          VICKSBURG              MS           39183‐8796
6803177    MISSISSIPPI TAN TEC LEATHER INC                        101 TANTEC WAY                                                                                          VICKSBURG              MS           39183‐8796
6734944    MISSISSIPPI TAN TEC LEATHER INC                        101 TANTEC WAY                                                                                          VICKSBURG              MS           39183‐8796
6505718    MONAGHAN FARKAS INC                                    PO BOX 6                                                                                                CUTCHOGUE              NY           11935‐0006
6734933    Montez Hillcrest Inc. and Hillcrest Holdings Inc.      Hillcrest Mall Management         9350 Yonge Street              Suite 209                              Richmond Hill          ON           L4C 5G2    CA 
6734935    Montez Hillcrest Inc. and Hillcrest Holdings Inc.      Hillcrest Mall Management         9350 Yonge Street              Suite 209                              Richmond Hill          ON           L4C 5G2    CA 
6734936    MORGANS SHOES INC                                      739 HILLDALE WAY                                                                                        MADISON                WI           53705‐2644
6504983    MOUND PRINTING CO INC                                  2455 BELVO RD                                                                                           MIAMISBURG             OH           45342‐3909
6734937    MOUND PRINTING CO INC                                  2455 BELVO RD                                                                                           MIAMISBURG             OH           45342‐3909

6504450    Muzak, LLC                                             Mood Media                        2100 S IH 35 Frontage Road                                            Austin                 TX           78704
6504492    MYRON WAGNER CO                                        4313 BUTLER ST                                                                                          PITTSBURGH             PA           15201‐3009
6924613    National Grid                                          300 Erie Boulevard West                                                                                 Syracuse               NY           13202
6505434    NATIONAL GRID                                          PO BOX 11735                                                                                            NEWARK                 NJ           07101‐4735
6856035    NATIONAL GRID                                          PO BOX 11737                                                                                            NEWARK                 NJ           07101‐4737
6939033    NATIONAL GRID                                          PO BOX 11739                                                                                            NEWARK                 NJ           07101‐4739
6504010    NATIONAL GRID                                          PO BOX 11739                                                                                            NEWARK                 NJ           07101‐4739
6505703    NATIONAL GRID                                          PO BOX 11791                                                                                            NEWARK                 NJ           07101‐4791
6948883    NATIONAL SHOE SPECIALTIES LTD.                         3015 KENNEDY RD UNITE 11‐18                                                                             SCARBOROUGH            ON           M1V 1E7    CA 
6948883    NAVY EXCHANGE SERVICE                                  530 INDEPENDENCE PKWY                                                                                   CHESAPEAKE             VA           23320‐5203
6948883    NEAT SHOES, INC                                        200 APPLEBEE ST                                                                                         BARRINGTON             IL           60010‐3063
                                                                                                    4710 Eisenhower Blvd, Suite 
6948883 NetWolves Network Services LLC                            Attn: Gina Wybel                  E8                                                                    Tampa                  FL           33634
                                                                                                    4710 Eisenhower Blvd, Suite 
6948883 NetWolves Network Services LLC                            Attn: Gina Wybel                  E8                                                                    Tampa                  FL           33634
                                                                                                    4710 Eisenhower Blvd, Suite 
6948883 NetWolves Network Services LLC                            Attn: Gina Wybel                  E8                                                                    Tampa                  FL           33634
                                                                                                    4710 Eisenhower Blvd, Suite 
6948883    NetWolves Network Services LLC                         Attn: Gina Wybel                  E8                                                                    Tampa                  FL           33634
6948883    NEW BALANCE ATHLETIC SHOE INC                          100 GUEST ST                                                                                            BOSTON                 MA           02135‐2088
6948883    NEW BALANCE BEACHWOOD                                  2685 W MARKET ST                                                                                        AKRON                  OH           44333‐4230
6948883    NEW BALANCE BELDEN                                     2685 W MARKET ST                                                                                        AKRON                  OH           44333‐4230
6734938    NEW BALANCE BRANDYWINE                                 4243 CONCORD PIKE                                                                                       WILMINGTON             DE           19803‐1403
6754276    NEW BALANCE BRANSON                                    1106 BRANSON LANDING BLVD                                                                               BRANSON                MO           65616‐2383
6504493    NEW BALANCE CALGARY                                    128 ADELAIDE ST                                                                                         WINNIPEG               MB           R3A 0W5    CA 
6504969    NEW BALANCE CHANDLER                                   5350 W BELL RD STE C122 PMB 621                                                                         GLENDALE               AZ           85308‐3907
6734927    NEW BALANCE CHICAGO II                                 17W490 22ND ST                                                                                          VILLA PARK             IL           60181‐4401
6505195    NEW BALANCE COOL SPRINGS                               420 COOL SPRINGS BLVD STE 130                                                                           FRANKLIN               TN           37067‐7262
6505657    NEW BALANCE DEERFIELD POINTE                           2685 W MARKET ST                                                                                        AKRON                  OH           44333‐4230
6505721    NEW BALANCE DFW I                                      3604 GARDENIA DR                                                                                        ARLINGTON              TX           76016‐3930
6505727    NEW BALANCE FAIRLAWN                                   2685 W MARKET ST                                                                                        AKRON                  OH           44333‐4230
6938976    NEW BALANCE GREEN HILLS                                420 COOL SPRINGS BLVD                                                                                   FRANKLIN               TN           37067‐6277
6734929    NEW BALANCE NANAIMO                                    103‐1825 BOWEN RD                                                                                       NANAIMO                BC           V9S 1H1    CA 
6734930    NEW BALANCE NAPLES/GALVA INC.                          8799 TAMIAMI TRL N STE 101                                                                              NAPLES                 FL           34108‐3511
6505655    NEW BALANCE NORTH SHORE                                610 CENTRAL AVE STE 169                                                                                 HIGHLAND PARK          IL           60035‐3258
6505445    NEW BALANCE PITTSBURGH II                              112 W BRIDGE ST                                                                                         HOMESTEAD              PA           15120‐5040
6505446    NEW BALANCE POLARIS                                    2685 W MARKET ST                                                                                        AKRON                  OH           44333‐4230
6683883    NEW BALANCE PROMENADE                                  2685 W MARKET ST                                                                                        AKRON                  OH           44333‐4230
6734931    NEW BALANCE SARASOTA                                   4211 S SHADE AVE                                                                                        SARASOTA               FL           34231‐4633
6505480    NEW BALANCE SAUCON VALLEY                              1 S MAIN ST                                                                                             WILKES BARRE           PA           18705‐1914
6506122    NEW BALANCE SCOTTSDALE                                 5350 W BELL RD STE C122 PMB 621                                                                         GLENDALE               AZ           85308‐3907
6505748    NEW BALANCE SCRANTON                                   1 S MAIN ST                                                                                             WILKES BARRE           PA           18705‐1914



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                          Page 8 of 14
                                                               Case 18-11145-LSS                          Doc 576Exhibit E
                                                                                                                       Filed 10/24/18                            Page 36 of 182
                                                                                                                   Class 4 Ballot Service List
                                                                                                                   Served via First Class Mail




MMLID                              Name                                      Address 1                      Address 2                            Address 3       Address 4                      City         State   Postal Code     Country
6505749    NEW BALANCE SCRANTON                                1 S MAIN ST                                                                                                   WILKES BARRE              PA            18705‐1914
6504756    NEW BALANCE ST. LOUIS                               1205 SOUTH BIG BEND                                                                                           SAINT LOUIS               MO            63117‐1613
6505529    NEW BALANCE ST. LOUIS II                            11633 OLIVE BLVD                                                                                              SAINT LOUIS               MO            63141‐7001
6734921    NEW BALANCE ST. LOUIS IV                            6540 N ILLINOIS ST STE 104                                                                                    FAIRVIEW HEIGHTS          IL            62208‐2158
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6734922    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6505524    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6505020    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6505021    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6505139    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6949470    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6949478    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6504716    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6734923    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
           NEW JERSERY DEPARTMENT OF TREASURY ‐ 
6504744    UNCLAIMED PROPERTY                                  PROPERTY ADMINISTRATION            PO BOX 214                                                                 TRENTON                   NJ            08625
6734924    NEWYORK CONNECTIONS LLC                             30 MICHIGAN AVE E                                                                                             BATTLE CREEK              MI            49017‐4010
6734925    NIAGARA‐ON‐THE‐LAKE HYDRO INC.                      8 HENEGAN ROAD                                                                                                VIRGIL                    ON            L0S 1T0    CA 
6505130    NITCHIE, REBECCA                                    171 MONTROSE STREET                                                                                           WINNIPEG                  MB            R3M‐3L9    CA 
6734926    NM Taxation & Revenue Department                    PO Box 8575                                                                                                   Albuquerque               NM            87198‐8575
6856661    NORMS FOOTWEAR INC                                  204 W 2ND ST                                                                                                  SEYMOUR                   IN            47274‐2110
6734915    North Carolina Department of Revenue                Bankruptcy Unit                    PO Box 1168                                                                Raleigh                   NC            27602
6734916    NOVA SCOTIA POWER INC.                              PO BOX 848                                                                                                    HALIFAX                   NS            B3J 2V7    CA 
6734917    Nstar Electric Company dba Eversource Energy        c/o Honor Heath                    107 Selden Street                                                          Berlin                    CT            06037
6734918    Nstar Electric Company dba Eversource Energy        c/o Honor Heath                    107 Selden Street                                                          Berlin                    CT            06037

6505717 NYLCAP MEZZANINE PARTNERS III 2012 CO‐INVEST, L.P.  Lorne Smith, General Counsel          GoldPoint Partners              51 Madison Avenue              Suite 1600 New York                   NY            10010

6734919 NYLCAP MEZZANINE PARTNERS III PARALLEL FUND L.P.  Lorne Smith, General Counsel            GoldPoint Partners              51 Madison Avenue              Suite 1600 New York                   NY            10010
6503388 NYLCAP MEZZANINE PARTNERS III, L.P.               Lorne Smith, General Counsel            GoldPoint Partners              51 Madison Avenue              Suite 1600 New York                   NY            10010
6505438 ON ASSIGNMENT INC                                 DBA CREATIVE CIRCLE LLC                 PO BOX 74008799                                                           CHICAGO                    IL            60674‐8799

        OPB Realty Inc., as represented by its agent & manager,  c/o Cushman & Wakefield Asset    One Queen Street East, Suite 
6963707 Cushman & Wakefield Asset Services Inc.                  Services Inc.                    300                                                                        Toronto                   ON            M5C 2W5    CA 
6734920 ORACLE AMERICA INC                                       500 ORACLE PKWY                                                                                             REDWOOD CITY              CA            94065‐1677
        Oracle America, Inc. successor in interest to MICROS                                      Buchalter, a Professional 
6734909 Systems, Inc. ("Oracle")                                 Shawn M. Christianson, Esq.      Corporation                     55 2nd St., 17th Fl.                       San Francisco             CA            94105
                                                                                                                                  555 CALIFORNIA STREET, 50TH 
6734910    OREGON PUBLIC EMPLOYEES RETIREMENT FUND             Attn: General Counsel              Kohlberg Kravis Roberts         FLOOR                                      SAN FRANCISCO             CA            94104
6506123    ORIENTAL PINTLES                                    411 BROAD ST                                                                                                  ORIENTAL                  NC            28571‐9773
6734911    ORIS INTEL LLC                                      118 GRACELAND BLVD STE 222                                                                                    COLUMBUS                  OH            43214‐1530
6734912    ORTHO‐TECH                                          15‐895 LAWRENCE AVE E                                                                                         TORONTO                   ON            M3C 3L2    CA 
                                                                                                  95 WELLINGTON STREET 
6734913    OSHAWA CENTRE HOLDINGS INC                          IVANHOE CAMBRIDGE                  WEST                            SUITE 600                                  TORONTO                   ON            M5J 2R2       CA 
6734914    OSHAWA CENTRE HOLDINGS INC.                         419 KING ST W SUITE 120                                                                                       OSHAWA                    ON            L1J 2K5       CA 
6863249    OSHAWA PUC NETWORKS INC.                            100 SIMCOE ST. S                                                                                              OSHAWA                    ON            L1H 7M7       CA 
6505681    OSHAWA PUC NETWORKS INC.                            100 SIMCOE ST. S                                                                                              OSHAWA                    ON            L1H 7M7       CA 
6504632    OUTDOOR EQUIPPED                                    312 RALEIGH ST STE 4                                                                                          WILMINGTON                NC            28412‐6306
6502695    OXFORD PROPERTIES GROUP                             100 ANDERSON RD SE UNIT 142                                                                                   CALGARY                   AB            T2J 3V1       CA 




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                           Page 9 of 14
                                                                   Case 18-11145-LSS                               Doc 576Exhibit E
                                                                                                                                Filed 10/24/18                    Page 37 of 182
                                                                                                                        Class 4 Ballot Service List
                                                                                                                        Served via First Class Mail




MMLID                               Name                                         Address 1                      Address 2                             Address 3   Address 4                      City         State   Postal Code     Country
           Oxford Properties Retail Holdings Inc. & Oxford                                              100 Anderson Road SE, Unit 
6734903    Properties Retail Holdings II Inc.                      Oxford IFT Southcentre Mall          142                                                                   Calgary                   AB            T2J 3V1       CA 
           Oxford Properties Retail Holdings Inc. & Oxford                                              100 Anderson Road SE, Unit 
6734904    Properties Retail Holdings II Inc.                      Oxford IFT Southcentre Mall          142                                                                   Calgary                   AB            T2J 3V1       CA 
6734905    PACERS AND RACERS INC                                   3602 NORTHGATE CT                                                                                          NEW ALBANY                IN            47150‐6417
6949677    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6939047    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6504505    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6504506    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6504507    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6504652    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6734906    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6504766    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6504767    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6851523    Pacific Indemnity Company                               c/o Duane Morris LLP                 Wendy M. Simkulak, Esq.       30 S. 17th Street                       Philadelphia              PA            19103‐4196
6734907    PARNALL MAILING CORP OA KEYCONTACT                      555 ADMIRAL DR                                                                                             LONDON                    ON            N5V 4L6       CA 
6930047    PAUL RICHELSON'S FEET FIRST INC.                        13 TOWN WEST RD                                                                                            PLYMOUTH                  NH            03264‐3428
6504596    PEGASUS FOOTWEAR                                        10 MILL HILL RD                                                                                            WOODSTOCK                 NY            12498‐1306
6504593    PELLETIER GIRARD, MAGEN                                 1640 CHEMIN DAVID                                                                                          PREVOST                   QC            J0R‐1T0       CA 
6504594    Pennsylvania Department of Revenue                      Bankruptcy Division                  PO Box 280946                                                         Harrisburg                PA            17128‐0946
6504597    Pennsylvania Department of Revenue                      Bankruptcy Division                  PO Box 280946                                                         Harrisburg                PA            17128‐0946
6504599    Pennsylvania Department of Revenue                      Bankruptcy Division                  PO Box 280946                                                         Harrisburg                PA            17128‐0946
6734908    Pennsylvania Department of Revenue                      Bankruptcy Division                  PO Box 280946                                                         Harrisburg                PA            17128‐0946
6734897    PEPCO                                                   PO BOX 13608                                                                                               PHILADELPHIA              PA            19101‐3608
6503881    Pereira, Michelle                                       31‐1280 Harmony Rd. N                                                                                      Oshawa                    ON            L1K 0P8       CA 
6503881    Persistent Telecom Solutions Inc.                       2055 Laurelwood Rd.                  Ste. 210                                                              Santa Clara               CA            95054
6503881    PETRIDES, MAUREEN A.                                    22 WESTVIEW AVENUE                                                                                         MILLBURY                  MA            01527
6505632    PG&E                                                    C/O BANKRUPTCY IXB7                  PO BOX 8329                                                           STOCKTON                  CA            95208
6503881    PG&E                                                    PO BOX 997300                                                                                              SACRAMENTO                CA            95899‐7300
           Philadelphia Premium Outlets LLC, a Delaware limited 
6734898    liability company                                       Simon Property Group, LP             225 W Washington Street                                               Indianapolis              IN            46204
6734899    PHYSIO‐TRACE INC.MOUVEMENT SANTE                        2487 BOUL CASAVANT O                                                                                       SAINT‐HYACINTHE           QC            J2S 7E5       CA 
6734900    PIPP MOBILE STORAGE SYSTEMS INC                         2966 WILSON DR NW                                                                                          WALKER                    MI            49534‐7592
6734901    Place Vertu Nominee Inc.                                3131 Boul De La Cote‐Vertu Loc G40                                                                         Saint Laurent             QC            H4R1Y8        CA 
6734902    PlayNetwork Inc                                         450 Remington Rd                                                                                           Schaumburg                IL            60173
6734891    PLAYNETWORK INC                                         PO BOX 204515                                                                                              DALLAS                    TX            75320‐4515
6734892    POWER STREAM                                            PO BOX 3700 STN MAIN                                                                                       CONCORD                   ON            L4K 5N2       CA 
6734893    PREAMBLE FOOTWEAR                                       6166 QUINPOOL RD                                                                                           HALIFAX                   NS            B3L 1A3       CA 
6734894    PRECIOUS GOLD HOLDINGS LIMITED                          NO. 628 SEC 4 CHUNG CHING RD                                                                               TAICHUNG                                              TW
6734895    PREMIER RELOCATIONS INC                                 45200 GRAND RIVER AVE                                                                                      NOVI                      MI            48375‐1018
           Premium Outlet Partners LP, a Delaware limited 
6734896    partnership                                             Simon Property Group, LP             225 W Washington Street                                               Indianapolis              IN            46204
           Premium Outlet Partners LP, a Delaware limited 
6734885    partnership                                             Simon Property Group, LP             225 W Washington Street                                               Indianapolis              IN            46204
           Premium Outlet Partners, L.P., a Delaware Limited 
6505580    Partnership                                             Simon Property Group, L.P.           225 W. Washington Street                                              Indianapolis              IN            46204
           Premium Outlet Partners, L.P.,a Delaware limited 
6734886    partnership                                             Simon Propert Group, L.P.            225 W. Washington Street                                              Indianapolis              IN            46204
6734887    PROMOBILITY FOOT CLINIC                                 208‐885 DON MILLS RD                                                                                       NORTH YORK                ON            M3C 1V9    CA 
6734888    PROMOCENTRIC INC                                        5 FORBES RD                                                                                                NEWMARKET                 NH            03857‐2060
6734889    PSE&G                                                   5 CENTURY LN                                                                                               SOUTH PLAINFIELD          NJ            07080‐1301
6734890    PSEG LONG ISLAND                                        PO BOX 9039                                                                                                HICKSVILLE                NY            11802‐9039
6734879    PSEG LONG ISLAND                                        PO BOX 9039                                                                                                HICKSVILLE                NY            11802‐9039
6734880    QUAD/GRAPHICS, INC.                                     110 COMMERCE WAY # J                                                                                       WOBURN                    MA            01801‐1088
6505035    Quad/Graphics, Inc.                                     Attn: Mike Vechart ‐ Credit Dept     N61W23044 Harry's Way                                                 Sussex                    WI            53089‐3995
6734881    QUALITY SOLUTIONS INC                                   128 N 1ST ST                                                                                               COLWICH                   KS            67030‐9637
6734882    QUALITY SOLUTIONS INC                                   128 N 1ST ST                                                                                               COLWICH                   KS            67030‐9637
6734883    Quality Solutions, Inc.                                 Shannon D. Wead                      1551 N. Waterfront Pkwy.      Suite 100                               Wichita                   KS            67206



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                             Page 10 of 14
                                                                 Case 18-11145-LSS                         Doc 576Exhibit E
                                                                                                                        Filed 10/24/18                                 Page 38 of 182
                                                                                                                   Class 4 Ballot Service List
                                                                                                                   Served via First Class Mail




MMLID                                   Name                                 Address 1                      Address 2                            Address 3             Address 4                     City        State   Postal Code     Country
6930123 Quality Solutions, Inc.                                 Shannon D. Wead                    1551 N. Waterfront Pkwy.        Suite 100                                       Wichita                  KS           67206

6930123    Queens Center SPE LLC                                Dustin P. Branch, Esq.             Ballard Spahr LLP               2029 Century Park East, Suite 800               Los Angeles              CA           90067‐2909
6930123    R & D  PRODUCT GIVEAWAY                              890‐5600‐09047                                                                                                     BRIGHTON                 MA           02135
6930123    R. J. ASH                                            1377 BAY ST                                                                                                        FLORENCE                 OR           97439‐9649
6930123    RA SPORT FOR IMPORT                                  5TH FLOOR; BUILDING S2‐A                                                                                           NEW CAIRO                             11311         EG
6930123    RACKSPACE US INC                                     PO BOX 730759                                                                                                      DALLAS                   TX           75373‐0759
6930123    Rajaram, Purushothaman                               5 Shelduck Lane                                                                                                    Mechanicsburg            PA           17050
6930123    RECEIVABLE MANAGEMENT CORPORATION                    400 W CUMMINGS PARK STE 4450                                                                                       WOBURN                   MA           01801‐6594
6930123    REDWOOD SOFTWARE INC                                 3005 CARRINGTON MILL BLVD #510                                                                                     MORRISVILLE              NC           27560
6930123    RETAIL CONVERGENCE INC                               20 CHANNEL CTR ST FL 3                                                                                             BOSTON                   MA           02210‐3402
6734884    REVENU QUEBEC                                        CP 5500 SUCC PL‐DESJARDINS                                                                                         MONTREAL                 QC           H5B 1A8       CA 
6761681    RICHARD, ROBERT P                                    38 KINGS ROW                                                                                                       N. READING               MA           01864
6734873    Riverwalk Marketplace (New Orleans) LLC              Spector & Johnson, PLLC            Howard Marc Spector             12770 Coit Road, Suite 1100                     Dallas                   TX           75251
6968772    ROAD RUNNER SPORTS, INC                              5549 COPLEY DR                                                                                                     SAN DIEGO                CA           92111‐7904
6807446    ROADONE INTERMODALOGISTICS                           P O BOX 674939                                                                                                     DETROIT                  MI           48267‐4939
6807446    ROGERS MENS WEAR                                     618 W BOLLING ST                                                                                                   MONTICELLO               AR           71655‐5410
6503645    ROGERS, LAUREN                                       163 LAWNDALE RD                                                                                                    MANSFIELD                MA           02048‐1621
6503646    ROONEY ENTERPRISES INC                               413 SPRINGFIELD AVE                                                                                                SUMMIT                   NJ           07901‐2603
6503647    R‐PAC INTERNATIONAL CORP                             132 W 36TH ST, FL 7                                                                                                NEW YORK                 NY           10018‐8825
6734723    RSH (MIDDLE EAST) LLC                                PO BOX 20764                                                                                                       DUBAI                                 20764         AE
6505420    RTU, Inc. dba RTUI‐‐Sandt Products                   1275 Loop Rd                                                                                                       Lancaster                PA           17601
6948592    RUBIN AND RUDMAN LLP                                 53 STATE ST FL 15                                                                                                  BOSTON                   MA           02109‐2820
6503641    Russo, Nicole                                        988 Ripley Crescent                                                                                                Oshawa                   ON           L1K2E7        CA 
6734874    S WALKER INC                                         PO BOX 466                                                                                                         LANCASTER                WI           53813‐0466
6504755    S WALTER PACKAGING CORP                              2900 GRANT AVE                                                                                                     PHILADELPHIA             PA           19114‐2310
6734876    S WALTER PACKAGING CORP                              2900 GRANT AVE                                                                                                     PHILADELPHIA             PA           19114‐2310
6734877    S&A CONSULTING INC                                   1129 TWIN HILL LN                                                                                                  KNOXVILLE                TN           37932‐3037
6948834    S&A CONSULTING, INC.                                 2573 BUTTERWING ROAD                                                                                               CLEVELAND                OH           44124
6948766    SAINT CLOUD SCHEELS                                  40 WAITE AVE N                                                                                                     WAITE PARK               MN           56387‐1269
6948766    SANDT PRODUCTS INC                                   1275 LOOP RD                                                                                                       LANCASTER                PA           17601‐3168
6948766    Santamaria y Steta, S.C.                             345 Campos Eliseos                 Chapultepec Polanco                                                             Miguel Hidalgo           MX           11560         MX
6948766    SANTEE COOPER                                        PO BOX 188                                                                                                         MONCKS CORNER            SC           29461‐0188

6948766    SAPOURS TECHNOLOGIES PRIVATE LIMITED                 307 3RD FLOOR B WING LANCELOT CH                                                                                   MUMBAI, 13                            400092     IN 
6948766    SAUVE, PAUL J                                        12 RED CROSS TER                                                                                                   NEWPORT                  RI           02840‐3319
6948766    SAWNEE ELECTRIC MEMBERSHIP                           PO BOX 2252                                                                                                        BIRMINGHAM               AL           35246‐0031
6948766    Scarborough Town Centre Holdings Inc.                300 Borough Drive, Suite 230                                                                                       Scarborough              ON           M1P 4P5    CA 
6948766    Scarborough Town Centre Holdings Inc.                300 Borough Drive, Suite 230                                                                                       Scarborough              ON           M1P 4P5    CA 
6734878    SCHEELS ALL SPORTS INC                               4550 15TH AVE S                                                                                                    FARGO                    ND           58103‐8959
6734867    SCHEELS‐ OVERLAND PARK                               1551 45TH ST S                                                                                                     FARGO                    ND           58103‐3255
6723718    SCHEELS‐ ROCHESTER                                   1551 45TH ST S                                                                                                     FARGO                    ND           58103‐3255
6723718    SCHEELS, DES MOINES                                  101 JORDAN CREEK PKWY                                                                                              WEST DES MOINES          IA           50266‐8181
6723718    SCHMITT SHOES INC                                    244 MAIN ST                                                                                                        REEDSBURG                WI           53959

           SCREO I DIXIE OUTLET MALL INC., as represented by its  c/o Cushman & Wakefield Asset    One Queen Street East, Suite 
6723718 agent & manager Cushman & Wakefield Asset Serv            Services Inc.                    300                                                                              Toronto                 ON           M5C 2W5       CA 
                                                                                                                                                                       95 
                                                                                                                                                                       Wellington 
                                                                                                                                                                       Street 
           Seasons Retail Corp + The Outlet Collection at Winnipeg                                                                                                     West, Suite 
6505004    Limited by its manager                                   Sunita V. Mahant               Senior Director, Legal Affairs Ivanhoe Cambridge Inc.               600          Toronto                 ON           MSJ2R2
6749570    SECURE PRODUCTS CORP                                     1005 N LOMBARD RD                                                                                               LOMBARD                 IL           60148‐1254
6504267    SELIGA SHOE STORE INC                                    2530 S BRENTWOOD BLVD                                                                                           SAINT LOUIS             MO           63144‐2309
6505424    SEW CONSULTING GROUP INC                                 9107 STEINBECK LN                                                                                               KNOXVILLE               TN           37922‐8518
6864220    SEW CONSULTING GROUP, INC.                               1211 16TH AVE. S.                                                                                               NASHVILLE               TN           37212
6938929    SHAW CABLESYSTEMS GP                                     PO BOX 2468 STN MAIN                                                                                            CALGARY                 AB           T2P 4Y2    CA 
6504479    SHAW CABLESYSTEMS GP                                     PO BOX 2468 STN MAIN                                                                                            CALGARY                 AB           T2P 4Y2    CA 



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                        Page 11 of 14
                                                               Case 18-11145-LSS                          Doc 576Exhibit E
                                                                                                                       Filed 10/24/18                        Page 39 of 182
                                                                                                                  Class 4 Ballot Service List
                                                                                                                  Served via First Class Mail




MMLID                                   Name                                Address 1                      Address 2                            Address 3    Address 4                     City        State   Postal Code Country
6930514 SHAW CABLESYSTEMS GP                                   PO BOX 2468 STN MAIN                                                                                      CALGARY                  AB           T2P 4Y2    CA 
6505175 SHOE BIZ INC                                           8128 PROVIDENCE RD STE 800                                                                                CHARLOTTE                NC           28277‐9743
6504477 SHOE MAJESTY TRADING CO, LTD                           338 KINGS ROAD                                                                                            HONG KONG                             999077     HK

6938916    SHOE MAJESTY TRADING COMPANY                        TWO CHINACHEM EXCHANGE SQUARE                                                                             HONG KONG, NORTHPOINT                              HK
6938952    SHOEFITTERS INC                                     20 E BUTLER AVE                                                                                           AMBLER                   PA           19002‐4514
6939035    SHOEMIX                                             665 LEXINGTON AVE                                                                                         NEW YORK                 NY           10022‐3630
6965195    SIMON THE TANNER                                    PO BOX 449                                                                                                ISLAND POND              VT           05846‐0449
6504553    SimplexGrinnell                                     Attn: Bankruptcy                   50 Technology Drive                                                    Westminster              MA           01441
                                                               RM1303‐05, 13F, UNION PARK CENTER 
6504613    SINCERELY INTERNATIONAL LTD.                        N                                                                                                         KOWLOON, KLN                                       HK
6504666    SINO PRO TRADING, LTD                               ROOM 710‐2, TAI TUNG BUILDING      8 FLEMING ROAD                WANCHAI                      WANCHAI                                                        HK
6504667    SIOUX CITY SOUTHERN HILLS SCHEELS                   4400 SERGEANT RD STE 54                                                                                   SIOUX CITY               IA           51106‐4759
6963319    SMALLWOODS INC                                      1001 SE 17TH ST                                                                                           FORT LAUDERDALE          FL           33316‐2128
6504415    SMITH, DAVID A                                      18 ERICKSON LANE                                                                                          PEMBROKE                 MA           02359
6505592    Smith, David A.                                     18 Erickson Lane                                                                                          Pembroke                 MA           02359
6505593    SO ENTERPRISES, LLC                                 5350 E BROADWAY BLVD STE 170                                                                              TUCSON                   AZ           85711‐3724
6854738    SOFTCHOICE CORPORATION                              314 W SUPERIOR ST STE 400                                                                                 CHICAGO                  IL           60654‐3538
6948845    Southern California Edison                          1551 W. San Bernardino Rd.                                                                                Covina                   CA           91722
6854738    SOUTHERN CALIFORNIA EDISON                          PO BOX 300                                                                                                ROSEMEAD                 CA           91770‐0300
6734868    SPORTING LIFE INC                                   130 MERTON ST SUITE 600                                                                                   TORONTO                  ON           M4S 3G9    CA 
6504968    SPORTS EXPERTS 462                                  3035 BOUL. LE CARREFOUR                                                                                   LAVAL                    QC           H7T 1C8    CA 
6505182    SPRING FOOTWELLNES EXPERTS INC                      4461 LOUGHEED HWY UNIT 2                                                                                  BURNABY                  BC           V5C 3Z2    CA 
6865891    SPS COMMERCE                                        PO BOX 205782                                                                                             DALLAS                   TX           75320‐5782
6504420    ST ONGE, STEWARD, JOHNSTON + REENS LLC              986 BEDFORD ST                                                                                            STAMFORD                 CT           06905‐5610
6504537    STAPLETON SHOE CO                                   34 W 33RD ST FL 7                                                                                         NEW YORK                 NY           10001‐3304
6734870    STATE OF OHIO                                       DIVISION OF UNCLAIMED FUNDS        77 S HIGH ST                                                           COLUMBUS                 OH           43266‐0545
                                                               SUITES 3003/04 TOWER 2 THE 
6503391 STELLA INTERNATIONAL DESIGN SE                         GATEWAY                                                                                                   HONG KONG, KLN                                     HK
6944984 STELLA INTERNATIONAL LIMITED                           NO.771‐775 NATHAN ROAD                                                                                    KOWLOON                               999077       HK
           STELLA INTERNATIONAL TRADING (MACAO                 26‐54B AVENIDA DE MARCIANO 
6734871 COMMERCIAL)                                            BAPTISTA                                                                                                  MACAU                                 528244       CN
           STELLA INTERNATIONAL TRADING (MACAO                 26‐54B AVENIDA DE MARCIANO 
6504474    COMMERCIAL)                                         BAPTISTA                                                                                                  MACAU                                 528244       CN
6734872    STEP IN COMFORT LLC                                 1203 SE EVERETT MALL WAY                                                                                  EVERETT                  WA           98208‐2866
6506111    STINGRAY BUSINESS INC.                              730 WELLINGTON ST                                                                                         MONTREAL                 QC           H3C 1T4      CA 
6734861    SUN LIFE ASSURANCE COMPANY OF CANADA                PO BOX 11010 STN CENTRE VILLE                                                                             MONTREAL                 QC           H3C 4T9      CA 
6504690    SupplyOne Cleveland, Inc.                           26801B Fargo Avenue                                                                                       Bedford Hts.             OH           44146
6811705    SURIEL, CRISTIAN MARTINEZ                           3138 BAILEY AVE APT 4C                                                                                    BRONX                    NY           10463‐5738
6505671    SWAN VALLEY CO‐OP                                   PO BOX 1420                                                                                               SWAN RIVER               MB           R0L 1Z0      CA 
6734863    T.E.C LEASEHOLDS LIMITED                            220 YONGE ST SUITE 110                                                                                    TORONTO                  ON           M5B 2H1      CA 
6505000    TALENTWISE                                          ONE STATE STREET 24TH FLOOR                                                                               NEW YORK                 NY           10004
6505000    TALENTWISE                                          ONE STATE STREET 24TH FLOOR                                                                               NEW YORK                 NY           10004
           Tampa Premium Outlets, LLC, a Delaware Limited 
6505150    Liability Company                                   Simon Property Group, L.P.         225 W. Washington Street                                               Indianapolis             IN           46204
                                                                                                  Tanger Properties Limited 
6502573 Tanger Columbus Columbus Outlets, LLC                  Columbus Outlets, LLC              Partnership                   3200 Northline Ave Ste 360               GREENSBORO               NC           27408‐7612
6734864 TANGER NATIONAL HARBOR LLC                             3200 NORTHLINE AVE STE 360                                                                                GREENSBORO               NC           27408‐7612
           TANGER NATIONAL HARBOR, LLC TANGER NATIONAL 
6504991 HARBOR, LLC                                            ATTENTION: LEGAL DEPARTMENT        3200 NORTHLINE AVENUE         SUITE 360                                GREENSBORO               NC           27408
6505140 TANGER PROPERTIES LIMITED PARTNERSHIP                  3200 NORTHLINE AVE STE 360                                                                                GREENSBORO               NC           27408‐7612
           TANGER PROPERTIES LIMITED PARTNERSHIP TANGER 
6924805 BRANSON                                                3200 NORTHLINE AVE STE 360                                                                                GREENSBORO               NC           27408‐7612

6505321 Tanger Properties Limited Partnership Tanger Lancaster  3200 Northline Ave Suite 360                                                                             Greensboro               NC           27408‐7612

6734865 Tanger Properties Limited Partnership Tanger Mebane  3200 Northline Ave Ste 360                                                                                  Greensboro               NC           27408‐7612




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                       Page 12 of 14
                                                                  Case 18-11145-LSS                               Doc 576Exhibit E
                                                                                                                               Filed 10/24/18                                  Page 40 of 182
                                                                                                                             Class 4 Ballot Service List
                                                                                                                             Served via First Class Mail




MMLID                               Name                                        Address 1                            Address 2                             Address 3           Address 4                      City         State   Postal Code        Country
           Tanger Properties Limited Partnership Tanger 
6734866    Riverhead II                                           Tanger Properties Limited Partnership   3200 Northline Ave ste 360                                                       Greensboro                NC            27408‐7612
6734855    TANGER PROPERTIES LTD PARTNERSHIP                      PO BOX 414225                                                                                                            BOSTON                    MA            02241‐4225
6734952    TANNIR, LINA                                           1006‐2525 A HAVRES‐DES‐ILES                                                                                              LAVAL                     QC            H7W‐4C4       CA 
6734856    TELUS                                                  PO BOX 5300                                                                                                              BURLINGTON                ON            L7R 4S8       CA 
6939849    Tennessee Department of Revenue                        c/o Attorney General                    PO Box 20207                                                                     Nashville                 TN            37202‐0207
6505582    TFORCE INTEGRATED SOLUTIONS                            96 DISCO RD                                                                                                              ETOBICOKE                 ON            M9W 0A3       CA 
6734857    The Cadillac Fairview Corporation Limited              Ellen M. Williamson                     20 Queen Street West                                                             Toronto                   ON            M5H 3R4       CA 
6505152    The Mall In Columbia Business Trust                    c/o GGP Limited Partnership             350 N. Orleans St.               Suite 300                                       Chicago                   IL            60654‐1607
6949103    The Mall In Columbia Business Trust                    c/o GGP Limited Partnership             350 N. Orleans St.               Suite 300                                       Chicago                   IL            60654‐1607
6734858    THE ORTHOTIC CENTRE                                    4120 RIDGEWAY DR UNIT 24                                                                                                 MISSISSAUGA               ON            L5L 5S9       CA 
                                                                                                          95 Wellington St. West, Suite 
6734859 The Outlet Collection (Niagara) Limited                   Ivanhoe Cambridge                       600                                                                              Toronto                   ON            M5J2R2     CA 
6734860 THE PRUDENTIAL INSURANCE COMPANY                          80 LIVINGSTON AVE                                                                                                        ROSELAND                  NJ            07068‐1753
           The Retail Property Trust, a Massachusetts Business 
6734849    Trust                                                  Simon Property Group, LP                225 W Washington Street                                                          Indianapolis              IN            46204
6504400    THE SHOE COMPANY, LLC                                  445 HWY 46S, SUITE 5                                                                                                     DICKSON                   TN            37055
6734850    THE SHOE INN ETC                                       101 BILL BRADFORD                                                                                                        SULPHUR SPRINGS           TX            75482‐4481
6734851    THE SHOE TREE                                          42 SYKES ST N                                                                                                            MEAFORD                   ON            N4L 1V9    CA 
6503380    THE SOAPBOX STUDIO, LLC                                RICH MAY, P.C.                          FRANK N. GAETA, ESQ.             176 FEDERAL STREET                              BOSTON                    MA            02110
6723407    THE SOAPBOX STUDIO, LLC                                RICH MAY, P.C.                          FRANK N. GAETA, ESQ.             176 FEDERAL STREET                              BOSTON                    MA            02110
6734852    THE SPORTSMAN'S GUIDE                                  411 FARWELL AVE                                                                                                          SOUTH SAINT PAUL          MN            55075‐2428
6505566    THE ULTIMATE SOFTWARE GROUP OF CANADA                  100 KING STREET WEST SUITE 1600                                                                                          TORONTO                   ON            M5X 1G5    CA 
6505421    The Ultimate Software Group of Canada, Inc.            Robert Manne                            1455 North Park Drive                                                            Weston                    FL            33326
6756565    The Ultimate Software Group, Inc.                      Robert Manne                            1455 North Park Drive                                                            Weston                    FL            33326 
6505176    THE WALKING COMPANY                                    519 LINCOLN COUNTRY PARKWAY                                                                                              LINCOLNTON                NC            28092‐6132
6505461    THE WALKING COMPANY DRP                                519 LINCOLN COUNTRY PRKWY                                                                                                LINCOLNTON                NC            28092‐6132
6734853    THRIVE CITS LLC                                        828 NORTH ST                            STE 3201                                                                         TEWKSBURY                 MA            01876
                                                                  GAO XIN SCIENTIFIC‐TECHNOLOGICAL 
6503706 TING YI MOLD TECHNOLOGY CO, LTD                           IN                                                                                                                       DONGGUAN CITY                                         CN

6734854    TM MacArthur Center, L.P.                              Dustin P. Branch, Esq.                  Bllard Spahr LLP                 2029 Century Park East, Suite 800               Los Angeles               CA            90067‐2909
6856655    Todd Dionne Photography                                31 Dyer St.                                                                                                              Saco                      ME            04072
6504643    Todd Dionne Photography                                31 Dyer St.                                                                                                              Saco                      ME            04072
6504715    TOHO LAMAC CO., LTD.                                   3‐42‐6 YUSHIMA                                                                                                           BUNKYO‐KU 13                            1130034       JP
6504715    TONY'S SHOES                                           1333 S BLACK HORSE PIKE                                                                                                  WILLIAMSTOWN              NJ            08094‐9229
6938836    TORONTO HYDRO                                          PO BOX 4490 STN A                                                                                                        TORONTO                   ON            M5W 4H3       CA 
6950140    Toronto Hydro Electric System Limited                  Attn: Collections Dept.                 500 Commissioners Street                                                         Toronto                   ON            M4M 3N7       CA 
6504529    Toronto Hydro Electric System Limited                  Attn: Collections Dept.                 500 Commissioners Street                                                         Toronto                   ON            M4M 3N7       CA 
6502696    TRADEHOME SHOE STORES INC                              8300 97TH ST S                                                                                                           COTTAGE GROVE             MN            55016‐4341
6504531    TransPerfect Translations                              c/o MetroGroup, Inc.                    Attention: Lee                   61 Broadway, Suite 905                          New York                  NY            10006
6950123    TRANSPERFECT TRANSLATIONS INTERNATIONAL                THREE PARK AVENUE 39TH FLOOR                                                                                             NEW YORK                  NY            10016‐0000
6950104    TRANSPERFECT TRANSLATIONS INTERNATIONAL                THREE PARK AVENUE 39TH FLOOR                                                                                             NEW YORK                  NY            10016‐0000
6504533    TRANSWORLD HIDE CORP                                   2355 NO. 91ST PL                                                                                                         SCOTTSDALE                AZ            85255
6950120    Trustwave Holdings, Inc.                               75 Remittance Drive, Suite 6000                                                                                          Chicago                   IL            60675

6505697    TWMB ASSOCIATES, LLC TANGER MYRTLE BEACH 17            ATTN: LEGAL DEPARTMENT                  3200 NORTHLINE AVENUE            SUITE 360                                     GREENSBORO                  NC            27408
6737614    TWO TEN FOOTWEAR FOUNDATION                            1466 MAIN ST                                                                                                           WALTHAM                     MA            02451‐1623
6924692    Tyco Integrated Security, LLC                          10405 Crosspoint Blvd                                                                                                  Indianapolis                IN            46256
6924692    TYSONS CORNER HOLDINGS LLC                             DUSTIN P. BRANCH, ESQ.                  BALLARD SPAHR LLP                2029 CENTURY PARK EAST              SUITE 800 LOS ANGELES                 CA            90067‐2909
6504611    ULINE                                                  PO BOX 88741                                                                                                           CHICAGO                     IL            60680‐1741
6938961    Uline Shipping Supplies                                12575 Uline Drive                                                                                                      Pleasant Prairie            WI            53158
6734843    UNION GAS LIMITED                                      PO BOX 4001 STN A                                                                                                      TORONTO                     ON            M5W 0G2 CA 
6734844    United Parcel Service, Inc.                            c/o Morrison & Foerster LLP             Attn: Erica Richards, Esq.       250 W 55th St.                                New York                    NY            10019
6504555    United Parcel Service, Inc.                            c/o Morrison & Foerster LLP             Attn: Erica Richards, Esq.       250 W 55th St.                                New York                    NY            10019
6504555    UNIVERSAL WILDE                                        26 DARTMOUTH ST                                                                                                        WESTWOOD                    MA            02090‐2301
6734845    URBAN TACTICAL BRANTFORD                               891 CENTURY ST                                                                                                         WINNIPEG                    MB            R3H 0M3    CA 
6946886    US CONTINENTAL MARKETING INC                           310 REED CIR                                                                                                           CORONA                      CA            92879‐1349



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                                  Page 13 of 14
                                                                Case 18-11145-LSS                               Doc 576Exhibit E
                                                                                                                             Filed 10/24/18                               Page 41 of 182
                                                                                                                          Class 4 Ballot Service List
                                                                                                                          Served via First Class Mail




MMLID                            Name                                        Address 1                              Address 2                           Address 3         Address 4                    City        State   Postal Code Country
6734846    US CONTINENTAL MARKETING INC                         310 REED CIR                                                                                                          CORONA                  CA           92879‐1349
6946898    US CONTINENTAL MARKETING INC                         310 REED CIRCLE                                                                                                       CORONA                  CA           92879
6734847    US CONTINENTAL MARKETING INC                         310 REED CIRCLE                                                                                                       CORONA                  CA           92879
6504360    VINCE CANNING SHOES                                  335 E ATLANTIC AVE                                                                                                    DELRAY BEACH            FL           33483‐4534
6948820    VISUAL CREATIONS INC                                 500 NARRAGANSETT PARK DR                                                                                              PAWTUCKET               RI           02861‐4325
6851520    WAGEWORKS INC                                        PO BOX 8363                                                                                                           PASADENA                CA           91109‐8363
6851520    WAGEWORKS, INC.                                      PO BOX 45772                                                                                                          SAN FRANCISCO           CA           94145‐0772
6734837    WAKED, JEAN                                          3525 BOULEVARD LEVEQUE OUEST            APPARTEMENT 3                                                                 LAVAL                   QC           H7V‐1E9    CA 
6734838    WALK WELL SHOES                                      413 SPRINGFIELD AVE                                                                                                   SUMMIT                  NJ           07901‐2603
6850207    WALKING MOBILITY CLINIC INC                          11‐750 DUNDAS ST W                                                                                                    TORONTO                 ON           M6J 3S3    CA 
6504718    WALKING MOBILITY CLINICS‐RICHMOND H                  9160 BAYVIEW AVE SUITE 202                                                                                            RICHMOND HILL           ON           L4B 0E6    CA 

6504719    WATERLOO NORTH HYDRO                                 PO BOX 640 526 COUNTRY SQUIRE RD                                                                                      WATERLOO                ON           N2J 4A3      CA 
6505326    WAY‐ON ENTREPRISES LTD.                              1100‐1200 73RD AVE W                                                                                                  VANCOUVER               BC           V6P 6G5      CA 
6754272    WE‐FIX‐U PHYSIOTHERAPY & FOOT HLTH                   727 WILLIAM ST                                                                                                        COBOURG                 ON           K9A 3A7      CA 
6502698    Wells Fargo Trade Capital Services Inc.              100 Park Ave                            3rd Floor                                                                     New York                NY           10017
6504369    Wells Fargo Trade Capital Services Inc.              100 Park Ave                            3rd Floor                                                                     New York                NY           10017
6714574    Wells Fargo Trade Capital Services Inc.              100 Park Ave                            3rd Floor                                                                     New York                NY           10017
6948816    WEST EDMONTON MALL PROMOTIONS LTD.                   8882 170 ST NW SUITE 1755                                                                                             EDMONTON                AB           T5T 4J2      CA 
6505578    WEST EDMONTON MALL PROPERTY INC                      1755‐8882 170 ST NW                                                                                                   EDMONTON                AB           T5T 4J2      CA 
6951886    West Edmonton Mall Property Inc.                     Attn: John Colbert                      8882 170 Street NW              #3000                                         Edmonton                AB           T5T 4M2      CA 
6949134    Westland Garden State Plaza Limited Partnership      Attn: Niclas A. Ferland                 LeClairRyan, PLLC               545 Long Wharf Drive, 9th Floor               New Haven               CT           06511
6949134    WESTLAND GARDEN STATE PLAZA LP                       PO BOX 56816                                                                                                          LOS ANGELES             CA           90074‐6816
6504403    WILLIAMS LEA INC                                     14927 COLLECTIONS CENTER DRIVE                                                                                        CHICAGO                 IL           60693

6505375 Wise Consulting Associates, Inc.                        Denise Parker, Director of Accounting   54 Scott Adam Road              Suite 206                                     Hunt Valley             MD           21030
6502568 WOODBURN PREMIUM OUTLETS LLC                            7584 SOLUTION CENTER                                                                                                  CHICAGO                 IL           60677‐7055
           Woodburn Premium Outlets, LLC, a Delaware limited 
6505376 liability company                                       Simon Property Group, L.P.              225 W. Washington Street                                                      Indianapolis            IN           46204
6502568 WORKERS COMPENSATION BOARD ALBERTA                      PO BOX 2323                                                                                                           EDMONTON                AB           T5J 3V3      CA 
6734839 WORKERS COMPENSATION BOARD NOVA SCOTIA                  PO BOX 1150                                                                                                           HALIFAX                 NS           B3J 2Y2      CA 
                                                                Collection Section‐ Legal and 
6505127 Workers' Compensation Board of B.C.                     Insolvency Clerk                        Attn: Susan Forrest             PO Box 5350 Stn Terminal                      Vancouver               BC           V6B 5L5      CA 

6505417 WORKERS COMPENSATION BOARD OF MANITOBA                  333 BROADWAY                                                                                                          WINNIPEG                MB           R3C 4W3      CA 
6505435 Workers Compensation Board of PEI                       14 Weymouth Street                                                                                                    Charlottetown           PE           C1A 7L7      CA 
           WORKERS COMPENSATION BOARD OF PRINCE 
6734840    EDWARD ISLAND                                        PO 757 14 WEYMOUTH ST                                                                                                 CHARLOTTETOWN           PE           C1A 7L7      CA 
6859169    WORKPLACE SAFETY AND INSURANCE                       101‐200 FRONT ST W                                                                                                    TORONTO                 ON           M5V 3J1      CA 
6859169    WORKSAFEBC                                           PO BOX 9600 STN TERMINAL                                                                                              VANCOUVER               BC           V6B 5J5      CA 
6859169    XIN XIN RUBBER AND PLASTIC LTD                       UNIT 1303 13/7 BEVERLY HOUSE                                                                                          WANCHAT                              93‐107       HK
                                                                                                        6F HIRAKAWACHO COURT, 1‐
6937832 XZACT SOLUTIONS INC                                     2‐21‐7 KITAZAWA                         1‐1                      HIRAKAWACHO, CHIYODA‐KU                              TOKYO                                1550031    JP 
6505398 YAFAI LLC                                               1108 E PONTIAC ST                                                                                                     FORT WAYNE              IN           46803‐3400
6505554 YODERS DEPARTMENT STORE                                 ANDRE YODER & KIM TAYLOR                                                PO BOX 245                                    SHIPSHEWANA             IN           46565‐0245
                                                                NO. 1‐2 QI GUAN DONG ROAD, XI YA 
6937988    YONGQIPAI INDUSTRIAL (HK) LIMITED                    SU                                                                                                                    ZHONG SHAN CITY, 190                            CN
6505573    YORKDALE SHOPPING CENTRE HOLDINGS                    1 YORKDALE RD SUITE 500                                                                                               TORONTO                 ON           M6A 3A1    CA 
6938897    Yorkdale Shopping Centre Holdings Inc.               1 Yorkdale Rd, Suite 500                                                                                              Toronto                 ON           M6A 3A1    CA 
6734841    YOTTAA, INC                                          100 5TH AVE FL 4                                                                                                      WALTHAM                 MA           02451‐8727
6734842    ZHAO QING XIANG ZHOU SHOES LTD                       TANG XIA INDUSTRY VILLAGE                                                                                             ZHAO QING, 190                       526020     CN
                                                                NO. 41 BAOYUAN ROAD SANXIANG 
6504366 ZHONGSHAN XINWEI TRADING CO. LTD                        TWON                                                                                                                  ZHONGSHAN, 190                                    CN




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                               Page 14 of 14
Case 18-11145-LSS   Doc 576   Filed 10/24/18   Page 42 of 182




                       EXHIBIT F
                                                   Case 18-11145-LSS                          Doc 576ExhibitFiled
                                                                                                             F
                                                                                                                  10/24/18                         Page 43 of 182
                                                                                                     Core/2002 Service List
                                                                                                    Served via First Class Mail




   ID                                 Name                         Address 1                        Address 2                          Address 3                      City        State   Postal Code    Country
                                                       ATTN: GREGORY A. TAYLOR &            500 DELAWARE AVE., 8TH
3-03       ASHBY & GEDDES, P.A.                        KATHARINA EARLE, ESQ.                FLOOR                         P.O. BOX 1150               WILMINGTON             DE           19899-1150

                                                       ATTN: LESLIE C. HEILMAN, LAUREL D.
3-05       BALLARD SPAHR LLP                           ROGLEN, CHANTELLE D. MCCLAMB         919 N. MARKET STREET          11TH FLOOR                  WILMINGTON             DE           19801-3034
3-04       BALLARD SPAHR LLP                           ATTN: DUSTIN P. BRANCH               2029 CENTURY PARK EAST        SUITE 800                   LOS ANGELES            CA           90067
3-06       BROWN & CONNERY, LLP                        ATTN: DONALD K. LUDMAN               6 NORTH BOARD STREET          SUITE 100                   WOODBURY               NJ           08096
                                                       ATTN: SHAWN M. CHRISTIANSON,
3-07       BUCHALTER, A PROFESSIONAL CORPORATION       ESQ.                                 55 SECOND STREET              17TH FLOOR                  SAN FRANCISCO          CA           94105-3493
                                                                                                                          1313 NORTH MARKET STREET,
3-08       CHIPMAN BROWN CICERO & COLE, LLP            ATTN: WILLIAM E. CHIPMAN, JR., ESQ. HERCULES PLAZA                 SUITE 5400                  WILMINGTON             DE           19801-6101
3-09       Citizens Business Capital                   Attn: Jessica Benevides-Caron       28 State Street                                            Boston                 MA           02109
                                                                                           151 S. OLD WOODWARD
3-10       CLARK HILL PLC                              ATTN: DAVID M. BLAU, ESQ.           AVE.                        STE. 200                       BIRMINGHAM             MI           48009
3-11       CLARK HILL PLC                              ATTN: KAREN M. GRIVNER, ESQ.        824 N. MARKET ST.           STE. 710                       WILMINGTON             DE           19801
                                                       ATTN: NORMAN L. PERNICK, PATRICK J.
3-12       COLE SCHOTZ P.C.                            REILLEY                             500 DELAWARE AVENUE         SUITE 1410                     WILMINGTON             DE           19802
                                                       ATTN: JAY INDYKE, ROBERT WINNING,
                                                       SARAH A. CARNES, LAUREN A.          1114 AVENUE OF THE
3-13       COOLEY LLP                                  REICHARDT                           AMERICAS                                                   NEW YORK               NY           10036
                                                       Attn: Chris Capezuti and Legal      225 West Washington Street,
3-14       Cortland Capital Market Services LLC        Department                          9th Floor                                                  Chicago                IL           60606
                                                       ATTN: MY CHI TO, DANIEL E. STROIK &
3-15       DEBEVOISE & PLIMPTON LLP                    ERICA S. WEISGERBER                 919 THIRD AVENUE                                           NEW YORK               NY           10022

3-16       DELAWARE ATTORNEY GENERAL                   ATTN BANKRUPTCY DEPT                 CARVEL STATE OFFICE BLDG 820 N FRENCH ST 6TH FL           WILMINGTON             DE           19801
3-17       DELAWARE DIVISION OF REVENUE                ZILLAH FRAMPTON                      820 N FRENCH ST                                           WILMINGTON             DE           19801
3-18       DELAWARE SECRETARY OF STATE                 CORPORATIONS FRANCHISE TAX           PO BOX 898                                                DOVER                  DE           19903
                                                                                            820 SILVER LAKE BLVD STE
3-19       DELAWARE STATE TREASURY                     ATTN BANKRUPTCY DEPT                 100                                                       DOVER                  DE           19904
                                                                                            1979 MARCUS AVENUE,
3-20       DOSHI LEGAL GROUP, P.C.                     ATTN: AMISH R. DOSHI, ESQ.           SUITE 210E                                                LAKE SUCCESS           NY           11042
3-21       ENVIRONMENTAL PROTECTION AGENCY             ATTN: BANKRUPTCY DEPT                1650 ARCH STREET                                          PHILADELPHIA           PA           19103-2029
3-22       GGP LIMITED PARTNERSHIP, AS AGENT           ATTN: KRISTEN N. PATE                350 N. ORLEANS STREET    SUITE 300                        CHICAGO                IL           60654-1607
                                                       ATTN: JON HERZOG & JOSEPH F.
3-23       GOODWIN PROCTER LLP                         BERNARDI, JR.                      100 NORTHERN AVENUE                                         BOSTON                 MA           02210
                                                       ATTN: WILLIAM P. WEINTRAUB, ESQ. & THE NEW YORK TIMES
3-24       GOODWIN PROCTER LLP                         BARRY Z. BAZIAN, ESQ.              BUILDING                        620 EIGHTH AVENUE           NEW YORK               NY           10018
                                                                                          THE NEW YORK TIMES
3-25       GOODWIN PROCTER LLP                         ATTN: WILLIAM WEINTRAUB            BUILDING                        620 EIGHTH AVENUE           NEW YORK               NY           10018
3-26       HOLLAND & KNIGHT LLP                        ATTN: BARBRA R. PARLIN             31 WEST 52ND STREET             12TH FLOOR                  NEW YORK               NY           10019
                                                                                          131 SOUTH DEARBORN
3-27       HOLLAND & KNIGHT LLP                        ATTN: JOSHUA SPENCER               STREET                          30TH FLOOR                  CHICAGO                IL           60603
3-01       HSBC Bank Canada                            70 York Street, 5th Floor                                                                      Toronto                ON           M5J 1S9       CA
3-28       HSBC Bank, N.A.                             99 High Street, Floor 29                                                                       Boston                 MA           02110

3-30       INTERNAL REVENUE SERVICE                    CENTRALIZED INSOLVENCY OPERATION PO BOX 7346                                                   PHILADELPHIA           PA           19101-7346

3-29       INTERNAL REVENUE SERVICE                    CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST                    MAIL STOP 5 Q30 133         PHILADELPHIA           PA           19104-5016

3-31       IRON MOUNTAIN INFORMATION MANAGEMENT, LLC   ATTN: JOSEPH CORRIGAN                ONE FEDERAL STREET                                        BOSTON                 MA           02110
                                                       ATTN: STEVEN J. REISMAN, ESQ., CINDI
3-32       KATTEN MUCHIN ROSENMAN LLP                  M. GIGLIO, ESQ.                      575 MADISON AVENUE                                        NEW YORK               NY           10022-2585

3-33       LAW OFFICE OF SUSAN E. KAUFMAN, LLC         ATTN: SUSAN E. KAUFMAN               919 NORTH MARKET STREET SUITE 460                         WILMINGTON             DE           19801



In re: The Relay Shoe Company, LLC, et al .,
Case No. 18-11145                                                                                           Page 1 of 3
                                                          Case 18-11145-LSS                           Doc 576ExhibitFiled
                                                                                                                     F
                                                                                                                          10/24/18                            Page 44 of 182
                                                                                                              Core/2002 Service List
                                                                                                             Served via First Class Mail




   ID                                 Name                                 Address 1                        Address 2                           Address 3                          City        State   Postal Code    Country
                                                              ATTN: NICLAS A. FERLAND, ESQ., ILAN
3-35       LECLAIRRYAN                                        MARKUS, ESQ.                          545 LONG WHARF DRIVE           9TH FLOOR                      NEW HAVEN               CT           06511
3-34       LECLAIRRYAN                                        ATTN: ANDREW L. COLE                  800 NORTH KING STREET          SUITE 303                      WILMINGTON              DE           19801
3-37       LINEBARGER GOGGAN BLAIR & SAMPSON, LLP             ATTN: JOHN P. DILLMAN                 PO BOX 3064                                                   HOUSTON                 TX           77253-3064
                                                                                                    2777 N. STEMMONS
3-36       LINEBARGER GOGGAN BLAIR & SAMPSON, LLP             ATTN: ELIZABETH WELLER                FREEWAY                        SUITE 1000                     DALLAS                  TX           75207

3-38       MARGOLIS EDELSTEIN                                 ATTN: JAMES E. HUGGETT, ESQUIRE       300 DELAWARE AVENUE            SUITE 800                      WILMINGTON              DE           19801
3-39       MCCREARY, VESELKA, BRAGG & ALLEN, P.C.             ATTN: TARA LEDAY                      P.O. BOX 1269                                                 ROUND ROCK              TX           78680

3-40       MEYERS, RODBELL & ROSENBAUM, P.A.                  ATTN: M. EVANS MEYERS                 6801 KENILWORTH AVENUE SUITE 400                              RIVERDALE               MD           20737-1385
                                                                                                    301 W. HIGH STREET, ROOM
3-41       MISSOURI DEPARTMENT OF REVENUE                     ATTN: SHERYL L. MOREAU                670                      PO BOX 475                           JEFFERSON CITY          MO           65105-0475
3-42       OFFICE OF ATTORNEY GENERAL                         ATTN: CHRISTOPHER R. MOMJIAN          THE PHOENIX BUILDING     1600 ARCH STREET, SUITE 300          PHILADELPHIA            PA           19103
3-43       OFFICE OF THE UNITED STATES TRUSTEE                ATTN: BRYA MICHELE KEILSON            844 KING ST STE 2207                                          WILMINGTON              DE           19801

                                                              ATTN: BRADFORD J. SANDLER, JAMES
                                                              E. O'NEILL, ERICA S. WEISGERBER &     919 N. MARKET STREET,
3-44       PACHULSKI STANG ZIEHL & JONES LLP                  COLIN R. ROBINSON                     17TH FLOOR                     P.O. BOX 8505                  WILMINGTON              DE           19899-8705
                                                              ATTN: DAVID FOURNIER & EVELYN         HERCULES PLAZA, SUITE          1313 MARKET STREET, P.O. BOX
3-45       PEPPER HAMILTON LLP                                METZLER                               5100                           1709                           WILMINGTON              DE           19899
                                                              ATTN: DAVID M. FOURNIER, ESQ. &       HERCULES PLAZA, SUITE
3-46       PEPPER HAMILTON LLP                                EVELYN J. MELTZER, ESQ.               5100                           1313 N. MARKET STREET          WILMINGTON              DE           19899-1709

3-47       PERDUE, BRANDON, FIELDER, COLLINS & MOTT, L.L.P.   ATTN: OWEN M SONIK                    1235 NORTH LOOP WEST           SUITE 600                      HOUSTON                 TX           77008
                                                              ATTN: MARK D. COLLINS, MICHAEL J.
                                                              MERCHANT, AMANDA R. STEELE,
                                                              BRENDAN J. SCHLAUCH, MEGAN E.
3-48       RICHARDS, LAYTON & FINGER, P.A.                    KENNEY                                ONE RODNEY SQUARE              920 NORTH KING STREET          WILMINGTON              DE           19801
                                                                                                    TIMES SQUARE TOWER,
3-50       RIEMER BRAUNSTEIN LLP                              ATTN: STEVEN E. FOX                   SUITE 2506                     SEVEN TIMES SQUARE             NEW YORK                NY           10036
                                                              ATTN: DONALD E. ROTHMAN, LON M.
                                                              SINGER, JAIME RACHEL KOFF, AND
3-49       RIEMER BRAUNSTEIN LLP                              JEREMY LEVESQUE                       THREE CENTER PLAZA             SUITE 600                      BOSTON                  MA           02108

3-52       ROPES & GRAY LLP                                   ATTN: STEPHEN MOLLER-SALLY, ESQ.      PRUDENTIAL TOWER               800 BOYLSTON STREET            BOSTON                  MA           02199-3600
                                                              ATTN: MARC B. ROITMAN, ESQ.,          1211 AVENUE OF THE
3-51       ROPES & GRAY LLP                                   KIMBERLY J. KODIS, ESQ.               AMERICAS                                                      NEW YORK                NY           10036-8704
3-53       SECURITIES & EXCHANGE COMMISSION                   SECRETARY OF THE TREASURY             100 F ST NE                                                   WASHINGTON              DC           20549

3-54       SECURITIES & EXCHANGE COMMISSION - NY OFFICE       ATTN: BANKRUPTCY DEPT                 BROOKFIELD PLACE               200 VESEY STREET STE 400       NEW YORK                NY           10281-1022
           SECURITIES & EXCHANGE COMMISSION -
3-55       PHILADELPHIA OFFICE                                ATTN: BANKRUPTCY DEPT               ONE PENN CENTER                  1617 JFK BLVD STE 520          PHILADELPHIA            PA           19103
                                                                                                  225 WEST WASHINGTON
3-56       SIMON PROPERTY GROUP, L.P.                         ATTN: RONALD M. TUCKER, ESQ.        STREET                                                          INDIANAPOLIS            IN           46204
3-57       SPECTOR & JOHNSON, PLLC                            ATTN: HOWARD MARC SPECTOR           12770 COIT ROAD                  SUITE 1100                     DALLAS                  TX           75251
                                                                                                  5300 COMMERCE COURT
3-02       STIKEMAN ELLIOTT LLP                               ATTN: ELIZABETH PILLON, SANJA SOPIC WEST                             199 BAY STREET                 TORONTO                 ON           M5L 1B9       CA

3-58       THE RELAY SHOE COMPANY, LLC                        ATTN: PAUL KOSTUROS                   1220 WASHINGTON STREET                                        WEST NEWTON             MA           02465
3-59       U.S. DEPARTMENT OF JUSTICE                         950 PENNSYLVANIA AVENUE, NW                                                                         WASHINGTON              DC           20530-0001

3-60       US ATTORNEY FOR DELAWARE                           CHARLES OBERLY C/O ELLEN SLIGHTS      1007 ORANGE ST STE 700         PO BOX 2046                    WILMINGTON              DE           19899-2046




In re: The Relay Shoe Company, LLC, et al .,
Case No. 18-11145                                                                                                    Page 2 of 3
                                               Case 18-11145-LSS                    Doc 576ExhibitFiled
                                                                                                   F
                                                                                                        10/24/18                         Page 45 of 182
                                                                                           Core/2002 Service List
                                                                                          Served via First Class Mail




   ID                                 Name                   Address 1                    Address 2                          Address 3                   City        State   Postal Code   Country
                                                ATTN: CHRISTOPHER M. SAMIS, L.
                                                KATHERINE GOOD, AARON H.
3-61       WHITEFORD, TAYLOR & PRESTON LLC      STULMAN                           405 NORTH KING STREET         SUITE 500                   WILMINGTON          DE           19801
                                                ATTN: MARK L. DESGROSSEILLIERS,
                                                ERICKA F. JOHNSON, MORGAN L.
3-62       WOMBLE BOND DICKINSON (US) LLP       PATTERSON                         222 DELAWARE AVENUE           SUITE 1501                  WILMINGTON          DE           19801




In re: The Relay Shoe Company, LLC, et al .,
Case No. 18-11145                                                                                 Page 3 of 3
Case 18-11145-LSS   Doc 576   Filed 10/24/18   Page 46 of 182



                       EXHIBIT G
                                                   Case 18-11145-LSS                  Doc 576     Filed 10/24/18
                                                                                            Exhibit G
                                                                                                                                        Page 47 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                       Address 1                       Address 2                        Address 3    Address 4        City           State   Postal Code     Country
 6505610 02 PARTNERS LC                               417 WEST ST STE 105                                                                                    AMHERST        MA           01002‐6209
 6504776 9 THREADS                                    26202 DETROIT RD STE 3000                                                                              WESTLAKE       OH           44145‐2479
                                                                                                                                                             STATEN 
 6504739    AARON PLUMBING & MECHANICAL SYTEMS        7220 AMBOY RD                                                                                          ISLAND         NY           10307‐1408
 6505739    AARON POWERS                              14 REDDING LNDG                                                                                        DOUGLAS        MA           01516‐2314
 6505390    AARP ROYALTY                              PO BOX 93215                                                                                           LONG BEACH     CA           90809‐3215
 6505389    AARP SERVICES INC                         3200 CARSON STREET                                                                                     LONG BEACH     CA           90801‐5743

 6503428 ABACHERLI, MICHELLE A                        C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6503603 ABBI, RIA                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6505202 ABDELILAH, ALISHA M                          C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6505203 ABDELILAH, ALISHA MARIAM                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6503639 ABENOJA, RAFFI‐DAPHNE                        C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                             NEWTON         MA           02465
 6505108 ACCENT DISPLAY CORP                          1655 ELMWOOD AVE                                                                                       CRANSTON       RI           02910‐4933
 6924668 Accent Display Corp                          Attn: Alicia McNally                1655 Elmwood Avenue                                                Cranston       RI           02910
                                                                                                                                                             NEW 
                                                                                                                                                             WESTMINSTE
 6505334 ACCURATE LOCK & SAFE CO. LTD                 439 SIXTH ST                                                                                           R              BC           V3L 3B1       CA 
                                                      KOREA BRANCH 7TH FLOOR, THE K 
         ACE AMERICAN FIRE AND MARINE INSURANCE       TWIN TOWER, JONGRO 1 GIL, JONGNO‐
 6503810 COMPANY KOREA                                GU                                                                                                     SEOUL                       03142         KR
         ACE AMERICAN FIRE AND MARINE INSURANCE 
 6503828 COMPANY KOREA                                1133 AVENUE OF THE AMERICAS                                                                            NEW YORK       NY           10036
                                                                                          Attention: Collateral 
 6949681    Ace American Insurance Company            c/o Chubb f/k/a ACE                 Manager                        436 Walnut Street                   Philadelphia   PA           19106
 6949641    ACE American Insurance Company            c/o Chubb                           Attn: Collateral Manager       436 Walnut Street                   Philadelphia   PA           19106
 6949629    Ace American Insurance Company            c/o Chubb f/k/a ACE                 Attn: Collateral Manager       436 Walnut Street                   Philadelphia   PA           19106
 6949679    ACE American Insurance Company            Adrienne Logan                      c/o Chubb f/k/a ACE            436 Walnut Street                   Philadelphia   PA           19106
 6949623    ACE American Insurance Company            436 Walnut Street                                                                                      Philadelphia   PA           19106
 6949633    ACE American Insurance Company            Attn: Collateral Manager            c/o Chubb f/k/a ACE            436 Walnut Street                   Philidelphia   PA           19106
 6949629    Ace American Insurance Company            Attn: Wendy M. Simkulak, Esq.       c/o Duane Morris LLP           30 S. 17th Street                   Philadelphia   PA           19103‐4196
 6949633    ACE American Insurance Company            c/o Duane Morris LLP                Wendy M. Simkulak, Esq.        30 S. 17th Street                   Philadelphia   PA           19103‐4196
 6949635    ACE American Insurance Company            Duane Morris LLP                    Wendy M. Simkulak, Esq.        30 S. 17th Street                   Philadelphia   PA           19103‐4196
 6949681    Ace American Insurance Company            Wemdy M. Simkulak, Esq.             30 S. 17th Street                                                  Philadelphia   PA           19103‐4196
 6949623    ACE American Insurance Company            Wendy M. Simkulak, Esq.             30 S. 17th Street                                                  Philadelphia   PA           19103‐4196

 6853491 ACNOVATE CORPORATION                         3160 DE LA CRUZ BLVD                SUITE 206                                                          SANTA CLARA CA              95054

 6505440 ACNOVATE CORPORATION                         PO BOX 6363                                                                                            SANTA CLARA CA              95056‐6363

 6505482 ACOSTA, FRANCISCO                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                             NEWTON         MA           02465
 6504725 ACTIVE MEDIA SERVICES INC                    1 BLUE HILL PLZ                                                                                        PEARL RIVER    NY           10965‐3104

 6505720 ADAMEK, FRANK                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6503157 ADAMS, JON J                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                             NEWTON         MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 1 of 136
                                                 Case 18-11145-LSS                       Doc 576     Filed 10/24/18
                                                                                               Exhibit G
                                                                                                                                            Page 48 of 182
                                                                                                Master Mailing List 
                                                                                             Served via First Class Mail



 MMLID                                  Name                       Address 1                         Address 2                         Address 3        Address 4       City            State   Postal Code     Country

 6502816 ADAMS, LUCAS                               C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6502804    ADANE, MILLENA                          C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON         MA           02465
 6505412    ADAPTIVE INSIGHTS INC                   3350 W. BAYSHORE ROAD                   SUITE 200                                                               PALO ALTO      CA           94303
 6505416    ADAPTIVE INSIGHTS INC                   DEPT LA 23246                                                                                                   PASADENA       CA           91185‐3246
 6504680    ADECCO                                  175 BROADHOLLOW RD                                                                                              MELVILLE       NY           11747‐4911

 6502641 ADIDAS                                     8100 HIGHWAY 27                                                                                                 WOODBRIDGE ON               L4H 3N2       CA 
                                                    ATTENTION: HEAD OF GROUP, 
 6502623 ADIDAS                                     TRADING AND LICENSING                   HOOGOORDDREEF 9A                                                        AMSTERDAM                                 NL

                                                                                            or other Officer, Managing                                              Herzogenaura
 6799314 adidas AG                                  Kasper Bo Rorsted                       or General Agent               Adi‐Dassler‐Strasse 1                    ch                          91074         DE
                                                    ATTN: KASPER BO RORSTED, CHIEF                                                                                  HERZOGENAU
 6504219 ADIDAS AG                                  EXECUTIVE OFFICER                       ADI‐DASSLER‐PLATZ 1‐2                                                   RACH                        91074         DE
                                                                                                                                                                    HERZOGENAU
 6505807 ADIDAS AG                                  ADI‐DASSLER‐PLATZ 1‐2                                                                                           RACH                        91074         DE
                                                    Attention: Brand President and Legal    c/o: Reebok International 
 6799293 adidas AG                                  Department                              Ltd                            1895 J.W. Foster Boulevard               Canton         MA           02021
 6734715 ADIDAS AG                                  25 DRYDOCK AVE                                                                                                  BOSTON         MA           02110
                                                                                                                                                        1300 SW 
                                                                                                                                                        Fifth Av. 
 6799304 adidas AG                                  c/o adidas America, Inc.                Registered Agent               DWT Oregon LLC               Suite 2400 Portland        OR           97201
                                                                                                                                                        5055 N 
                                                                                            Mark King or other Officer,                                 Greeley 
 6799300 adidas AG                                  c/o adidas America, Inc.                Managing General Agent         adidas Village               Avenue     Portland        OR           97217
 6736292 Adidas AG                                  5055 N GREELEY AVE                                                                                             PORTLAND        OR           97217
                                                    ATTN: KASPER RORSTED , CHIEF 
 6504220 ADIDAS AMERICA INC.                        EXECUTIVE OFFICER                       5055 N GREELEY AVENUE                                                   PORTLAND       OR           97217
 6505724 ADIDAS AMERICA INC.                        1895 J W FOSTER BLVD                                                                                            CANTON         MA           02021‐1099
                                                                                            Erik Bodenhofer, Senior 
 6949460    Adidas America Inc.                     Reebok International Ltd.               Counsel                        25 Drydock Avenue            Suite 110E Boston          MA           02210
 6504096    Adidas Canada Limited                   Attention: Chief Financial Officer      8100 Highway 27                                                        Woodbridge      ON           L4H 3N2       CA 
 6504075    Adidas Canada Limited                   8100 Highway 27                                                                                                Woodbridge      ON           L4H 3N2       CA 
 6504036    Adidas Canada Limited                   Attention: Real Estate                  5055 N. Greeley Avenue                                                 Portland        OR           97217
 6504080    Adidas Canada Limited                   5055 N. Greeley Avenue                                                                                         Portland        OR           97217
                                                                                            Erik Bodenhofer, Senior 
 6949465 Adidas Canada Ltd.                         Reebok International Ltd.               Counsel                        25 Drydock Avenue            Suite 110E Boston          MA           02210
                                                    Reebok International Ltd. | Erik        25 Drydock Avenue, Suite 
 6949456 Adidas International Trading B.V           Bodenhofer, Senior Counsel              110E                                                                    Boston         MA           02210
                                                    ATTN: KASPER RORSTED, CHIEF 
 6504209 ADIDAS INTERNATIONAL TRADING B.V.          EXECUTIVE OFFICER                       HOOGOORDREEF 9A                                                         AMSTERDAM                   1101 BA       NL
 6505249 ADIDAS INTERNATIONAL TRADING B.V.          HOOGOORDREEF 9A                                                                                                 AMSTERDAM                   1101 BA       NL
                                                                                            HOOGOORDDREEFGA, 1101 
 6502622 ADIDAS INTERNATIONAL TRADING B.V.          ATLAS ARENA, AFRIKA BUILDING            BA                                                                      AMSTERDAM                                 NL
                                                                                                                                                                    CHESTER 
 6504984 ADIUVO TECH INC                            501 WINDSOR WAY                                                                                                 SPRINGS   PA                19425‐3845

 6505501 ADRIEN, NICHOLSON                          C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON         MA           02465
 6504356 ADTECH SYSTEMS LLC                         NO 12 490 BOSTON POST RD                                                                                        SUDBURY        MA           01776


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                  Page 2 of 136
                                                 Case 18-11145-LSS                     Doc 576     Filed 10/24/18
                                                                                             Exhibit G
                                                                                                                                        Page 49 of 182
                                                                                             Master Mailing List 
                                                                                          Served via First Class Mail



 MMLID                                  Name                         Address 1                    Address 2                         Address 3    Address 4       City          State   Postal Code        Country

 6502809 ADU, ANGEL                                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6505453 ADVANCED COPY TECHNOLOGIES INC                 20 COMMERCE DR                                                                                       CROMWELL     CT           06416‐1167

 6504409 ADVANCED IMAGING                               234 BALLARDVALE ST                                                                                   WILMINGTON MA             01887‐1054
 6504262 ADVANCED SIGNING LLC                           4 INDUSTRIAL PARK RD                                                                                 MEDWAY     MA             02053‐1709
 6504484 ADVANSTAR COMMUNICATIONS MAGIC                 131 W 1ST ST                                                                                         DULUTH     MN             55802‐2065
                                                        ATTN: TANYA DOMIER, CHIEF        18100 VON KARMAN 
 6504222 ADVANTAGE SALES & MARKETING INC                EXECUTIVE OFFICER                AVENUE                         SUITE 900                            IRVINE       CA           92612
 6505387 ADVANTAGE SALES & MARKETING INC                18100 VON KARMAN AVE STE 1000                                                                        IRVINE       CA           92612‐7196
         ADVANTAGE SALES & MARKETING LLC D/B/A BRAND 
 6502571 CONNECTIONS                                    1500 BROADWAY                                                                                        NEW YORK     NY           10036
         ADVANTAGE SALES & MARKETING LLC D/B/A BRAND 
 6853496 CONNECTIONS                                    18100 VON KARMAN AVE.            SUITE 1000                                                          IRVINE       CA           92612
                                                                                                                                                             SHIBUYA‐KU, 
 6505862 AEGON INC                                      2‐26‐2 TOMIGAYA                                                                                      13                        1510063       JP
                                                        ATTN: LARRY SCHWARTZ, CHIEF 
 6504210    AETREX WORLDWIDE INC                        EXECUTIVE OFFICER                414 ALFRED AVENUE                                                   TEANECK      NJ           07666‐5756
 6504614    AETREX WORLDWIDE INC                        414 ALFRED AVE                                                                                       TEANECK      NJ           07666‐5756
 6502682    AETREX WORLDWIDE, INC.                      414 ALFRED AVENUE                                                                                    TEANECK      NJ           07666
 6505594    AFCO                                        4501 COLLEGE BLVD                                                                                    LEAWOOD      KS           66211‐1921
 6503805    AFCO PREMIUM CREDIT LLC                     101 ARCH STREET, SUITE 1520                                                                          BOSTON       MA           02110
 6734683    AGAMAWY, AHMED                              494 CARRINGVUE AVE  NW                                                                               CALGARY      AB           T3P‐0W5    CA 

 6502990 AGUILAR, DANIEL                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503018 AGUILAR, MIKE                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503541 AGUILERA, SALVADOR                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503589 AHAMMED, NAIMUL                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6734989 AHMED INVESTMENTS INC                          PO BOX 3192                                                                                          OGDEN        UT           84409‐1192

 6503036 AHMED, TASNEEMA                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503550 AHMET, MUSTATA                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504900 AHMETI, ILIR                                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6505170 AIKEN, NATALIE A                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6502896    AISSAOUI, AHMED                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6734684    AIZEL, GHYLAS                               1‐RUE LANGLOISERIE                                                                                   BLAINVILLE   QC           J7C‐4L6       CA 
 6505243    AKD N.V.                                    WILHELMINAKADE 1                                                                                                                             NL
 6734990    AL MURRAY'S SHOES                           938 N WESTERN AVE                                                                                    SAN PEDRO    CA           90732‐2427
                                                                                                                                                             MONTGOMER
 6505911 ALABAMA DEPARTMENT OF REVENUE                  50 N RIPLEY ST                                                                                       Y            AL           36130
                                                                                                                                                             MONTGOMER
 6505322 ALABAMA DEPARTMENT OF REVENUE                  PO BOX 327320                                                                                        Y            AL           36132‐7320
                                                                                                                                                             MONTGOMER
 6503649 ALABAMA OFFICE OF ATTORNEY GENERAL             CONSUMER AFFAIRS SECTION         500 DEXTER AVE.                                                     Y            AL           36130


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                               Page 3 of 136
                                                  Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                 Exhibit G
                                                                                                                                             Page 50 of 182
                                                                                                 Master Mailing List 
                                                                                              Served via First Class Mail



 MMLID                      Name                                     Address 1                        Address 2                         Address 3         Address 4      City      State   Postal Code     Country
         ALABAMA SECRETARY OF STATE, CORPORATIONS                                                                                                                     MONTGOMER
 6505912 DIVISION                                      BUSINESS & LICENSE TAX DIVISION       PO BOX 327550                                                            Y         AL         36132‐7550
                                                                                                                                                                      MONTGOMER
 6503650 ALABAMA STATE ATTORNEYS GENERAL               STATE HOUSE                           11 S. UNION ST.                                                          Y         AL         36130
                                                                                                                                                                      MONTGOMER
 6503651 ALABAMA STATE TREASURY                        UNCLAIMED PROPERTY DIVISION           PO BOX 302520                                                            Y         AL         36130‐2520

 6504932    ALAKOZAY, MARWA                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                   NEWTON       MA      02465
 6507138    Alamance County                            Attn: Clyde Albright                  124 W. Elm Street                                                        Graham       NC      27253
 6506891    Alamance County                            Finance Department                    124 West Elm Street                                                      Graham       NC      27253
 6507052    Alamance County Consumer Protection        212 W. ELM STREET                                                                                              Graham       NC      27253
 6505383    ALBANESE, MATTHEW                          211 S GLENDORA AVE STE C                                                                                       GLENDORA     CA      91741‐3455

 6503431 ALBERT, MELISSA A                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                   NEWTON       MA      02465

 6503011 ALBERT, PATRICK                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                   NEWTON       MA      02465
                                                                                             9th floor, John E. Brownlee 
 6506999 Alberta Justice and Solicitor General         Attn: Kathleen Ganley                 Building                     10365 ‐ 97 Street                           Edmonton     AB      T5J 3W7       CA 

 6506892 Alberta Tax and Revenue Administration        Alberta Treasury Board and Finance    9811 ‐ 109 Street                                                        Edmonton     AB      T5K 2L5       CA 
                                                       ATTN: HONOURABLE JOE CECI,            MEMBERS OF EXECUTIVE 
                                                       PRESIDENT OF THE TREASURY BOARD,      COUNCIL, EXECUTIVE                                          10800 ‐ 97 
 6503658 ALBERTA TREASURY BOARD AND FINANCE            MINISTER OF FINANCE                   BRANCH                         323 LEGISLATURE BUILDING     AVENUE      EDMONTON      AB      T5K 2B6       CA 

                                                       President of the Treasury Board,      Members of Executive                                        10800 97 
 6564271 ALBERTA TREASURY BOARD AND FINANCE            Minister of Finance                   Council ‐ Executive Branch     323 Legislature Building     Avenue    Edmonton        AB      T5K 2B6       CA 
         ALBERTA TREASURY BOARD AND FINANCE TAX AND 
 6505913 REVENUE ADMINISTRATION                        9811‐109 ST                                                                                                    EDMONTON     AB      T5K 2L5       CA 
 6504069 Alberta ULC                                   400 Sauvé Street West                                                                                          Montreal     QC      H3L 1Z8       CA 
 6502563 ALBERTA ULC                                   3400 FIRST CANADIAN CENTRE            350 ‐ 7TH AVENUE SW                                                      CALGARY      AB      T2P 3N9       CA 
                                                                                                                                                                      NOVENTA 
                                                       ATTN: ALBERTO DEL BIONDI, CHIEF       VIALE DELLA NAVIGAZIONE                                                  PADOVANA 
 6504211 ALBERTO DEL BIONDI SPA                        EXECUTIVE OFFICER                     INTERNA, 91                                                              PD                   35027         IT 
                                                                                                                                                                      NOVENTA 
                                                                                                                                                                      PADOVANA, 
 6505846 ALBERTO DEL BIONDI SPA                        V.LE DELLA NAVIGAZIONE INTERNA, 93                                                                             PD                   35027         IT 

 6504825 ALBRECHT, CHRIS                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                   NEWTON       MA      02465

 6503305 ALDRINE, WESLEY                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                   NEWTON       MA      02465

 6505317 ALENAZI, DAWOUD                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                   NEWTON       MA      02465
                                                                                             TERMINAL FERROVIÁRIO DA 
 6503670    ALFADEGA DA BOBADELA                       EXPEDITORS ( PORTUGAL ), LDA          BOBADELA                                                                 BOBADELA             2695‐038      PT
 6503681    ALFANDEGA DE ALVERCA                       EXPEDITORS ( PORTUGAL ), LDA          ESTRADA NACIONAL                                          10 KM          ALVERCA              2 2615‐143    PT
 6503664    ALFANDEGA DO AEROPORTO DE LISBOA           EXPEDITORS ( PORTUGAL ), LDA          TERMINAL DE CARGA        EDIFÍCIO 134                                    LISBON               175‐364       PT
 6503666    ALFANDEGA MARITIMA DE SINES                EXPEDITORS ( PORTUGAL ), LDA          TERMINAL PETROLEIRO                                                      SINES                7520‐203      PT

 6503597 ALFARO, CHYNNA MARIE                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                   NEWTON       MA      02465

 6503065 ALI, FARAZ                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                   NEWTON       MA      02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 4 of 136
                                                         Case 18-11145-LSS                  Doc 576     Filed 10/24/18
                                                                                                  Exhibit G
                                                                                                                                    Page 51 of 182
                                                                                                     Master Mailing List 
                                                                                                  Served via First Class Mail



 MMLID                                  Name                                 Address 1                    Address 2             Address 3    Address 4       City          State   Postal Code   Country

 6505092 ALIX, MARILYN                                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6853492 ALKU TECHNOLOGIES                                    200 BRICKSTONE SQUARE, SUITE 503   ATTN: NATHAN O'KEEFFE                                   ANDOVER      MA           01810
 6696943 ALKU Technologies                                    200 Brickstone Square Suite 503    Suite 503                                               Andover      MA           01810
 6505702 ALKU TECHNOLOGIES LLC                                PO BOX 844649                                                                              BOSTON       MA           02284‐4649

 6504408 ALLAN, KATRINA A                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505498 ALLEN KEE FOTO                                       1395 BRICKELL AVE STE 800                                                                  MIAMI        FL           33131‐3302

 6505616 ALLEN, EDWARD                                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505502 ALLEN, WILLIAM                                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
                                                                                                                                                         PALM 
 6505503 ALLEN, WILLIAM T.                                    1178 SKYE LN                                                                               HARBOR       FL           34683‐1459

 6502792 ALLIE, DANIEL W                                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505596 ALLIED WASTE SERVICES OF MA LLC #097                 PO BOX 9001099                                                                             LOUISVILLE   KY           40290‐1099
 6504025 ALLIED WASTE SRVS OF MA LLC  #097                    18500 NORTH ALLIED WAY                                                                     PHOENIX      AZ           85054

 6505050 ALMANSOUR, NIVINE                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6504710 ALVAREZ AND MARSAL PRIVATE EQUITY                    600 MADISON AVE                                                                            NEW YORK     NY           10022‐1615

 6503056    ALVAREZ IBANEZ, BEATRIZ                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505559    ALZHEIMER'S ASSOCIATION                           225 N MICHIGAN AVE FL 17                                                                   CHICAGO      IL           60601‐7652
 6505234    AMAZON MEDIA GROUP, LLC                           PO BOX 24651                                                                               SEATTLE      WA           98124‐0651
 6876428    Amazon.com Services, Inc                          410 TERRY AVENUE NORTH                                                                     SEATTLE      WA           98109
 6504708    AMENDOLA, MARIA                                   60 W 8TH ST                                                                                NEW YORK     NY           10011‐9046
 6505614    AMERICAN ALARM AND COMMUNICATION                  297 BROADWAY                                                                               ARLINGTON    MA           02474‐5310
 6736295    American Alternative Insurance Corporation        555 COLLEGE ROAD EAST                                                                      PRINCETON    NJ           08540
                                                                                                 1475 E WOODFIELD ROAD,                                  SCHAUMBUR
 6504192 AMERICAN ALTERNATIVE INSURANCE CORPORATION           C/O ROANOKE GROUP                  SUITE 500                                               G            IL           60173

 6504193 AMERICAN ALTERNATIVE INSURANCE CORPORATION           555 COLLEGE ROAD EAST                                                                      PRINCETON    NJ           08540‐6616
                                                                                                 1475 E. WOODFIELD ROAD,                                 SCHAUMBUR
 6503836 AMERICAN ALTERNATIVE INSURANCE CORPORATION           C/O ROANOKE INSURANCE GROUP        STE 500                                                 G            IL           60173‐4903
 6505528 AMERICAN CANCER SOCIETY                              250 WILLIAMS ST NW                                                                         ATLANTA      GA           30303‐1032
 6505522 AMERICAN EXPRESS                                     2975 W CORPORATE LAKES BLVD                                                                WESTON       FL           33331‐3626
         American Express Travel Related Services Company, 
 6876430 Inc                                                  200 Vesey Street                                                                           New York     NY           10285
         American Express Travel Related Services Company, 
 6876429 Inc                                                  20022 NORTH 31ST AVE               MAIL CODE AZ‐08‐03‐11                                   PHEONIX      AZ           85027
 6505628 AMERICAN EXPRESS TRS COMPANY                         1 BOSTON PL                                                                                BOSTON       MA           02108
 6504687 AMERICAN FDN FOR SUICIDE PREVENTION                  120 WALL ST FL 29                                                                          NEW YORK     NY           10005‐4015
 6504422 AMERICAN FOOD AND VENDING CORP                       450 WILDWOOD AVE                                                                           WOBURN       MA           01801‐2033
 6876431 American Food and Vending Corporation                124 Metropolitan Park Drive                                                                Syracuse     NY           13088
 6505914 AMERICAN HEART ASSOCIATION                           PO BOX 50075                                                                               PRESCOTT     AZ           86304‐5075
 6504685 AMRANINC.COM CORP                                    110 BOWERY FL 2‐ND                                                                         NEW YORK     NY           10013‐4727
 6734991 ANACACHO INC                                         1010 W 11TH ST                                                                             AUSTIN       TX           78703‐4932

 6503234 ANCRUM, KASHEMA D                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                       Page 5 of 136
                                                 Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                        Exhibit G
                                                                                                                                    Page 52 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                    Address 1                       Address 2                      Address 3     Address 4       City         State   Postal Code    Country

 6503364 ANDERSON, CASSANDRA M                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6503143 ANDERSON, GABRIEL A                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6504447 ANDERSON, KORTEZ                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6505605 ANDERSON, MARK                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6505073 ANDERSON, MELANIE                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6503472 ANDERSON, RANDY M                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6503346 ANDERSON, WENDY M                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6504977 ANDRADE, ROSA MARIA                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465
 6853493 ANDREW HUGHES                              20 BEAVERS ROAD                                                                                      CALIFON     NJ           07830

 6503539 ANDREWS, KRISTIN D                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6502887 ANISS, HOUDA                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6505281 ANTONIO, JASEN A.                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6503602 ANTONIO, ROFELLE JOI                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465
                                                                                                                                                         SAN 
 6505431 ANYPERK INC                                33 NEW MONTGOMERY ST STE 700                                                                         FRANCISCO   CA           94105‐4538

 6503182 ANZURES, SELENA                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6503133 AOKI, STEVEN                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON      MA           02465

 6505224 APPLEXUS TECHNOLOGIES LLC                  33507 9TH AVE SOUTH BUILDING D                                                                       FEDERAL WAY WA           98003
 6505575 APTOS CANADA INC                           PO BOX 66512                                                                                         CHICAGO     IL           60666‐0512
                                                    ATTN: NOEL GOGGIN, CHIEF           945 EAST PACES FERRY 
 6504212 APTOS INC                                  EXECUTIVE OFFICER                  ROAD, SUITE 2500                                                  ATLANTA    GA            30326
 6504720 APTOS INC                                  15 GOVERNOR DR                                                                                       NEWBURGH NY              12550‐8337
 6502686 APTOS, INC.                                15 GOVERNOR DRIVE                                                                                    NEWBURGH NY              12550
                                                                                                                                                         DONGGUAN 
                                                                                                                                                         CITY, 
                                                                                       HUANGANG VILLAGE,                                                 GUANGDONG 
 6505795 AQUA S                                     2ND INDUSTRIAL PARK                HOUJIE TOWN                                                       PROVINCE                 523946        CN

                                                    2ND INDUSTRIAL PARK, HUANGANG                                                                        DONGGUAN 
 6505894 AQUA S INC.                                VILLAGE, HOUJIE TOWN                                                                                 CITY                                   CN
                                                                                       2ND INDUSTRIAL PARK, 
 6502620 AQUA S. INC                                ATTN: DANIEL NIU                   HUANGANG VILLAGE               HOUJIE TOWN                        DONGGUAN                               CN
 6505574 AQUENT LLC                                 90503 COLLECTIONS CENTER DRIVE                                                                       CHICAGO     IL           60693

 6505669 AQUENT LLC                                 501 BOYLSTON STREET, THIRD FLOOR                                                                     BOSTON      MA           02116‐2616



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                             Page 6 of 136
                                                      Case 18-11145-LSS                         Doc 576     Filed 10/24/18
                                                                                                      Exhibit G
                                                                                                                                                  Page 53 of 182
                                                                                                        Master Mailing List 
                                                                                                     Served via First Class Mail



 MMLID                                  Name                               Address 1                         Address 2                       Address 3     Address 4        City           State   Postal Code     Country

 6505345 ARAB, BARBARA                                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON         MA           02465
 6503637 ARBIC, CHANTELLE                                     159 QUEENSLAND ROAD SE                                                                                   CALGARY        AB           T2J‐3R9       CA 

 6503058 ARBOINE, ANDRE                                       C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6504981 ARCEO, DERREN                                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6504656 ARCHER, CHANTEL I                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6503326 ARCHER, DASHAWN B                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6504283 ARENTOWICZ, GLEN K                                   C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6503561 AREVALO, DANNY                                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                             NEWTON         MA           02465
         Argo Partners (as Assignee of Service Communications, 
 6971765 Inc.)                                                  Lauren Verma, Claims Manager        12 West 37th Street, Apt 14J                                       Hoboken        NJ           07030
         ARIZONA CORPORATION COMMISSION, 
 6505915 CORPORATIONS DIVISION                                  1600 W MONROE ST                                                                                       PHOENIX        AZ           85007
 6722245 Arizona Department of Revenue                          2005 N Central Ave, Suite 100                                                                          Phoenix        AZ           85004
 6505916 ARIZONA DEPARTMENT OF REVENUE                          1600 W MONROE ST                                                                                       PHOENIX        AZ           85007
 6722245 Arizona Department of Revenue                          1600 W. Monroe 7th Floor                                                                               Phoenix        AZ           85007
 6503796 ARIZONA DEPARTMENT OF REVENUE                          UNCLAIMED PROPERTY UNIT             1600 W MONROE                  PO BOX 29026                        PHOENIX        AZ           85038‐9026
 6504171 ARIZONA DEPARTMENT OF REVENUE                          PO BOX 29085                                                                                           PHOENIX        AZ           85038‐9085
                                                                CONSUMER INFORMATION AND 
 6503653 ARIZONA OFFICE OF THE ATTORNEY GENERAL                 COMPLAINTS                          1275 W. WASHINGTON ST.                                             PHOENIX        AZ           85007
 6503652 ARIZONA STATE ATTORNEYS GENERAL                        1275 W. WASHINGTON ST.                                                                                 PHOENIX        AZ           85007
 6505323 ARKANSAS DEPARTMENT OF WORKFORCE                       PO BOX 8007                                                                                            LITTLE ROCK    AR           72203‐8007
 6505917 ARKANSAS STATE REVENUE                                 1509 W 7TH STREET                                                                                      LITTLE ROCK    AR           72201

 6503009 ARMANIOUS, ALEXANDRIA                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON         MA           02465
                                                              ATTN: GREGORY A. TAYLOR &             500 DELAWARE AVE., 8TH 
 6502751 ASHBY & GEDDES, P.A.                                 KATHARINA EARLE, ESQ.                 FLOOR                   P.O. BOX 1150                              WILMINGTON DE               19801‐1150

 6503607 ASHOUR, OSAMA                                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON         MA           02465
 6734685 ASIF, HAMZA                                          60 BIG HILL CRESENT                                                                                      MAPLE          ON           L6A‐4S1       CA 

 6502891 ASSAF, OBAIDA                                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON         MA           02465
 6505027 ASSET MANAGEMENT TECHNOLOGIES INC                    PO BOX 392298                                                                                            PITTSBURGH     PA           15251‐9298
 6505348 ASSOCIATED PAINTERS INC                              3109 161 ST UNIT 72                                                                                      SURREY         BC           V3Z 2K4    CA 
 6505072 ASSOCIATION DES ORTHESISTES ET                       715A CH DES PERES                                                                                        MAGOG          QC           J1X 7Y6    CA 
         ASTERIOS GEORGOUDAS‐ARGYRIOS GEORGOUDAS 
 6502596 UNLIMITED PARTNERSHIP                                12 MACKENZIE KING STREET                                                                                 THESSALONIKI                54622         GR 
                                                                                                    NO.151/4 MOUNT 
                                                              ATTN: RAFEEQUE AHMED MECCA,           POONAMALLEE ROAD, 
 6504247 ASTON SHOES PRIVATE LIMITED                          MANAGING DIRECTOR                     RAMAPURAM                                                          CHENNAI                     600089        IN 
                                                                                                                                                                       VELLORE 
                                                                                                                                                                       DISTRICT, 
 6505880 ASTON SHOES PRIVATE LIMITED                          S. F. NO. 8/2, M. C. ROAD, AMBUR                                                                         TAMIL N                     635802        IN 
                                                              S.F.NO.8/2, M.C. ROAD, AMBUR – 635 
 6505905 ASTON SHOES PRIVATE LIMITED                          802, VELLORE DISTRICT                                                                                    TAMIL NADU                                IN 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                          Page 7 of 136
                                                 Case 18-11145-LSS                  Doc 576     Filed 10/24/18
                                                                                          Exhibit G
                                                                                                                                   Page 54 of 182
                                                                                          Master Mailing List 
                                                                                       Served via First Class Mail



 MMLID                        Name                                Address 1                    Address 2                       Address 3    Address 4      City         State   Postal Code Country
 6505248 ASTON SHOES PVT. LTD                       S.F.NO.8/2, M.C. ROAD                                                                               AMBUR                   635802     IN 

 6503475 ASTRELLA, ALAN E                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465
                                                                                                                                                        CAROL 
 6505550 AT&T                                       PO BOX 5094                                                                                         STREAM     IL           60197‐5094
 6504339 ATHENA MARBLE AND GRANITE LLC              PO BOX 1443                                                                                         SALEM      MA           03079‐1140

 6503378 ATKINSON, SUSAN B                          C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465

 6504992 ATTA, TEKEDRA T                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465

 6686659 ATTORNEYS FOR SAP INDUSTIRES, INC.         BROWN & CONNERY, LLP              ATTN: DONALD K. LUDMAN         6 NORTH BOARD STREET   SUITE 100 WOODBURY     NJ           08096

 6664981 ATTORNEYS FOR SAP INDUSTIRES, INC.         BROWN & CONNERY, LLP              ATTN: DONALD K. LUDMAN         6 NORTH BOARD STREET   SUITE 1000 WOODBURY    NJ           08096
                                                    ATTN: VAJIRA DE SILVA, CHIEF      200 SUMMIT DRIVE, SUITE 
 6504248 ATTUNE CONSULTING USA INC                  EXECUTIVE OFFICER                 230 2ND FLOOR SOUTH                                               BURLINGTON MA           01803
 6505715 ATTUNE CONSULTING USA INC                  200 WHEELER RD                                                                                      BURLINGTON MA           01803‐5501
                                                                                      200 SUMMIT DRIVE, SUITE 
 6734714 ATTUNE CONSULTING USA, INC.                C/O GREGORY SALTZBERG             320                                                               BURLINGTON MA           01803
 6736296 Attune Consulting USA, Inc.                ATTENTION: ATTUNE NOTICES         200 WHEELER ROAD                                                  BURLINGTON MA           01803
 6503864 ATTUNE CONSULTING USA, INC.                200 SUMMIT DRIVE                                                                                    BURLINGTON MA           01803
                                                                                      ATTN: THOMAS S. VANGEL, 
 6734714 ATTUNE CONSULTING USA, INC.                C/O MURTHA CULLINA LLP            ESQ.                     99 HIGH STREET, 20TH FLOOR               BOSTON     MA           02110

 6503068    AUERBACH, CHRISTINA                     C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465
 6505507    AURITAS LLC                             4901 INTERNATIONAL PKWY                                                                             SANFORD    FL           32771‐8603
 6734720    AURORA REALTY CONSULTANTS INC.          1635 SHERBROOKE ST W SUITE 210                                                                      MONTREAL   QC           H3H 1E2    CA 
 6505230    AVALARA INC                             1100 2ND AVE STE 300                                                                                SEATTLE    WA           98101‐3429

 6503491 AVELLEYRA, ASHLEY                          C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465

 6504623 AVENDANO NADEAU, ALICIA                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465
                                                                                                                                                        KOWLOON 
 6506112 AVERY DENNISON HONG KONG B.V.              15/F, OCTA TOWER                  8 LAM CHAK STREET                                                 BAY        KLN                       HK
 6504600 AXIS PROMOTIONS                            PO BOX 52501                                                                                        NEWARK     NJ           07101‐4402

 6503443 AYERS, JOHN P                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465

 6502957 AYERS, TRISHA L                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465

 6502886 AYHS, TANWIR                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465

 6505069 AZAMOUM, TIMI                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465
 6505460 BACARELLA TRANSPORTATION SERVICES          375 BRIDGEPORT AVE STE 2                                                                            SHELTON    CT           06484‐3844

 6503638 BAILEY, IESHA                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465

 6502930 BAILEY, KELLY L                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465
 6505647 BAKER DESIGN GROUP INC                     23 DRYDOCK AVE STE 610W                                                                             BOSTON     MA           02210‐2544

 6503353 BAKER, ALEXANDER B                         C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                            NEWTON     MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 8 of 136
                                                      Case 18-11145-LSS                   Doc 576     Filed 10/24/18
                                                                                                Exhibit G
                                                                                                                                              Page 55 of 182
                                                                                                   Master Mailing List 
                                                                                                Served via First Class Mail



 MMLID                                  Name                           Address 1                        Address 2                       Address 3      Address 4       City           State   Postal Code        Country

 6503504 BAKER, ELLEN                                     C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6502950 BAKER, JON J                                     C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6503070 BAKER, LORNA                                     C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465
 6504281 BAKERS' BEST CATERING                            150 GOULD ST                                                                                             NEEDHAM      MA            02494‐2330

 6502895 BAKRADZE, NONNA                                  C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6502856 BALAOING, CESAR JAMES                            C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6502831 BALL, KATIE M                                    C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6503000 BALLANGER, ANDREW                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465
 6504444 BALTIMORE COUNTY, MARYLAND                       PO BOX 64076                                                                                             BALTIMORE    MD            21264‐4076
                                                                                               401 BOSLEY AVENUE, 
 6505918 BALTIMORE COUNTY, MD ‐ CLERK OF CIRCUIT COURT    COUNTY COURTS BUILDING               MAILSTOP 3102                                                       TOWSON       MD            21204

 6504789 BALWANT, DAVENDRA                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465
 6853013 BANC OF AMERICA MERCHANT SERVICES, LLC           1307 WALT WHITMAN ROAD                                                                                   MELVILLE     NY            11747

 6504374 BANDIVADEKAR, ASHAY                              C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6503601 BANERJEE, RISHI                                  C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465
                                                          ATTN: CHRISTIANA CALANDRELO, VP 
 6505686 BANK OF AMERICA                                  TREAS. SALES                         100 FEDERAL STREET             MA5‐100‐08‐13                        BOSTON       MA            02110
                                                          ATTN: GRIFFIN GUERIN, 
 6505687 BANK OF AMERICA                                  IMPLEMENTATION / SALES               100 FEDERAL STREET             MA5‐100‐08‐13                        BOSTON       MA            02110
                                                          ATTN: LYDIA LI SICILIANO,  GLOBAL 
 6505691 BANK OF AMERICA                                  COMMERCIAL BANKING                   100 FEDERAL STREET             MA5‐100‐08‐13                        BOSTON       MA            02110
 6853014 BANK OF AMERICA                                  1231 DURRETT LANE                                                                                        LOUISVILLE   KY            40213
 6774627 Bank of America Merchant Services, LLC           150 North College Street              15th Floor                                                         Charlotte    NC            28202
 6774623 Bank of America N.A.                             1231 DURRETT LANE                                                                                        LOUISVILLE   KY            40213
         Bank of America N.A. Bank of America Merchant 
 6945984 Services, LLC                                    1307 WALT WHITMAN ROAD                                                                                   MELVILLE     NY            11747
 6505876 BANK OF TOKYO MITSUBISHI                         2‐7‐1 MARUNOUCHI                     CHIYODA‐KU                                                          TOKYO                      100‐8388      JP

 6505510 Banks, Teresa A                                  C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6505508 BANKS, TERESA A.                                 C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6504845 BANWAIT, SATVINDER                               C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465
 6734992 BARAKAT KENTUCKY, INC                            2028 W BROADWAY STE 103                                                                                  LOUISVILLE   KY            40203‐3585

 6502932 BARBET, CORINNE                                  C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6503467 BARCENE‐RUBINO, CHLOE M                          C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6503535 BARELA, MICHAEL E                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA            02465
 6505188 BARLIS CO INC                                    6100 N 10TH ST STE H                                                                                     MCALLEN      TX            78504‐3240


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                     Page 9 of 136
                                                 Case 18-11145-LSS                    Doc 576     Filed 10/24/18
                                                                                            Exhibit G
                                                                                                                                         Page 56 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                      Address 1                        Address 2                         Address 3    Address 4        City        State   Postal Code     Country

 6504457 BARRETT, GARY M                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503585 BARTER, PRICILA                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503020 BARUA, JOYDIP                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON      MA           02465
                                                    BARUN LAW BLDG 92 GIL 7, TEHERAN‐                                                                         GANGNAM‐
 6505803 BARUN LAW LLC                              RO                                                                                                        GU                       024‐618       KR

 6503582 BARZANJI, SARA                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6502892 BASSET, MAHMOUD ABDEL                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503470 BASTIEN, GARRY                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6504873 BATTAGLIA, EMMANUEL                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6505208 BATTS III, ROBERT                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6505209 BATTS, ROBERT                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6505161 BAUER, LAWRENCE R                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465
 6502979 BAUTISTA, OLGA                             902 N. FIRST ST.                                                                                          WOODBURN    OR           97071

 6502973 BAXEVANE CONNELL, GABRIEL P                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503449 BAYARD, ANDRE M                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465
 6504892 BAYSHORE SHOPPING CENTRE                   100 BAYSHORE DR                                                                                           OTTAWA      ON           K2B 8C1       CA 

 6504053 Bayshore Shopping Centre Limited           Attention: Shopping Centre Manager    20 Queen Street West                                                Toronto     ON           M5H 3R4       CA 

 6504161    Bayshore Shopping Centre Limited        Attention: Legal Affairs Department   95 Wellington Street West      Suite 300                            Toronto     ON           M5J 2R2    CA 
 6505180    BAZAARVOICE                             PO BOX 671654                                                                                             DALLAS      TX           75267‐1654
 6505164    BAZAARVOICE INC                         3900 N CAPITAL OF TEXAS HWY                                                                               AUSTIN      TX           78746‐1714
 6876432    Bazaarvoice, Inc                        10901 Stonelake Blvd.                                                                                     AUSTIN      TX           78759
 6506893    BC Department of Revenue                PO Box 9289 Stn Prov Govt                                                                                 Victoria    BC           V8W 9J7    CA 
                                                    ATTN: WAYNE BERSON, CHIEF             330 NORTH WABASH 
 6504249 BDO USA LLP                                EXECUTIVE OFFICER                     AVENUE, SUITE 3200                                                  CHICAGO     IL           60611
 6505172 BDO USA LLP                                600 N PEARL ST STE 1700                                                                                   DALLAS      TX           75201‐2885

 6502765 BEALER, JORDAN A                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6504335 BEAN, JOSEPH D                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465
 6734981 BEAR MOUNTAIN OUTFITTERS                   PO BOX 2918                                                                                               HIGHLANDS   NC           28741‐2918

 6502827 BEARDEN, MICHELLE A                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465
 6504707 BEARDWOOD & CO LLC                         588 BROADWAY RM 803                                                                                       NEW YORK    NY           10012‐5241

 6502906 BEAULIEU, SAMUEL                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503411 BEAVER, BRYAN M                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON      MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 10 of 136
                                                           Case 18-11145-LSS                  Doc 576     Filed 10/24/18
                                                                                                    Exhibit G
                                                                                                                                     Page 57 of 182
                                                                                                      Master Mailing List 
                                                                                                   Served via First Class Mail



 MMLID                                  Name                               Address 1                       Address 2             Address 3    Address 4       City          State   Postal Code        Country

 6503802 BEAZLEY INSURANCE COMPANY, INC.                      30 BATTERSON PARK ROAD                                                                      FARMINGTON CT             06032
 6503829 BEAZLEY INSURANCE COMPANY, INC.                      1133 AVENUE OF THE AMERICAS                                                                 NEW YORK   NY             10036
 6504290 BECKER, JENNIFER                                     165 JACKSON ST                                                                              NEWTON     MA             02459‐2520

 6504260 BECKER, JESSICA R                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6852988 BECKFORD, SHAQUILE C.                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503116 BEHILIL, ABDERAHMANE                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA            02465
 6505251 BELASTINGDIENST APELDOORN                            KINGSFORDWEG 1                                                                              AMSTERDAM                               NL
                                                                                                                                                          CHARLOTTETO
 6503906 BELL ALIANT                                          PO BOX 640 STN CENTRAL                                                                      WN          PE            C1A 7L3       CA 
 6503891 BELL CANADA                                          CASE POSTALE 8712                                                                           MONTREAL    QC            H3C 3P6       CA 

 6503889 BELL CANADA                                          1 Carrefour Alexander‐Graham‐Bell   Building A, 4th Floor                                   Verdun     QC             H3E 3B3       CA 
 6503952 BELL CANADA                                          P.O. BOX 9000 STN DON MIL                                                                   NORTH YORK ON             M3C 2X7       CA 
 6503954 BELL CANADA                                          P.O. BOX 9000 STN DON MILLS                                                                 NORTH YORK ON             M3C 2X7       CA 

 6502898 BENAYAD‐CHERIF, SABRINA                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465
                                                              1 1 1 2712 ACTY SHIODOME KAIGAN 
 6505874 BENDER, UWE                                          MIN                                                                                         TOKYO                     1050022       JP

 6504724 BENITES, INGRID ELIZABETH                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504388 BENNER, ASHLEE A                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503365 BENSON, JEFFREY A                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505456 BENSON, ROBERT C                                     STUDIO 10 1477 PARK ST                                                                      HARTFORD     CT           06106

 6504620 BENTALEB, SAMI                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505143    BENTON, JAMES M                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6507137    Bergen County                                     One Bergen County Plaza                                                                     Hackensack   NJ           07601
 6507062    Bergen County NJ                                  Attn: County Attorney               1 Bergen County Plaza                                   Hackensack   NJ           07601
 6507054    Bergen County Office of Weights and Measures      1 Bergen County Plaza                                                                       Hackensack   NJ           07601

 6502868 BERGIN, LUCIE‐ANNE                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502877 BERGSTALLER, CAMILLE                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504348 BERJOAN, CAMILLE                                     C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                               NEWTON       MA           02465
 6505377 BERKELEY RESEARCH GROUP LLC                          2200 POWELL ST STE 1200                                                                     EMERYVILLE   CA           94608‐1833
                                                              c/o City of Delaware, Ohio Income Tax 
 6968082 Berkshire Township JEDD                              Dept.                                  PO Box 496                                           Delaware     OH           43015

 6504402 BERNIS‐DOMERGUE, JEHAN‐PIERRE                        C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6504050 Bernstein Real Estate                                150 West 30th Street                20th Floor                                              New York     NY           10001
 6502687 BERNSTEIN REAL ESTATE                                855 6TH AVENUE                      SUITE 200                                               NY           NY           10001

 6502944 BERRIOS, GISSELLE MARIE                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                        Page 11 of 136
                                                      Case 18-11145-LSS                  Doc 576     Filed 10/24/18
                                                                                               Exhibit G
                                                                                                                              Page 58 of 182
                                                                                               Master Mailing List 
                                                                                            Served via First Class Mail



 MMLID                                  Name                            Address 1                   Address 2             Address 3    Address 4       City          State   Postal Code   Country

 6503328 BERRY, TAYLUR MARIE                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465
 6505678 BESPOKE MASSAGE LLC DBA KNEAD                   745 ATLANTIC AVE FL 8                                                                     BOSTON      MA            02111‐2735

 6505762 BESWICK, DOUGLAS M                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA            02465
 6504588 BEYOND BARRIER CONSULTING LLC                   47 EUGENE DR                                                                              MONTVILLE   NJ            07045‐9192
 6504423 BFS ASSOCIATES INC                              600 UNICORN PARK DR                                                                       WOBURN      MA            01801‐3376
                                                         2 CENTER PLAZA ‐ 110 WEST FAYETTE 
 6503997 BGE                                             STREET                                                                                    BALTIMORE   MD            21201

 6503919 BGE                                             PO BOX 13070                                                                              PHILADELPHIA PA           19101‐3070
                                                                                                                                                   EAST 
 6505742 BHAGOTRA, DHIRAJ KUMAR                          30 ANDERSON WAY                                                                           WALPOLE      MA           02032‐1069

 6504929    BHATIA, TANISHQ                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465
 6505606    BI PARTNERS INC                              1 LONGMEADOW WAY                                                                          ACTON       MA            01720‐7734
 6736298    BI Partners, Inc.                            1 LONGMEADOW WAY                                                                          ACTON       MA            01720
 6504509    BIG DEAL INC                                 PO BOX 4714                                                                               ASHEBORO    NC            27204‐4714

 6505054 BIGRAS, VANESSA                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465

 6503275 BILLARD, SHAWN                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465

 6503633 BINNER, JASMINE                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465

 6502983 BISHIL, YARA                                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465

 6504727 BISNAUTH, ANNICIA                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465

 6505097 BISSONNETTE, CAROLYNE                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465

 6502971 BITTENBENDER, JAMES R                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465
 6505709 BKA ARCHITECTS INC                              142 CRESCENT STREET                                                                       BROCKTON    MA            02302
 6505710 BKA ARCHITECTS INC                              142 CRESCENT ST                                                                           BROCKTON    MA            02302‐3104

 6504576 BLAIR, JOHN R                                   C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465

 6502851 BLAIS, EMILY L                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465
 6505634 BLUE CROSS AND BLUE SHIELD                      101 HUNTINGTON AVE STE 1300                                                               BOSTON      MA            02199‐7611

 6506109 BLUE CROSS AND BLUE SHIELD OF MASSACHUSETTS     101 HUNTINGTON AVE STE 1300                                                               BOSTON      MA            02199‐7611
                                                         101 HUNTINGTON AVENUE, SUITE 
 6876461    Blue Cross Blue Shield of Massachusetts      1300                                                                                      BOSTON      MA            02199
 6504703    BLUE OUTDOOR                                 419 PARK AVE SOUTH STE 605                                                                NEW YORK    NY            10016‐8410
 6505490    BLUE POINT PRODUCTIONS LLC                   4412 27TH AVE S                                                                           GULFPORT    FL            33711‐3728
 6504688    BLUECORE INC                                 124 RIVINGTON ST                                                                          NEW YORK    NY            10002‐2302
 6876433    Bluecore, Inc                                124 RIVINGTON STREET                                                                      NEW YORK    NY            10002
 6504556    BOARD OF FIRE COMMISSIONERS                  PO BOX 541                                                                                BLACKWOOD   NJ            08012‐0541

 6504823 BOBBITT‐LAVALLEE, BRANDON                       C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON      MA            02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                 Page 12 of 136
                                                  Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                         Exhibit G
                                                                                                                                       Page 59 of 182
                                                                                          Master Mailing List 
                                                                                       Served via First Class Mail



 MMLID                                  Name                     Address 1                     Address 2                          Address 3     Address 4       City         State   Postal Code     Country

 6502824 BOBO, BROOKE N                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465
 6505173 BOGUE, CHELSEA                              7425 LA VISTA DR                                                                                       DALLAS      TX           75214‐4202

 6502821 BOGUE, CHELSEA M                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6504365 BOIE, JASON                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6502874 BOILY, MARIE‐CLAUDE                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6503565 BONAFE, KITIARA I                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6504640 BONILLA, KELVIN                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6503136 BOOM, JOSHUA K                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6502796 BOONE, TERRY N                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6502771 BOOTH, DANIELLE M                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6503556 BORAN, ULUC                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465
                                                                                      BAY ADELAIDE CENTRE, EAST 
 6503869 BORDEN LADNER GERVAIS LLP                   ATTN: ALEX MACFARLANE            TOWER                      22 ADELAIDE STREET WEST                    TORONTO     ON           M5H 4E3       CA 
                                                                                      BAY ADELAIDE CENTRE, EAST 
 6503868 BORDEN LADNER GERVAIS LLP                   ATTN: ROGER JAIPARGAS            TOWER                      22 ADELAIDE STREET WEST                    TORONTO     ON           M5H 4E3       CA 

 6502961 BORDICK, MATTHEW C                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6504641 BORGELIN, MARIO J                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465
 6505919 BOROUGH OF PARAMUS, NJ                      1 WEST JOCKISH SQUARE                                                                                  PARAMUS     NJ           07652
 6507063 Borough of Pottstown                        Attn: City Attorney              Borough Hall                   100 E. High St.                        Pottstown   PA           19464

 6503291 BOSQUE, AMANDA JAZZAVAY                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON    MA             02465
                                                                                                                                                            RONKONKOM
 6504728 BOSS FACILITY SERVICES INC                  1 ROEBLING CT                                                                                          A         NY             11779‐9202

 6503439    BOSS, CORI L                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON      MA           02465
 6505646    BOSTON ART                               23 DRYDOCK AVE STE 760E                                                                                BOSTON      MA           02210‐4513
 6505666    BOSTON CHILDREN'S HOSPITAL               401 PARK DR STE 602                                                                                    BOSTON      MA           02215‐3354
 6505700    BOSTON EXPRESS DELIVERY INC              PO BOX 8007                                                                                            BOSTON      MA           02114‐0031
 6505679    BOSTON HEALTH CARE FOR THE HOMELESS      780 ALBANY ST                                                                                          BOSTON      MA           02118‐2755
                                                     611 STX‐V TOWER 128 GASAN DIGITAL 
 6505857 BOSYSTEMS LTD CO                            I                                                                                                      SEOUL                    8507          KR

 6505675 BOTTARI, DONNA M                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465
 6504587 BOTTLEROCKET MARKETING GROUP LLC            26 ORANGE RD                                                                                           MONTCLAIR   NJ           07042‐2110

 6503301 BOUGARD, NASHANA S                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6504936 BOWER, KENNETH                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 13 of 136
                                                    Case 18-11145-LSS                      Doc 576     Filed 10/24/18
                                                                                                 Exhibit G
                                                                                                                                Page 60 of 182
                                                                                                 Master Mailing List 
                                                                                              Served via First Class Mail



 MMLID                                  Name                              Address 1                   Address 2             Address 3    Address 4       City           State   Postal Code     Country

 6503190 BOWLER, SAMANTHA L                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504526 BOWMAN, CAROLINE OLIVIA                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503110 BOWSCHAR, MELISSA                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6505654 BOWSER, KELLY                                     C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6505643 BOYS AND GIRLS CLUBS OF BOSTON                    200 HIGH ST 3RD FLOOR                                                                     BOSTON        MA           02110‐3045

 6502774 BOZARTH, DANIEL                                   C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6505642 BPSP LP                                           200 CLARENDON ST FL 35                                                                    BOSTON        MA           02116‐5021
 6505833 BRABNERS                                          HORTON HOUSE                                                                              LIVERPOOL                  L2 3YL     GB

 6503128 BRAGA, ANDY                                       C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504367 BRAMUCCI, MARY LYNN                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465
                                                                                                                                                                   QUANG 
            BRANCH OF GOLDEN STAR COMPANY LIMITED [UONG                                      PHU THANH TAY AREA, YEN                                 UONG BI       NINH 
 6505897    BI] (QUANG NINH)                               GOLDEN STAR CO, LTD               THANH DISTRICT                                          TOWN          PROVINCE                VN
 6505920    BRANDON TAX SERVICES OFFICE                    210 ‐ 153 11ST STREET                                                                     BRANDON       MB           R7A 7K6    CA 
 6734686    BRAR, GUNEET                                   422 SADDLEBROOK WAY N.E                                                                   CALGARY       AB           T3J‐5M7    CA 
 6505653    BRAUNSTEIN, RIEMER                             3 CENTER PLZ STE 600                                                                      BOSTON        MA           02108‐2091
 6504705    BREAKAWAY COURIER SYSTEMS INC                  444 W 36TH ST                                                                             NEW YORK      NY           10018‐6344

 6505295 BRECKENRIDGE, DANE                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504486 BRENNAN, GEOFF                                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503442    BRETT, THOMAS                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6504658    BRINCO MECHANICAL MANAGEMENT SERVICES          125 S MAIN ST                                                                             FREEPORT      NY           11520‐3845
 6505397    BRINKS INC                                     PO BOX 52005                                                                              LOS ANGELES   CA           90074‐2005
 6945986    Brink's U.S.                                   555 DIVIDEND DRIVE, SUITE 100                                                             COPPELL       TX           75019
 6939856    Brinks, Inc                                    555 Dividend Dr.                                                                          Coppell       TX           75019

 6504826 BRISTON, SARAH                                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6505611 BRIT PERKINS PHOTOGRAPHY                          1 MAIN ST STE 301                                                                         ANDOVER       MA           01810‐3983

 6504821 BRITTEN, JEFFREY                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504792 BRITTLE, JOHN                                     C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6734687 BRITTON, JARROD                                   2138 16 ST SW                     BASEMENT                                                CALGARY       AB           T2T‐4E4       CA 

 6504920 BROOKE, NICOLE                                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6734982 BROOKS SHOES AND REPAIR                           318 E MAIN ST                                                                             WAUPUN        WI           53963‐1136

 6503145 BROOKS, SHARON D                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA           02465
                                                                                                                                                     WEST DES 
 6734983 BROWN SHOE FIT CO #14                             1821 22ND ST                                                                              MOINES        IA           50266‐1449

 6734984 BROWN SHOE FIT CO.                                611 W SHERIDAN AVE                                                                        SHENANDOAH IA              51601‐1707


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 14 of 136
                                                 Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                        Exhibit G
                                                                                                                       Page 61 of 182
                                                                                        Master Mailing List 
                                                                                     Served via First Class Mail



 MMLID                                  Name                    Address 1                    Address 2             Address 3    Address 4       City            State   Postal Code     Country

 6503209 BROWN, AMOY                                C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503448 BROWN, FORREST                             C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505125 BROWN, HALEIGH E                           C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6504781 BROWN, HEATH                               C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505494 BROWN, JORDYN                              C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503323 BROWN, MARSHALL                            C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503324 BROWN, TRAVORRIS L                         C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505332    BROWNE, KA YEE                          C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465
 6734985    BROWNS SHOE FIT ADA                     820 ARLINGTON CTR                                                                       ADA            OK           74820‐2828
 6734986    BROWNS SHOE FIT BURLINGTON              414 N ROOSEVELT AVE                                                                     BURLINGTON     IA           52601‐1941
 6734975    BROWNS SHOE FIT CO RED OAK              316 E COOLBAUGH ST # 318                                                                RED OAK        IA           51566‐2363

 6734976 BROWNS SHOE FIT FARMINGTON                 124 W MAIN ST                                                                           FARMINGTON NM               87401‐6243
 6734977 BROWNS SHOE FIT HASTINGS                   600 W 2ND ST                                                                            HASTINGS   NE               68901‐5130

 6734978    BROWNS SHOE FIT JACKSONVILLE            901 W MORTON AVE                                                                        JACKSONVILLE   IL           62650‐3145
 6734979    BROWNS SHOE FIT MACOMB                  1450 E JACKSON ST                                                                       MACOMB         IL           61455‐2573
 6734980    BROWNS SHOE FIT MCCOOK                  303 NORRIS AVE                                                                          MC COOK        NE           69001‐3707
 6734969    BROWNS SHOE FIT NORFOLK                 803 S 13TH ST                                                                           NORFOLK        NE           68701‐5753
 6734970    BROWNS SHOE FIT PAMPA                   1500 N HOBART ST                                                                        PAMPA          TX           79065‐4126
                                                                                                                                            WARRENSBUR
 6734971 BROWNS SHOE FIT WARRENSBURG                213 N HOLDEN ST                                                                         G              MO           64093‐1703
 6734972 BROWNS SHOE FIT WOODWARD                   719 MAIN ST                                                                             WOODWARD       OK           73801‐3234
 6734973 BROWN'S SPORT SHOE                         870 MAIN AVE                                                                            DURANGO        CO           81301‐5434

 6503627 BRUER, RANDI‐LINN                          C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505714 BRUNELL, JONATHAN DAVID                    C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505652 BRUNNTHALER, STEFANIE                      C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465
 6734688 BRUNO, DOMENIC                             129 EDGEBROOK RD. N.W.                                                                  CALGARY        AB           T3A‐4N3       CA 

 6503343 BRYAN, DIANGELO L                          C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505537 BRYANT, BRENDA F.                          C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON         MA           02465
                                                                                                                                            SOUTH 
 6504215 BSF CONSULTING LLC                         ATTN: BRIAN FINNIGAN            80 MIDAS DR                                             BURLINGTON     VT           05403
                                                                                                                                            SOUTH 
 6504250    BSF CONSULTING LLC                      ATTN: BRIAN FINNEGAN            80 MIDAS DR                                             BURLINGTON     VT           05403
 6505462    BSF CONSULTING LLC                      50 CEDAR CREST LN                                                                       SUFFIELD       CT           06078‐1248
 6853510    BSF CONSULTING, LLC                     50 CEDAR CREST LANE             ATTN: BRIAN FINNIGAN                                    SUFFIELD       CT           06078
 6736299    BSF Consulting, LLC                     50 CEDAR CREST LANE                                                                     SUFFIELD       CT           06078



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                          Page 15 of 136
                                                 Case 18-11145-LSS                 Doc 576     Filed 10/24/18
                                                                                         Exhibit G
                                                                                                                           Page 62 of 182
                                                                                          Master Mailing List 
                                                                                       Served via First Class Mail



 MMLID                                  Name                    Address 1                      Address 2               Address 3    Address 4       City          State   Postal Code    Country

 6503120 BUDER, LYSA                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6503249 BUENO, RAMON                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6505622    BUGNER, ELIZABETH J                     C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465
 6505223    BUILT DESIGN LLC                        3110 HILL AVE                                                                               EVERETT      WA           98201‐4519
 6504899    BULLE GROUP                             2197 RUE LEON‐HARMEL                                                                        QUEBEC       ON           G1N 4N5    CA 
 6504483    BURGERS FAMILY SHOE STORE               1609 CARLTON AVE                                                                            CLOQUET      MN           55720‐1939
 6734974    BURINGTON SHOES INC                     1013 16TH AVE                                                                               MONROE       WI           53566‐1764

 6505327 BURNS, PATRICK                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6503267 BURSON, JAYLEN                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6852983 BURTON, AMY                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6502789 BURTON, TA‐SHAIAVA                         C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6505607 BURY, GREGORY                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465
 6503671 BUSAN CUSTOMS                              AHN, HYUN WHAN                    20 CHUNGJANG‐DAERO     JUNG‐GU                            BUSAN                     48940         KR

 6504818 BUSH, TAMMY                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465
                                                                                                                                                PALM 
 6734963 BUSSE‐GREEN GROUP INC                      123 N PALM CANYON DR STE 133                                                                SPRINGS      CA           92262‐5527
 6507064 Butler County                              Attn: County Attorney             315 High Street, 5th Floor                                Hamilton     OH           45011

 6503588 BUTLER, CARRIE V                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6503482 BUTLER, JOSHUA J                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465
 6734691 BUTLER, KRISTIN                            817 IRVINGTON ST                  APT 202                                                   OXON HILL    MD           20745

 6503455 BUTLER, ROGER R                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6504941 BUTT, HALEIGH                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465
 6734964 BYMAR SHOES, LLC                           461 S ORLANDO AVE                                                                           MAITLAND     FL           32751‐5654

 6503289 BYRNE, DEANNA                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6504256 BYRNE, RICHARD G                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6504257 BYRNE, RICHARD J                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465

 6852991 BYRNE, WESLEY J.                           C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                 NEWTON       MA           02465
                                                    FASHION CITY, UNIT 37, FIRST FLOOR, 
 6502583 C J AGENCIES                               BALLYMOUNT ROAD UPPER                                                                       DUBLIN                    24         GB
 6749431 C/E D'Eclairage Union Ltee.                8150 Boul. Decarie                                                                          Montreal     QC           H4P 258    CA 
 6506894 CA Department of Revenue                   Franchise Tax Board                  P.O. Box 942840                                        Sacramento   CA           94240‐0040

 6502762 CABALLERO, ABIGAIL                         C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                    NEWTON       MA           02465
 6734965 CABELA'S INC                               PO BOX 277                                                                                  SIDNEY       NE           69162‐0277


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 16 of 136
                                                    Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                   Exhibit G
                                                                                                                                                Page 63 of 182
                                                                                                   Master Mailing List 
                                                                                                Served via First Class Mail



 MMLID                                  Name                             Address 1                      Address 2                           Address 3    Address 4       City         State   Postal Code     Country

 6505293 CABIA‐AN, JEREMY                                 C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6503531 CABRAL, GERARDO M                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6503180 CABRERA, CHRISTOPHER ELIAS                       C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6505639 CAHILL, PAUL A                                   C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465
 6505270 CALGARY LOCK AND SAFE 1991 LTD                   116‐2845 23 ST NE                                                                                          CALGARY     AB           T2E 7A4       CA 

 6503799 CALIFORNIA DEPARTMENT OF CONSUMER AFFAIRS        CONSUMER INFORMATION DIVISION        1625 N. MARKET BLVD.           SUITE N 112                            SACRAMENTO CA            95834
         CALIFORNIA DEPARTMENT OF TAX AND FEE 
 6734719 ADMINISTRATION                                   450 N STREET                                                                                               SACRAMENTO CA            95814

 6503798 CALIFORNIA DIVISION OF COLLECTIONS               BUREAU OF UNCLAIMED PROPERTY         PO BOX 942850                                                         SACRAMENTO CA            94250‐5873

 6505921 CALIFORNIA FRANCHISE TAX BOARD                   9646 BUTTERFIELD WAY                                                                                       SACRAMENTO CA            95827

 6505423 CALIFORNIA FRANCHISE TAX BOARD                   PO BOX 942857                                                                                              SACRAMENTO CA            94257‐0531
                                                          DEPARTMENT OF TAX AND FEE 
 6505922 CALIFORNIA SECRETARY OF STATE                    ADMINISTRATION                       PO BOX 942879                                                         SACRAMENTO CA            94279‐7072

 6503797 CALIFORNIA STATE ATTORNEYS GENERAL               1300 I ST.                           STE. 1740                                                             SACRAMENTO CA            95814

 6505923 CALIFORNIA STATE BOARD OF EQUALIZATION           15015 AVENUE OF SCIENCE, SUITE 200                                                                         SAN DIEGO   CA           92128
 6505924 CALIFORNIA STATE BOARD OF EQUALIZATION           8050 N PALM AVE, SUITE 205                                                                                 FRESNO      CA           93711‐5510

 6505925 CALIFORNIA STATE BOARD OF EQUALIZATION           PO BOX 942879                                                                                              SACRAMENTO CA            94279‐0001

 6505926 CALIFORNIA STATE BOARD OF EQUALIZATION           3321 POWER INN ROAD, SUITE 210                                                                             SACRAMENTO CA            95826‐3889
 6734721 CALIFORNIA TRANSPORT ENTERPRISES INC             2610 WISCONSIN AVE                                                                                         SOUTH GATE CA            90280‐5598
                                                                                               SERVICIOS EMPRESARIALES, 
 6504205 CALZADOS ROCKPORT S.L.                           C/O LEXXEL                           S.L.                      DR. FLEMING 3                               MADRID                   D ‐ 28036     ES

 6505768 CAMACHO, CLAUDE                                  C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6505372 CAMARENA, NICHOLAS                               C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465
                                                          Attn: Linda Galessiere, Gustavo 
 6706376 CAMELINO GALESSIERE LLP                          Camelino                             6 Adelaide Street East                                                Toronto     ON           M5C 1H6       CA 
 6502564 CAMERON CORPORATION                              10180 ‐ 111TH STREET                                                                                       EDMONTON    AB           T5K 1K6       CA 

 6504100 Cameron Corporation & Grosvenor Canada Limited   10180 ‐ 111th Street                                                                                       Edmonton    AB           T5K1K6        CA 

 6505294 CAMERON‐FORSYTHE, GRACE                          C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6504774 CAMPBELL, ETHAN NICHOLAS                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6505304 CAMPBELL, HEATHER                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465

 6503463 CAMPBELL, REBECCA A                              C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                NEWTON      MA           02465
 6505830 CAMPOS FERREIRA                                  AV. DA LIBERDADE 249 8                                                                                     LISBOA                   1250‐143      PT


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                     Page 17 of 136
                                                 Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                        Exhibit G
                                                                                                                          Page 64 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                    Address 1                       Address 2             Address 3    Address 4        City          State   Postal Code     Country

 6502814 CAMPOS, MARIE                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6503648 CANADA BORDER SERVICES AGENCY              CORPORATE OFFICE                   1111 – 49TH AVENUE NE                                   CALGARY       AB           T2E 8V2       CA 

 6505927 CANADA REVENUE AGENCY                      PRINCE EDWARD ISLAND TAX CENTRE 275 POPE ROAD                                              SUMMERSIDE PE              C1N 6A2       CA 
 6504897 CANADA REVENUE AGENCY                      875 HERON ROAD                                                                             OTTAWA     ON              K1A 1B1       CA 

 6734717    CANADA REVENUE AGENCY                   5800 HURONTARIO STREET                                                                     MISSISSAUGA   ON           L5R 4B4       CA 
 6505929    CANADA REVENUE AGENCY                   9755 KING GEORGE BLVD                                                                      SURREY        BC           V3T 5E1       CA 
 6504812    CANADIAN SAFE MANUFACTURING             170 CHATHAM ST                                                                             HAMILTON      ON           L8P 2B6       CA 
 6504939    CANADIAN STOREFRONT INC                 730 GERRARD ST E                                                                           TORONTO       ON           M4M 1Y3       CA 

 6504733 CANDELARIA, BRANDON M.                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6502842 CANE, JOHN L                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503129 CANIGA, KRISTINA                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503629 CANNING, ALANAH                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465
                                                                                                                                               ZHONGTANG 
 6505892 CANNY INTERNATIONALS LTD                   NO 8 NANHUANG RD                                                                           TOWN, 190                                CN
                                                                                                                                               MOUNT 
 6504589    CANON FINANCIAL SERVICES                158 GAITHER DRIVE, SUITE 200       P.O. BOX 5008                                           LAUREL        NJ           08054
 6505553    CANON FINANCIAL SERVICES                14904 COLLECTIONS CENTER DRIVE                                                             CHICAGO       IL           60693
 6950106    CANON FINANCIAL SERVICES, INC           158 GAITHER DRIVE, SUITE 200                                                               MT LAUREL     NJ           08054
 6506113    CANON SOLUTIONS AMERICA, INC.           ONE CANON PARK                                                                             MELVILLE      NY           11747

 6953338 Canon Solutions America, Inc.              Stacie Dill                        300 Commerce Square Blvd                                Burlington    NJ           08016
 6504681 CANON USA INC                              ONE CANON PARK                                                                             MELVILLE      NY           11747
                                                    PIAZZETTA CAPPELLATO PEDROCCHI 
 6505847 CANTALUPPI & PARTNERS S.R.L.               18                                                                                         PADOVA, PD                 35122         IT 

 6504346 CAPLAN, LINDSAY                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503029 CAPORUSCIO, DYLAN                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6505316 CARDINAL, KYLA D                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503200 CARDONA, BRANDON                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503052 CARDONE, GIANLUCA                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON      MA             02465
                                                    RUA MARIO NALINI JUNIOR 652 APT                                                            FRANCA SAO 
 6505801 CARLOS ROBERTO DO NASCIMENTO               23                                                                                         PAULO                      14403‐266     BR

 6504389 CARLOW, JENNIFER K                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6504421 CARLSON MANAGEMENT CONSULTING              444 WASHINGTON ST STE 401                                                                  WOBURN        MA           01801‐1072

 6504966 CARLSON, LILLIAN                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON        MA           02465
         CAROLINA MAURER MORTENSEN DBA MORTENSEN    ATTN: CAROLINA MORTENSEN,                                                                  DELRAY 
 6504213 MANAGEMENT INC                             OWNER                              4788 TEMPLE DRIVE                                       BEACH         FL           33445



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                             Page 18 of 136
                                                     Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                            Exhibit G
                                                                                                                                         Page 65 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                        Address 1                      Address 2                         Address 3    Address 4       City           State   Postal Code   Country

 6502777 CARRILLO, ROSE V                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503526 CARRILLO, SABRINA J                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503247 CARRION, ARISELLE                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6502822 CARRIZALES, EMILIO T                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505454 CARROLL, FRANK J                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503167 CARROLL, JABARE JALEAL                         C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505620 CARROLL, MEAGAN                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503203 CARTER, DOMINIQUE R                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503252 CARVAJAL, CESAR                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505731 CARVER, SARAH                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504334 CASANOVA, ALEXANDRE                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6505696 CASSIDY TURLEY COMMERCIAL REAL ESTATE          24 FEDERAL ST FL 9                                                                                    BOSTON        MA           02110‐2516

 6504742 CASTANO, NATALIE                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505142 CASTELLANOS, AURA L.                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6734692 CASTELLANOS, NICOLE                            41‐67 JUDGE ST                    APT 6 N                                                             ELMHURST      NY           11373

 6502812 CASTILLO GARCIA, DELIA M                       C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503240 CASTILLO, FRANK A                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504387 CATERING WITH DISTINCTION                      23 ELM ST                                                                                             WATERTOWN MA               02472‐2878

 6503493 CAULEY, JOSEPH D                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503069 CAULTHAR, JASKARAN                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6504800 CDW CANADA CORP                                20 CARLSON CRT UNIT 300                                                                               ETOBICOKE     ON           M9W 7K6 CA 
 6734966 CEDAR FALLS SCHEELS                            402 VIKING PLAZA DR                                                                                   CEDAR FALLS   IA           50613‐6965

 6505755 CEFALO, ANTHONY                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465
                                                        ATTN: MICHELE HONOMICHL, 
                                                        FOUNDER, EXECUTIVE CHAIRMAN, & 
 6504251 CELERGO LLC                                    CHIEF STRATEGY OFFICER            750 ESTATE DRIVE               SUITE 110                            DEERFIELD     IL           60015
 6502720 CELERGO LLC                                    750 ESTATE DRIVE                  SUITE 110                                                           DEERFIELD     IL           60015
 6505579 CELERGO LLC                                    750 ESTATE DR STE 110                                                                                 DEERFIELD     IL           60015‐4833

 6503334 CELIUS, PAUL J                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465
                                                                                                                                                              BASKING 
 6876463 Cellco Partnership d/b/a Verizon Wireless      ATTN: HQ LEGAL‐CONTRACT ADMIN     1 VERIZON WAY                                                       RIDGE         NJ           07920


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 19 of 136
                                                      Case 18-11145-LSS                           Doc 576     Filed 10/24/18
                                                                                                        Exhibit G
                                                                                                                                                  Page 66 of 182
                                                                                                        Master Mailing List 
                                                                                                     Served via First Class Mail



 MMLID                              Name                                         Address 1                  Address 2                         Address 3         Address 4        City          State   Postal Code     Country
 6876462 Cellco Partnership d/b/a Verizon Wireless                ATTN: AREA GENERAL COUNSEL        15505 SAND CANYON AVE                                                   IRVINE        CA           92618
         Cellco Partnership d/b/a Verizon Wireless, on behalf of 
 6853524 its affiliates and subsidiaries                          William M Vermette                22001 Loudoun County Pkwy                                               Ashburn       VA           20147
         Cellco Partnership d/b/a Verizon Wireless, on behalf of 
 6853524 its affiliates and subsidiaries                          William Gilbert                   Senior Analyst                 899 Hetahrow Park Ln                     Lake Mary     FL           32779
 6503742 CENTERS FOR MEDICARE & MEDICAID SERVICES                 7500 SECURITY BOULEVARD                                                                                   BALTIMORE     MD           21244‐1850
 6506895 Central and Southern Quebec Tax Services Office          50 Place de la Cité               Post Office Box 1300                                                    Sherbrooke    QC           J1H 5L8    CA 
                                                                                                                                                                            POUGHKEEPSI
 6504726 CENTRAL HUDSON GAS & ELECTRIC CO                     248 SOUTH AVE                                                                                                 E             NY           12601‐4838
                                                                                                                                                                            POUGHKEEPSI
 6503973 CENTRAL HUDSON GAS & ELECTRIC CORPORATION            248 SOUTH AVE                                                                                                 E             NY           12601‐4838
 6504371 CENTURY GLASS CO INC                                 231 LEXINGTON ST                                                                                              WALTHAM       MA           02452‐4611
                                                                                                                                                                            CAROL 
 6505548 CENTURYLINK                                          PO BOX 4300                                                                                                   STREAM        IL           60197‐4300
 6876464 Certona Corporation                                  10431 Wateridge Circle, Suite 200                                                                             SAN DIEGO     CA           92121
 6505427 CERTONA CORPORATION                                  10431 WATERIDGE CIR STE 200                                                                                   SAN DIEGO     CA           92121‐5703

 6505075 CESAIRE, KETHLEEN                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON        MA           02465
 6505683 CFGI HOLDINGS LLC                                    99 HIGH ST FL 30                                                                                              BOSTON        MA           02110‐2320
 6505386 CFP FIRE PROTECTION INC                              153 TECHNOLOGY DRIVE ST 200                                                                                   IRVINE        CA           92618

 6504963 CHAI, KHADIJA                                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503350 CHAINHO, STELLA                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6504810 CHAN, KONRAD                                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503527 CHAPA, BERNADETTE M                                  C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503260 CHAPPEL, SARAH ROSE                                  C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON        MA           02465
                                                                                                                                                                            SAN 
 6505430 CHARLES SCHWAB TRUST COMPANY                         215 FREMONT ST, FL 6                                                                                          FRANCISCO     CA           94105‐2323

 6505308 CHARLES, ALISHA                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON        MA           02465

                                                                                                                                                                100 KING 
                                                                                                                                                                STREET 
                                                                                                                                                                WEST, 
 6506114 CHARLESBANK CAPITAL PARTNERS LLC                     C/O GOWLING WLG                       ATTN: E. PATRICK SHEA      1 FIRST CANADIAN PLACE           SUITE 1600 TORONTO        ON           M5X 1G5       CA 
 6506115 CHARLESBANK CAPITAL PARTNERS LLC                     C/O GOODWIN PROCTER LLP               ATTN: JON HERZOG           100 NORTHERN AVENUE                         BOSTON         MA           02210
                                                                                                    ATTN: JOSEPH F. BERNARDI, 
 6506116 CHARLESBANK CAPITAL PARTNERS LLC                     C/O GOODWIN PROCTER LLP               JR.                        100 NORTHERN AVENUE                          BOSTON        MA           02210
                                                                                                                                                                620 
                                                                                                                                                                EIGHTH 
 6506117 CHARLESBANK CAPITAL PARTNERS LLC                     C/O GOODWIN PROCTER LLP               ATTN: WILLIAM WEINTRAUB THE NEW YORK TIMES BUILDING         AVENUE      NEW YORK      NY           10018
                                                                                                                                                                1313 
                                                                                                                                                                MARKET 
                                                                                                                                                                STREET, 
                                                                                                                                                                P.O. BOX 
 6506119 CHARLESBANK CAPITAL PARTNERS LLC                     C/O PEPPER HAMILTON LLP               ATTN: DAVID M. FOURNIER        HERCULES PLAZA, SUITE 5100   1709        WILMINGTON DE              19801‐1151



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                          Page 20 of 136
                                                   Case 18-11145-LSS                    Doc 576     Filed 10/24/18
                                                                                              Exhibit G
                                                                                                                                        Page 67 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                        Address 1                      Address 2                        Address 3          Address 4     City      State   Postal Code     Country
                                                                                                                                                      1313 
                                                                                                                                                      MARKET 
                                                                                                                                                      STREET, 
                                                                                                                                                      P.O. BOX 
 6506118 CHARLESBANK CAPITAL PARTNERS LLC              C/O PEPPER HAMILTON LLP            ATTN: DAVID M. FOURNIER        HERCULES PLAZA, SUITE 5100   1709       WILMINGTON DE         19899‐1709

 6505769 CHAVES, MARGARIDA M                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465

 6504935 CHAWLA, BINEET                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465
 6734967 CHAZ INC                                      160 5TH AVE                                                                                             PITTSBURGH     PA       15222‐3006

 6504581 CHEESMAN, AUSTIN G                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON         MA       02465
                                                       ATTN: SAMEER KAZI, CHIEF EXECUTIVE 
 6504252 CHEETAH DIGITAL, INC                          OFFICER                             29 BROADWAY LEVEL 6                                                 NEW YORK       NY       10006
 6505560 CHEETAH DIGITAL, INC                          22807 NETWORK PL                                                                                        CHICAGO        IL       60673‐1228

 6505734    CHEEVERS, DONNA M                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465
 6504126    Chelsea GCA Realty Partnership, L.P.       105 Eisenhower Parkway                                                                                  Roseland       NJ       07068
 6504048    Chelsea GCA Realty, Inc.                   Denise Elmer                       103 Eisenhower Parkway                                               Roseland       NJ       07068
 6504124    Chelsea Limerick Holdings, LLC.            225 West Washington Street                                                                              Indianapolis   IN       46204

 6503568 CHEN, WEIRU                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465
                                                       NO 10, SEC 3, THE WESTERN SHOES                                                                         CHENG DU 
 6505265 CHENGDU DOMINI FOOTWEAR CO., LIMITED          INDUSTRIAL PARK                    WUHOU DISTRICT                                                       CITY                                  CN

                                                      NO 10, SEC 3, THE WESTERN SHOES                                                                          CHENG DU 
 6505901 CHENGDU DOMINI FOOTWEAR CO., LIMITED/5099882 INDUSTRIAL PARK, WUHOU DISTRICT                                                                          CITY                                  CN
                                                                                          THE WESTERN SHOES 
 6505240 CHENGDU NEW MEILIDIAN FOOTWEAR CO., LTD.      NO. 10, SECTION 3                  INDUSTRIAL PARK                CHENGDU, SICHUAN                                              610043        CN

 6502907 CHENZAIE, AHMAD SAJAD                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465

 6502845 CHESTNUT, ERIC M                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465

 6504329 CHIAMPA, DONNA                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON       MA         02465
                                                       YAGANG SAN ZHOU INDUSTRY AREA                                                                           ZHONG SHAN, 
 6505890 CHIN LUN PLASTIC MANUFACTURING                SAN X                                                                                                   190                                   CN

 6502795 CHIN, KABE JULIAN                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465
 6505289 CHINOOK (2014) INC.                           6455 MACLEOD TRAIL SW SUITE B1                                                                          CALGARY        AB       T2H 0K8       CA 

 6503277 CHISHOLM, MATTHEW                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465

 6503545 CHO, JENNIFER                                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465
 6734707 CHOU, HUA TRAN                                7544 14TH AVENUE                                                                                        BURNABY        BC       V3N‐2A1       CA 

 6503271 CHRISTIANSEN, CLAUDIA Y                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465

 6504919 CHRISTIE, MATTHEW                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465

 6505343 CHUA, MARC                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA       02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 21 of 136
                                                        Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                       Exhibit G
                                                                                                                                                Page 68 of 182
                                                                                                       Master Mailing List 
                                                                                                    Served via First Class Mail



 MMLID                                  Name                                 Address 1                      Address 2                       Address 3    Address 4        City           State   Postal Code        Country

 6505361 CHUANG, CHING‐YI                                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON         MA           02465
                                                                                                   ANDHERI‐KURLA ROAD, 
 6503809 CHUBB                                                  6TH FLOOR, LEELA BUSINESS PARK     ANDHERI‐EAST                                                      MUMBAI                      400 059       IN 
 6504951 CHUBB EDWARDS SECURITY COMPANY                         PO BOX 57005 STN A                                                                                   TORONTO        ON           M5W 5M5       CA 
                                                                QUINTA DA FONTE; EDIFICIO D.                                                                         PACO 
 6503812    CHUBB EUROPEAN GROUP LIMITED                        MANUEL I. PISO 3                                                                                     D'ARCOS                                   PT
 6503820    CHUBB EUROPEAN GROUP LIMITED                        PASEO DE LA CASTELLANA 141         PLANTA 6                                                          MADRID                      28046         ES
 6503818    CHUBB EUROPEAN GROUP LIMITED                        100 LEADENHALL STREET                                                                                LONDON                      EC3A 3BP      GB
 6503830    CHUBB EUROPEAN GROUP LIMITED                        1133 AVENUE OF THE AMERICAS                                                                          NEW YORK       NY           10036
                                                                                                                                                                     PUDONG, 
 6503813    CHUBB INSURANCE COMPANY LIMITED                     UNIT 801, CENTURY METROPOLIS       NO. 1229 CENTURY AVENUE                                           SHANGHAI                                  CN
 6503831    CHUBB INSURANCE COMPANY LIMITED                     1133 AVENUE OF THE AMERICAS                                                                          NEW YORK       NY           10036
 6503817    CHUBB INSURANCE COMPANY OF CANADA                   199 BAY STREET                     SUITE 2500                                                        TORONTO        ON           M5L 1E2       CA 
 6503832    CHUBB INSURANCE COMPANY OF CANADA                   1133 AVENUE OF THE AMERICAS                                                                          NEW YORK       NY           10036
 6503814    CHUBB INSURANCE HONG KONG LIMITED                   25TH FLOOR, SHUI ON CENTRE         NO. 6‐8 HARBOUR ROAD                                              WANCHAI                                   HK
 6503821    CHUBB INSURANCE HONG KONG LIMITED                   1133 AVENUE OF THE AMERICAS                                                                          NEW YORK       NY           10036
                                                                GARDEN CITY SHINAGAWA 
                                                                GOTENYAMA 7‐7‐29 KITA‐ 
 6503811 CHUBB INSURANCE JAPAN                                  SHINAGAWA, SHINAGAWA‐KU                                                                              TOKYO                       141‐8679      JP
 6503822 CHUBB INSURANCE JAPAN                                  1133 AVENUE OF THE AMERICAS                                                                          NEW YORK     NY             10036
                                                                                                   9 DINH TIEN HOANG STREET,                                         HO CHI MINH 
 6503808 CHUBB INSURANCE VIETNAM COMPANY LIMITED                SAIGON FINANCE CENTER              8/F                        DA KAO WARD, DISTRICT 1                CITY                                      VN
 6503823 CHUBB INSURANCE VIETNAM COMPANY LIMITED                1133 AVENUE OF THE AMERICAS                                                                          NEW YORK     NY             10036

 6503403 CHUM, ALEC S                                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6503021 CHUPINA, ANGELINA                                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6734968 CHURCH OF SCIENTOLOGY INTERNATIONAL                    6130 SHEILA ST                                                                                       COMMERCE       CA           90040‐2407

 6504809 CICCIA, MICHAEL                                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA             02465
 6505086 CIE D'ECLAIRAGE UNION LTEE (LA)                        8150 BOUL DECARIE                                                                                    MONTREAL     QC             H4P 2S8       CA 
                                                                                                                                                                     LIANPING 
 6505829 CIMTEX COMPOSITE MFG CO LTD                            JILING INDUSTRIAL PARK                                                                               VILLAGE, 190                523809        CN

 6504148 Cincinnati Premium Outlets, LLC                        Attention: Premium Outlets         225 West Washington Street                                        Indianapolis   IN           46204
         Cincinnati Premium Outlets, LLC, a Delaware Limited 
 6938984 liability company                                      Simon Property Group, LP           225 W Washington Street                                           Indianapolis   IN           46204
         Cincinnati Premium Outlets, LLC, a Delaware Limited 
 6938984 liability company                                      PO Box 824014                                                                                        Philadelphia   PA           19182‐4014

 6502972 CINTRON, GABRIEL R                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6504564 CIRCLE VISUAL INC                                      340 13TH ST                                                                                          CARLSTADT      NJ           07072‐1918
                                                                ATTN: JEN OLIVAS, CLIENT SERVICE 
 6505473 CITIBANK NA                                            REPRESENTATIVE                     ONE PENNS WAY          OPS2 / FLOOR 1                             NEW CASTLE     DE           19720
                                                                ATTN: JESSICA BENEVIDES‐CARON, VP 
 6505689 CITIZENS BANK                                          RETAIL FINANCE                     28 STATE STREET                                                   BOSTON         MA           02109

 6504261 CITIZENS BANK                                          ATTN: BETH REGAN, CLO‐SERVICING    CITIZENS BUSINESS CAPITAL 20 CABOT ROAD                           MEDFORD        MA           02155
                                                                ATTN: THERESA M. PIETROMICA, 
 6504753 CITIZENS BANK                                          SENIOR VP TREAS. SOLUTIONS         1215 SUPERIOR AVENUE           MAIL STOP: OHS655                  CLEVELAND      OH           44114


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                         Page 22 of 136
                                                        Case 18-11145-LSS                   Doc 576     Filed 10/24/18
                                                                                                  Exhibit G
                                                                                                                                              Page 69 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                             Address 1                    Address 2                          Address 3             Address 4        City         State   Postal Code     Country
                                                                                              20 CABOT ROAD, M/S 
 6503838 CITIZENS BANK, N.A.                               INTERNATIONAL TRADE DEPT.          MMF470                                                                       MEDFORD      MA           02155
                                                                                                                             1000, RUE DE LA GAUCHETIÈRE       BUREAU 
 6503839 CITIZENS BUSINESS CAPITAL                         C/O OSLER, HOSKIN & HARCOURT LLP ATTN: ANDREA LOCKHART            OUEST                             2100        MONTRÉAL     QC           H3B 4W5       CA 
                                                                                                                             1000, RUE DE LA GAUCHETIÈRE       BUREAU 
 6503840 CITIZENS BUSINESS CAPITAL                         C/O OSLER, HOSKIN & HARCOURT LLP ATTN: JOSHUA LAM                 OUEST                             2100        MONTRÉAL     QC           H3B 4W5       CA 
                                                                                                                             1000, RUE DE LA GAUCHETIÈRE       BUREAU 
 6503849 CITIZENS BUSINESS CAPITAL                         C/O OSLER, HOSKIN & HARCOURT LLP ATTN: SANDRA ABITAN              OUEST                             2100        MONTRÉAL     QC           H3B 4W5       CA 
                                                                                                                             1000, RUE DE LA GAUCHETIÈRE       BUREAU 
 6503850 CITIZENS BUSINESS CAPITAL                         C/O OSLER, HOSKIN & HARCOURT LLP ATTN: TRACY SANDLER              OUEST                             2100        MONTRÉAL     QC           H3B 4W5       CA 

 6503856 CITIZENS BUSINESS CAPITAL                         C/O RIEMER BRAUNSTEIN LLP          ATTN: DONALD E. ROTHMAN THREE CENTER PLAZA                       6TH FLOOR BOSTON         MA           02108

 6503846 CITIZENS BUSINESS CAPITAL                         C/O RIEMER BRAUNSTEIN LLP          ATTN: JAIME RACHEL KOFF        THREE CENTER PLAZA                6TH FLOOR BOSTON         MA           02108

 6503847 CITIZENS BUSINESS CAPITAL                         C/O RIEMER BRAUNSTEIN LLP          ATTN: JEREMY LEVESQUE          THREE CENTER PLAZA                6TH FLOOR BOSTON         MA           02108

 6503845 CITIZENS BUSINESS CAPITAL                         C/O RIEMER BRAUNSTEIN LLP          ATTN: LON M. SINGER            THREE CENTER PLAZA                6TH FLOOR BOSTON         MA           02108

 6503848 CITIZENS BUSINESS CAPITAL                         C/O ASHBY & GEDDES, P.A.           ATTN: GREGORY A. TAYLOR        500 DELAWARE AVENUE               8TH FLOOR WILMINGTON DE               19801
                                                                                              Attn: Donald E. Rothman, 
 6499416 Citizens Business Capital                         RIEMER & BRAUNSTEIN LLP            Esq.                           Three Center Plaza                Suite 600   Boston       MA           02108
                                                                                                                                                               Seven 
                                                                                                                                                               Times 
 6499426 Citizens Business Capital                         RIEMER & BRAUNSTEIN LLP            Attn: Steven E. Fox, Esq.       Times Square Tower, Suite 2506   Square      New York     NY           10036
                                                                                              Attn: Gregory A. Taylor, Esq.,                                   P.O. Box 
 6499442 Citizens Business Capital                         ASHBY & GEDDES, P.A.               Katharina Earle                 500 Delaware Avenue, 8th Floor   1150        Wilmington   DE           19899‐1150
         CITIZENS BUSINESS CAPITAL, AS ADMINISTRATIVE 
 6503837 AGENT                                             ATTN: MICHAEL J. GANANN            28 STATE STREET                                                              BOSTON       MA           02109
         CITIZENS BUSINESS CAPITAL, AS ADMINISTRATIVE 
 6503854 AGENT                                             C/O JONES DAY                      ATTN: JOHN D. CASAIS, ESQ. 222 EAST 41ST STREET                              NEW YORK     NY           10017‐6702
                                                           C/O MCCARTHY TETRAULT LLP (D.      STE. 5300, TD BANK TOWER, 
 6504187 CITIZENS BUSINESS CAPITAL, AS AGENT               BELTRAN)                           TD CENTRE                                                                    TORONTO      ON           M5K 1E6       CA 
                                                                                              SUITE 2400, 745 THURLOW 
 6504182 CITIZENS BUSINESS CAPITAL, AS AGENT               C/O MCCARTHY TETRAULT LLP          STREET                                                                       VANCOUVER    BC           V6E 0C5       CA 
 6504185 CITIZENS BUSINESS CAPITAL, AS AGENT               28 STATE STREET                                                                                                 BOSTON       MA           02109

 6504188 CITIZENS BUSINESS CAPITAL, AS COLLATERAL AGENT    28 STATE STREET                                                                                                 BOSTON       MA           02109
 6506896 City Delta CA                                     4500 Clarence Taylor Crescent                                                                                   Delta        BC           V4K 3E2    CA 
 6505374 CITY FASHION EXPRESS INC                          2888 E EL PRESIDIO ST                                                                                           CARSON       CA           90810‐1119

 6505930    CITY OF BARSTOW, CA                            220 EAST MOUNTAIN VIEW, SUITE A                                                                                 BARSTOW      CA           92311
 6507065    City of Branson                                Attn: William Duston               110 W. Maddux St.              Suite 205                                     Branson      MO           65616
 6506897    City of Branson                                110 W. Maddux                                                                                                   Branson      MO           65616
 6505931    CITY OF BRANSON, MO                            110 W MADDUX                                                                                                    BRANSON      MO           65616
 6506898    City of Calgary                                P.O. Box 2100, Stn. M                                                                                           Calgary      AB           T2P 2M5       CA 
                                                                                                                                                               P.O. Box 
 6804161 City of Calgary                                   Attn: Tracy Hayter                 8th Floor                      800 Macleod Tr. S.E.              2405        Calgary      AB           T2P 3L9       CA 
 6507066 City of Calgary Law and Legislative Services      Attn: City Attorney                Legal Division (#8053)         12th Floor, 800 Macleod Tr. S.E               Calgary      AB           T2G 2M3       CA 
                                                           SOUTHERN ALBERTA TAX SERVICES      220 4TH AVENUE SOUTH 
 6505932 CITY OF CALGARY, AB                               OFFICE                             EAST                                                                         CALGARY      AB           T2G 0L1       CA 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                    Page 23 of 136
                                                 Case 18-11145-LSS               Doc 576     Filed 10/24/18
                                                                                       Exhibit G
                                                                                                                                     Page 70 of 182
                                                                                         Master Mailing List 
                                                                                      Served via First Class Mail



 MMLID                                  Name                       Address 1                 Address 2                           Address 3          Address 4         City           State   Postal Code     Country
 6507067    City of Camarillo                       Attn: Brian A Pierik             601 Carmen Drive                                                           Camarillo      CA            93010
 6506899    City of Camarillo                       601 Carmen Drive                                                                                            Camarillo      CA            93010
 6505933    CITY OF CAMARILLO, CA                   601 CARMEN DRIVE                                                                                            CAMARILLO      CA            93010
 6505934    CITY OF CARLSBAD, CA                    1635 FARADAY AVENUE                                                                                         CARLSBAD       CA            92008
                                                                                                                                                                CHARLOTTETO
 6506900 CITY OF CHARLOTTETOWN                      199 QUEEN STREET                                                                                            WN             PE            C1A 4B7       CA 
 6507068 City of Dawsonville                        Attn: City Attorney              City Hall                      415 Hwy. 53 East, Suite 100                 Dawsonville    GA            30534
 6507069 City of Delta                              Attn: City Attorney              Municipal Hall                 4500 Clarence Taylor Crescent               Delta          BC            V4K 3E2       CA 
                                                                                     1 Sir Winston Churchill 
 6506901 City of Edmonton                           2nd Floor, City Hall             Square                                                                     Edmonton       AB            T5J 2R7       CA 
                                                                                     3rd Floor, 1 Sir Winston 
 6507070 City of Edmonton                           Attn: City Attorney              Churchill Square                                                           Edmonton       AB            T5J 2R7       CA 

 6505935    CITY OF EDMONTON, AB                    2ND FLOOR, 10111 104 AVENUE NW                                                                              EDMONTON       AB            T5J 0J4       CA 
 6506902    City of Garden City                     351 Stewart Avenue                                                                                          Garden City    NY            11530
 6506903    City of Gilroy                          Finance Department               7351 Rosanna St.                                                           Gilroy         CA            95020
 6507071    City of Gilroy                          Attn: Andy Faber                 10 Almaden Blvd                11th Floor                                  Gilroy         CA            95113
 6505936    CITY OF GILROY, CA                      7351 ROSANNA ST                                                                                             GILROY         CA            95020
 6506904    City of Horry County                    P.O. Box 296                                                                                                Conway         SC            29528
 6964727    City Of Houston                         Michael J. Darlow                1235 North Loop West           Suite 600                                   Houston        TX            77008
 6506905    City of Innisfil                        2101 Innisfil Beach Road                                                                                    Innisfil       ON            L9S 1A1       CA 
 6507072    City of Jackson                         Attn: City Attorney              95 W. Veterans Hwy                                                         Jackson        NJ            08527
 6506906    City of Kingston                        City Hall                        216 Ontario Street                                                         Kingston       ON            K7L 2Z3       CA 
 6507073    City of Kingstown                       Attn: City Attorney              City Hall                      216 Ontario Street                          Kingston       ON            K7L 2Z3       CA 
 6506907    City of Kitchener                       200 King Street West                                                                                        Kitchener      ON            N2G 4V6       CA 
 6507074    City of Kitchener                       Attn: City Attorney              200 King Street West                                                       Kitchener      ON            N2G 4G7       CA 
 6507075    City of Lancaster                       Attn: City Attorney              120 North Duke Street          P.O. Box 1599                               Lancaster      PA            17608
 6506908    City of Lancaster                       120 North Duke Street            P.O. Box 1599                                                              Lancaster      PA            17608‐1599
                                                                                     2800, boulevard Saint‐
 6507076    City of Laval                           Attn: City Attorney              Martin Ouest                                                               Laval          QC            H7T 2S9       CA 
 6506909    City of Laval                           1333 Boulevard Chomedey          Ground Floor                                                               Laval          QC            H7V 3Z4       CA 
 6506910    City of Lutz                            Lutz Citizens Coalition                                                                                     Lutz           FL            33548
 6507077    City of Mebane                          Attn: E. Lawson Brown, Jr.       106 E. Washington Street                                                   Mebane         NC            27302
 6506911    City of Mebane                          106 E. Washington Street                                                                                    Mebane         NC            27302
 6507078    City of Mississauga                     Attn: City Attorney              300 City Centre Drive                                                      Mississauga    ON            L5B 3C1       CA 
 6506912    City of Mississauga                     300 City Centre Drive                                                                                       Mississauga    ON            L5B 3C1       CA 
 6507079    City of Monroe                          Attn: City Attorney              233 South Main Street          P. O. Box 330                               Monroe         OH            45050‐0330
 6506913    City of Monroe                          Department of Finance            233 South Main Street          P. O. Box 330                               Monroe         OH            45050‐0330
 6507080    City of Myrtle Beach                    Attn: Thomas E. Ellenburg        937 Broadway Street            P. O. Box 2468                              Myrtle Beach   SC            29577
 6506914    City of Myrtle Beach                    937 Broadway Street              P.O. Box 2468                                                              Myrtle Beach   SC            29578
 6507081    City of New Orleans                     Attn: Sunni LeBeouf              1300 Perdido St.                                                           New Orleans    LA            70112
 6506915    City of New Orleans                     1300 Perdido St.                                                                                            New Orleans    LA            70112
                                                                                                                                                                NEW 
 6505937 CITY OF NEW ORLEANS, LA                    1300 PERDIDO ST                                                                                             ORLEANS        LA            70112
                                                                                    9 W A HARRIMAN CAMPUS 
 6505938 CITY OF NEW YORK                           NEW YORK STATE DEPT OF TAXATION #100                                                                        ALBANY         NY            12207
 6507082 City of Newport                            Attn: City Attorney             Newport City Hall      43 Broadway                                          Newport        RI            02840
 6506916 CITY OF NEWPORT                            43 BROADWAY                                                                                                 NEWPORT        RI            02840
                                                    NEWPORT COUNTY CHAMBER OF 
 6505939 CITY OF NEWPORT, RI                        COMMERCE                        35 VALLEY ROAD                                                              MIDDLETOWN RI                02842
 6506917 City of Niagara Falls                      4310 Queen Street                                                                                           Niagra Falls ON              L2E 6X5       CA 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                           Page 24 of 136
                                                 Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                        Exhibit G
                                                                                                                                     Page 71 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                        Address 1                      Address 2                     Address 3            Address 4        City            State   Postal Code     Country
 6507083    City of Niagara Falls                   Attn: City Attorney                City Hall                      4310 Queen Street                           Niagara Falls   ON           L2E 6X5       CA 
 6506918    City of Norfolk                         810 Union St.                                                                                                 Norfolk         VA           23510
 6505940    CITY OF NORFOLK, VA                     810 UNION STREET                                                                                              NORFOLK         VA           23510
 6507084    City of Oshawa                          Attn: City Attorney                50 Centre Street South                                                     Oshawa          ON           L1H 3Z7       CA 
 6506919    City of Oshawa                          50 Centre Street South                                                                                        Oshawa          ON           L1H 3Z7       CA 
 6507085    City of Ottawa                          Attn: City Attorney                110 Laurier Avenue West                                                    Ottawa          ON           K1P 1J1       CA 
 6506920    City of Ottawa                          110 Laurier Avenue West                                                                                       Ottawa          ON           K1P 1J1       CA 
 6507086    City of Paramus NJ                      Attn: City Attorney                1 West Jockish Square          Upper Level                                 Paramus         NJ           07652
 6506921    City of Pottstown                       100 E. High St.                                                                                               Pottstown       PA           19464
                                                                                                                                                                  Rehoboth 
 6507087 City of Rehoboth Beach                     Attn: Sharon Lynn                  229 Rehoboth Avenue                                                        Beach           DE           19971
                                                                                                                                                                  Rehoboth 
 6506922 City of Rehoboth Beach                     229 Rehoboth Avenue                                                                                           Beach           DE           19971
 6507088 City of Richmond                           Attn: City Attorney                6911 No. 3 Road                                                            Richmond        BC           V6Y 2C1       CA 
 6506923 City of Richmond                           6911 No. 3 Road                                                                                               Richmond        BC           V6Y 2C1       CA 
                                                                                       225 East Beaver Creek Road, 
 6507089 City of Richmond Hill                      Attn: City Attorney                Ground Floor                                                               Richmond Hill ON             L4B 3P4       CA 

 6506924    City of Richmond Hill                   225 East Beaver Creek Road         Ground Floor                                                               Richmond Hill   ON           L4B 3P4       CA 
 6505941    CITY OF RICHMOND, BC                    RICHMOND CITY HALL                 6911 NO. 3 ROAD                                                            RICHMOND        BC           V6Y 2C1       CA 
 6507090    City of Southaven                       Attn: City Attorney                8710 Northwest Dr.                                                         Southaven       MS           38671
 6506925    City of Southaven                       Southaven City Hall                8710 Northwest Dr.                                                         Southaven       MS           38671
 6505942    CITY OF SOUTHAVEN, MS                   SOUTHAVEN CITY HALL                8710 NORTHWEST DR                                                          SOUTHAVEN       MS           38671

 6507091 City of Staten Island                      Attn: City Attorney                Borough Hall Building          10 Richmond Terrace, Room 311               Staten Island   NY           10301
 6507092 City of Sunbury                            Attn: City Attorney                PO BOX 508                     9 EAST GRANVILLE STREET                     Sunbery         OH           43074
 6506926 City of Sunbury                            PO BOX 508                         9 EAST GRANVILLE STREET                                                    SUNBURY         OH           43074
                                                    COMMUNITY DEVELOPMENT ‐ CODE 
                                                    ENFORCEMENT DIVISION ‐ BUSINESS 
 6505943    CITY OF SUNRISE, FL                     TAX OFFICE                         1601 NW 136 AVE., BLDG A                                                   SUNRISE         FL           33323
 6506927    City of Toronto                         City Hall                          100 Queen Street West                                                      Tornoto         ON           M5H 2N2       CA 
 6507093    City of Toronto                         Attn: City Attorney                City Hall                      100 Queen Street West                       Toronto         ON           M5H 2N2       CA 
 6507094    City of Vancouver                       Attn: City Attorney                3rd Floor, City Hall           453 W 12th Ave                              Vancouver       BC           V5Y 1V4       CA 
 6505944    CITY OF VANCOUVER, BC                   CITY HALL                          453 WEST 12TH AVE                                                          VANCOUVER       BC           V5Y 1V4       CA 
 6507095    City of Vaughan                         Attn: Attorney                     Vaughan City Hall              2141 Major Mackenzie Dr.                    Vaughan         ON           L6A 1T1       CA 
 6506928    City of Vaughan                         Vaughan City Hall                  2141 Major Mackenzie Dr                                                    Vaughan         ON           L6A 1T1       CA 
 6507096    City of Waterloo                        Attn: City Attorney                100 Regina Street South        1st Floor                                   Waterloo        ON           N2J 4P9       CA 
 6507097    City of Winnipeg                        Attn: City Attorney                510 Main Street                                                            Winnipeg        MB           R3B 1B9       CA 
 6506929    City of Winnipeg                        510 Main Street                                                                                               Winnipeg        MB           R3B 1B9       CA 
 6505945    CITY OF WINNIPEG, MB                    510 MAIN STREET                                                                                               WINNIPEG        MB           R3B 1B9       CA 
 6506930    City of Woodburn                        City Hall                          270 Montgomery St.                                                         Woodburn        OR           97071
 6507098    City of Woodburn                        Attn: N. Robert Shields            270 Montgomery St.                                                         Woodburn        OR           97071‐4730
 6505946    CITY OF WOODBURN, OR                    270 MONTGOMERY STREET                                                                                         WOODBURN        OR           97071
 6505277    CITY WINDOW CLEANERS                    204‐1289 HIGHFIELD CRES SE                                                                                    CALGARY         AB           T2G 5M2       CA 

 6504310 CLANCY, JOHN                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON          MA           02465

 6504524 CLARDY, JAMIE                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON          MA           02465
 6505947 CLARK COUNTY, NV                           500 S. GRAND CENTRAL PKWY                                                                                     LAS VEGAS       NV           89155

 6504503 CLARK, ROSEMARY                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON          MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                             Page 25 of 136
                                                   Case 18-11145-LSS                   Doc 576     Filed 10/24/18
                                                                                             Exhibit G
                                                                                                                                           Page 72 of 182
                                                                                               Master Mailing List 
                                                                                            Served via First Class Mail



 MMLID                                  Name                         Address 1                      Address 2                          Address 3    Address 4        City            State   Postal Code     Country

 6503091 CLARKE, CHLOE                                   C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON         MA            02465

 6504943 CLEAN SHINE                                     BOX 58130 770 LAWRENCE AVE WEST                                                                        TORONTO        ON            M3C 1P3       CA 
 6964731 Clear Creek Independent School District         Carl O. Sandin                  1235 North Loop West             Suite 600                             Houston        TX            77008
 6964731 Clear Creek Independent School District         P.O. Box 799                                                                                           League City    TX            77574

         CLEAR CREEK INDEPENDENT SCHOOL DISTRICT, CITY 
         OF HOUSTON, SPRING BRANCH INDEPENDENT SCHOOL 
         DISTRICT, CITY OF HOUSTON, THE WOODLANDS ROAD 
         UTILITY DISTRICT # 1 AND THE WOODLANDS METRO  PERDUE, BRANDON, FIELDER, COLLINS 
 6953947 CENTER M.U.D.                                  & MOTT, L.L.P.                    ATTN: OWEN M SONIK              1235 NORTH LOOP WEST      SUITE 600 HOUSTON          TX            77008

 6504659 CLEMETSON, ANTHONY CLAUDEL                      C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON         MA            02465
 6506110 CLERK OF DISTRICT COURT                         200 SE 7TH STREET ROOM 209                                                                             TOPEKA         KS            66603‐3933

 6505476    CLINE, LORI A                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON         MA            02465
 6734957    CLN RETAIL ARDMORE, LLC                      28 RITTENHOUSE PL                                                                                      ARDMORE        PA            19003‐2227
 6505085    CMA CGA CANADA INC                           740 NOTRE DAME ST W                                                                                    MONTREAL       QC            H3C 1J2    CA 
 6505211    CMA CGM AMERICA, INC.                        5701 LAKE WRIGHT DR                                                                                    NORFOLK        VA            23502‐1868

 6505002 CMF ASSOCIATES LLC                              325 CHESTNUT ST STE 410                                                                                PHILADELPHIA PA              19106‐2604

 6503155 COATES, KAITLYN J                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON         MA            02465

 6503176 COBB, JOSH A                                    C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON         MA            02465
                                                         24 CROWSTONE AVENUE, WEST CLIFF 
 6502584 COCOON PARTNERS                                 ON SEA                                                                                                 ESSEX                        SS0 8HU       GB

 6503074 CODRINGTON, SACHA                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON         MA            02465

 6504860 COLE INTERNATIONAL INC REGULAR DAILY CONTACT:   TORONTO BRANCH 223                THE AIRWAY CENTRE              5955 AIRPORT ROAD                     MISSISSAUGA ON               L4V 1R9       CA 

 6504857 COLE INTERNATIONAL INC.                         5955 AIRPORT RD                                                                                        MISSISSAUGA ON               L4V 1R9       CA 
                                                         Attn: David Bosse, Vice President 
 6696953 Cole International, Inc.                        Compliance and Regulatory Affairs  3033‐34 Avenue NE                                                   Calgary        AB            T1Y 6X2       CA 
                                                         ATTN: DAVID BOSSE, VICE PRESIDNET 
                                                         COMPLIANCE AND REGULATORY 
 6853489 COLE INTERNATIONAL, INC.                        AFFAIRS                            3033‐34 AVENUE NE                                                   CALGARY        AB            T1Y 6X2       CA 

 6504460 COLEMAN, WAHLEEHA                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON         MA            02465

 6504849 COLLIERS MACAULAY NICOLLS INC.                  4 ROBERT SPECK PARKWAY                                                                                 MISSISSAUGA ON               L4Z 1S1    CA 
 6734958 COLLINS BROS INC                                1318 S BECKHAM AVE                                                                                     TYLER       TX               75701‐3322

 6505115 COLLINS, CHRISTOPHER STONE                      C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON         MA            02465

 6502810 COLLINS, KARBEY                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON         MA            02465

 6503349 COLLIOU, ROGER                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON         MA            02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                 Page 26 of 136
                                                       Case 18-11145-LSS                       Doc 576     Filed 10/24/18
                                                                                                     Exhibit G
                                                                                                                                                   Page 73 of 182
                                                                                                        Master Mailing List 
                                                                                                     Served via First Class Mail



 MMLID                                  Name                              Address 1                          Address 2                         Address 3    Address 4        City           State   Postal Code     Country
                                                                                                                                                                        WILLIAMSBUR
 6734959    COLONIAL SPORTS INC                            1303 JAMESTOWN RD STE 111                                                                                    G              VA           23185‐3333
 6505948    COLORADO DEPARTMENT OF REVENUE                 TAXATION DIVISION                        1375 SHERMAN ST.                                                    DENVER         CO           80261
 6503801    COLORADO OFFICE OF THE ATTORNEY GENERAL        CONSUMER PROTECTION DIVISION             1525 SHERMAN ST.                                                    DENVER         CO           80203
 6505949    COLORADO SECRETARY OF STATE                    1700 BROADWAY, SUITE 200                                                                                     DENVER         CO           80290
 6503790    COLORADO STATE ATTORNEYS GENERAL               DEPT. OF LAW                             1525 SHERMAN ST.                                                    DENVER         CO           80203

 6503113    COLTER, KRISTINA                               C/O THE ROCKPORT GROUP, LLC              1220 WASHINGTON STREET                                              NEWTON         MA           02465
 6506931    Columbia Association                           6310 Hillside Court                      Suite 100                                                           Columbia       MD           21046
 6504006    COLUMBIA GAS OF MA                             801 EAST 86TH AVENUE                                                                                         MERRILVILLE    IN           46410
 6503968    COLUMBIA GAS OF MA                             PO BOX 742514                                                                                                CINCINNATI     OH           45274‐2514
 6752280    Columbia Gas of Massachusetts                  P.O. Box 2025                                                                                                Springfield    MA           01102

 6504527 COLUMBUS OUTLETS LLC                      3200 NORTHLINE AVE STE 360                                                                                           GREENSBORO NC               27408‐7612
 6504131 Columbus Outlets, LLC                     Christina Quesenberry                            105 Eisenhower Parkway                                              Roseland   NJ               07068
         COMCAST CABLE COMMUNICATIONS MANAGEMENT, 
 6853497 LLC                                       ONE COMCAST CENTER                                                                                                   PHILADELPHIA PA             19103

 6502635 COMCAST ENTERPRISE SERVICES                       ONE COMCAST CENTER                                                                                           PHILADELPHIA PA             19103
 6504002 COMCAST OF MASSACHUSETTS I INC                    3303 MAIN STREET                                                                                             SPRINGFIELD MA              01107

 6505006    COMCAST OF MASSACHUSETTS I INC                 PO BOX 37601                                                                                                 PHILADELPHIA   PA           19101‐0601
 6853511    COMDATA INC                                    101 BULLITT LANE                         SUITE 305                                                           LOUISVILLE     KY           40222
 6505567    COMDATA INC                                    3802 RELIABLE PKWY                                                                                           CHICAGO        IL           60686‐0038
 6736303    Comdata, Inc.                                  5301 Maryland Way                                                                                            Brentwood      TN           37027
 6502603    COMERCIAL MADISON S.A.                         4314 AVENIDA DEL PARQUE                                                                                      SANTIAGO                                  CL
 6505207    COMFORT MANAGEMENT                             8905 REB YANK DR                                                                                             MANASSAS       VA           20110‐5220

 6504570 COMFORTE, BRIANNA M                               C/O THE ROCKPORT GROUP, LLC              1220 WASHINGTON STREET                                              NEWTON         MA           02465
                                                           Complexe Jules ‐ Dallaire ‐ T3, 2820, 
 6504039 Cominar On Real Estate Holdings, Inc.             Suite 850                                                                                                    Quebec         QC           G1V 0CI       CA 
                                                           COMPLEXE JULES ‐ DALLAIRE ‐ T3, 
 6502601 COMINAR ON REAL ESTATE HOLDINGS, INC.             2820, SUITE 850                                                                                              QUEBEC                      G1V 0CI       CA 

 6504840 COMINAR REAL ESTATE INVEST. TR                    1250 SOUTH SERVICE RD                                                                                        MISSISSAUGA ON              L5E 1V4       CA 
                                                           2600 SKYMARK AVE., BLDG 8, UNIT 
 6504844 COMLEY VAN BRUSSEL DESIGN                         101                                                                                                          MISSISSAUGA ON              L4W 5B2       CA 
                                                                                                                                                                        SANTA 
 6853512 COMMISSION JUNCTION                               530 EAST MONTECITO STREET                                                                                    BARBARA     CA              93103
 6505568 COMMISSION JUNCTION                               4140 SOLUTIONS CTR # 774140                                                                                  CHICAGO     IL              60677‐4001

 6696972 Commission Junction, Inc.                         530 East Montecito Street                                                                                    Santa Barbara CA            93103
         COMMISSIONER OF CUSTOMS AND BORDER 
 6505546 PROTECTION                                        1 EAST BAY ST                                                                                                SAVANNAH       GA           31401‐1224
 6507099 Commonwealth of Norfolk                           Attn: Gregory D. Underwood               800 E. City Hall Avenue        Suite 600                            Norfolk        VA           23510
                                                                                                                                                            1600 Arch 
            Commonwealth of Pennsylvania, Department of                                             Attn: Christopher R.                                    Street, 
 6729917    Revenue                                        Office of Attorney General               Momjian                        The Phoenix Building     Suite 300 Philadelphia     PA           19103
 6504297    COMMONWEALTH SAFETY PARTNERS                   61 CHAPEL ST                                                                                                NEWTON          MA           02458‐1010
 6506932    Comptroller of Maryland                        Revenue Administration Division          110 Carroll Street                                                 Annapolis       MD           21411‐0001
 6505570    CONCUR TECHNOLOGIES INC.                       62157 COLLECTIONS CENTER DRIVE                                                                              CHICAGO         IL           60693


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                          Page 27 of 136
                                                 Case 18-11145-LSS                         Doc 576     Filed 10/24/18
                                                                                                 Exhibit G
                                                                                                                                  Page 74 of 182
                                                                                                 Master Mailing List 
                                                                                              Served via First Class Mail



 MMLID                           Name                               Address 1                         Address 2               Address 3    Address 4        City          State   Postal Code     Country
 6736306 Concur Technologies, Inc.                     601 108th AVE NE, SUITE 1000                                                                    BELLEVUE      WA           98004

 6504566 CONFREDO, RALPH M                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465
         CONNECTICUT DEPARTMENT OF CONSUMER 
 6503793 PROTECTION                                    165 CAPITOL AVE.                                                                                HARTFORD      CT           06106‐1630
 6505455 CONNECTICUT DEPARTMENT OF REVENUE             PO BOX 2936                                                                                     HARTFORD      CT           06104‐2936

 6505951 CONNECTICUT DEPARTMENT OF REVENUE SERVICE     450 COLUMBUS BLVD                                                                               HARTFORD      CT           06103

 6505950 CONNECTICUT DEPARTMENT OF REVENUE SERVICE     PO BOX 5030                                                                                     HARTFORD      CT           06102‐5030
 6503795 CONNECTICUT DEPARTMENT OF TREASURY            UNCLAIMED PROPERTY DIVISION           55 ELM ST                                                 HARTFORD      CT           06106
         CONNECTICUT SECRETARY OF STATE, COMMERCIAL 
 6505952 RECORDING DIVISION                            DEPARTMENT OF REVENUE SERVICES        450 COLUMBUS BLVD, STE 1                                  HARTFORD      CT           06103
 6503794 CONNECTICUT STATE ATTORNEYS GENERAL           55 ELM ST.                                                                                      HARTFORD      CT           06141‐0120

 6504273 CONNELL, LINDA                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6503381 CONNELL, VIRGINIA                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6503060 CONNER, CHRISTOPHER                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6503468    CONNOLLY, JOHN                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465
 6505145    CONSULTING SOLUTIONS LLC                   14 E CLUB VIEW DR                                                                               SIOUX FALLS   SD           57110‐6400
 6507025    Consumer Protection Agency                 5199, rue Sherbrooke Est              Aile A, bur. 3671                                         Montréal      QC           H1T 3X2       CA 
 6507024    Consumer Protection Agency                 302‐528 Portage Ave                                                                             Winnipeg      MB           R3C 0B6       CA 
 6507026    Consumer Protection Agency                 PO Box 9244                                                                                     Victoria      BC           V8W 9J2       CA 
 6504938    CONTECH CONSTRUCTION SERVICES              532 QUEEN ST E                                                                                  TORONTO       ON           M5A 1V2       CA 

 6504741 CONVERGENT COMMERCIAL, INC.                   925 WESTCHESTER AVE STE 101                                                                     WHITE PLAINS NY            10604‐3562
                                                                                             30699 Russell Ranch Rd., Ste.                             Westlake 
 6952824 Conversant LLC                                Attn: Sherry Ramaila, Legal Dept.     250                                                       Village      CA            91362

 6503024 COOKE, COURTNEY                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465
                                                                                                                                                       NIAGARA 
 6503062 COON, REBECCA                                 6276 MORETTA DRIVE                                                                              FALLS         ON           L2J‐4H4       CA 

 6503183 COOPER, DELISE D                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6505704 COOPER, GARY D                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6503302 COOPER, MARCUS                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6503321 COOPER, TONY K                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6503014 COOPER, TYLER                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6504559 CORDERO, LAUREN E                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6505733 CORDERY, ROBERTA                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465

 6505770 CORDERY, ROBERTA                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                    NEWTON        MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 28 of 136
                                                          Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                         Exhibit G
                                                                                                                                                      Page 75 of 182
                                                                                                           Master Mailing List 
                                                                                                        Served via First Class Mail



 MMLID                         Name                                             Address 1                      Address 2                          Address 3         Address 4       City          State   Postal Code   Country
 6504163 COROC/Rehohoboth I, LLC                                  Attention: Legal Department          3200 Northline Avenue          Suite 360                                 Greensboro   NC           27408

 6502694 COROC/REHOHOBOTH I, LLC TANGER REHOBOTH I, LLC ATTN: LEGAL DEPARTMENT                         3200 NORTHLINE AVENUE          SUITE 360                                 GREENSBORO   NC           27408
 6503858 CORPORATE CAPITAL TRUST, INC.                  C/O DEBEVOISE & PLIMPTON LLP                   ATTN: PAUL D. BRUSILOFF        919 THIRD AVENUE                          NEW YORK     NY           10022
                                                                                                                                                                                LONDONDERR
 6504550 CORPORATE COST CONTROL                                   PO BOX 1180                                                                                                   Y            NH           03053‐1180
                                                                                                                                                                                LONDONDERR
 6876465 Corporate Cost Control, Inc                              50 NASHUA ROAD, SUITE 200 A                                                                                   Y            NH           03053
 6504314 CORPORATE FULFILLMENT SYSTEM INC                         PO BOX 1204                                                                                                   NORTON       MA           02766‐0912

 6876466 Corporate IT Solutions (successor is Thrive CITS, LLC)   661 PLEASANT STREET                                                                                           NORWOOD    MA             02062
 6504317 CORPORATE IT SOLUTIONS INC                               661 PLEASANT ST                                                                                               NORWOOD    MA             02062‐4682
                                                                                                                                                                                BRIDGEWATE
 6505706 CORPORATE LOCK SERVICES INC                              15 SUNSET LN                                                                                                  R          MA             02324‐1050

 6924845 CORPORATION SERVICE COMPANY                              251 LITTLE FALLS                                                                                              WILMINGTON DE             19808

 6505474 CORPORATION SERVICE COMPANY                              251 LITTLE FALLS DRIVE                                                                                        WILMINGTON DE             19808

 6503309 CORRELL, DALTON J                                        C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                     NEWTON        MA           02465
 6501784 Cortland Capital Market Services LLC                     HOLLAND & KNIGHT LLP              Attn: Barbra R. Parlin      31 West 52nd Street                 12th Floor New York      NY           10019
                                                                                                    Attn: Bradford J. Sandler,                                      P O Box 
 6501777 Cortland Capital Market Services LLC                     PACHULSKI STANG ZIEHL & JONES LLP James E. O'Neill            919 N. Market Street, 17th Floor    8505       Wilmington    DE           19899
         CORTLAND CAPITAL MARKET SERVICES LLC, AS 
 6503842 COLLATERAL AGENT                                         C/O DEBEVOISE & PLIMPTON LLP         ATTN: DANIEL E. STROIK         919 THIRD AVENUE                          NEW YORK     NY           10022
         CORTLAND CAPITAL MARKET SERVICES LLC, AS 
 6503841 COLLATERAL AGENT                                         C/O DEBEVOISE & PLIMPTON LLP         ATTN: MY CHI TO                919 THIRD AVENUE                          NEW YORK     NY           10022
         CORTLAND CAPITAL MARKET SERVICES LLC, AS                 C/O PACHULSKI STANG ZIEHL & JONES    ATTN: BRADFORD J.                                            17TH 
 6503843 COLLATERAL AGENT                                         LLP                                  SANDLER                        919 NORTH MARKET STREET       FLOOR       WILMINGTON DE             19801
         CORTLAND CAPITAL MARKET SERVICES LLC, AS                 C/O PACHULSKI STANG ZIEHL & JONES                                                                 17TH 
 6503844 COLLATERAL AGENT                                         LLP                                  ATTN: JAMES E. O’NEILL         919 NORTH MARKET STREET       FLOOR       WILMINGTON DE             19801
         CORTLAND CAPITAL MARKET SERVICES LLC, AS                                                                                     131 SOUTH DEARBORN STREET, 
 6503835 COLLATERAL AGENT                                         C/O HOLLAND & KNIGHT LLP             ATTN: JOSHUA SPENCER           30TH FLOOR                                CHICAGO      IL           60603
         CORTLAND CAPITAL MARKET SERVICES LLC, AS                                                      225 WEST WASHINGTON 
 6503833 COLLATERAL AGENT                                         ATTN: CHRIS CAPEZUTI                 STREET, 21ST FLOOR                                                       CHICAGO      IL           60606
         CORTLAND CAPITAL MARKET SERVICES LLC, AS                                                      225 WEST WASHINGTON 
 6504241 COLLATERAL AGENT                                         ATTN: CHRIS CAPEZUTI, DIRECTOR       STREET, 21ST FLOOR                                                       CHICAGO      IL           60606
         CORTLAND CAPITAL MARKET SERVICES LLC, AS                                                      225 WEST WASHINGTON 
 6503834 COLLATERAL AGENT                                         ATTN: LEGAL DEPARTMENT               STREET, 21ST FLOOR                                                       CHICAGO      IL           60606
         CORTLAND CAPITAL MARKET SERVICES LLC, AS 
 6504189 COLLATERAL AGENT                                         225 W. WASHINGTON ST., 21ST FLOOR                                                                             CHICAGO      IL           60606

 6504272 COSTA, SHARA A                                           C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                   NEWTON       MA           02465

 6503048 COTTER, LEIGHLAND                                        C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                   NEWTON       MA           02465

 6505509 COTTO, BRANDON L                                   C/O THE ROCKPORT GROUP, LLC                1220 WASHINGTON STREET                                                   NEWTON       MA           02465
                                                            LAW OFFICE OF SUSAN E. KAUFMAN, 
 6686663 COUNSEL FOR DIRECTORS GUILD OF AMERICA, INC.       LLC                                        ATTN: SUSAN E. KAUFMAN         919 NORTH MARKET STREET       SUITE 460 WILMINGTON DE               19801
         Counsel for Iron Mountain Information Management,  Iron Mountain Information 
 6950988 LLC, a Creditor of the Debtor                      Management, LLC                            Attn: Joseph Corrigan          One Federal Street                        Boston       MA           02110


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                             Page 29 of 136
                                                          Case 18-11145-LSS                     Doc 576     Filed 10/24/18
                                                                                                      Exhibit G
                                                                                                                                                   Page 76 of 182
                                                                                                        Master Mailing List 
                                                                                                     Served via First Class Mail



 MMLID                                  Name                                     Address 1                     Address 2                      Address 3             Address 4       City          State   Postal Code     Country
                                                                                                    Attn: Norman L. Pernick, 
 6690128 Counsel to adidas AG and Reebok International Ltd.       COLE SCHOTZ P.C.                  Patrick J. Reilley             500 Delaware Avenue              Suite 1410 Wilmington    DE           19801
                                                                                                                                                                    800 
                                                                                                    Stephen Moeller‐Sally,                                          Boylston 
 6690133 Counsel to adidas AG and Reebok International Ltd.       ROPES & GRAY LLP                  Esquire                        Prudential Tower                 Street     Boston        MA           02199‐3600
                                                                                                    Attn: Marc B. Roitman, 
 6690136 Counsel to adidas AG and Reebok International Ltd.       ROPES & GRAY LLP                  Kimberly J. Kodis,             1211 Avenue of the Americas                  New York     NY           10036‐8704
                                                                  LINEBARGER GOGGAN BLAIR & 
 6567077 COUNSEL TO DALLAS COUNTY                                 SAMPSON, LLP                      ATTN: ELIZABETH WELLER         2777 N. STEMMONS FREEWAY         SUITE 1000 DALLAS        TX           75207
 6776939 Counsel to DAMA Construction                             117 Lindsay Avenue                                                                                           Dorval        QC           H9P 2S6       CA 
                                                                                                                                   BARRISTERS & SOLICITORS 400, 
 6776939 Counsel to DAMA Construction                             MINTZ LAW                         Attn: Bruce E. Mintz           10357 ‐ 109 Street                           Edmonton     AB           T5J 1N3    CA 
 6510439 Counsel to GGP Limited Partnership                       GGP Limited Partnership           Attn: Kristen N. Pate          350 N. Orleans Street            Suite 300   Chicago      IL           60654‐1607
 6776906 Counsel to Ivanhoé                                       CAMELINO GALESSIERE LLP           Attn: Linda Galessiere         6 Adelaide St. East, Suite 220               Toronto      ON           M5C 1H6
         COUNSEL TO MONTGOMERY COUNTY AND HARRIS                  LINEBARGER GOGGAN BLAIR & 
 6567082 COUNTY                                                   SAMPSON, LLP                      ATTN: JOHN P. DILLMAN          PO BOX 3064                                  HOUSTON      TX           77253‐3064
                                                                  MEYERS, RODBELL & ROSENBAUM, 
 6692397 COUNSEL TO PRINCE GEORGE'S COUNTY, MARYLAND              P.A.                              ATTN: M. EVANS MEYERS          6801 KENILWORTH AVENUE           SUITE 400 RIVERDALE      MD           20737‐1385
         Counsel to Richter Advisory Group Inc., in its capacity                                    Attn: Elizabeth Pillon, Sanja                                   199 Bay 
 6702589 as Information Officer                                   Stikeman Elliott LLP              Sopic                          5300 Commerce Court West         Street     Toronto       ON           M5L 1B9       CA 
                                                                                                                                                                    222 
                                                                                                    Attn: Mark L.                                                   Delaware 
         Counsel to Richter Advisory Group Inc., in its capacity                                    Desgrosseilliers, Ericka F.                                     Avenue, 
 6702588 as Information Officer                                   Womble Bond Dickinson (US) LLP    Johnson,                     Morgan L. Patterson                Suite 1501 Wilmington    DE           19801
         COUNSEL TO SIMON PROPERTY GROUP, INC., AS                                                  ATTN: RONALD M. TUCKER, 
 6534509 LANDLORD                                                 SIMON PROPERTY GROUP, L.P.        ESQ.                         225 WEST WASHINGTON STREET                   INDIANAPOLIS IN             46204
         COUNSEL TO THE MISSOURI DEPARTMENT OF                                                                                                                      PO BOX    JEFFERSON 
 6664978 REVENUE                                                  MISSOURI DEPARTMENT OF REVENUE    ATTN: SHERYL L. MOREAU         301 W. HIGH STREET, ROOM 670     475       CITY         MO             65105‐0475
                                                                                                                                                                    405 
                                                                                                                                                                    NORTH 
                                                                                                                                                                    KING 
         COUNSEL TO THE OFFICIAL COMMITTEE OF                                                       ATTN: CHRISTOPHER M.                                            STREET,   WILMINGTON
 6567076 UNSECURED CREDITORS                                      WHITEFORD, TAYLOR & PRESTON LLC   SAMIS, L. KATHERINE GOOD, AARON H. STULMAN                      SUITE 500              DE             19801
         COUNSEL TO WESTFIELD, LLC AND ITS AFFILIATE 
         WESTLAND GARDEN STATE PLAZA LIMITED                                                        ATTN: NICLAS A. FERLAND, 
 6567087 PARTNERSHIP                                              LECLAIRRYAN                       ESQ., ILAN MARKUS, ESQ.        545 LONG WHARF DRIVE             9TH FLOOR NEW HAVEN      CT           06511
         COUNSEL TO WESTFIELD, LLC AND ITS AFFILIATE 
         WESTLAND GARDEN STATE PLAZA LIMITED                                                                                                                                    WILMINGTON
 6567086 PARTNERSHIP                                              LECLAIRRYAN                       ATTN: ANDREW L. COLE           800 NORTH KING STREET            SUITE 303                DE           19801
 6506933 County of Butler                                         Government Services Center        315 High Street                                                             Hamilton     OH           45011
                                                                                                    12000 Government Center 
 6507100    County of Fairfax                                     Attn: County Attorney             Parkway Suite 549                                                           Fairfax      VA           22035
 6506934    County of Frontenac                                   2069 Battersea Road                                                                                           Glenburnie   ON           K0H 1S0       CA 
 6507101    County of Horry                                       Attn: Arrigo Carotti              1301 Second Ave                                                             Conway       SC           29526
 6507102    County of Lancaster                                   Attn: County Attorney             50 N. Duke St.                                                              Lancaster    PA           17608

 6507103 County of Marion                                         Attn: County Attorney             555 Court St NE, Suite 5232                                                 Salem        OR           97301
 6507104 County of Montgomery                                     Attn: County Attorney             P.O. Box 311                                                                Norristown   PA           19404‐0311
                                                                                                    268 West Hospitality Lane,                                                  San 
 6689561 County of San Bernardino                                 Office of the Tax Collector       1st Floor                                                                   Bernardino   CA           92415
 6505953 COUNTY OF SAN DIEGO, CA                                  SAN DIEGO RECORDER                FBN SECTION                    PO BOX 121750                                SAN DIEGO    CA           92112‐1750


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                          Page 30 of 136
                                                      Case 18-11145-LSS                     Doc 576     Filed 10/24/18
                                                                                                  Exhibit G
                                                                                                                                                Page 77 of 182
                                                                                                     Master Mailing List 
                                                                                                  Served via First Class Mail



 MMLID                           Name                                   Address 1                         Address 2                         Address 3    Address 4        City           State   Postal Code     Country
 6507105 County of Santa Clara                            Attn: County Attorney                  70 West Hedding Street         9th Floor                            San Jose       CA           95110
 6506935 County of Santa Clara                            70 West Hedding                        10th Floor                                                          San Jose       CA           95110
         County of Santa Clara Department of Tax and 
 6696333 Collections                                      70 W. Hedding East Wing                6th Floor                                                           San Jose       CA           95110
 6506936 County of Simcoe                                 1110 Highway 26                                                                                            Midhurst       ON           L9X 1N6       CA 
 6506937 County of Ventura                                800 S. Victoria                                                                                            Ventura        CA           93009
         COUNTY OF VENTURA, CA DEPT. OF WEIGHTS & 
 6505954 MEASURES                                         800 SOUTH VICTORIA AVENUE                                                                                  VENTURA        CA           93009‐1260

 6503507 COVINGTON, WILLIAM                               C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                              NEWTON         MA           02465
                                                          ATTN: MICHAEL J. CLARKE, CHIEF 
 6504242 CPG PARTNERS LP                                  FINANCIAL OFFICER                      105 EISENHOWER PARKWAY                                              ROSELAND       NJ           07068

 6505012 CPG PARTNERS LP                                  PO BOX 822896                                                                                              PHILADELPHIA PA             19182‐2896

 6505014 CPG PARTNERS LP                                  PO BOX 822920                                                                                              PHILADELPHIA PA             19182‐2920

 6505015 CPG PARTNERS LP                                  PO BOX 822943                                                                                              PHILADELPHIA   PA           19182‐2943
 6502689 CPG PARTNERS, L.P.                               105 EISENHOWER PARKWAY                                                                                     ROSELAND       NJ           07068
 6504127 CPG Partners, L.P.                               60 Columbia Rd Ste 3                                                                                       Morristown     NJ           07960
 6504123 CPG Partners, L.P.                               60 COLUMBIA RD FL 3                                                                                        Morristown     NJ           07960‐4534
         CPG Partners, L.P., amended to Premium Outlet 
 6504150 Partners, L.P.                                   Attention: Premium Outlets             225 West Washington Street                                          Indianapolis   IN           46204
 6504697 CRAFTJAMINC                                      33 W 17TH ST FL 5                                                                                          NEW YORK       NY           10011‐5511
                                                                                                                                                                     NEWPORT 
 6502732 CRAIG REALTY GROUP ‐ CARLSBAD, LLC               ATTN: GENERAL COUNSEL                  4100 MACARTHUR BLVD            SUITE 100                            BEACH          CA           92660
                                                                                                                                                                     NEWPORT 
 6502733 CRAIG REALTY GROUP ‐ CARLSBAD, LLC               ATTN: LEASE ADMINISTRATOR              1500 QUAIL STREET                                                   BEACH          CA           92660
                                                                                                                                                                     NEWPORT 
 6502734 CRAIG REALTY GROUP ‐ CARLSBAD, LLC               ATTN: MANAGER                          1500 QUAIL STREET                                                   BEACH          CA           92660
                                                                                                                                                                     NEWPORT 
 6502735 CRAIG REALTY GROUP ‐ CARLSBAD, LLC               ATTN: STEVEN L. CRAIG                  1500 QUAIL STREET                                                   BEACH          CA           92660

                                                          Steven L. Craig ; ATTN: Manager, Lease                                                                     Newport 
 6812861 Craig Realty Group ‐ Carlsbad, LLC               Administrator, and General Counsel      1500 Quail Street                                                  Beach       CA              92660
                                                                                                                                                                     Newport 
 6504133 Craig Realty Group ‐ Carlsbad, LLC               4100 MacArthur Blvd, Suite 100                                                                             Beach       CA              92660
 6505396 CRAIG REALTY GROUP CITADEL LLC                   PO BOX 51757                                                                                               LOS ANGELES CA              90051‐6057

 6502934 CRAIG, CALE                                      C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                              NEWTON         MA           02465
 6937836 Creative Circle, LLC                             PO Box 74008799                                                                                            Chicago        IL           60674
 6937836 Creative Circle, LLC                             5900 Wilshire Blvd.                    Suite 1100                                                          Los Angeles    CA           90036
                                                                                                                                                                     SALT LAKE 
 6505452 CREATIVE COLOR SERVICES, INC                     1550 S GLADIOLA ST                                                                                         CITY           CO           84104‐6506
 6504660 CREDITNTELL                                      310 EAST SHORE ROAD                                                                                        GREAT NECK     NY           11023

 6504661 CREDITNTELL                                      INFORMATION CLEARINGHOUSE INC                                                                              GREAT NECK     NY           11023‐2432

 6505955 CRESCENT CAPITAL GROUP LP                        11100 SANTA MONICA BLVD STE 2000                                                                           LOS ANGELES CA              90025‐3335
                                                          1251 AVENUE OF THE AMERICAS, 
 6503642 CRESCENT MEZZANINE PARTNERS VI, L.P.             SUITE 4700                                                                                                 NEW YORK       NY           10020


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                       Page 31 of 136
                                                      Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                     Exhibit G
                                                                                                                                               Page 78 of 182
                                                                                                     Master Mailing List 
                                                                                                  Served via First Class Mail



 MMLID                       Name                                   Address 1                            Address 2                         Address 3    Address 4       City          State   Postal Code   Country
 6503859 CRESCENT MEZZANINE PARTNERS VI, L.P.           C/O DEBEVOISE & PLIMPTON LLP             ATTN: PAUL D. BRUSILOFF        919 THIRD AVENUE                    NEW YORK     NY           10022
                                                        1251 AVENUE OF THE AMERICAS, 
 6503643 CRESCENT MEZZANINE PARTNERS VIB (CAYMAN), L.P. SUITE 4700                                                                                                  NEW YORK     NY           10020

 6503860 CRESCENT MEZZANINE PARTNERS VIB (CAYMAN), L.P. C/O DEBEVOISE & PLIMPTON LLP             ATTN: PAUL D. BRUSILOFF        919 THIRD AVENUE                    NEW YORK     NY           10022
                                                        1251 AVENUE OF THE AMERICAS, 
 6503644 CRESCENT MEZZANINE PARTNERS VIC, L.P.          SUITE 4700                                                                                                  NEW YORK    NY            10020
 6503861 CRESCENT MEZZANINE PARTNERS VIC, L.P.          C/O DEBEVOISE & PLIMPTON LLP             ATTN: PAUL D. BRUSILOFF        919 THIRD AVENUE                    NEW YORK    NY            10022
                                                                                                                                                                    BLOOMFIELD 
 6504473 CRESTMARK EQUIPMENT FINANCE                          40950 WOODWARD AVE STE 201                                                                            HILLS       MI            48304‐5127

 6948745 Crestmark Equipment Finance, a division of MetaBank 5480 Corporate Drive, Suite 350                                                                        Troy         MI           48098

 6948768 Crestmark Equipment Finance, a division of MetaBank P.O. Box 233756                     3756 Momentum Place                                                Chicago     IL            60689‐5337
                                                                                                                                                                    BLOOMFIELD 
 6502704 CRESTMARK EQUIPMENT FINANCE, INC.                    40950 WOODWARD AVE                 SUITE 201                                                          HILLS       MI            48304

 6502849 CREVIER, BRADFORD J                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465
 6734960 CREW OUTFITTERS/FLIGHT ST                            579 W HIGH ST                                                                                         AURORA       MO           65605‐1115
 6504289 CRIMSON PETAL INC                                    160 NEEDHAM ST                                                                                        NEWTON       MA           02464‐1506

 6503471 CRISANTI, MILANNA G                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465
 6505028 CRITEO CORP                                          PO BOX 392422                                                                                         PITTSBURGH   PA           15251‐9422

 6502964 CROFT, CLAIRE                                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6504291 CROSBY, BENJAMIN D                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6502949    CROSSEN, ALAYNA R                                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465
 6504750    CROWN EQUIPMENT CORPORATION                       PO BOX 641173                                                                                         CINCINNATI   OH           45264‐1173
 6504832    CRUPI LAW PROFESSIONAL CORPORATION                305 RENFREW DR SUITE 302                                                                              MARKHAM      ON           L3R 9S7    CA 
 6505956    CRUZ BAY PUBLISHING INC                           PO BOX 951556                                                                                         DALLAS       TX           75395‐1556

 6502759 CRUZ, ANA                                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6502865 CRUZ, ANGEL L                                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465
                                                                                                                                                                    NORTH 
 6504304 CSM GROUP INC                                        130 S WASHINGTON ST UNIT 101                                                                          ATTLEBORO    MA           02760‐2266
 6850193 CT CORPORATION                                       111 EIGHTH AVE 13‐FLOOR                                                                               NEW YORK     NY           10011
                                                                                                                                                                    CAROL 
 6850193 CT CORPORATION                                       P.O. BOX 4349                                                                                         STREAM       IL           60197
                                                                                                                                                                    CAROL 
 6505549 CT CORPORATION SYSTEM                                PO BOX 4349                                                                                           STREAM       IL           60197‐4349

 6504736 CUENCA, KAILA                                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6504568 CULVER, ELIZABETH C                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6505771 CUMMINGS, BETH                                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6505138 CUNNINGHAM, SEAN‐MICHAEL                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                       Page 32 of 136
                                                 Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                        Exhibit G
                                                                                                                                      Page 79 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                       Address 1                    Address 2                         Address 3             Address 4        City            State   Postal Code     Country

 6504890 CURLEW, DENISE                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465

 6503355 CURTIN, DANIELLE N                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465

 6504869 CURTIS, CHAD                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465
 6505617 CUSTOM STAFFING AND HUMAN RESOURCES        41 NASH LN                                                                                                      ATTLEBORO      MA            02703‐2542

 6503754 CUSTOMS AND BORDER PROTECTION (CBP)        REVENUE DIVISION                   ACH DEBIT APPLICATIONS         6650 TELECOM DRIVE, SUITE 100                 INDIANAPOLIS   IN            46278
                                                                                                                                                                    SAN 
 6774630 CyberSource Corporation                    ATTN: CYBERSOURCE LEGAL, M1‐12SE PO BOX 8999                                                                    FRANCISCO      CA            94128
 6505400 CYBERSOURCE CORPORATION                    PO BOX 742842                                                                                                   LOS ANGELES    CA            90074‐2842
 6505633 CZARNOWSKI DISPLAY SERVICE INC             101 FEDERAL ST LBBY 5                                                                                           BOSTON         MA            02110‐1843

 6505569 Czarnowski Display Service, Inc.           Drinker Biddle & Reath LLP         Attn: Timothy R. Casey         191 N. Wacker Drive, Suite 3700               Chicago        IL            60606
 6505569 Czarnowski Display Service, Inc.           Attn: Gabrielle Truesdale          5900B Katella Avenue           Suite 100                                     Cypress        CA            90630
 6505569 Czarnowski Display Service, Inc.           6067 Eagle Way                                                                                                  Chicago        IL            60678‐1060

 6503546 DA, MOUQIANG                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465

 6504649 DACOSTA, BRIE D                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465

 6505664 DAHER, JOHN                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465
                                                                                       ATTN: JONATHAN KRAVITZ 
 6503866 DAIANA PIMENTA REZENDE MACHADO             C/O SHAPIRO LAW GROUP              ESQ.                    300 TRADE CENTER                         SUITE 3700 WOBURN          MA            01801

 6502910 DAIGNAULT, JUSTINE                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465
 6505630 DALEY AND ASSOCIATES LLC                   1 FINANCIAL CTR, 4TH FLOOR                                                                                      BOSTON         MA            02111‐2653
 6723529 Daley and Associates, LLC                  One Financial Center 4th Fl                                                                                     Boston         MA            02111
                                                                                                                                                                    SAINT‐
 6505098 DALLAIRE GROUPE‐CONSEIL INC.               31 BOUL DESAULNIERS                                                                                             LAMBERT        QC            J4P 1L7       CA 
                                                                                       LINEBARGER GOGGAN BLAIR 
 6723496 Dallas County                              Elizabeth Weller                   & SAMPSON, LLP           2777 N. Stemmons Freeway                Suite 1000 Dallas          TX            75207
 6734961 DALLAS D&K CORPORATION                     3427 TRINITY MILLS RD                                                                                          DALLAS          TX            75287‐6202
                                                    2100 STEMMONS FREEWAY DTM 5TH 
 6505169 DALLAS MARKET CENTER OPERATING LP          FL,MS                                                                                                           DALLAS         TX            75207
 6502639 DALLAS MARKET CENTER OPERATING, L.P.       2100 STEMMONS FREEWAY                                                                                           DALLAS         TX            75207

 6504214 DAMA CONSTRUCTION                          ATTN: DANIEL ANERELLA, PRESIDENT   117 LINDSAY AVENUE                                                           DORVAL         QC            H9P 2S6       CA 

 6503164 D'AMATO, JANINE                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465
                                                                                                                                                                    FLORHAM 
 6504575 DAMCO USA INC                              180 PARK AVE                                                                                                    PARK           NJ            07932‐1054

 6504912 DAN, SAMIYAH                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465
 6505713 DANA FARBER CANCER INSTITUTE               10 BROOKLINE PL FL 6                                                                                            BROOKLINE      MA            02445‐7226

 6734962 DANNER'S SHOE STORE                        32 W DAVENPORT ST                                                                                               RHINELANDER WI               54501‐3455

 6502893 DAOUI, OMAR                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON         MA            02465
 6734708 DAR, ZARWA                                 9148 SADDLEBROOK DR NE                                                                                          CALGARY        AB            T3J‐0J9       CA 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                             Page 33 of 136
                                                        Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                       Exhibit G
                                                                                                                                        Page 80 of 182
                                                                                                         Master Mailing List 
                                                                                                      Served via First Class Mail



 MMLID                                  Name                                  Address 1                       Address 2             Address 3    Address 4       City           State   Postal Code     Country

 6504858 DASS, RITI                                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6504515 DASSAULT SYSTEMES SERVICES LLC                          10715 DAVID TAYLOR DR STE 450                                                               CHARLOTTE     NC           28262‐1770
 6505481 DATA SAFE SERVICES INC                                  PO BOX 110225                                                                               BRADENTON     FL           34211‐0003

 6734709 DATH, VALENTIN                                          541 RUE MORIN                                                                               SAINTE‐ADELE QC            J8B‐2P8       CA 

 6505543 DATTELBAUM, KYLE                                        C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504651 DAV CHARITABLE SERVICE TRUST                            3725 ALEXANDRIA PIKE                                                                        COLD SPRING NY             41076‐1712

 6503332 DAVENPORT, IAN F                                        C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6502943 DAVIDHEISER, DYLAN AUSTIN                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON     MA              02465
                                                                                                                                                             CANANDAIGU
 6734951 DAVIDSON SHOES INC                                      153 S MAIN ST                                                                               A          NY              14424‐1908
 6504972 DAVIS WRIGHT TREMAINE LLP                               ATTN: STUART HARRIS                 1300 SW 5TH AVE STE 2400                                PORTLAND   OR              97201‐5610

 6503146 DAVIS, MORGAN                                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504443    DAVIS, SHAWN G                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6507106    Dawson County                                        Attn: M. Lynn Frey III              25 Justice Way, Suite 1302                              Dawsonville   GA           30534
 6506938    Dawson County Government Center                      25 Justice Way                                                                              Dawson        GA           30534
 6714555    Dawson County Tax Commissioner's Office              25 Justice Way, Ste 1222                                                                    Dawsonville   GA           30534
                                                                 DAWSON COUNTY PLANNING AND 
 6505957 DAWSON COUNTY, GA                                       DEVELOPMENT                         25 JUSTICE WAY, SUITE 2322                              DAWSONVILLE GA             30534
 6506939 Dawsonville City Hall                                   415 Highway 53 East, Suite 100                                                              Dawsonville GA             30534

 6503618 DE GUZMAN, SCARLETH                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503626 DE YAEGHER, MICHAEL                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6505809 DEACONS                                                 18 CHARTER RD CENTRAL                                                                       HONG KONG                                HK
                                                                 EMERSON HOUSE HEYES LANE 
 6502617 DEANBANK INVESTMENTS LIMITED                            ALDERLY EDGE                                                                                CHESHIRE                   SK9 7LF       GB

         Deanbank Investments Limited; P E Jones (Properties)    Emerson House Heyes Lane Alderly 
 6504104 Limited; Orbit Developments (Manchester) Limited        Edge                                                                                        Cheshire                   SK9 7LF    GB
 6500361 DEBEVOISE & PLIMPTON LLP                                Attn: My Chi To, Daniel E. Stroik   919 Third Avenue                                        New York      NY           10022
 6504713 DEBEVOISE & PLIMPTON LLP                                919 3RD AVE                                                                                 NEW YORK      NY           10022‐3902

 6504380 DEBLOIS, TIFFANY                                        C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504986 DECRISTOFARO, GENE                                      C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6852993 DEDE, ALEXIS M.                                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503424 DEERING, PAUL R                                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504557 DEFENZA, CHRISTINA E                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503282 DEGLIOMINI, KAREN D                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON        MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                           Page 34 of 136
                                                     Case 18-11145-LSS                    Doc 576     Filed 10/24/18
                                                                                                Exhibit G
                                                                                                                                            Page 81 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                           Address 1                        Address 2                       Address 3    Address 4       City           State   Postal Code     Country

 6503485 DEHATE, JOANN                                  C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON       MA            02465

 6504847 DELANEY, LOLITA                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON       MA            02465

 6502737 DELAWARE ATTORNEY GENERAL                      ATTN BANKRUPTCY DEPT                  CARVEL STATE OFFICE BLDG 820 N FRENCH ST 6TH FL                    WILMINGTON DE              19801

 6505958 DELAWARE DEPARTMENT OF REVENUE                 820 N FRENCH ST, #2                                                                                      WILMINGTON DE              19801

 6505959 DELAWARE DEPARTMENT OF REVENUE                 PO BOX 2340                                                                                              WILMINGTON DE              19801‐2340

 6502738 DELAWARE DIVISION OF REVENUE                   ZILLAH FRAMPTON                       820 N FRENCH ST                                                    WILMINGTON DE              19801
                                                                                              CARVEL STATE OFFICE 
 6503782 DELAWARE OFFICE OF ATTORNEY GENERAL            CONSUMER PROTECTION DIVISION          BUILDING                       820 NORTH FRENCH ST.                WILMINGTON DE              19801
 6502739 DELAWARE SECRETARY OF STATE                    CORPORATIONS FRANCHISE TAX            PO BOX 898                                                         DOVER      DE              19903
         DELAWARE SECRETARY OF STATE, DIVISION OF 
 6505960 CORPORATIONS                                   820 N FRENCH ST, #2                                                                                      WILMINGTON DE              19801

 6503781 DELAWARE STATE ATTORNEYS GENERAL               CARVEL STATE OFFICE BLDG.             820 N. FRENCH ST.                                                  WILMINGTON DE              19801
                                                                                              820 SILVER LAKE BLVD STE 
 6502740 DELAWARE STATE TREASURY                        ATTN BANKRUPTCY DEPT                  100                                                                DOVER        DE            19904
                                                                                              Legal Division, 91 N. 
 6507107 Deleware County                                Attn: County Attorney                 Sandusky St., lst floor                                            Delaware     OH            43015

 6506940 Deleware County                                140 North Sandusky Street 1st Floor                                                                      Deleware     OH            43015

 6502813 DELGADO, GUS C                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON       MA            02465

 6502823 DELGADO, MATTHEW L                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                             NEWTON       MA            02465
 6505029 DELL MARKETING LP                              PO BOX 643561                                                                                            PITTSBURGH   PA            15264‐3561
 6504013 DELMARVA POWER                                 500 NORTH WAKEFIELD DRIVE                                                                                NEWARK       DE            19702

 6503909 DELMARVA POWER                                 PO BOX 13609                                                                                             PHILADELPHIA PA            19101‐3609

 6684575 Delmarva Power & Light Company                 Bankruptcy Division                   5 Collins Drive, Suite 2133    Mail Stop 84CP42                    Carneys Point NJ           08069
 6684575 Delmarva Power & Light Company                 PO Box 13609                                                                                             Philadelphia PA            19101
                                                                                                                                                                 ROTTERDAM, 
 6505852 DELOITTE                                       WILHELMINAKADE 1 P O BOX 2031                                                                            12                         3000 CA       NL
 6504930 DELOITTE LLP                                   22 ADELAIDE ST W SUITE 200                                                                               TORONTO       ON           M5H 0A9       CA 
                                                        ATTN: CATHY ENGELBERT, CHIEF          30 ROCKEFELLER PLAZA, 
 6504243 DELOITTE LLP                                   EXECUTIVE OFFICER                     41ST FLOOR                                                         NEW YORK     NY            10112‐0015
 6505147 DELOITTE TAX LLP                               4022 SELLS DR                                                                                            HERMITAGE    TN            37076‐2903
 6505148 DELOITTE TRANSACTIONS & BUSINESS ANALYTICS     4022 SELLS DR                                                                                            HERMITAGE    TN            37076‐2903

 6504669 DELSIGNORE, JUDITH                             15 LONGFORD ST                                                                                           HUNTINGTON NY              11743‐6232
 6505486 DELTA SHOE GROUP INC                           1366 NW 78TH AVE                                                                                         DORAL       FL             33126‐1606
 6505496 DELTA SHOE GROUP INC                           1366 NW 78TH AVE                                                                                         MIAMI       FL             33126‐1606
                                                                                                                                                                 CIVITANOVA 
 6505783 DELTA SPA                                      ZONA IND LE A IA S. PERTINI 8                                                                            MARCHE, MC                 62012         IT 
                                                        UNIT D. S/F NATHAN COMM BLDG.,                                                                           KOWLOON, 
 6505827 DELTA SPA (HK) LTD                             430‐                                                                                                     KLN                                      HK


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                    Page 35 of 136
                                                        Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                       Exhibit G
                                                                                                                                                   Page 82 of 182
                                                                                                          Master Mailing List 
                                                                                                       Served via First Class Mail



 MMLID                                  Name                                   Address 1                       Address 2                       Address 3            Address 4           City        State   Postal Code     Country

 6505103 DEMA, KLER                                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON     MA               02465
 6505716 DEMANDWARE INC                                         5 WALL ST                                                                                                       BURLINGTON MA               01803‐4770
 6502711 DEMANDWARE, INC.                                       5 WALL STREET                                                                                                   BURLINGTON MA               01803

 6503386 DEMERS, STEPHEN C                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON         MA           02465
 6876455 Dental Service of Massachusetts, Inc                   465 MEDFORD STREET                                                                                              BOSTON         MA           02129
 6504940 DENTONS CANADA LLP                                     77 KING STREET WEST SUITE 400                                                                                   TORONTO        ON           M5K 0A1       CA 

                                                                ATTN: HONOURABLE J. HEATH             2ND FLOOR SOUTH, SHAW                                         P.O. BOX    CHARLOTTETO
 6503659 DEPARTMENT OF FINANCE                                  MACDONALD, MINISTER OF FINANCE        BUILDING                       95 ROCHFORD STREET             2000        WN          PE              C1A 7N8       CA 
                                                                U.S. CUSTOMS AND BORDER 
 6504191 DEPARTMENT OF HOMELAND SECURITY                        PROTECTION                            CBP HEADQUARTERS               1300 PENNSYLVANIA AVE. NW                  WASHINGTON DC               20229

                                                                                                                                                                    130 KING 
                                                                                                                                                                    STREET 
                                                                                                                                                                    WEST, 
 6503660 DEPARTMENT OF JUSTICE (CANADA)                         ATTN: DIANE WINTERS                   ONTARIO REGIONAL OFFICE THE EXCHANGE TOWER, BOX 36            SUITE 3400 TORONTO         ON           M5X 1K6       CA 

 6812847 Department of Justice (Canada)                         Ontario Regional Office               The Exchange Tower, Box 36 130 King Street West, Suite 3400               Toronto        ON           M5X 1K6       CA 
                                                                                                      4th Floor South, Shaw                                         PO Box 
 6507000 Department of Justice and Public Safety                Attn: Bankruptcy Dept                 Building                   95 Rochford Street                 2000        Charlottetown PE            C1A 7N8       CA 

 6507027 Department of Justice and Public Safety                4th Floor South, Shaw Building        95 Rochford Street             PO Box 2000                                Charlottetown PE            C1A 7N8       CA 

 6503787 DEPARTMENT OF LABOR                                    200 CONSTITUTION AVE NW                                                                                         WASHINGTON DC               20210

 6723740 Department of the Treasury ‐ Internal Revenue Service 31 Hopkins Plaza, Rm 1150                                                                                        Baltimore      MD           21201

 6723740 Department of the Treasury ‐ Internal Revenue Service Internal Revenue Services              P.O. Box 7346                                                             Philadelphia   PA           19101‐7346

 6722121 Department Of the Treasury ‐ Internal Revenue Service P.O. Box 7346                                                                                                    Philadelphia   PA           19101‐7346

 6505737 DEROSA, CHAD                                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON         MA           02465
 6505740 DESIGN LIGHT LLC                                       85 COUNTY ST                                                                                                    DOVER          MA           02030‐1606
                                                                                                      200, RUE DES 
 6504142 Desjardins Financial Security Life Assurance Company   Attention: Property Manager           COMMANDEURS                                                               LEVIS          QC           G6V 6R2       CA 
         DESJARDINS FINANCIAL SECURITY LIFE ASSURANCE 
 6502637 COMPANY                                                200, RUE DES COMMANDEURS                                                                                        LEVIS          QC           G6V 6R2       CA 

 6506941 DeSoto County                                          DeSoto County Administration Building 365 Losher Street                                                         Hernando       MS           38632
 6507108 Desoto County                                          Attn: County Attorney                 P.O. Box 949                                                              Hernando       MS           38632

 6503445 DESPENZA, SYDNEY JOURDAN                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON         MA           02465

 6503274 DESTEFANO, MICHELLE                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON         MA           02465

 6503123    DEVI, GAGANDEEP                                     C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON         MA           02465
 6734710    DHALIWAL, ARPAN                                     72 PANORAMA HILLS RISE NW                                                                                       CALGARY        AB           T3K‐5M5       CA 
 6505504    DHL EXPRESS‐USA                                     1210 SOUTH PINE ISLAND ROAD           FOURTH FLOOR                                                              PLANTATION     FL           33324
 6505556    DHL EXPRESS‐USA                                     16592 COLLECTIONS CENTER DRIVE                                                                                  CHICAGO        IL           60693


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                            Page 36 of 136
                                                    Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                   Exhibit G
                                                                                                                                                Page 83 of 182
                                                                                                     Master Mailing List 
                                                                                                  Served via First Class Mail



 MMLID                                  Name                                  Address 1                   Address 2                        Address 3             Address 4       City          State   Postal Code     Country

 6503057 DI PERNA, NICK                                      C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6948761 DI V Washington, LLC                                c/o The Davis Companies             125 High Street, Suite 2111    Attn: Legal Department                       Boston       MA           02110

 6503614 DIAKITE, FATOUMATA                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465
 6505780 DIAMOND EXPRESS INC                                 58 Pulaski ST STE 13                                                                                            PEABODY      MA           01960‐1885

 6503244 DIANGELO, JEANINE                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6502905 DIAZ, LUKAS                                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6505210 DICKERSON, MICHAEL LEON                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6502847 DICKERSON, SARAH C                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6502766 DIERCKENS, KYLE J                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6504870 DIFELICE, CATHERINE                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6734953 DIGIULIOS                                           6948 FRANKFORD AVE                                                                                              PHILADELPHIA PA           19135‐1619
                                                             ONE BKC 1701‐1704 17TH FLOOR B 
 6505843 DIMENSION DATA INDIA PVT LTD                        WING                                                                                                            MUMBAI, 13                400051        IN 

 6502980 DIMMITT, ELIZABETH D                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6504902 DINO, KORAY                                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON       MA           02465
 6504470 DIONNE, TODD                                        50 STATE RD STE A                                                                                               KITTERY      ME           03904‐2009
                                                                                                 ATTN: CUSTOMER 
 6503914 DIRECT ENERGY BUSINESS                              1001 LIBERTY AVENUE                 RELATIONS                                                                   PITTSBURGH   PA           15222

 6503912 DIRECT ENERGY BUSINESS                              PO BOX 70220                                                                                                    PHILADELPHIA PA           19176‐0220
 6504665 DIRECTORS GUILD OF AMERICA                          PO BOX 6112                                                                                                     HICKSVILLE   NY           11802‐6112
 6736309 Directors Guild of America, Inc.                    ATTENTION: MARCEL GIACUSA           7920 SUNSET BOULEVARD                                                       LOS ANGELES CA            90046

 6503082 DIRIYE, YOUSUF                                      C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON      MA            02465
                                                                                                                                                                             CHARLOTTETO
 6505040 DISCOVER CHARLOTTETOWN                              PO BOX 972 STN CENTRAL                                                                                          WN          PE            C1A 7M4       CA 

 6734954 DISNEY WLDWDE SHARED SVS                            PO BOX 10320                                                                                                    LK BUENA VIS FL           32830‐0320

 6530762 District at Green Valley, LLC                       Clark Hill PLC                      Attn: Karen M. Grivner, Esq. 824 N. Market St., Ste. 710                    Wilmington   DE           19801
 6530757 District at Green Valley, LLC                       Clark Hill PLC                      Attn: David M. Blau, Esq.    151 S. Old Woodward Ave.           Ste. 200    Birmingham   MI           48009

 6505961    DISTRICT OF COLUMBIA OFFICE OF TAX AND REVENUE   1101 4TH STREET, SW SUITE 270 WEST                                                                              WASHINGTON   DC           20024
 6504132    DIV Washington, LLC                              Scott D. Spelfogel                 125 High St Fl 21                                                            Boston       MA           02110‐2704
 6502588    DIV WASHINGTON, LLC                              125 HIGH ST FL 21                                                                                               BOSTON       MA           02110‐2704
 6876456    DIV Washington, LLC                              125 HIGH ST. FLOOR 21                                                                                           BOSTON       MA           02110‐2704
 6734955    DIVERSIFIED                                      153 OLD TOWER HILL RD                                                                                           WAKEFIELD    RI           02879‐3736
                                                                                                                                COLONIA PROVIDENCIA LA, 2A, Y                GUADALAJAR
 6502612 DIVERTICALZADOS, S.A. DE C.V.                       ATTENTION: DIRECCION GENERAL        ONTARIO # 1090. PISO 2.        3A SECCION.                                  A                         44630         MX


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                       Page 37 of 136
                                                  Case 18-11145-LSS                      Doc 576     Filed 10/24/18
                                                                                               Exhibit G
                                                                                                                                          Page 84 of 182
                                                                                                Master Mailing List 
                                                                                             Served via First Class Mail



 MMLID                                  Name                           Address 1                     Address 2                        Address 3             Address 4        City      State      Postal Code     Country
                                                                                                                           COLONIA PROVIDENCIA LA, 2A, Y                GUADALAJAR
 6696976 Diverticalzados, S.A., C.V.                  ATTENTION: DIRECCION GENERAL          ONTARIO # 1090. PISO 2.        3A SECCION.                                  A                         44630         MX
 6506942 Division of Administration                   1201 N. Third Street, Ste. 7‐210                                                                                  Baton Rouge LA            70802

 6505479    DIVISION OF EMPLOYMENT AND TRAINING       PO BOX 9953                                                                                                       WILMINGTON   DE           19809‐0953
 6506943    Division of Revenue                       20653 Dupont Blvd. Suite 2                                                                                        Georgetown   DE           19947
 6504519    DMX MUSIC‐BOSTON                          PO BOX 602777                                                                                                     CHARLOTTE    NC           28260‐2777
 6734956    DODDS CO INC                              401 S 2ND ST                                                                                                      LARAMIE      WY           82070‐3613

 6503415 DOLINSKY, MICHAEL P                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6505219 DOMBRAUSKAS, MINETTE A                       C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6504668 DOMIN, ARLETTA                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6503037 DONALDSON, KEVIN                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                      NEWTON       MA           02465

 6504743 DONAYRE, AMY                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                      NEWTON      MA            02465
                                                                                                                                                                        CHANGAN 
                                                                                                                                                                        TOWN, DONG 
                                                      NO 4 LANG XIE DONG JIE 4TH                                                                                        GUAN CITY, 
 6505264 DONG GUAN JIU TAI NICETY PATTT               INDUSTRI                                                                                                          190                                     CN
                                                      NO. 198, GUANCHANG ROAD, XIAN 
         DONGGUAN CHANGAN XIAOBIAN XINGPENG           BIAN MANAGEMENT DISTRICT, CHANG                                                                                   DONGGUAN     GUANGDON
 6505903 FOOTWEAR FACTORY                             AN TOWN                                                                                                           CITY         G PROVINCE                 CN
         DONGGUAN CHANGAN XIAOBIAN XINGPENG                                                 XIAOBIAN MANAGEMENT 
 6502610 FOOTWEAR FACTORY                             NO 198 GUANCHANGE ROAD                DISTRICT                       CHANG AN TOWN                                DONGGUAN                                CN
                                                                                                                                                                        DONGGUAN, 
 6505796 DONGGUAN JINGZHAO SHOES MATERIAL             BEILIAN VILLAGE INDUSTRIAL DISTRICT                                                                               190                                     CN
         DONGGUAN ROCKPORT CONSULTING SERVICE CO.,                                          5TH FLOOR, ALEXANDRA 
 6504194 LTD                                          C/O DEACONS HONG KONG                 HOUSE                          18 CHATER ROAD                   CENTRAL                                             HK
                                                                                                                                                                        DONGGUAN 
 6505792 DONGGUAN SHING TAK SHOES CO., LTD.           XIE XI VILLAGE                                                                                                    CITY                  523981            CN
                                                                                                                                                                                     DONGGUNA
                                                                                                                                                                                     , 
                                                                                                                                                                        SHA TIAN     GUANGDON
 6505909 DONGGUAN SHINGTAK SHOES CO., LTD             XIE XI VILLAGE                                                                                                    TOWN         G        523981            CN
                                                                                            DA LING MANAGEMENT 
                                                                                            DISTRICT DA LING SHAN                                                       DONG GUAN 
 6505786 DONGGUAN STELLA FOOTWEAR                     HOU DA ROAD                           TOWN                                                                        CITY                                    CN
                                                                                                                                                                                      DONGGUAN
                                                                                                                                                                                      , 
                                                      HOU DA ROAD, DA LING                                                                                              DA LING SHAN  GUANGDON
 6505898 DONGGUAN STELLA FOOTWEAR CO, LTD             MANAGEMENT DISTRICT                                                                                               TOWN          G                         CN
                                                                                            DA LING MANGEMENT 
 6502621 DONGGUAN STELLA FOOTWEAR CO. LTD.            HOU DA ROAD                           DISTRICT                       DA LING SHAN TOWN                            DONGGUAN                                CN

 6505790 DONGGUAN YUANFENGDA SHOE MATERIAL            NO5 HOUYONG RD, JUNPU INDUSTRY                                                                                    DONGGUAN                  523960        CN
 6734711 DONNELLY, BRYCE                              53 BRICKER AVE.                UNIT 13                                                                            WATERLOO     ON           N2L‐3B5       CA 

 6505743 DONOVAN, MICHAEL J                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                      NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                  Page 38 of 136
                                                 Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                        Exhibit G
                                                                                                                       Page 85 of 182
                                                                                        Master Mailing List 
                                                                                     Served via First Class Mail



 MMLID                                  Name                     Address 1                   Address 2             Address 3    Address 4       City          State   Postal Code   Country

 6503166 DOOKER, ANICA                              C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504269 DOOLEY, SUSAN M                            C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503430 D'ORLANDO, GIAVANA D                       C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503229 DOUGLAS, PATRICK                           C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465
                                                                                                                                            PEACHTREE 
 6734945 DOUGLASVILLE F.S., INC                     1211 N PEACHTREE PKWY                                                                   CITY         GA           30269‐1743

 6502787 DOYLE, EMIL H                              C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465
                                                                                                                                            LIBERTY 
 6503152 DRACH, ALEXANDER G                         6424 KATHERINE MANOR COURT                                                              TOWNSHIP     OH           45011
 6505451 DRAGON GRAHAM ASSOCIATES INC               491 BLUE LAKE TRL                                                                       LAFAYETTE    CO           80026‐3353
 6734946 DR'S OWN, INC.                             5923 FARNSWORTH CT                                                                      CARLSBAD     CA           92008‐7303
                                                                                                                                            WEST 
 6734726 DRYDOCK FOOTWEAR, LLC                      1220 WASHINGTON STREET                                                                  NEWTON       MA           02465

 6505437 DRYER, NATHALIE                            C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505179 DS SERVICES OF AMERICA INC                 PO BOX 660579                                                                           DALLAS       TX           75266‐0579
 6504567 DSV AIR & SEA                              100 WALNUT AVE                                                                          CLARK        NJ           07066‐1253

 6504886 DUARTE, RYAN                               C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502867 DUBOIS, DAVID BASTIEN                      C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503414 DUBY, GAIL                                 C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505591 DUCHARME MCMILLEN & ASSOCIATES INC         PO BOX 914                                                                              MIDDLETOWN IN             45044‐0914
 6505587 DUCHARME MCMILLEN & ASSOCIATES INC         6610 MUTUAL DR                                                                          FORT WAYNE IN             46825‐4236

 6505590 DUCHARME, MCMILLEN & ASSOCIATES            PO BOX 80612                                                                            INDIANAPOLIS IN           46280‐0612
 6505589 DUCHARME, MCMILLEN & ASSOCIATES, INC       828 S HARRISON ST STE 650                                                               FORT WAYNE IN             46802‐2206
 6505588 DUCHARME, MCMILLEN AND ASSOCIATES          6610 MUTUAL DR                                                                          FORT WAYNE IN             46825‐4236

 6505436 DUGGER, MARCUS                             C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6503987 Duke Energy                                550 S. Tryon Street, DEC45A     Legal‐Bankruptcy                                        Charlotte    NC           28202
 6504521 DUKE ENERGY CORPORATION                    PO BOX 70515                                                                            CHARLOTTE    NC           28272‐0515

 6503634 DUL, JORDAN                                C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505134 DULAC, SARAH D                             C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502879 DUMAIS, EMMY                               C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6734947 DUNHAM'S ATHLEISURE CORPORATION            5607 NEW KING DR                                                                        TROY         MI           48098‐2661

 6503335 DUNN, CYNTHIA R                            C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502854 DUNN, ELIZABETH R                          C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON       MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                          Page 39 of 136
                                                    Case 18-11145-LSS                   Doc 576     Filed 10/24/18
                                                                                              Exhibit G
                                                                                                                                       Page 86 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                        Address 1                      Address 2                       Address 3    Address 4       City           State   Postal Code     Country

 6502820 DUONG, REYNA A                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA            02465

 6503375 DUPREY, JAMES D                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA            02465
 6506944 Durham Region                                 605 Rossland Road East                                                                               Whitby       ON            L1N 6A3       CA 

 6504836 DURO, GRAZIELA                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA            02465

 6504364 DWYER, MAURA E                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA            02465

 6503338 DYER, SEAN M                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA            02465

 6504475 DYKHOUSE, BRIAN THOMAS                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA            02465

 6505449 DYKHOUSE, DAVID M                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA            02465
 6504172 E.J. HARRISON & SONS, INC                     PO BOX 4009                                                                                          VENTURA      CA            93007‐4009

 6505146 EARNEST, MARY ANN                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON        MA           02465
                                                                                                                                                            ZHOCHUN 
                                                                                                                                                            VILLAGE 
                                                                                                                                                            LISHUI TOWN, 
 6505888 EARTH BRANDS INC                              NO 81 LIGUANG RD                                                                                     190                        528244     CN
 6504377 EARTH INC                                     41 SEYON ST                                                                                          WALTHAM       MA           02453‐8346
                                                       ATTN: PHILIPPE MEYNARD, CHIEF 
 6504244 EARTH INC                                     EXECUTIVE OFFICER                  41 SEYON ST, STE 400                                              WALTHAM      MA            02453‐8384
 6504378 EARTH INC                                     41 SEYON ST STE 400                                                                                  WALTHAM      MA            02453‐8384
 6505962 EAST CENTRAL ONTARIO TAX SERVICES OFFICE      1475 JOHN COUNTER BLVD                                                                               KINGSTON     ON            K7M 0E6    CA 

                                                       NANGEZHONG ROAD, F202 HUIFUN                                                                         DONGGUAN, 
 6734722 EAST MOUNT SHOES LTD                          INTERNATIONAL                                                                                        GUANGDONG                  528000        CN
                                                       F202 HUIFUN INTERNATIONAL, 
 6506120 EAST MOUNT SHOES LTD                          NANGEZHONG ROAD                    DONGGUAN                       190 ‐  GUANGDONG                                              528000        CN
                                                                                                                                                            DONGGUAN 
 6505794 EAST MOUNT SHOES LTD                          F202 HUIFUN INTERNATIONAL                                                                            CITY, 190                                CN

 6505855 EASY SYSTEM INC                               1312 C‐DONG WOOLIM LIONS VALLEY                                                                      SEOUL                      085‐070       KR
                                                                                                                                                            SCHAUMBUR
 6505586 E‐BATES SHOPPING COM INC                      999 N PLAZA DR STE 310                                                                               G            IL            60173‐5405
 6505359 EDDIE'S HANG‐UP DISPLAY LTD                   60 3RD AVE W                                                                                         VANCOUVER    BC            V5Y 1E4    CA 
 6505649 EDGEROCK TECHNOLOGIES, LLC                    260 FRANKLIN ST LBBY 3                                                                               BOSTON       MA            02110‐3112
                                                                                                                                                            NORTH 
 6504773 EDILOGIN LLC                                  11567 WORTHINGTON WAY                                                                                ROYALTON     OH            44133‐2569
                                                                                                                                                            NORTH 
 6853513 EDITLOGIN, LLC                                11567 WORTHINGTON WAY                                                                                ROYALTON     OH            44133
 6505963 EDMONTON TAX SERVICES OFFICE                  9700 JASPER AVENUE SUITE 10                                                                          EDMONTON     AB            T5J 4C8       CA 

 6503304 EDWARDS, DUSTY JAMES                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA            02465

 6503360 EDWARDS, YEHUDI                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                            NEWTON       MA            02465
 6505118 EGAN FAMILY 2006 TRUST                        337 BELLEVUE AVE                                                                                     NEWPORT      RI            02840
 6502709 EGAN, WILLIAM P.                              ONE POST OFFICE SQUARE             SUITE 3800                                                        BOSTON       MA            02109


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 40 of 136
                                                 Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                        Exhibit G
                                                                                                                                      Page 87 of 182
                                                                                          Master Mailing List 
                                                                                       Served via First Class Mail



 MMLID                      Name                                 Address 1                     Address 2                          Address 3    Address 4       City           State   Postal Code     Country
 6504699 EGON ZEHNDER INTERNATIONAL INC             350 PARK AVE FL 8                                                                                      NEW YORK      NY           10022‐6079

 6505033    EISLER, DIANNE M                        C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON        MA           02465
 6734948    ELEGANTE DESIGNER SHOES                 2253 HONOLULU AVE                                                                                      MONTROSE      CA           91020‐1635
 6853514    ELITE SEM INC                           142 WEST 36TH STREET              FLOOR 11                                                             NEW YORK      NY           10018
 6504717    ELITE SEM INC                           PO BOX 28415                                                                                           NEW YORK      NY           10087‐8415

 6502894 ELKHARRAT, SERRENA                         C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON        MA           02465
 6734949 ELLIOTTS TN BOOTS                          3911 WESTERN AVE                                                                                       KNOXVILLE     TN           37921‐4452

 6504619    ELLIS, MARK                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                               NEWTON        MA           02465
 6734950    ELS SHOES & MORE                        20927 ICE AVE                                                                                          BLOOMFIELD    IA           52537‐7464
 6504561    EMCON ASSOCIATES INC                    74 BRICK BLVD STE 102             Attn: Debbie Hobbs                                                   BRICK         NJ           08723‐7984
 6504560    EMCON ASSOCIATES INC                    74 BRICK BLVD STE 102                                                                                  BRICK         NJ           08723‐7984
 6505828    EMEI EVER POWER FOOTWEAR CO LTD         NO 9 EASTERN SECTION                                                                                   LESHAN CITY                614216     CN

 6505241 EMEI EVER POWER FOOTWEAR CO, LTD           NO. 9 EASTERN SECTION             JINFENG ROAD, FUXI TOWN LESHAN, SICHUAN                                                         614216        CN
                                                                                                                                                           SCARBOROUG
 6503934 ENBRIDGE                                   P.O. BOX 644                                                                                           H             ON           M1K 5H1       CA 
 6503875 ENBRIDGE                                   200, FIFTH AVENUE PLACE 425       1ST STREET SW                                                        CALGARY       AB           T2P 3L8       CA 
                                                                                                                                                           SCARBOROUG
 6503936 ENBRIDGE CONSUMERS GAS                     PO BOX 644                                                                                             H             ON           M1K 5H1       CA 
 6503876 ENBRIDGE CONSUMERS GAS                     200, FIFTH AVENUE PLACE 425       1ST STREET SW                                                        CALGARY       AB           T2P 3L8       CA 
                                                                                                                                                           WHITMORE 
 6504482 ENERGY DESIGN SERVICE SYSTEMS              7050 JO MAR DR                                                                                         LAKE          MI           48189‐8241

 6503951    ENERSOURCE HYDRO MISSISSAUGA INC.       2185 DERRY RD W                                                                                        MISSISSAUGA ON             L5N 7A6       CA 
 6504023    ENMAX                                   PO BOX 2900 STN M                                                                                      CALGARY     AB             T2P 3A7       CA 
 6505822    ENNEFORD INDUSTRIAL LTD.                8/F                                                                                                    KOWLOON                    999077        HK
 6503998    ENTERGY MISSISSIPPI, INC.               308 EAST PEARL STREET                                                                                  JACKSON     MS             39201

 6854731 Entergy Mississippi, Inc.                  L‐JEF‐359                         4809 Jefferson Hwy., Ste. A                                          New Orleans   LA           70121‐3038
                                                                                                                                                           BATON 
 6505597 ENTERGY MISSISSIPPI, INC.                  PO BOX 8105                                                                                            ROUGE         LA           70891‐8105
 6504552 ENVIROGREENERY PLANTS LLC                  4 BUD WAY STE 12                                                                                       NASHUA        NH           03063‐1740

 6505465 ENVIRONMENTAL DEFENSE FUND                 1875 CONNECTICUT AVE NW STE 600                                                                        WASHINGTON    DC           20009‐5739
 6503756 ENVIRONMENTAL PROTECTION AGENCY            REGION 7                          901 NORTH 5TH STREET                                                 KANSAS CITY   KS           66101
                                                                                                                                                           SAN 
 6503800    ENVIRONMENTAL PROTECTION AGENCY         REGION 9                          75 HAWTHORNE STREET                                                  FRANCISCO     CA           94105
 6503677    ENVIRONMENTAL PROTECTION AGENCY         REGION 10                         1200 SIXTH AVENUE              SUITE 900                             SEATTLE       WA           98101
 6503751    ENVIRONMENTAL PROTECTION AGENCY         REGION 1                          1 CONGRESS ST                  SUITE 1100                            BOSTON        MA           02114‐2023
 6503716    ENVIRONMENTAL PROTECTION AGENCY         REGION 2                          290 BROADWAY                                                         NEW YORK      NY           10007‐1866

 6502746 ENVIRONMENTAL PROTECTION AGENCY            ATTN: BANKRUPTCY DEPT             1650 ARCH STREET                                                     PHILADELPHIA PA            19103‐2029

 6503702 ENVIRONMENTAL PROTECTION AGENCY            REGION 3                          1650 ARCH STREET                                                     PHILADELPHIA PA            19103‐2029
 6503777 ENVIRONMENTAL PROTECTION AGENCY            REGION 4                          61 FORSYTH STREET, SW                                                ATLANTA      GA            30303‐3104
                                                                                      77 WEST JACKSON 
 6503761 ENVIRONMENTAL PROTECTION AGENCY            REGION 5                          BOULEVARD                                                            CHICAGO       IL           60604‐3507



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 41 of 136
                                                 Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                Exhibit G
                                                                                                                                            Page 88 of 182
                                                                                                Master Mailing List 
                                                                                             Served via First Class Mail



 MMLID                                  Name                         Address 1                     Address 2                            Address 3           Address 4     City          State   Postal Code     Country
                                                                                            FOUNTAIN PLACE 12TH                                            1445 ROSS 
 6503691 ENVIRONMENTAL PROTECTION AGENCY                REGION 6                            FLOOR                          SUITE 1200                      AVENUE     DALLAS       TX           75202‐2733
 6503791 ENVIRONMENTAL PROTECTION AGENCY                REGION 8                            1595 WYNKOOP ST.                                                          DENVER       CO           80202‐1129

 6505658 EORI, ANGELA T                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503385 ERICKSON, DAWN B                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503095 ERMEL, JESSIE                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6505355 ESCOBAR, CARLOS                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6505409 ESGUERRA, ALEXANDER B                          C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503160 ESPINAL, ANYARIS MARIE                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6502801 ESPOSITO, MARIO V                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503352 ESTEY, MATHEW E                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503253 ESTRADA, BERENICE                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6502811 ESTRADA, ERICK                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6504788 ETIENNE, BERYL                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503245 ETIENNE, RICHARD                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465
 6734939 EVANS ON THE COMMON                            18 HIGHLAND ST                                                                                               TOWNSEND      MA           01469‐1086

 6503480 EVANS, BEVERLY G                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503135 EVANS, DANIELLE                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON      MA             02465
                                                                                                                                                                     TAN UYEN 
                                                                                                                                                                     TOWN, BINH 
 6505872 EVATECH VIETNAM CO, LTD                        DH 409 STREET, BA TRI QUARTER, TAN                                                                           DUONG                                    VN
                                                        3RD INDUSTRIAL AREA XIAO BIAN'S 
 6505789 EVER TEAM PAPER PRODUCT CO LTD                 MAN                                                                                                          DONGGUAN                   523840     CN
 6504001 EVERSOURCE                                     300 CADWELL DRIVE                                                                                            SPRINGFIELD   MA           01104
 6503885 EVERSOURCE                                     PO BOX 660369                                                                                                DALLAS        TX           75266‐0369
                                                        ATTN: JEFFREY S. MUSSER, CHIEF 
 6504245 EXPEDITORS CANADA INC                          EXECUTIVE OFFICER                  55 STANDISH CRT, 11TH FL                                                  MISSISSAUGA ON             L5R 4A1       CA 

 6504855 EXPEDITORS CANADA INC                          55 STANDISH CRT 11TH FL                                                                                      MISSISSAUGA ON             L5R 4A1       CA 
                                                        ATTN: JEFFREY S. MUSSER, CHIEF 
 6504246 EXPEDITORS INTERNATIONAL                       EXECUTIVE OFFICER                   1015 3RD AVE FL 12                                                       SEATTLE       WA           98104‐1184
 6505229 EXPEDITORS INTERNATIONAL                       1015 3RD AVE FL 12                                                                                           SEATTLE       WA           98104‐1184
                                                        ATTN: SUMMEREEN H. NOTT, 
 6503855 EXPEDITORS INTERNATIONAL OF WASHINGTON, INC.   DIRECTOR                            GLOBAL LEGAL SERVICES          1015 THIRD AVENUE, 12TH FLOOR             SEATTLE       WA           98104

 6502629 EXPEDITORS INTERNATIONAL OF WASHINGTON, INC.   ATTN: PHIL COUGHLIN                 1015 THIRD AVENUE              12TH FLOOR                                SEATTLE       WA           98104



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                  Page 42 of 136
                                                      Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                     Exhibit G
                                                                                                                                                Page 89 of 182
                                                                                                      Master Mailing List 
                                                                                                   Served via First Class Mail



 MMLID                                  Name                               Address 1                       Address 2                        Address 3             Address 4        City          State   Postal Code     Country
                                                                                                  1015 THIRD AVENUE, 12TH 
 6503867 EXPEDITORS INTERNATIONAL OF WASHINGTON, INC.        C/O LEGAL DEPARTMENT                 FLOOR                                                                       SEATTLE       WA           98104
                                                                                                                                 NIB MILLENNIUM BCP: 0033 0000 
 6505831 EXPEDITORS PORTUGAL LDA.                            RUA C, EDIF 124, PISO 1, GAB. 4      NIF 502 670 542                0000 790 976 905                             LISBOA                     1700‐008      PT
 6696999 Experian Marketing Solutions, Inc.                  29 Broadway, Level 6                                                                                             New York      NY           10006
 6853515 EXPERIAN MARKETING SOLUTIONS, INC.                  955 American Lane                                                                                                Schaumburg    IL           60173
                                                                                                                                                                              SAN 
 6876457 Extole, Inc                                         350 SANSOME STREET, SUITE 700                                                                                    FRANCISCO     CA           94104
 6505432 EXTOLE, INC.                                        DEPT LA 24339                                                                                                    PASADENA      CA           91185

 6505491 EXTREME LOGO RUGS INC                               3028 MERCURY ROAD SUITE NO.1                                                                                     JACKSONVILLE FL            32207
 6504973 EYELEVEL INC                                        6720 N BASIN AVE                                                                                                 PORTLAND     OR            97217‐3936

 6504706 FABIAN, DOMINGO A                                   C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                      NEWTON        MA           02465

 6505751 FABIAN, ELIZABETH S.                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                      NEWTON        MA           02465

 6503436 FACCENDA, JULIANA B                                 C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                      NEWTON        MA           02465
 6734712 FACCHINI, KAYLA                                     1252 KINGSTON ROAD                                                                                               TORONTO       ON           M1N‐1P3    CA 
 6504746 FACTOR SYSTEMS INC                                  75 REMITTANCE DR DEPT 1394                                                                                       CHICAGO       OH           60675‐1394
                                                                                                                                                                              LAWRENCEVIL
 6803355 FACTOR SYSTEMS, INC.                                DBA BILLTRUST                        1009 LENOX DR, SUITE 101                                                    LE            NJ           08648
                                                                                                  75 REMITTANCE DR, 
 6803355 FACTOR SYSTEMS, INC.                                BILLTRUST                            DEPT.1394                                                                   CHICAGO       IL           60654‐1529
 6504828 FACTORY SHOE LTD                                    680 VICTORIA ST N                                                                                                KITCHENER     ON           N2H 5G1    CA 
                                                             C/O ABBOTT & COMPANY 10 MUZZEY 
 6505778    FAIR FACTORIES CLEARING HOUSE                    ST                                                                                                               LEXINGTON     MA           02421
 6505395    FAIRCHILD PUBLISHING LLC                         11175 SANTA MONICA BLVD.                                                                                         LOS ANGELES   CA           90025
 6505394    FAIRCHILD PUBLISHING, LLC                        11175 SANTA MONICA BLVD                                                                                          LOS ANGELES   CA           90025‐3330
 6506945    Fairfax County                                   12000 Government Center Pkwy                                                                                     Fairfax       VA           22035
                                                             12000 GOVERNMENT CENTER 
 6505964 FAIRFAX COUNTY, VA                                  PARKWAY                                                                                                          FAIRFAX       VA           22035
                                                             12000 Government Center Parkway, 
 6507061 Fairfax Department of Cable and Consumer Services   Suite 433                                                                                                        Fairfax       VA           22035

 6502797    FAIZAN, HIRA                                     C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                      NEWTON        MA           02465
 6504646    FALCON SOCIAL, INC                               134 N 4TH ST FL 2                                                                                                BROOKLYN      NY           11249‐3296
 6504946    FAMILY RESPONSIBILITY CENTER                     PO BOX 2204 STN P                                                                                                TORONTO       ON           M5S 3E9    CA 
 6734940    FAMOUS HORSE INC                                 16401 JAMAICA AVE                                                                                                JAMAICA       NY           11432‐4913
 6734941    FAMOUS SHOE STORE INC                            1659 CENTRAL AVE                                                                                                 ALBANY        NY           12205‐4050

 6504362 FAN, JEAN                                           C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                      NEWTON        MA           02465
 6504639 FARBER, MICHAEL                                     2157 HOWARD PLACE                                                                                                BELLMORE      NY           11710‐3350

 6504459 FARFAN, NOLVIA                                      C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                      NEWTON        MA           02465
 6734942 FARGO SCHEELS ALL SPORTS                            1551 45TH ST SW                                                                                                  FARGO         ND           58103‐3255
 6853504 FARIDA SHOES PRIVATE LIMITED                        #17 JALAL RD., AMBUR                                                                                             TAMIL NADU                 635802     IN 
                                                             ATTN: IRSHAD AHMED MECCA,            RAMAPURAM , CHENNAI 
 6504235 FARIDA SHOES PRIVATE LIMITED (FSLP)                 MANAGING DIRECTOR                    600 089                                                                     TAMIL NADU                 600089        IN 
                                                             17, 290/7E/1, JALAL ROAD, AMBUR ‐                                                                                VELLORE       TAMIL 
 6505893 FARIDA SHOES PVT LIMITED                            635 802                                                                                                          DISTRICT      NADU                       IN 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                        Page 43 of 136
                                                  Case 18-11145-LSS                    Doc 576     Filed 10/24/18
                                                                                             Exhibit G
                                                                                                                                   Page 90 of 182
                                                                                               Master Mailing List 
                                                                                            Served via First Class Mail



 MMLID                        Name                                      Address 1                   Address 2                  Address 3    Address 4      City             State   Postal Code Country
 6505247 FARIDA SHOES PVT LTD                            17, 290/7E/1, JALAL ROAD                                                                       AMBUR                       635802     IN 

 6504722 FARR, ALEXANDER G                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465
 6505532 FASHION CENTRE ASSOCIATES LLC                   PO BOX 402792                                                                                  ATLANTA        GA           30384‐2792

 6503474 FATEON, ABESSICA                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465

 6503306    FAUBION, VICTORIA N                      C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                        NEWTON         MA           02465
 6504949    FEDERAL EXPRESS CANADA LTD               PO BOX 4626 TORONTO STN 'A'                                                                        TORONTO        ON           M5W 5B4 CA 
 6505022    FEDERAL EXPRESS CORPORATION              PO BOX 371461                                                                                      PITTSBURGH     PA           15250‐7461
 6503824    FEDERAL INSURANCE COMPANY                1133 AVENUE OF THE AMERICAS                                                                        NEW YORK       NY           10036
                                                     251 NORTH ILLINOIS, CAPITAL CENTER, 
 6503804 FEDERAL INSURANCE COMPANY                   SUITE 1100                                                                                         INDIANAPOLIS   IN           46204
 6948875 Federal Insurance Company                   c/o Chubb                            Attn: Collateral Manager 436 Walnut Street                    Philadelphia   PA           19106
 6505186 FEDERAL WAGE & LABOR LAW INSTITUTE          7001 W 43RD ST                                                                                     HOUSTON        TX           77092‐4439
 6505023 FEDEX                                       PO BOX 371741                                                                                      PITTSBURGH     PA           15250‐7741
 6505156 FEDEX TRADE NETWORK                         6075 POPLAR AVENUE                   SUITE 300, 3RD FLOOR                                          MEMPHIS        TN           38119
 6505555 FEDEX TRADE NETWORK                         15704 COLLECTIONS CENTER DR                                                                        CHICAGO        IL           60693
 6505701 FEDEX TRADE NETWORKS                        PO BOX 842206                                                                                      BOSTON         MA           02284‐2206
         FEDEX TRADE NETWORKS TRANSPORT & BROKERAGE  480 WILLIAM F MCCLELLAN HWY, STE 
 6505668 INC.                                        400                                                                                                BOSTON         MA           02128

 6503484 FEELEY, LINDA M                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465

 6505144 FEHER, DAVID T                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465
 6504287 FEIGENSON, JANE                                 114 FLORAL ST APT 5                                                                            NEWTON         MA           02461‐1544

 6505472 FELTZ, LOUIS C                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465
 6504294 FENWAY CONSULTING GROUP LLC                     3 NEWTON EXECUTIVE PARK                                                                        NEWTON         MA           02462‐1462

 6503010 FERNANDES, JASON                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465

 6503620 FERNANDEZ, BIANCA LOUISE                        C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465

 6503438 FERRAGAMO, CHRISTINA A                          C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                         NEWTON         MA           02465
                                                         PRACA NUNO RODRIGUES DOS SANTO 
 6505832 FERREIRA PINTO & ASSOCIATES                     14‐B                                                                                           LISOBA                      1600‐171     PT

 6504345 FERRIS, JESSICA                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465

 6503476 FERRIS, RYAN M                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465

 6503040 FIELDING, LAUREL                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465

 6502826 FIELDS, CLINT J                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465

 6503179 FILPO, CELENI A                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                       NEWTON         MA           02465




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                 Page 44 of 136
                                                     Case 18-11145-LSS                  Doc 576     Filed 10/24/18
                                                                                              Exhibit G
                                                                                                                                       Page 91 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                          Address 1                     Address 2                      Address 3             Address 4      City        State   Postal Code    Country
                                                                                                                                                        1723 
                                                                                                                                                        HOLLIS 
                                                                                                                                                        STREET, 
                                                        ATTN: HONOURABLE KAREN CASEY,                                                                   P.O. BOX 
 6503662 FINANCE AND TREASURY BOARD                     FINANCE AND TREASURY MINISTER    DEPARTMENT OF FINANCE           7TH FLOOR, PROVINCIAL BUILDING 187        HALIFAX     NS           B3J 2N3    CA 
 6505545 FINELINE TECHNOLOGIES INC                      3145 MEDLOCK BRIDGE RD                                                                                     NORCROSS    GA           30071‐1423
                                                        SUITE 801&806,SINGGA COMMERCIAL 
 6505813 FINPROJECT ASIA LTD                            CEN                                                                                                       HONG KONG                               HK

 6505841 FINPROJECT SPA                                 VIA SAN GABRIELE 96                                                                                       MORROVALLE                62010      IT 
 6503880 FIRESIDE NATURAL GAS LLC                       2655 Dallas Hwy SW Ste 250                                                                                Marietta   GA             30064‐2597
 6505531 FIRESIDE NATURAL GAS LLC                       PO BOX 116268                                                                                             ATLANTA    GA             30368‐6268

 6503358 FISHER, LAURA E                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6503383 FISHER, SOPHIA                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6503258 FITZGERALD, ROGER H                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6504326 FITZPATRICK, KELLY M                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6503047 FITZPATRICK, PAIGE                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6503204 FLORES, JULIE                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6503536 FLORES, MARICEL                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465
         FLORIDA DEPARTMENT OF AGRICULTURE AND                                            TERRY LEE RHODES 
 6503772 CONSUMER SERVICES                              DIVISION OF CONSUMER SERVICES     BUILDING                   2005 APALACHEE PKWY.                         TALLAHASSEE FL            32399‐6500
                                                                                          101 E GAINES ST, FLETCHER 
 6503783 FLORIDA DEPARTMENT OF BANKING & FINANCE        BUREAU OF UNCLAIMED PROPERTY      BLDG                                                                    TALLAHASSEE FL            32399‐0350
 6506946 Florida Department of Revenue                  5050 W Tennessee St                                                                                       Tallahassee FL            32399‐0100

 6505965 FLORIDA DEPARTMENT OF REVENUE                  5050 W TENNESSEE STREET                                                                                   TALLAHASSEE FL            32399‐0120
         FLORIDA DEPARTMENT OF STATE, DIVISION OF 
 6505966 CORPORATIONS                                   5050 W TENNESSEE STREET                                                                                   TALLAHASSEE FL            32399‐0120

 6503773 FLORIDA STATE ATTORNEYS GENERAL                THE CAPITOL                       PL 01                                                                   TALLAHASSEE FL            32399‐1050

 6503174 FLOWERS, DANIEL                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6503071 FLOYD, THOMAS                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465
 6505640 FOLEY HOAG LLP                                 ATTN: MICHAEL LICKER              155 SEAPORT BLVD                                                        BOSTON       MA           02210‐2698

 6505329 FONSECA, NAHUN                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465
 6734943 FOOT SOLUTIONS OF HENDERSON                    10520 S EASTERN AVE STE 100                                                                               HENDERSON    NV           89052‐3949

 6504543 FORBES, DARRELL                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6503593 FORBES, RAYANNE                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                  NEWTON       MA           02465




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                 Page 45 of 136
                                                 Case 18-11145-LSS                 Doc 576     Filed 10/24/18
                                                                                         Exhibit G
                                                                                                                                  Page 92 of 182
                                                                                         Master Mailing List 
                                                                                      Served via First Class Mail



 MMLID                                  Name                    Address 1                     Address 2                       Address 3    Address 4        City         State   Postal Code     Country
                                                                                                                                                       CHANG AN 
                                                    GUANG DONG SHENG DONG GUAN                                                                         ZHEN XIAO 
 6505263 FORCE UNITED INDUSTRIAL LIMITED            SHI                                                                                                BIAN D                                  CN

 6504510 FORD, TAYLOR B                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465
 6504662 FORMULA4MEDIA                              PO BOX 23 1318                                                                                     GREAT NECK   NY           11023

 6504496 FORTIN, RHONDA                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465
 6504027 FORTISBC ENERGY INC                        1111 WEST GEORGIA ST 10TH FL                                                                       VANCOUVER    BC           V6E 4M3       CA 
                                                    F202 HUIFUN INTERNATIONAL, 
 6506121 FOSHAN MEILING SHOES CO., LTD              NANGEZHONG ROAD                  DONGGUAN                       190 ‐  GUANGDONG                                             528000        CN

 6504867 FOSTER‐ORCUTT, ARIEL                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6505493 FOWLER, BAILEY                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6505271 FOX, ELIZABETH                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6503280 FOXWORTH, DEVANTE                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6502798 FOY, KHUMRA A                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465
 6864244 Franchise Tax Board                        Bankruptcy Section MS A340       PO Box 2952                                                       Sacramento   CA           95812‐2952

 6503606 FRASER, KAYLA DENISE                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6503210 FRAZIER, EVAN SIMONE                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6504907 FRECKELTON, AUTHERINE                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6503315 FREDERICK, STEPHANIE N                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6502911 FRENETTE, MICHEL                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6505626 FRENI, RICHARD P                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6503437 FRIEDLANDER, KAREN J                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6734944 FRIENDLY SHOE STORE                        13 JEFFERSON AVE                                                                                   W JEFFERSON NC            28694
                                                                                                                                                       SANTA 
 6505442 FRONT RUNNERS                              2600 WILSHIRE BLVD                                                                                 MONICA      CA            90403‐4623
 6504751 FRONTIER                                   PO BOX 740407                                                                                      CINCINNATI  OH            45274‐0407

 6503473 FROST, CHERYL A                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6503459 FUDGE, NORMA L                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6502815 FUENTES, ARTURA                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6503548 FUENTES, SABRINA                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465

 6503300 FULLER, ANGELA C                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                            NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                           Page 46 of 136
                                                 Case 18-11145-LSS                Doc 576     Filed 10/24/18
                                                                                        Exhibit G
                                                                                                                       Page 93 of 182
                                                                                        Master Mailing List 
                                                                                     Served via First Class Mail



 MMLID                                  Name                     Address 1                      Address 2          Address 3    Address 4       City             State   Postal Code    Country

 6504513 FULTZ, MICHAEL P                           C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6505338 FUNG, JONAS                                C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6505111    FURIA, JOHN ALEXANDER                   C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465
 6503999    FUZE INC                                2 Copley PL STE 700                                                                     BOSTON          MA           02116‐0002
 6697004    Fuze Inc.                               2 Copley Place                  Floor 7                                                 Boston          MA           02116 
 6734933    G R INC.                                3250 DODGE ST STE 5                                                                     DUBUQUE         IA           52003‐5263
                                                                                                                                            NASSAU, PAR. 
 6734934 G.R. SWEETING & SON CO, LTD                P.O. BOX N‐3009                                                                         ISLAN                                      BS
 6506947 GA Department of Revenue                   1800 Century Boulevard, NE                                                              Atlanta         GA           30345

 6505068 GAGNE, DANIEL                              C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465
 6734935 GALAX REHABILITATION SERVICES INC          PO BOX 441146                                                                           KENNESAW        GA           30160‐9522
 6505811 GALLANT INTERNATIONAL                      608 NATHAN ROAD                                                                         HONG KONG                    999077     HK

 6504735 GAMBINO, ISABELLA                          C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6503207 GAMBLE, NIA N                              C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6503337 GANIYU, ABISOLA C                          C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6504980 GARCIA, ANNA ISABELL                       C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6503219 GARCIA, DAMIAN A                           C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6503609 GARCIA, DYAN                               C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6502996 GARCIA, HUGO                               C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6503537 GARCIA, JOSHUA N                           C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6503103 GARCIA, KASSANDRA                          C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6503510 GARCIA, LEI                                C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6502958 GARCIA, MERCEDES R                         C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6504979 GARCIA, ROSA                               C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6502806 GARCIA, VIANEI                             C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6503161 GARCIA, YVONNE                             C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465
 6504258 GARDNER, MARK                              22 ACTON ST                                                                             MAYNARD         MA           01754‐2328
 6505184 GARTNER INC                                PO BOX 911319                                                                           DALLAS          TX           75391‐1319

 6504770 GARZA, JOSHUA J                            C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465

 6503563 GASHI, EGZONA                              C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                  NEWTON          MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                             Page 47 of 136
                                                  Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                 Exhibit G
                                                                                                                                            Page 94 of 182
                                                                                                 Master Mailing List 
                                                                                              Served via First Class Mail



 MMLID                                  Name                           Address 1                      Address 2                         Address 3    Address 4       City          State   Postal Code     Country

 6502843 GASKINS, ROSETTA                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503429 GATES, RACHEL L                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6505101 GAUTHIER‐GAGNE, FLORENCE                        C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6734936 GEBHARD INVESTMENTS LTD                         2610 B WEST KNOB HILL BLVD                                                                              YAKIMA       WA           98908

 6503028 GEHRES, MELISSA                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6504983 GEN3 MARKETING LLC                              960B HARVEST DR STE 210                                                                                 BLUE BELL    PA           19422‐1979
 6697007 GEN3 Marketing, LLC                             142 West 36th Street, Floor 11                                                                          New York     NY           10018

 6503066 GENEREUX, SCOTT                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504584 GENESIS MAINTENANCE CORPORATION                 63 BEAVERBROOK RD STE 203                                                                               LINCOLN PARK NJ           07035‐1440
 6504462 GENFORCE DBA NEW BALANCE BALTIMORE              2135 YORK RD STE B                                                                                      LUTHERVILLE MD            21093‐3137

 6503276 GENTILE, ALDO                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON       MA           02465
                                                         PROPERTY TAX DIVISION ‐ UNCLAIMED  270 WASHINGTON ST, SW, 
 6503776 GEORGIA DEPARTMENT OF REVENUE                   PROPERTY                           ROOM 404                                                             ATLANTA      GA           30334
 6505967 GEORGIA DEPARTMENT OF REVENUE                   1800 CENTURY BLVD NE                                                                                    ATLANTA      GA           30345
 6505968 GEORGIA DEPARTMENT OF REVENUE                   PO BOX 105408                                                                                           ATLANTA      GA           30348‐5408

 6503774 GEORGIA GOVERNOR'S OFFICE OF CONSUMER AFFAIRS 2 MARTIN LUTHER KING, JR. DR. SE      SUITE 356                                                           ATLANTA      GA           30334‐4600
         GEORGIA SECRETARY OF STATE, CORPORATIONS 
 6505969 DIVISION                                      1800 CENTURY BLVD NE                                                                                      ATLANTA      GA           30345
 6503775 GEORGIA STATE ATTORNEYS GENERAL               40 CAPITOL SQUARE SW                                                                                      ATLANTA      GA           30334‐1300

 6503079 GERTIESINGH, DARREN                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465
                                                         38701 W. SEVEN MILE ROAD, SUITE 
 6734937 GGA ENTERPRISES LLC                             160                                                                                                     LIVONIA      MI           48152
 6504450 GGP LIMITED PARTNERSHIP                         10300 LITTLE PATUXENT PKWY                                                                              COLUMBIA     MD           21044‐3341

 6504492 GGP STATEN ISLAND MALL LLC                      SDS‐12‐2730                                                                                             MINNEAPOLIS MN            55486‐2730
 6924613 GGP Staten Island Mall, LLC                     c/o GGP Limited Partnership         350 N. Orleans St.             Suite 300                            Chicago     IL            60654‐1607

 6505064 GHOLAMI, VALEAD                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6502873 GIARD, HUGO                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503227 GIBBINGS, DAVE R                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504819 GIBBS, MATTHEW                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6502817 GIBSON, DARIUS L                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503318 GIBSON, JACOB                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6502861 GIBSON, RYAN M                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6734701 GIGUERE, AUDREY                                 7, RUE CLECY                                                                                            BLAINVILLE   QC           J7C‐5C3       CA 



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 48 of 136
                                                       Case 18-11145-LSS                    Doc 576     Filed 10/24/18
                                                                                                  Exhibit G
                                                                                                                                               Page 95 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                             Address 1                     Address 2                        Address 3       Address 4        City           State   Postal Code     Country

 6505275 GILBERT, HEWITT                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6503368 GILFOY, EMILEIGH                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465
 6734702 GILL, RAVEN                                       373 SADDLE LAKE DR NE                                                                                    CALGARY        AB           T3G‐0R6       CA 

 6504786 GILL, SUKHRAJ                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6503402 GILLEN, NOREEN                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6503139 GILMOUR, ROWAN VICTORIA                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465
 6505380 GILROY PREMIUM OUTLETS LLC                        681 LEAVESLEY RD STE 175                                                                                 GILROY         CA           95020‐3657
         Gilroy Premium Outlets LLC, a Delaware Limited 
 6939033 Liability Company                                 Simon Property Group, L.P.         225 W. Washington Street                                              Indianapolis   IN           46204
         Gilroy Premium Outlets LLC, a Delaware Limited 
 6939033 Liability Company                                 PO Box 827762                                                                                            Philadelphia   PA           19182‐7762

 6504147 Gilroy Premium Outlets, LLC                       Attention: Premium Outlets         225 West Washington Street                                            Indianapolis   IN           46204

 6504830 GINDIL, DARYNELL                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6503192 GIRIMONTE, CHRISTOPHER A                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6505627 GIRSANG, NADIA A                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6505631 GITTLESON, ADAM S                                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6503031 GIZZO, ESTHER                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465
 6505413 GLADSTEIN, MITCHELL A.                            1220 LINDA RIDGE RD                                                                                      PASADENA       CA           91103‐2730

 6504842 GLEN MARSHALL RENOVATIONS                         2470 BARCELLA CRES                                                                                       MISSISSAUGA ON              L5K 1E2       CA 
 6505970 GLOUCESTER TOWNSHIP, NJ                           1261 CHEWS LANDING ROAD                                                                                  CLEMENTON NJ                08021

 6503367 GLOWKA, MITCHELL J                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6504355 GLOWKA, SILVIA F                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6502940 GOFF, CHRISTOPHER                                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465
                                                           LEVEL 4, NH NONGHYUP CAPITAL 
 6505860 GOLDEN LINKS LIMITED                              CENTER                                                                                                   SEOUL, 13                   073‐330       KR
 6502613 Golden Star CO. LTD                               NO.1166 NGUYEN BINH KHIEM          Dong Hai Ward                  HAI AN DISTRICT                        Haiphong                                  VN
                                                                                              QUYNH COI INDUSTRIAL                                      QUYNH       THAI BINH 
 6505899 GOLDEN STAR CO., LTD (THAI BINH)                  LAND LOT WITH 88.707 M2 AREA       GROUP                          QUYNH MY COMMUNUE          PHU DIST    PROVINCE                                  VN
 6505805 GOLDEN STAR COMPANY LIMITED                       NO. 1166 NGUYEN BINH KHIEM ST.                                                                           HAI PHONG                   180000        VN
                                                                                                                                                                    DUAN KING 
                                                                                                                                                                    TOWN HAI 
 6505798 GOLDEN TOP CO LTD                                 KM 9 PHAM VAN DONG                                                                                       PHONG CITY                                VN

 6502922 GOLDSHMID, LEO                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6502993 GOLPASCIN, DEBORAH                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON         MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                    Page 49 of 136
                                                 Case 18-11145-LSS                   Doc 576     Filed 10/24/18
                                                                                           Exhibit G
                                                                                                                                         Page 96 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                       Address 1                       Address 2                         Address 3              Address 4        City           State   Postal Code     Country

 6503528 GOMEZ, CELESTINA                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465

 6504740 GOMEZ, GABRIELA G                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465

 6503636 GONORATSKY, LILLY                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465

 6503283 GONZALEZ, CHRISTOPHER A                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465

 6502881 GONZALEZ, JENNY                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465

 6503290 GONZALEZ, PAOLA J                          C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                      NEWTON         MA           02465
 6505422 GOOD FEET OF SACREMENTO                    372 N SUNRISE AVE STE 100                                                                                           ROSEVILLE      CA           95661‐2812
                                                    Attn: Brendan O’Neill, Joe Latham, Dan  Bay Adelaide Centre, West 
 6706377 GOODMANS LLP                               Dedic                                   Tower                      333 Bay Street, Suite 3400                       Toronto        ON           M5H 2S7       CA 
 6502707 GOODWIN PROCTER LLP                        ATTN: KATHERINE L. MURPHY, ESQ.         EXCHANGE PLACE                                                              BOSTON         MA           02109
                                                    ATTN: JON HERZOG & JOSEPH F. 
 6502742 GOODWIN PROCTER LLP                        BERNARDI, JR.                           100 NORTHERN AVENUE                                                         BOSTON         MA           02210
 6504038 Goodwin Procter LLP                        Katherine L. Murphy, Esq.               100 Northern Avenue                                                         Boston         MA           02210
                                                                                            THE NEW YORK TIMES 
 6502743 GOODWIN PROCTER LLP                        ATTN: WILLIAM WEINTRAUB                 BUILDING                   620 EIGHTH AVENUE                                NEW YORK       NY           10018
 6505670 GOODWIN PROCTER LLP                        53 STATE ST                                                                                                         BOSTON         MA           02109‐2820
                                                    ATTN: SUNDAR PICHAI, CHIEF              1600 AMPHITHEATRE                                                           MOUNTAIN 
 6504236 GOOGLE INC                                 EXECUTIVE OFFICER                       PARKWAY                                                                     VIEW           CA           94043
                                                                                                                                                                        SAN 
 6505434 GOOGLE INC                                 PO BOX 39000                                                                                                        FRANCISCO      CA           94139‐0001
                                                                                                                                                                        Mountain 
 6944200 Google LLC                                 1600 Amphitheatre Parkway                                                                                           View           CA           94043
 6856035 Google LLC f/k/a Google Inc.               White and Williams LLP                Amy E. Vulpio, Esq.            1650 Market Street, 18th Floor                 Philadelphia   PA           19103
                                                                                                                                                                        Mountain 
 6856035 Google LLC f/k/a Google Inc.               David Curtin                          1600 Amphitheatre Pkwy                                                        View           CA           94043
 6856035 Google LLC f/k/a Google Inc.               c/o White and Williams LLP            7 Times Square Suite 2900                                                     New York       NY           10036‐6524

 6503015 GORDEYEVA, INNA                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465

 6503447 GORDMAN, RANDI                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465

 6505282 GORDON, FAITH LAUREN                       C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465

 6502915 GORDON, SHACHAROUNA                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON        MA            02465
                                                    6/F KYOEI COMMERCIAL BLDG NO.3                                                                                      TSIMSHATSUI, 
 6505879 GORIFE CO LTD                              HILL                                                                                                                KLN                                       HK

 6502763 GOTMY, ZACHARI                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465
 6504472 GOTWWW LLC                                 5085 CURTIS RD STE 101                                                                                              ATTICA         MI           48412‐9372

 6503296 GOUDIE, JAMES J                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                        NEWTON         MA           02465

 6505319 GOVERNMENT OF ALBERTA                      TAX AND REVENUE ADMINISTRATION                                                                                      EDMONTON       AB           T5K 2L5       CA 

 6706380 GOWLING WLG                                Attn: E. Patrick Shea                 1 First Canadian Place         100 King Street West, Suite 1600               Toronto        ON           M5X 1G5       CA 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 50 of 136
                                                  Case 18-11145-LSS                 Doc 576     Filed 10/24/18
                                                                                          Exhibit G
                                                                                                                                             Page 97 of 182
                                                                                             Master Mailing List 
                                                                                          Served via First Class Mail



 MMLID                       Name                                   Address 1                     Address 2                          Address 3           Address 4        City             State   Postal Code Country
 6504099 GPM Managed Investments, Inc.               70 University Avenue                Suite 1200                                                                  Toronto         ON            M5J2M4     CA 

 6502928 GRABB, EMILY A                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6503251 GRACA, CYNTHIA V                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6502773 GRACZKOWSKI, WYATT S                        C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6502807 GRAF, DYLAN R                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6504841 GRAIDA, JENNIFER                            C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                   NEWTON          MA            02465
 6504000 GRANITE TELECOMMUNICATIONS                  100 NEWPORT AVENUE EXTENSION                                                                                    QUINCY          MA            02171
                                                     Brian Murray,  Crdit/Collections Team 
 6504010 GRANITE TELECOMMUNICATIONS                  Lead                                   100 Newport Ave Ext.                                                     Quincy          MA            02171
 6504010 GRANITE TELECOMMUNICATIONS                  PO BOX 983119                                                                                                   BOSTON          MA            02298‐3119

 6504298 GRASSO, ROBERTO                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6504341 GRASSO, ROBERTO S                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6505131 GRAVES, NICOLE C                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6505212 GRAY, SHANTE                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6503543 GRAY, SHAWNA ILEAN                          C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6503319 GRAY, TAMIKA                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465
                                                     ATTENTION: ADOLFO GARCIN DE LA      EL CARMEN 651 FRACCTO, 
 6502604    GRC & GAM                                CUEVA                               CAMINO REAL                                                                 JALISCO                       45040        MX
 6503807    GREAT NORTHERN INSURANCE COMPANY         15 MOUNTAIN VIEW ROAD                                                                                           WARREN          NJ            07059
 6503825    GREAT NORTHERN INSURANCE COMPANY         1133 AVENUE OF THE AMERICAS                                                                                     NEW YORK        NY            10036
 6948883    Great Northern Insurance Company         c/o Chubb                           Attn: Collateral Manager       436 Walnut Street                            Philadelphia    PA            19106
                                                                                         Attention: Collateral 
 6948888 Great Northern Insurance Company            c/o Chubb                           Manager                        436 Walnut Street                            Philadelphia    PA            19106
 6948966 Great Northern Insurance Company            c/o Chubb                           436 Walnut Street              Attention: Collateral Manager                Philadelphia    PA            19106
                                                                                                                                                         436 
                                                                                                                                                         Walnut 
 6948867    Great Northern Insurance Company         Adrienne Logan                      Legal Analyst                  Chubb                            Street      Philadelphia    PA            19106
 6948864    Great Northern Insurance Company         Duane Morris LLP                    Wendy M. Simkulak, Esq         30 S 17th Street                             Philadelphia    PA            19103‐4196
 6948881    Great Northern Insurance Company         Wendy M. Simkulak, Esq.             c/o Duane Morris LLP           30 S. 17th Street                            Philadelphia    PA            19103‐4196
 6948867    Great Northern Insurance Company         c/o Duane Morris LLP                Wendy M. Simkulak, Esq.        30 S. 17th Street                            Philadelphia    PA            19103‐4196
 6506948    Greater McLean Chamber of Commerce       1437 Balls Hill Rd                                                                                              McLean          VA            22101
 6734938    GRECO HOLDINGS INC                       9320 W BROAD ST                                                                                                 HENRICO         VA            23294‐5438
 6877176    Green Market Services Company, Inc.      1105 WEST CHESTNUT STREET                                                                                       Brockton        MA            02301
 6502710    GREEN MARKET SERVICES COMPANY, INC.      7 CHRISTY'S DRIVE                                                                                               BROCKTON        MA            02301

 6503311 GREEN, BRITTANY A                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465

 6504353 GREEN, MALCOLM                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA            02465
 6754276 Greenfield Publishing                       3525 Haug Ave SE                                                                                                Rockford        MN            55373
 6504493 GREENFIELD PUBLISHING INC                   3525 HAUG AVE SE                                                                                                ROCKFORD        MN            55373‐5104


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                               Page 51 of 136
                                                   Case 18-11145-LSS                  Doc 576     Filed 10/24/18
                                                                                            Exhibit G
                                                                                                                                       Page 98 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                     Address 1                         Address 2                       Address 3          Address 4        City           State   Postal Code     Country
 6504969 GREENSPACE LLC                               22581 NW WAGON WAY                                                                                          HILLSBORO      OR           97124‐5604
 6504970 GREENSPACE LLC                               5515 NE WAGON DR                                                                                            HILLSBORO      OR           97124‐8631

 6504354 GREER, ANNE                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6505523 GREIVELDINGER, KEITH J                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6504888 GRELLA, ALEXANDER                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6505331 GREWAL, RAJ                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6505726 GROSSER, LINDA K                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6504363    GROSSHANS, KRISTIN A                      C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465
 6853490    GROSVENOR CANADA LIMITED                  10180 ‐ 111TH STREET                                                                                        EDMONTON       AB           T5K 1K6       CA 
 6502567    GROSVENOR CANADA LIMITED                  1040 WEST GEORGIA STREET            20TH FLOOR                                                              VANCOUVER      BC           V6E 4H1       CA 
 6504040    Grosvenor Canada Limited(co‐lessor):      1040 West Georgia Street            20th Floor                                                              Vancouver      BC           V6E 4H1       CA 

 6505754    GROTT, RANDALL                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465
 6734927    GROUNDFLOOR INC                           206 BROADWAY ST                                                                                             PADUCAH        KY           42001‐0732
 6505195    GROUP FIO LLC                             4442 BALBOA DR                                                                                              SUGAR LAND     TX           77479‐2129
 6876458    Group FIO, LLC                            SUITE M2, 13740 RESEARCH BLVD                                                                               AUSTIN         TX           78750

 6505100 GROUP XPOSAE INC                             1533 RUE LEROUX                                                                                             SAINT‐LAZARE QC             J7T 2S4       CA 
 6505821 GS1 GERMANY GMBH                             MAARWEG 133                                                                                                 KOLN, 5                     50825         DE

 6505286 GSCHAID, RENEE                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465
 6502585 GT NEXUS, INC.                               1111 BROADWAY, FIFTH FLOOR                                                                                  OAKLAND        CA           93607

 6503511 GU, MEI                                      C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

         GUANGXI YUXIANG FOOTWEAR CO. LTD (SEVILLE    LEFT SIDE OF GAN VILLAGE SECTION                                                                                           GUANGXI 
 6505900 BEILIU)                                      OF THE OLD BEIMAO ROAD                                                                                      BEILIU CITY    PROVINCE                   CN
                                                                                                                         SECTION OF THE OLD BEIMAO 
 6506273 GUANGXI YUXIANG FOOTWEAR CO. LTD.            JINLIAN YUNG                        LEFT SIDE OF GAN VILLAGE       ROAD                                     BEILIUE CITY                              CN

 6505657 GUCCIARDO, CHRIS A.                          C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6503093 GUIA, REYNARD                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6503294 GUIDOS, GIAN LUIGI                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6504927 GUINI, GERARD                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6503557 GUNTURU, NIVEDITHA                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6503591 GUO, XUEYING                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6504901 GURM, ADELE                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6504375 GURUPRASAD, ABIJITTH                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON         MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 52 of 136
                                                         Case 18-11145-LSS                        Doc 576     Filed 10/24/18
                                                                                                        Exhibit G
                                                                                                                                            Page 99 of 182
                                                                                                         Master Mailing List 
                                                                                                      Served via First Class Mail



 MMLID                                  Name                                   Address 1                      Address 2                 Address 3          Address 4        City           State   Postal Code     Country

 6503479 GUTIERREZ, CARLOS ALBERTO                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6505194 GUZMAN, MORELIA V                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6750299 GXS IN C/O OPENTEXT CORP. WATERLOO                      275 FRANK TOMPA DRIVE                                                                                 WATERLOO       ON           N2L 0A1       CA 
                                                                                                                                                                       GAITHERSBUR
 6853505    GXS INC                                              9711 WASHINGTONIAN BLVD             SUITE 700                                                         G              MD           20878
 6505565    GXS INC                                              29144 NETWORK PL                                                                                      CHICAGO        IL           60673‐1291
 6811728    GXS INC.                                             C/O OPENTEXT CORP.WATERLOO          275 FRANK TOMPA DRIVE                                             WATERLOO       ON           N2L 0A1    CA 
 6697018    GXS, Inc.                                            8711 Washingtonian Blvd Suite 700                                                                     Gaithersburg   MD           20878
 6505721    H GOLDMAN INC                                        100 NEW BOSTON DR                                                                                     CANTON         MA           02021‐2830
 6505727    H T BERRY                                            50 NORTH ST BOX B                                                                                     CANTON         MA           02021‐3339

 6505469 HAAG, KENNETH E                                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6502956 HACKNEY, JASON H                                        C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6506949 Halifax                                                 Bayers Road Centre                  7071 Bayers Road       2nd Floor Towers                           Halifax        NS           B3L 4P3       CA 

 6505311 HALL, DARREN                                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
                                                                                                     RIOCAN YONGE EGLINTON  2300 YONGE ST SUITE 500 BOX 
 6504122 Halton Hills Shopping Centre Partnership                c/o Rio Can                         CENTRE                 2386                                       TORONTO        ON           M4P 1E4       CA 
 6502690 HALTON HILLS SHOPPING CENTRE PARTNERSHIP                105 EISENHOWER PARKWAY                                                                                ROSELAND       NJ           07068
         Halton Hills Shopping Centre Partnership, an Ontario 
 6938976 General Partnership                                     PO Box 15659, Station A                                                                               Toronto        ON           M5W 1C1       CA 
         Halton Hills Shopping Centre Partnership, an Ontario 
 6938976 General Partnership                                     Simon Property Group, L.P.          225 W. Washington Street                                          Indianapolis   IN           46204
 6506950 Halton Region                                           1151 Bronte Road                                                                                      Oakville       ON           L6M 3L1       CA 

 6503083 HAMILTON, BRENT                                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6503351 HAMILTON, TRACY G                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6504463 HAMLET, NYA JENAE                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6503505 HAMMOND, JAI MARCO D                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
                                                                 GS BUILDING, MAKDESSI STREET, 
 6502624 HAMRA SHOPPING & TRADING CO, S.A.L.                     HAMRA                                                                                                 BEIRUT                                    LB
 6734928 HAMRA SHOPPING AND TRADING CO SAL                       MAKDESSI ST GS BUILDING                                                                               BEIRUT                      2038          LB

 6504399 HANCOCK, SAMANTHA M                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6503487 HAND, JAMES                                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6502859 HANDLEMAN, ZACHARY DAVID                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6505571 HANIG'S FOOTWEAR                                        639 W DIVERSEY PKWY                                                                                   CHICAGO        IL           60614‐1501

 6503340 HANKS, MATTHEW                                          C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6504418 HANNAFORD AND DUMAS CORP                                26 CONN ST                                                                                            WOBURN         MA           01801‐5662

 6503213 HANNOU, CATHERINE                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                           Page 53 of 136
                                                  Case 18-11145-LSS                    Doc 576Exhibit G
                                                                                                   Filed 10/24/18                              Page 100 of 182
                                                                                                    Master Mailing List 
                                                                                                 Served via First Class Mail



 MMLID                                  Name                        Address 1                            Address 2                          Address 3    Address 4       City      State   Postal Code     Country
                                                                                                                                                                     SOUTHBOROU
 6504351 HARDING BOTANICALS LLC                       66 BREAKNECK HILL RD                                                                                           GH         MA         01772‐1809

 6504535 HARMON SIGN DIVISION OF ALLEN INDUSTRIES     6434 BURNT POPLAR RD                                                                                           GREENSBORO NC         27409‐9712
 6734929 HARNESS BOOTS & SHOES INC                    110 N WILLOW ST                                                                                                HARRISON   AR         72601‐4232

 6505680 HARPER, ERIKA T                              C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465
                                                                                                                                                                     SANTA FE 
 6505441 HARRAH LOGISTICS GROUP INC                   12202 SLAUSON AVE                                                                                              SPRINGS     CA        90670‐2628
                                                                                                Linebarger Goggan Blair & 
 6749506 Harris County, Et Al                         John P. Dillman                           Sampson, LLP                   PO BOX 3064                           Houston     TX        77253‐3064
 6749506 Harris County, Et Al                         PO BOX 3547                                                                                                    Houston     TX        77253‐3547

 6503425 HARRIS, TOMMIE B                             C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465

 6503156 HARRISON, KELLY                              C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465
 6734930 HARTCO SHOES                                 1501 N BALDWIN AVE                                                                                             MARION      IN        46952‐1926
 6505655 HARTIGAN, SHANNON                            31 MONUMENT SQ                                                                                                 BOSTON      MA        02129‐3429

 6503435 HARTIGAN, SHANNON L                          C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465

 6504592 HARTMAN, ANGELA                              C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465

 6503243 HASIB, ABUL                                  C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465

 6504591 Hatt, Kylie J                                C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465

 6504379 HATTEN, LEAH                                 C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465

 6504628 HAWKINS, CHRISTINE                           C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465

 6503292 HAYNES, TABIA L                              C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465

 6504237 HAYROAD PRODUCTIONS LLC                      ATTN: JENNIFER SARGENT, PRODUCER          41 HAY RD                                                            BELMONT     MA        02478‐1507
 6505623 HAYROAD PRODUCTIONS LLC                      41 HAY RD                                                                                                      BELMONT     MA        02478‐1507
                                                      Attn: Vice President, Shopping Centres    40 University Avenue, Suite 
 6706381 HCR LP (ONTARIO) INC.                        Group                                     1200                                                                 Toronto     ON        M5J 1T1       CA 
                                                      Attention: Vice‐President, Shopping 
 6504146 HCR LP (Ontario), Inc.                       Centres Group                             40 University Avenue           Suite 1200                            Toronto     ON        M5J 1T1       CA 
 6945988 HeadCount Corporation                        RESEARCH CENTRE ONE                       9419‐20 AVENUE                                                       EDMONTON    AB        T6N 1E5       CA 
 6505314 HEADCOUNT CORPORATION                        9419 20 AVE NW                                                                                                 EDMONTON    AB        T6N 1E5       CA 

 6503598    HEALEY, DORINDA                           C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465
 6505736    HEALTH TRAINING EDUCATIONAL SERVICE       59 ALLIED DR                                                                                                   DEDHAM      MA        02026‐6100
 6505197    HEALTHEQUITY INC                          15 WEST SCENIC POINTE                     SUITE 100                                                            DRAPER      UT        84020
 6505196    HEALTHEQUITY INC                          15 W SCENIC POINTE DR SUITE 100                                                                                DRAPER      UT        84020‐6119
 6735015    HEART AND SOLE ENTERPRISES INC            120 COLUMBUS DRIVE                                                                                             CARBONEAR   NL        A1Y 1A6    CA 

 6505612 HECKMAN, SETH P                              C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465

 6503272 HEDGEPETH, TANNA M                           C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                               NEWTON      MA        02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                      Page 54 of 136
                                                    Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                                  Filed 10/24/18                    Page 101 of 182
                                                                                            Master Mailing List 
                                                                                         Served via First Class Mail



 MMLID                                  Name                            Address 1                Address 2                       Address 3         Address 4       City          State   Postal Code     Country

 6502808 HEIN, NEHEMIAH J                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6502840    HEMBREE, VICKIE G                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465
 6504238    HEMISPHERE DESIGN & MANUFACTURING           ATTN: EMILY BARRACK              25215 RYE CANYON RD                                                   VALENCIA    CA            91355
 6505445    HEMISPHERE DESIGN & MANUFACTURING           25215 RYE CANYON RD                                                                                    VALENCIA    CA            91355‐1203
 6683883    Hemisphere Design & Manufacturing LLC       25215 Rye Canyon Road                                                                                  Valencia    CA            91355

 6503502 HENDERSON, MISTER J                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6505231 HENDRICKS, JODY                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON       MA           02465
                                                                                                                                                               LONG ISLAND 
 6504676 HENICK‐LANE SERVICE CORP                       4539 DAVIS ST                                                                                          CITY         NY           11101‐4305

 6503461 HENSLEY, BENJAMIN                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465
         HER MAJESTY THE QUEEN IN THE RIGHT OF THE      C/O RECEIVABLES MANAGEMENT                                     1802 DOUGLAS STREET, 6TH 
 6504184 PROVINCE OF BRITISH COLUMBIA                   OFFICE                           LIEU NGUYEN                   FLOOR                                   VICTORIA    BC            V8T 4K6       CA 
         HER MAJESTY THE QUEEN IN THE RIGHT OF THE 
 6504183 PROVINCE OF BRITISH COLUMBIA                   1802 DOUGLAS STREET                                                                                    VICTORIA    BC            V8T 4K6       CA 

 6503159 HERNANDEZ, JALEN                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6504549 HERNANDEZ, RALPH A                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6505443 HESHEJIN, MICHAEL DARVISCH                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465
 6734931 HIC CONSUMER                                   1895 J W FOSTER BLVD                                                                                   CANTON      MA            02021‐1099
                                                        5901 BROKEN SOUND PKWY NW STE 
 6505480 HICONVERSION INC                               100                                                                                                    BOCA RATON FL             33487‐2732

 6503361 HIGGINS, RICHARD J                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6503397 HIGGINS‐CRAWFORD, CHARLENE M                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6504913 HIGHET, LORNA                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6504501 HILDEBRAND, JASON R                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6503596 HILL, RACHELLE                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6502835 HILL, SHANEATHIA S                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6503194 HILLEGASS, OWEN C                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465
 6507048 Hillsborough County Consumer Protection        410 30th St. S.E.                Suite 104                                                             Ruskin      FL            33570
 6506951 Hillsborough County Florida                    601 E. Kennedy Blvd.                                                                                   Tampa       FL            33602

 6503613 HILTS, HALEY                                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6503054 HIPSON, CHRISTOPHER                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465

 6505216 HISCOCK‐ACHAM, MORGAN W                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON      MA            02465
 6505404 HIT AND RUN                                    PO BOX 861917                                                                                          LOS ANGELES CA            90086‐1917


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                              Page 55 of 136
                                                 Case 18-11145-LSS                    Doc 576Exhibit G
                                                                                                  Filed 10/24/18                Page 102 of 182
                                                                                             Master Mailing List 
                                                                                          Served via First Class Mail



 MMLID                                  Name                       Address 1                      Address 2                  Address 3    Address 4        City            State   Postal Code    Country

 6503006 HODGSON, JOSHUA                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6504657 HOFFMAN, CHRISTOPHER NELSON                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6504497 HOFMANN, BRADLEY                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6503177 HOGAN, MICHAEL                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465
                                                                                         131 SOUTH DEARBORN 
 6502745 HOLLAND & KNIGHT LLP                         ATTN: JOSHUA SPENCER               STREET                 30TH FLOOR                            CHICAGO         IL           60603

 6505637 HOLT, STEVEN                                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465
                                                      LOT C15 & C16 TAN DO INDUSTRIAL                                                                 LONG AN 
 6505834 HONG KONG WAN NING INDUSTRY LTD              PAR                                                                                             PROVICE                      850000        VN

 6504893 HONG, NINA                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6503141 HOOKER, KELLY                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6503406 HOOPER, JENNIFER L                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6502927 HOPKINS, RICHARD G                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6504778 HOPPER, MARC                                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6502770 HORNE, DYLAN MICHAEL                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465
 6505971 HORRY COUNTY, SC                             211 BEATY STREET                                                                                CONWAY          SC           29528
 6505119 HORVITZ, KALA                                37 BELLEVUE AVE UNIT B                                                                          NEWPORT         RI           02840‐3207

 6503600 HOSSEINI, SHAKILA                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465
 6505328 HOULE ELECTRIC                               5050 NORTH FRASER WAY                                                                           BURNABY         BC           V5J 0H1    CA 
 6505391 HOULIHAN LOKEY CAPITAL INC                   10250 CONSTELLATION BLVD FL 5                                                                   LOS ANGELES     CA           90067‐6205
                                                                                                                                                      NORTH 
 6504305    HOUSE OF POSSIBILITIES                    350 WASHINGTON ST                                                                               EASTON          MA           02356‐1202
 6505187    HOUSTON SPCA                              900 PORTWAY DR                                                                                  HOUSTON         TX           77024‐8022
 6506952    Howard County                             George Howard Building             3430 Court House Drive                                       Ellicott City   MD           21043
 6507109    Howard County                             Attn: County Attorney              8360 Court Avenue                                            Ellicott City   MD           21043
 6507050    Howard County Consumer Protection         6751 Columbia Gateway Drive                                                                     Columbia        MD           21046

 6504456 HOWARD COUNTY GOVERNMENT                     3430 COURT HOUSE DR                                                                             ELLICOTT CITY MD             21043‐4300

 6505972 HOWARD COUNTY, MD ‐ CLERK OF CIRCUIT COURT   THE THOMAS DORSEY BUILDING         9250 BENDIX ROAD                                             COLUMBIA        MD           21045

 6504340 HOWARD, CAMMIE M                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6504274 HOWARD, ELIZABETH L                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6505031 HOWARD, SARAH E                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465

 6503102 HOWIE, MICHELLE                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                       NEWTON          MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                               Page 56 of 136
                                                 Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                Filed 10/24/18             Page 103 of 182
                                                                                             Master Mailing List 
                                                                                          Served via First Class Mail



 MMLID                                  Name                     Address 1                        Address 2             Address 3    Address 4       City         State   Postal Code     Country

 6505066 HOXHA, SHENDRIT                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465

 6504880 HR A LA CARTE INC                           1011 UPPER MIDDLE RD E SUITE 1331                                                           OAKVILLE    ON           L6H 5Z9       CA 
 6976544 HSBC Bank Canada                            70 York Street, 5th Floor                                                                   Toronto     ON           M5J 1S9       CA 
                                                     ATTN: CAROLINE ORDYS, SR. 
 6505685 HSBC BANK CANADA                            RELATIONSHIP MANAGER                99 HIGH STREET, FLOOR 29                                BOSTON      MA           02110
                                                     ATTN: JASON GRAVES, 
                                                     INTERNATIONAL BANKING, HSBC 
 6505688 HSBC BANK CANADA                            TORONTO                             99 HIGH STREET, FLOOR 29                                BOSTON      MA           02110
                                                     ATTN: BENJAMIN GREEN, ASSOC. 
 6505684 HSBC BANK NA                                RELATIONSHIP MANAGER                99 HIGH STREET, FLOOR 29                                BOSTON      MA           02110
                                                     ATTN: JOLI RICHARDS, CASH 
 6505690 HSBC BANK NA                                MANAGEMENT SENIOR MANAGER           99 HIGH STREET, FLOOR 29                                BOSTON      MA           02110
                                                     ATTN: MANUEL BURGUENO, GLOBAL 
 6505692 HSBC BANK NA                                RELATIONSHIP MANAGER                99 HIGH STREET, FLOOR 29                                BOSTON      MA           02110
                                                     ATTN: TONI SMITH, CASH 
                                                     MANAGEMENT CLIENT SERVICE 
 6505693 HSBC BANK NA                                SPECIALIST                          99 HIGH STREET, FLOOR 29                                BOSTON      MA           02110
                                                     ATTN: VICKY BROWN, CASH 
 6505694 HSBC BANK NA                                MANAGEMENT SPECIALIST               99 HIGH STREET, FLOOR 29                                BOSTON      MA           02110

 6503583 HSU, MEI HAN                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465

 6503581 HU, CHIA‐CHIN JAMES                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465
 6505858 HUEVERTECH                                  7 SEONGSUI‐RO 7 GIL                                                                         SEOUL                    047‐810    KR
 6504562 HUGHES, ANDREW S                            20 BEAVERS RD                                                                               CALIFON     NJ           07830‐3434

 6503382 HUGHES, MAUREEN                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465
 6504451 HUNT, KERMIT                                10322 TWINEDEW PL                                                                           COLUMBIA    MD           21044‐3811

 6504452 HUNT, RICHARD                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465

 6505410 HUNTER, JASMINE D                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465

 6503345 HUNTLEY, BRESHEE M                          C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465

 6505123 HUOTT, BENJAMIN THOMAS                      C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465

 6503158 HUYGHUE, TAYLOR J                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465

 6504653 HUYNH, JENNIFER                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465

 6502917 HYDE, AMANDA                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON      MA           02465
 6503928 HYDRO OTTAWA LTD.                           A S DE STATION A                                                                            TORONTO     ON           M5W 5Z1       CA 

                                                                                         BOULEVARD RENE‐
 6503894 HYDRO QUEBEC                                EDIFICE JEAN‐LESAGE, 75             LEVESQUE OUEST 20E ETAGE                                MONTREAL    QC           H2Z 1A4    CA 
 6503908 HYDRO QUEBEC                                C.P. 11022 SUCC CENTRE‐VILLE                                                                MONTREAL    QC           H3C 4V6    CA 
 6504517 HYUNDAI AMERICA SHIPPING                    11440 CARMEL COMMONS BLVD                                                                   CHARLOTTE   NC           28226‐5308



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                               Page 57 of 136
                                                     Case 18-11145-LSS                        Doc 576Exhibit G
                                                                                                          Filed 10/24/18                           Page 104 of 182
                                                                                                       Master Mailing List 
                                                                                                    Served via First Class Mail



 MMLID                                  Name                          Address 1                                Address 2                      Address 3      Address 4        City           State   Postal Code        Country
                                                          ATTN: MICHAEL VACCARO, VP ‐ EAST                                                                               RIDGEFIELD 
 6502589 HYUNDAI MERCHANT MARINE                          REGION                                   65 CHALLENGER ROAD             SUITE 410                              PARK           NJ           07660
                                                                                                                                                                         RIDGEFIELD 
 6502574 HYUNDAI MERCHANT MARINE                          65 CHALLENGER ROAD                       SUITE 410                                                             PARK           NJ           07660
                                                                                                                                                                         FARMERS 
 6505185 HYUNDAI MERCHANT MARINE CO LTD                   1755 WITTINGTON PL STE 300                                                                                     BRANCH         TX           75234‐1929
 6734932 I.A. IL LIMITED                                  84 BEN ZVI RD                                                                                                  TEL AVIV                    68104      IL
                                                                                                                                                                         TEL AVIV‐
 6502595 I.A. IL LTD                                      84 BEN ZVI RD.                                                                                                 JAFFA                       6810431       IL
                                                                                                                                                                         CHENNAI 
                                                                                                                                                                         TAMIL NADU, 
 6505266    IBH AND CO                                    44/38, VEERABADRAN ST 1ST FLOOR                                                                                22                          600034        IN 
 6812441    IBM CORPORATION                               ATTN: MARIE‐JOSEE DUBE                   275 VIGER EAST                                                        MONTREAL       QC           H2X3R7        CA 
 6850202    IBM Credit LLC                                IBM Corp.                                Attn: Marie‐Josee Dube         275 Viger East                         Montreal       QC           H2X 3R7       CA 
 6876459    IBM Credit LLC                                7100 HIGHLANDS PARKWAY                                                                                         SMYRNA         GA           30082
 6734703    IBRAHIM, MOHAMMED                             37 QUEEN VICTORIA STREET                                                                                       TORONTO        ON           M4J‐1G1       CA 
 6504864    IBROX PRINTING                                806 EXCELLER CIR                                                                                               NEWMARKET      ON           L3X 1P6       CA 
 6504101    IC SPG POC At Edmonton LP                     95 Wellington Street West                Suite 300                                                             Toronto        ON           M5J 2R2       CA 

 6734713 IC SPG POC AT EDMONTON LP                        C/O CAMELINO GALESSIERE LLP              6 ADELAIDE ST. E., SUITE 220                                          TORONTO        ON           MSC 1H6       CA 

 6505749 ICL IMAGING                                      51 MELLEN ST                                                                                                   FRAMINGHAM MA               01702‐8522
                                                                                                   954 W. JEFFERSON, 2ND 
 6503769    IDAHO ATTORNEY GENERAL'S OFFICE               CONSUMER PROTECTION DIVISION             FLOOR                          PO BOX 83720                           BOISE          ID           83720‐0010
 6505547    IDAHO OFFICE OF THE SECRETARY                 450 N 4TH STREET                                                                                               BOISE          ID           83720‐0080
 6505973    IDAHO SECRETARY OF STATE, BUSINESS ENTITIES   800 E PARK BLVD #500                                                                                           BOISE          ID           83712
 6503770    IDAHO STATE ATTORNEYS GENERAL                 STATEHOUSE                                                                                                     BOISE          ID           83720‐1000
 6505975    IDAHO STATE TAX COMMISSION                    800 E PARK BLVD #500                                                                                           BOISE          ID           83712
 6505974    IDAHO STATE TAX COMMISSION                    PO BOX 76                                                                                                      BOISE          ID           83707‐0076
                                                                                                                                                                         DONG GUAN, 
 6505787 IDEA (MACAO COMMERCIAL OFFSHORE)                 UNIT 1705 TO 1708, 17/F., AIA TOWER                                                                            190                         523286     CN
 6504756 IDENTIFICATION SYSTEMS INC                       1324 STIMMEL RD                                                                                                COLUMBUS       OH           43223‐2917
 6505019 IDL WORLDWIDE                                    2 N SHORE CTR STE 200                                                                                          PITTSBURGH     PA           15212‐5838

 6503022 IFEANYI‐UDENZE, DANIEL                           C/O THE ROCKPORT GROUP, LLC              1220 WASHINGTON STREET                                                NEWTON         MA           02465
                                                          4170 ASHFORD DUNWOODY RD NE 
 6505529 IG IGLOO HOLDINGS INC                            STE 25                                                                                                         ATLANTA        GA           30319‐1442

 6504386 IGO'S WELDING CUPPLY CO INC                      205 GROVE ST                                                                                                   WATERTOWN MA                02472‐2828

 6505082 IGOTCHA MEDIA INC                                4000 SAINT‐AMBROISE ST SUITE 295                                                                               MONTREAL       QC           H4C 2C7       CA 
                                                                                                                                                                         FORT 
 6734921 IJC COCO INC                                     1635 MIAMI RD STE 6                                                                                            LAUDERDALE     FL           33316‐2952
 6505976 ILLINOIS DEPARTMENT OF REVENUE                   100 W RANDOLPH ST                                                                                              CHICAGO        IL           60601
 6802520 Illinois Dept of Employment Security             33 S. State St. 10th Flr Coll.Bkry                                                                             Chicago        IL           60603
 6803183 Illinois Dept of Employment Security             33 S. State St., 10th Floor Coll. Bkry                                                                         Chicago        IL           60603
 6503762 ILLINOIS OFFICE OF THE ATTORNEY GENERAL          CONSUMER BUREAU                          500 S. 2ND ST.                                                        SPRINGFIELD    IL           62706
         ILLINOIS SECRETARY OF STATE, DEPARTMENT OF 
 6505977 BUSINESS SERVICES                                100 W RANDOLPH ST                                                                                              CHICAGO        IL           60601
 6503760 ILLINOIS STATE ATTORNEYS GENERAL                 JAMES R. THOMPSON CTR.                   100 W. RANDOLPH ST.                                                   CHICAGO        IL           60601
 6503763 ILLINOIS STATE TREASURER'S OFFICE                UNCLAIMED PROPERTY DIVISION              PO BOX 19495                                                          SPRINGFIELD    IL           62794‐9495


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                         Page 58 of 136
                                                  Case 18-11145-LSS                     Doc 576Exhibit G
                                                                                                    Filed 10/24/18               Page 105 of 182
                                                                                               Master Mailing List 
                                                                                            Served via First Class Mail



 MMLID                                  Name                            Address 1                    Address 2                Address 3    Address 4        City          State   Postal Code    Country

 6503616    ILMINSKI, VICTORIA                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                      NEWTON        MA           02465
 6504280    IM INCENTIVES, INC                            140 GOULD ST FL 2                                                                            NEEDHAM       MA           02494‐2352
 6734922    IMPERIAL SHOE STORE INC                       516 W SIDE AVE                                                                               JERSEY CITY   NJ           07304‐1516
 6505070    IMPRESSIONS LOGOBEC INT'L LTD.                595 BOUL GUIMOND                                                                             LONGUEUIL     QC           J4G 1L9    CA 
 6503674    INCHEON AIRPORT CUSTOMS                       KIM,HYE JIN                      272 GONGHANG‐RO          JUNG‐GU                            INCHEON                    22382      KR
 6503675    INCHEON CUSTOMS                               KWON,HYUK SEONG                  339 SEOHAE‐DAERO         JUNG‐GU                            INCHEON                    22346      KR
                                                                                           402 W WASHINGTON, STE C‐
 6503755 INDIANA ATTORNEY GENERAL'S OFFICE                UNCLAIMED PROPERTY DIVISION      531                                                         INDIANAPOLIS IN            46204

 6503764 INDIANA CONSUMER PROTECTION DIVISION             302 W. WASHINGTON ST.            5TH FLOOR                                                   INDIANAPOLIS IN            46204
                                                                                                                                                       BLOOMINGTO
 6505978 INDIANA DEPARTMENT OF REVENUE                    414 LANDMARK AVE                                                                             N            IN            47403
         INDIANA SECRETARY OF STATE, BUSINESS SERVICES                                                                                                 BLOOMINGTO
 6505979 DIVISION                                         414 LANDMARK AVE                                                                             N            IN            47403
                                                                                           302 WEST WASHINGTON 
 6503765 INDIANA STATE ATTORNEYS GENERAL                  IN GOVT CENTER SOUTH ‐ 5TH FLOOR STREET                                                      INDIANAPOLIS IN            46204
 6505800 INDUSTRIA DE CALCADOS KISSOL LTDA                RUA IRMAOS ANTUNES 813                                                                       FRANCA                     14405‐445     BR

 6504239 INDUSTRIA DE CALCADOS KISSOL LTDA                ATTN: CARLOS NASCIMENTO           RUA IRMÃOS ANTUNES, 813  JARDIM MARIA ROSA    FRANCA       SAO PAULO                  14405‐445     BR
 6502632 Industria de Calcados Kissol Ltda                Carlos Roberto De Paula           Rod. Candido Portinari   S N Km 401                        Franca        Sao Paulo    14406‐000     BR
                                                          RUA IRMAOS ANTUNES, 813 ‐ JARDIM 
 6505904 INDUSTRIA DE CALCADOS KISSOL LTDA                GUANABARA, FRANCA                                                                            SAO PAULO                                BR

 6504350 INFANTINO, BENJAMIN                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                      NEWTON        MA           02465

 6504299 INFANTINO, ROBERT                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                      NEWTON        MA           02465
 6502575 INFANTINO, ROBERT                                48 WINDSOR ROAD                                                                              WABAN         MA           02468
 6505524 INFOR (US) INC                                   13560 MORRIS RD STE 4100                                                                     ALPHARETTA    GA           30004‐8995

 6504488 INFOR (US) INC.                                  PO BOX 1450                                                                                  MINNEAPOLIS   MN           55485‐5421
                                                                                                                                                       BANGALORE, 
 6505256 INFOSYS LIMITED                                  PLOT NO 44 & 97A                                                                             10                         560100     IN 
 6505638 INNO4 LLC                                        15 BROAD ST STE 240                                                                          BOSTON        MA           02109‐3804
                                                                                                                                                       SAN TAN 
 6505324 INNOCON LLC                                      30858 N OBSIDIAN DR                                                                          VALLEY        AZ           85143‐3338
 6503961 INNPOWER CORPORATION                             7251 YONGE ST                                                                                INNISFIL      ON           L9S 0J3    CA 
                                                                                           4170 ASHFORD DUNWOODY 
 6502727 INSIGHT GLOBAL, LLC                              ATTENTION: LEGAL DEPARTMENT      ROAD                   SUITE 250                            ATLANTA       GA           30319
 6504315 INTEGRATION TECHNOLOGY INC                       PO BOX 44                                                                                    NORWELL       MA           02061‐0044

 6504558    INTELISANO, SCOTT J                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                      NEWTON        MA           02465
 6504516    INTERACTIVE INTEGRATION INC                   10929 WILKLEE DR                                                                             CHARLOTTE     NC           28277‐2081
 6502676    INTERBRAND LLC                                225 DUPONT STREET                                                                            PLAINVIEW     NY           11803
 6505020    INTERBRAND LLC                                PO BOX 360286                                                                                PITTSBURGH    PA           15250‐6286
 6503753    INTERNAL REVENUE SERVICE                      31 HOPKINS PLZ                   RM 1150                                                     BALTIMORE     MD           21201
                                                          CENTRALIZED INSOLVENCY 
 6502752 INTERNAL REVENUE SERVICE                         OPERATION                        PO BOX 7346                                                 PHILADELPHIA PA            19101‐7346
                                                          CENTRALIZED INSOLVENCY 
 6505980 INTERNAL REVENUE SERVICE                         OPERATION                        POST OFFICE BOX 7346                                        PHILADELPHIA PA            19101‐7346



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                 Page 59 of 136
                                                     Case 18-11145-LSS                         Doc 576Exhibit G
                                                                                                           Filed 10/24/18                      Page 106 of 182
                                                                                                      Master Mailing List 
                                                                                                   Served via First Class Mail



 MMLID                                  Name                            Address 1                              Address 2                    Address 3    Address 4       City          State   Postal Code     Country
                                                           CENTRALIZED INSOLVENCY 
 6502741 INTERNAL REVENUE SERVICE                          OPERATION                              2970 MARKET ST                 MAIL STOP 5 Q30 133                 PHILADELPHIA PA           19104‐5016
 6505982 INTERNAL REVENUE SERVICE                                                                                                                                    CINCINNATI   OH           45999‐0011
                                                           ATTN: GINNI ROMETTY, CHIEF 
 6504240    INTERNATIONAL BUSINESS MACHINES                EXECUTIVE OFFICER                      1 NEW ORCHARD ROAD                                                 ARMONK       NY           10504‐1722
 6502683    INTERNATIONAL BUSINESS MACHINES                1 NEW ORCHARD ROAD                                                                                        ARMONK       NY           10504‐1722
 6876460    International Business Machines                PO BOX 534151                                                                                             ATLANTA      GA           30353‐4151
 6505325    INTERNATIONAL COLOR SERVICES, INC.             15550 N 84TH ST, STE 105                                                                                  SCOTTSDALE   AZ           85260‐1836

 6505561 INTERNATIONAL ENVIRONMENTAL MANAGEMENT            24516 NETWORK PL                                                                                          CHICAGO     IL            60673‐1245
                                                                                                                                                                     AMSTERDAM, 
 6505253 INTERTRUST B V                                    PO BOX 990                                                                                                12                        1000 AZ    NL
 6505025 INTRALINKS INC                                    PO BOX 392134                                                                                             PITTSBURGH PA             15251‐9134

 6504229 INTUNE LOGISTICS                                  ATTN: DOUG EICHENLAUB, FOUNDER         208 ADLEY WAY                                                      GREENVILLE   SC           29607
 6505139 INTUNE LOGISTICS                                  208 ADLEY WAY                                                                                             GREENVILLE   SC           29607‐6511
 6505984 IOWA DEPARTMENT OF REVENUE                        1305 E WALNUT ST #3000                                                                                    DES MOINES   IA           50319
 6505983 IOWA DEPARTMENT OF REVENUE                        PO BOX 10412                                                                                              DES MOINES   IA           50306‐0412
         IOWA SECRETARY OF STATE, CORPORATIONS 
 6505985 DEPARTMENT                                        1305 E WALNUT ST #3000                                                                                    DES MOINES   IA           50319
 6503767 IOWA STATE ATTORNEYS GENERAL                      HOOVER STATE OFFICE BLDG.              1305 E. WALNUT                                                     DES MOINES   IA           50319

 6505337 IQBAL, SHAKEEL                                    C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6503534 IRIBE, MANUEL                                     C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465
         Iron Mountain Canada Operations ULC d/b/a Iron                                                                                                              SCARBOROUG
 6876449 Mountain Canada                                   2388 MIDLAND AVENUE BUILDING 1                                                                            H            ON           M1S 1P8    CA 
 6949470 Iron Mountain Information Management, LLC         1 Federal St.                          7th Floor                                                          Boston       MA           02110
 6504716 IRON MOUNTAIN OFF SITE DATA PROTECTION            PO BOX 27128                                                                                              NEW YORK     NY           10087‐7128

 6503432 IRVINE, CAROLYN B                                 C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6503172 IRWIN, JACQUELINE R                               C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6503409 ISHTIWI, SANAD M                                  C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6503087 ISIDRO, JOEL                                      C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6505766    ISRAEL, JASON A                                C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465
 6504954    IVANHOE CAMBRIDGE II INC                       1 BASS PRO MILLS DRIVE                                                                                    VAUGHAN      ON           L4K 5W4       CA 
 6938942    Ivanhoe Cambridge II Inc.                      95 Wellington St. West. Suite 600                                                                         Toronto      ON           MSJ 2R2       CA 
 6504108    Ivanhoe Cambridge II, Inc.                     95 Wellington Street West              Suite 300                                                          Toronto      ON           M5J 2R2       CA 

 6505350 IVANHOE CAMBRIDGE INC TSAWWASE                    500 CANOE PASS WAY                                                                                        TSAWWASSEN BC             V4M 0B3       CA 
 6504113 Ivanhoe Cambridge, Inc.                           95 Wellington Street West              Suite 300                                                          Toronto    ON             M5J 2R2       CA 

 6502791 IVY, DERRICK                                      C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6504264 IWANOW, NATASHA                                   C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465

 6503423 IYER, VIVEK R                                     C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                             NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                        Page 60 of 136
                                                 Case 18-11145-LSS                     Doc 576Exhibit G
                                                                                                   Filed 10/24/18                Page 107 of 182
                                                                                             Master Mailing List 
                                                                                          Served via First Class Mail



 MMLID                         Name                               Address 1                       Address 2                   Address 3    Address 4       City           State   Postal Code    Country
 6504330 J CALNAN & ASSOCIATES INC                   3 BATTERYMARCH PARK FL 5                                                                          QUINCY        MA           02169‐7500
 6505986 J FRANK ASSOCIATES LLC                      622 3RD AVE FL 36                                                                                 NEW YORK      NY           10017‐6798
                                                                                                                                                       WALNUT 
 6505448 J W OUTDOORS INC                            3511 BAYBERRY DR                                                                                  CREEK         CA           94598‐2717
                                                     SIMONSIDE, SOUTH SHIELDS, TYNE 
 6502590 J. BARBOUR & SONS LIMITED                   AND WEAR                                                                                                                     NE34 9PD      GB

 6504395 JABBOUR, ELIE N                             C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6502998 JACK, LAURA                                 C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465
 6504582 JACKSON BOARD OF FIRE COMMISSION            785 MILLER AVE                                                                                    JACKSON       NJ           08527‐3547
 6506953 Jackson Township                            95 W. Veterans Hwy                                                                                Jackson       NJ           08527

 6503269 JACOBSON, TAYLOR A                          C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6502848 JAINDL, JULIANNE K                          C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6504965 JAKOBSEN, TYLA‐RAE                          C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6505470 JAMES, ALISA                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6502853 JAMES, JALEEL                               C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465
 6507110 Janey County                                Attn: County Attorney                132 David Street                                             Forsyth       MO           65653

 6504316 JANKUN, KAREN M                             C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6504300 JARVIS, KARLA                               C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6504383 JARVIS, KARLA L                             C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6502923 JASMIN, BRIAN B                             C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6502924    JASZEMSKI, MADISON NICOLE                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465
 6853506    JAZIL, INC.                              220 DONALD J. LYNCH BLVD                                                                          MARLBORO      MA           01752
 6734923    JDR SHOE WAREHOUSE                       2040 SPRINGDALE RD                                                                                CHERRY HILL   NJ           08003‐2064
 6504394    JDRF                                     60 WALNUT ST                                                                                      WELLESLEY     MA           02481‐2151

 6503440 JEAN‐LESTIN, FAYOLAH M                      C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465

 6502838 JENKINS, ANGELA B                           C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465
 6503966 JERSEY CENTRAL POWER & LIGHT                76 SOUTH MAIN STREET                                                                              AKRON         OH           44308
 6503967 JERSEY CENTRAL POWER & LIGHT                PO BOX 3687                                                                                       AKRON         OH           44309‐3687

 6503307 JEWSBURY, DALTON JAMES                      C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON      MA             02465
 6505799 JIANG WEI TRADE CO, LTD                     SUITE 1 COMMERCIAL HOUSE ONE                                                                      EDEN ISLAND                              SC

 6504442 JIANG, CHENQU                               C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                       NEWTON        MA           02465
 6504169 JLA Factory Outlet Holdings Limited         Attention: Kenneth C. Zuckerman      113 Dupont Street      Suite 1001                            Toronto       ON           M5R 1V4    CA 
 6504318 JOE WARREN & SONS CO., INC                  916 PLEASANT ST STE 18                                                                            NORWOOD       MA           02062‐4666

 6504405 JOHN J CAHILL DISPLAYS INC                  293 LIBBEY INDUSTRIAL PKWY STE 400                                                                WEYMOUTH      MA           02189‐3182


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                               Page 61 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18          Page 108 of 182
                                                                                         Master Mailing List 
                                                                                      Served via First Class Mail



 MMLID                                  Name                     Address 1                    Address 2             Address 3    Address 4       City          State   Postal Code    Country

 6504804 JOHN, CRYSTAL                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504934 JOHN, NATALIE                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504959 JOHNNY, NICHOLAS                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503263 JOHNSON, ANDRE W                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503444 JOHNSON, CHAVIER                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505603 JOHNSON, CHRISTOPHER PHILLIP                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503298 JOHNSON, JENNIFER                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505042 JOHNSON, KAYLEE                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503111 JOHNSON, MARK                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504577 JOHNSON, MARTIN SAM                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505153 JOHNSON, RANSEY V                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503162 JOHNSTONE, CHRISTINA M                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503316 JONES, CHRISTINA                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505471 JONES, CONNIE                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505285 JONES, ERIN                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503562 JONES, HALEY                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6502936 JONES, JOSEPH K                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6502802 JONES‐SUTTON, DOMINIQUE                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504268 JORDAN, REBECCA A                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6505260 JORDANS CORPORATE LAW LIMITED               21 ST THOMAS STREET                                                                     BRISTOL                   BS1 6JS       GB

 6503481 JOSEPH, MAUREEN H                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6504357 JRSP CORPORATION                            1211 GAR HWY                                                                            SWANSEA      MA           02777‐4225

 6505292    JULIEN, JOSEY                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6734925    JURGEN & HOLTVLUWER OF GR                4015 CHICAGO DR SW                                                                      GRANDVILLE   MI           49418‐1201
 6505083    JURICOM INC                              5171 BOUL DECARIE                                                                       MONTREAL     QC           H3W 3C2    CA 
 6505130    K2 PARTNERING SOLUTIONS, INC             235 PROMENADE ST                                                                        PROVIDENCE   RI           02908‐5734

 6505613 KAHN, HELEN HYONSON                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505310 KAILEY, MANPREET                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                           Page 62 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18             Page 109 of 182
                                                                                            Master Mailing List 
                                                                                         Served via First Class Mail



 MMLID                                  Name                          Address 1                  Address 2             Address 3    Address 4       City          State   Postal Code    Country

 6503044 KANDASAMY, KISANTH                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505112 KANE, ALLISON K                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

                                                     NO 6, SHUANGJIN ROAD, SHUANGYU 
 6505902 KANGNAI GROUP CO., LTD                      SUB‐DISTRICT, LUCHENG DISTRICT                                                             WENZHOU      ZHEJIANG                   CN
 6505987 KANSAS DEPARTMENT OF REVENUE                120 SE 10TH AVE                                                                            TOPEKA       KS           66675‐0680
                                                                                                                                                NEW 
 6734926 KARAZ SHOES INC                             40 1/2 NEW HARFORD SHOPPING CTR.                                                           HARTFORD     NY           13413
                                                                                                                                                NORTH 
 6504602 KARLOFF, KELLY                              8100 RIVER RD APT 1206                                                                     BERGEN       NJ           07047‐7234

 6852996 KAUR, HARLEEN                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505346 KAUR, RANDEEP                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503201 KAVANAGH, KAYLA N                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6504110 KCAP Kingston Inc.                          45 St. Clair Avenue West           Suite 1001                                              Toronto      ON           M4V1K9     CA 
 6504370 KEANE FIRE AND SAFETY EQUIPMENT             1500 MAIN ST                                                                               WALTHAM      MA           02451‐1635

 6503390 KEATON‐ HINDS, BEVERLYE M                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503362 KEEFE, CAROLINE                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503284 KEGHLIAN, CHRISTOPHER A                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
                                                                                                                                                NORTH 
 6504772 KELLEX CORP                                 33390 LIBERTY PKWY                                                                         RIDGEVILLE   OH           44039‐2600

 6503405 KELLY, DEVIN                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504777 KELLY, THOMAS J                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505763 KELVIN SYLVESTER MUSIC LLC                  87 SILVER ST                                                                               HAVERHILL    MA           01832‐4541

 6504824 KEMPENAAR, JESSICA                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6852985 KENDALL, SAMANTHA B.                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504677 KENNEDY, CRYSTAL DONNELL                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503285 KENT, KRISTEN M                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505988 KENTUCKY DEPARTMENT OF REVENUE              501 HIGH ST                                                                                FRANKFORT    KY           40601

 6505595 KENTUCKY STATE TREASURER                    KENTUCKY DEPARTMENT OF REVENUE                                                             FRANKFORT    KY           40620

 6504760 KERNEY, TERRY L                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6504011 KETER ENVIRONMENTAL SERVICES INC            1177 HIGH RIDGE ROAD                                                                       STAMFORD     CT           06905
 6504009 KETER ENVIRONMENTAL SERVICES INC            PO BOX 417468                                                                              BOSTON       MA           02241‐7468

 6856661 Keter Environmental Services, Inc.          Attn: R. Breen                     4 High Ridge Park, Suite 202                            Stamford     CT           06905



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                              Page 63 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18            Page 110 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                     Address 1                      Address 2             Address 3    Address 4       City       State   Postal Code     Country
                                                                                                                                               CHARLOTTETO
 6505037 KEYCONCIERGE INC                            11 JARDINE ST                                                                             WN          PE         C1C 0A5    CA 
 6504295 KEYES NORTH ATLANTIC, INC.                  459 WATERTOWN ST                                                                          NEWTON      MA         02460‐1451
                                                                                                                                               BANGALORE, 
 6505255 KHAITAN & CO LLP                            2ND FLOOR SIMAL                                                                           10                     560042        IN 

 6505354 KHALLOUF, FADI E.                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6504911 KHAN, FARAH                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6504875 KHAN, FARDEEN                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6504833 KHAN, HUMA                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6503086 KHAN, MARIAM                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6504854 KHAN, RICKY                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6503130 KHANDAL, GURMAN SINGH                       C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6503268 KHATTAR, ASHWIN                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6502885 KHEIR, ABIR                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465
 6505856 Kim & Chang                                 39, Sajik‐ro 8‐gil                Jongno‐gu                                               Seoul                  03170         KR

 6503521 KIM, HAEKYONG                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6505018 KING OF PRUSSIA ASSOCIATES                  PO BOX 829413                                                                             PHILADELPHIA PA        19182‐9413
                                                     UNIT NO. 14 GROUND FLOOR DLF                                                              NEW DELHI, 
 6505844 KING STUBB & KASIVA                         TOWER                                                                                     24                     110025        IN 

 6505189 KING, JOHN M                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465
 6505648 KINGSLEY MONTESSORI SCHOOL                  26 EXETER ST                                                                              BOSTON       MA        02116‐2711

 6504905    KINGSLEY, MARY                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465
 6734915    KIPLING SHOE CO                          PO BOX 187                                                                                MILTON       WV        25541‐0187
 6505989    KITCHENER TAX SERVICES                   166 FREDERICK ST                                                                          KITCHENER    ON        N2H 0A9    CA 
 6734916    KLEIN INVESTMENT INC                     PO BOX 483                                                                                PRIOR LAKE   MN        55372‐0483

 6504834 KLEMMER, KRYSTEN                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465

 6502938 KLETTNER, CHRISTOPHER M                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                NEWTON       MA        02465
 6504393 KLING, PHILIP H                             99 GLEZEN LN                                                                              WAYLAND      MA        01778‐1428
                                                     C/O MITCHELL J. NOTIS, ATTORNEY AT 
 6503863 KLOPFENSTEIN, TONI                          LAW                                 32 KENT STREET                                        BROOKLINE    MA        02445

 6503865 KLOPFENSTEIN, TONI                          58 Reed AVE UNIT 1A                                                                       N. ATTLEBORO MA        02760‐1943

 6503387 KLOPFENSTEIN, TONI A                        C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON       MA        02465
 6504695 KLPH & JOHN STUDIO INC                      247 W 35TH ST FL 12                                                                       NEW YORK     NY        10001‐1908



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                             Page 64 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18          Page 111 of 182
                                                                                         Master Mailing List 
                                                                                      Served via First Class Mail



 MMLID                                  Name                     Address 1                    Address 2             Address 3    Address 4       City          State   Postal Code   Country

 6504831 KNIGHT, EVELINH                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505076 KODSI, JOHN                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504865 KOSKI, MICHAEL                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6502903 KOTANIA, CAROLE                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503417 KOTTAM, ARAVIND                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504956 KOWBA, BEN                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6505174 KPMG LLP                                    PO BOX 120511                                                                           DALLAS       TX           75312‐0511

 6503456 KRAUS, KEELAN                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505107 KREFT GROUP                                 306 RUMSTICK RD                                                                         BARRINGTON RI             02806‐4935

 6502572 KREFT GROUP, LLC                            306 RUMSTICK ROAD                                                                       BARRINGTON RI             02806

 6503149 KRESS, SHANDA M                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504382 KRISHNAMURTHY, SRIRANJINI                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504381 KRISHNAMURTHY, SRIRANJINI                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6504542 KROLL BECKET & WING LLC                     5 BEDFORD FARMS DR STE 304                                                              BEDFORD      NH           03110‐6531

 6504937 KUGANATHAN, NISHANA                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503573 KUMAR, JOEL                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6502912 KUNGL, AGNES                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504347 KUZNETS, OLGA                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6734917 L & M FOOTWEAR INC                          5303 E WASHINGTON BLVD                                                                  COMMERCE     CA           90040‐2111
 6504987 L&W APPAREL CO INC                          300 FAME AVE                                                                            HANOVER      PA           17331‐1582

 6504866 LABELLE, HALEY                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6504323 LACHUT, KIMBERLY F                          29 SHIRE WAY                                                                            PLAINVILLE   MA           02762‐1810

 6504877 LAFRAMBOISE, CHERI                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503303 LAGANAS, CHRIS A                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503064 LAGON, JETHRO                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503187 LAING, SHELBY LOUISE                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505723 LAM, CHRISTINE Y                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503509 LAMAS, ADAM I                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                           Page 65 of 136
                                                  Case 18-11145-LSS                     Doc 576Exhibit G
                                                                                                    Filed 10/24/18                Page 112 of 182
                                                                                                Master Mailing List 
                                                                                             Served via First Class Mail



 MMLID                                  Name                      Address 1                          Address 2                 Address 3    Address 4       City          State   Postal Code     Country
 6504467 LAMEY WELLEHAN                               940 TURNER ST                                                                                     AUBURN       ME           04210‐6309

 6506954 Lancaster County                             Lancaster County Government Center 150 N Queen St.                                                Lancaster    PA           17603

 6504763 LANCEY, MEGAN                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6502794 LAND, GABRIELLE                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503572 LANE, ROBERT                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503313 LANG, AMANDA                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6504585 LANGE, GLENN                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465
 6734918 LANGER BIOMECHANICS                          1393 VETERANS MEMORIAL HWY                                                                        HAUPPAUGE    NY           11788‐3000

 6505032 LANGEVIN, STACY LEE                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6505765 LANGHILL, TIMMY L                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503137 LAPLANTE, JOEL                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503217 LASALLE, PEGGY                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465
 6505677 LAST HOPE K9 RESCUE                          71 COMMERCIAL ST # 184                                                                            BOSTON       MA           02109‐1320

 6503506 LATORE, MEKAYAH                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503007 LAU, VIVIAN                                  C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503619 LAUZON, SALINA                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6504601 LAWLESS, CHRISTINE S                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6505512 LAWRENCE, CRYSTAL ANN                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6505352 LAWSON, AMY                                  C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503567 LAX, CHRIS                                   C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503553 LAYGO, JEZREEL                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465
 6505062 LE CARREFOUR LAVAL LEASEHOLD INC             3003 LE CARREFOUR BLVD                                                                            LAVAL        QC           H7T 1C7       CA 
                                                      Attention: Execute Vice‐President, 
 6504032 Le Carrefour Laval Leaseholds Inc.           National Property Operations          20 Queen Street West                                        Toronto      ON           M5H 3R4       CA 

 6504054 Le Carrefour Laval Leaseholds Inc.           Attention: Shopping Centre Manager    20 Queen Street West                                        Toronto      ON           M5H 3R4       CA 

 6505095 LE GAC, TERRY                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503533    LE, CHRISTINE K                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                      NEWTON       MA           02465
 6723708    Lease Administration Solutions  LLC       Rick Edward Burke                     President              80 Blanchard Rd. #104                Burlington   MA           01803
 6723708    Lease Administration Solutions  LLC       Rick Burke                            14 Abbot Street                                             Marblehead   MA           01945
 6505717    LEASE ADMINSTRATION SOLUTIONS             80 BLANCHARD RD STE 104                                                                           BURLINGTON   MA           01803‐5208


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                  Page 66 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18           Page 113 of 182
                                                                                          Master Mailing List 
                                                                                       Served via First Class Mail



 MMLID                                  Name                     Address 1                     Address 2             Address 3    Address 4       City          State   Postal Code    Country
                                                                                                                                              NORTHAMPT
 6505845 LEATHER WORKING GROUP LTD                   KINGS PARK RD MOULTON PARK                                                               ON                        NN3 6JD       GB

 6503457 LEAVER, BENJAMIN J                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505305 LEAVESLEY, JASMINE                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504407 LECLERC, JASON W                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505868 LEE AND LI, ATTORNEYS‐AT‐LAW                7F, 201 TUN HUA N. ROAD                                                                  TAIPEI                    10508         TR

 6504449 LEE, ASIA NAESHAWN                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503270 LEE, BONSON C                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502947 LEGAL, ROBIN L                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504279 LEGARE, JOEL M                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503127 LEHMAN, CASSANDRA                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502870 LELIDIS, DIMITRIOS                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504578 LEMIEUX, LISE L                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502890 LEMMO, CHRISTINA                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6734919 LENNY'S SHOES INC.                          691 ROUTE 25A                                                                            MILLER PLACE NY           11764‐2643

 6504466 LENTZ, SABRINA E                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505414 LEROY, MICHAEL                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505415 LEROY, MICHAEL D.                           1260 WENTWORTH AVE                                                                       PASADENA     CA           91106‐4448

 6502878 LEVESQUE, ELOISE                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504301 LEVI, JONATHAN P                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502901 LEWANDOWSKI, JESSICA                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503076 LEWCHYSHYN, TIMOTHY                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503038 LEWCZYNSKI, ADAM                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503408 LEWIS, BRENDAN KEITH                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502942 LEWIS, TAMARA                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505839 LEXXEL SERVICIOS EMPRESARIALES              DOCTOR GLEMING 3‐9                                                                       MADRID, 28                28036         ES
                                                     ATTN: SPENCER THEODORE FUNG,     10 RAEBURN PARK, 03‐08 
 6504230 LF CENTENNIAL PTE LTD                       CHIEF EXECUTIVE OFFICER          BLOCK A.                                                SINGAPORE                 088702        SG
 6505864 LF CENTENNIAL PTE LTD                       NO. 1 KALLANG JUNCTION                                                                   SINGAPORE                 339263        SG



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 67 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18               Page 114 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                      Address 1                        Address 2             Address 3    Address 4       City           State   Postal Code     Country

 6502592 LF CENTENNIAL PTE LTD.                      10 RAEBURN PARK, BLOCK A, #03‐08                                                             SINGAPORE                                SG

 6503608 L'HIRONDELLE, TAYOLA                        C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465
                                                     NO 32 LANE 61 YUNG YI 2ND STREET                                                             TAICHUNG 
 6505867 LI TAI COMPANY LIMITED                      TA                                                                                           HSIEN                                    TW

 6503577 LI, LYNNE                                   C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503549 LI, XIAOLING                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503564 LIANG CHIEH (JASON), WANG                   C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6504546 LIBERTY MUTUAL INSURANCE GROUP              PO BOX 8500                                                                                  DOVER         NH           03821‐8500
 6503388 LIDDY, KEVIN G                              100 GREEN STREET                                                                             MEDFIELD      MA           02052

 6504322 LIMERICK, ANN M                             C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504392 LINDER, JOANNA B                            C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465
                                                                                          NO 88 SEC 4 CHUNG CHING 
 6504231 LINK WORLDWIDE HOLDINGS LTD                 ATTN: FRANCES LIN                    RD, TA YA S                                             TAICHUNG                   123           TW
                                                     NO 88 SEC 4 CHUNG CHING RD, TA YA 
 6505865 LINK WORLDWIDE HOLDINGS LTD                 S                                                                                            TAICHUNG                   123           TW
 6505873 LINK WORLDWIDE HOLDINGS LTD                 NO 628 SEC 4 CHUNG CHING RD                                                                  TAUCHUNG                   428           TW
 6505870 LINK WORLDWIDE HOLDINGS. LTD                NO. 628 SEC 4 CHUNG CHING RD                                                                 TAIWAN                                   TW
                                                                                                                                                  MOUNTAIN 
 6505407 LINKEDIN CORPORATION                        2029 STIERLIN CT                                                                             VIEW          CA           94043‐4655

 6504439 LIPIC, ANDREW                               C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6505438 LISTER DIGITAL SERVICES INC                 1900 S NORFOLK ST                                                                            SAN MATEO     CA           94403‐1164
                                                     1900 SOUTH NORFOLK STREET, STE 
 6876450 Lister Digital Services, Inc                350                                                                                          SAN MATEO     CA           94403

 6503255 LITTLE, DANIELLE N                          C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504791 LITTLE, LEONARD CHARLES                     C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504962 LITTLE, TAMARA ANNE                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504338 LIVINGSTON, AMY                             C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6505419 LLAMAS, GABRIELA                            C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6503819 LLOYD'S SYNDICATE                           ONE LIME STREET                                                                              LONDON                     EC3M 7HA      GB
 6697759 Lloyd's Syndicate                           1133 AVENUE OF THE AMERICAS                                                                  NEW YORK      NY           10036
                                                                                                                                                  WEST 
 6504398 LOGOWORKS                                   950 WATERTOWN ST STE 7                                                                       NEWTON        MA           02465‐2103

 6502909 LOISEAU, THIERRY                            C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465
                                                                                                                                                  COTE SAINT‐
 6505045 LOKWORKS                                    673 AV WOLSELEY                                                                              LUC           QC           H4X 1W7       CA 

 6502855 LOMBARD, JORDAN Q                           C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                  NEWTON        MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 68 of 136
                                                 Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                Filed 10/24/18                   Page 115 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                       Address 1                    Address 2                     Address 3    Address 4       City           State   Postal Code    Country

 6504343 LONCZAK, KATELYN G                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON     MA              02465
 6774636 Loop Commerce, Inc.                          611 SANTA CRUZ AVE                                                                               MENLO PARK CA              95128

 6503216 LOPEZ, ALEXANDRA                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6503195 LOPEZ, ARIANA C                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6503631 LOPEZ, ELAISHA                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6504563 LOPEZ, ERNESTINA                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6503297 LOPEZ, SHANE                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6502982 LOPEZ‐SOTO, BASILIO E                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6505060 LOTFI, OUMAIMA                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6503372 LOTTI, DIANE M                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6503150 LOUDERBACK, TAYLOR L                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465
 6506955 Louisiana Department of Revenue              617 North Third Street           Post Office Box 201                                             Baton Rouge   LA           70802
                                                                                                                                                       BATON 
 6505991 LOUISIANA DEPARTMENT OF REVENUE              617 NORTH THIRD STREET                                                                           ROUGE         LA           70802
 6963707 Louisiana Department of Revenue              P.O. Box 66658                                                                                   Baton Rouge   LA           70896‐6658
                                                                                                                                                       BATON 
 6503759 LOUISIANA DEPARTMENT OF REVENUE & TAXATION   UNCLAIMED PROPERTY SECTION       PO BOX 91010                                                    ROUGE         LA           70821‐9010
                                                                                                                                                       BATON 
 6503757 LOUISIANA OFFICE OF ATTORNEY GENERAL         CONSUMER PROTECTION SECTION      PO BOX 94005                                                    ROUGE         LA           70804‐9005
         LOUISIANA SECRETARY OF STATE, COMMERCIAL                                                                                                      BATON 
 6505992 DIVISION, CORPORATIONS SECTION               617 NORTH THIRD STREET                                                                           ROUGE         LA           70802
                                                                                                                                                       BATON 
 6503758 LOUISIANA STATE ATTORNEYS GENERAL            DEPT. OF JUSTICE                 P.O. BOX 94095                                                  ROUGE         LA           70804‐9095

 6503114 LOVELACE, MAEVE                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6505336 LOVIDAD, KENBERLY                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6503317 LOWERY, ENJAY A                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6504412 LP NETWORK, INC                              PO BOX 718                                                                                       WILMINGTON MA              01887‐0718

 6504758 LUCK, SCOTT                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6502825 LUDEMA, IZAAK T                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465
 6505487 LUMA VENTURA                                 C/O DELTA SHOE GROUP INC         1366 NW 78TH AVE                                                DORAL         FL           33126

 6505853 LUMA VENTURA ARTEFATOS  DE COURO LTDA        2077 MINAS GERAIS STREET         JARDIM PAULISTA DISTRICT       FRANA                            SAO PAULO                                BR

 6502914 LUNA VALENTE, JUAN O                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                             Page 69 of 136
                                                        Case 18-11145-LSS                       Doc 576Exhibit G
                                                                                                            Filed 10/24/18                       Page 116 of 182
                                                                                                       Master Mailing List 
                                                                                                    Served via First Class Mail



 MMLID                                  Name                                   Address 1                    Address 2                         Address 3    Address 4        City          State   Postal Code     Country

 6505384 LUNA, ASHLEY NICHOLE                                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6505656 LUNCHPAIL PRODUCTIONS, INC                               315 W BROADWAY                                                                                       BOSTON        MA           02127‐1912

 6505067 LUPIEN, STEPHANIE                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6502897 LUPIEN, STEPHANIE                                        636 ODILE                                                                                            LAVAL         QC           H7R‐5Y9    CA 
 6504967 LUVABLE DOG RESCUE                                       PO BOX 50367                                                                                         EUGENE        OR           97405‐0978

 6502761 LYALL, BENJAMIN TANNER                                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504511 LYNCH, CALEB R                                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503370    LYONS, TINA                                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6734920    M G GRUNDMAN & SON INC                                PO BOX 404                                                                                           VINCENNES     IN           47591‐0404
 6505499    M QUIRANTES ORTHOPEDIC APPLIANCES                     8485 SW 40TH ST STE 101                                                                              MIAMI         FL           33155‐3262
 6504618    M&J SHOES, LLC C/O BRIAN HOFME                        MITCHELL MALZBERG, ESQ.          121 CARVER AVENUE                                                   WESTWOOD      NJ           07675
 6504569    M&J SHOES, LLC C/O BRIAN HOFME                        MITCHELL MALZBERG, ESQ.                                                                              CLINTON       NJ           08849
 6505641    MA BACK WOMEN ATTORNEYS FOUNDATION                    16 BEACON ST                                                                                         BOSTON        MA           02108‐3772

 6503578 MA, JING                                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503558 MA, RACHEL                                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465
                                                                                                                                                                       Bloomfield 
 6504118 MacArthur Shopping Center, LLC                           200 East Long Lake Road          P.O. Box 200                                                        Hills         MI           48303

 6504469 MACDONALD, THOMAS D                                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6502965 MACDONELL, DEVIN                                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505044 MACKINNON, MARCY                                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504625 MACLELLAN, ZOE                                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505290 MACSPURREN, BEVERLEY                                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6734910 MACYS INC                                                2101 E KEMPER RD                                                                                     CINCINNATI    OH           45241‐1805

 6503025 MADUKA, EZINWA                                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6504648 MADWELL LLC                                              243 BOERUM ST                                                                                        BROOKLYN      NY           11206‐3504
                                                                                                                                                                       FLORHAM 
 6502576 MAERSK AGENCY U.S.A.                                     180 PARK AVENUE                                                 SUITE 850                            PARK          NJ           07932
                                                                                                                                                                       FLORHAM 
 6502577 MAERSK AGENCY U.S.A.                            180 PARK AVENUE                                                                                               PARK          NJ           07932
         MÆRSK AGENCY U.S.A., INC., AS AGENT FOR MAERSK                                                                                                                FLORHAM 
 6502591 LINE A/S                                        REGULATORY AFFAIRS                        180 PARK AVENUE                                                     PARK          NJ           07932

 6504843 MAERSK LINE BRANCH CANADA                                2576 MATHESON BLVD E SUITE 101                                                                       MISSISSAUGA ON             L4W 5H1       CA 
                                                                                                                                                                       FLORHAM 
 6697028 Maersk Line U.S.A., Inc., as agent for Maersk Line A/S   180 PARK AVENUE                                                                                      PARK        NJ             07932
 6504518 MAERSK LOGISTICS                                         PO BOX 12966                                                                                         CHARLOTTE   NC             28220‐0000

 6503540 MAES, SYLVIA                                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON        MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                         Page 70 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18                       Page 117 of 182
                                                                                          Master Mailing List 
                                                                                       Served via First Class Mail



 MMLID                                  Name                     Address 1                     Address 2                         Address 3    Address 4       City         State   Postal Code     Country
 6505661 MAGGIE INC                                  35 NEWBURY STREET FIFTH FLOOR                                                                        BOSTON      MA           02116‐0000

 6503413 MAGGIO, JULIE A                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6505738 MAHONEY, DONALD E                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503032 MAIEREAN, CRISTIAN                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465
                                                     CONSUMER INFORMATION AND 
 6503746 MAINE ATTORNEY GENERAL'S OFFICE             MEDIATION SERVICE                6 STATE HOUSE STATION                                               AUGUSTA     ME           04333
 6505993 MAINE REVENUE SERVICES                      51 COMMERCE DR                                                                                       AUGUSTA     ME           04330
 6505994 MAINE REVENUE SERVICES                      PO BOX 1065                                                                                          AUGUSTA     ME           04332‐1065
         MAINE SECRETARY OF STATE, BUREAU OF 
 6505995 CORPORATIONS, ELECTIONS AND COMMISSIONS     51 COMMERCE DR                                                                                       AUGUSTA     ME           04330
 6503747 MAINE STATE ATTORNEYS GENERAL               STATE HOUSE STATION 6                                                                                AUGUSTA     ME           04333
 6503745 MAINE TREASURY DEPARTMENT                   ABANDONED PROPERTY DIVISION      39 STATE HOUSE STATION                                              AUGUSTA     ME           04333‐0039

 6503035 MAIR, NICHOLAS                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503211 MALDONADO, NATHALIA J                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6504426 MALIG, JO LESTER                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465
 6504538 MALL MEDIA FUND INC                         2840 PLAZA PL STE 100                                                                                RALEIGH     NC           27612‐6342

 6504852 MALLARI, ROWELL                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465
 6506123 MALONE, MARY JO                             41‐23 47TH STREET, APT. B5                                                                           SUNNYSIDE   NY           11104
 6504051 Management Office for the Project           Attention: General Manager       200 Bay Street                 Suite 900                            Toronto     ON           M5J 2J2       CA 

 6503051 MANCIA GONZALEZ, JORGE ALEXANDER            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6505369 MANDAL, KRISTEN                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503519    MANDRAPA, ANDREA                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465
 6506956    Manitoba Finance                         Taxation Division                101 ‐ 401 York Avenue                                               Winnipeg    MB           R3C 0P8    CA 
 6505996    MANITOBA TAX ASSISTANCE OFFICE           #809‐386 BROADWAY                                                                                    WINNIPEG    MB           R3C 3R6    CA 
 6734911    MANKATO RIVER HILLS                      1850 ADAMS ST STE 6                                                                                  MANKATO     MN           56001‐5128

 6505036 MANNING, JOHN B                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503518 MANSOUR, AMIR                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6504732 MANSOUR, EDWIN                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6504737 MANSUR, VANESSA LEILA                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503579 MANUBAG, KIRSTEN                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465

 6503117 MANUEL, ANNIE                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465
 6505244 MAQS ADVOKATBYRA STOCKHOLM                  MASTER SAMUELSGATAN 20           BOX 7009                                                            STOCKHOLM                103 86        SE

 6505279 MARANETA, BRITTANY                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON      MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 71 of 136
                                                 Case 18-11145-LSS                     Doc 576Exhibit G
                                                                                                   Filed 10/24/18                        Page 118 of 182
                                                                                               Master Mailing List 
                                                                                            Served via First Class Mail



 MMLID                                  Name                       Address 1                        Address 2                         Address 3         Address 4     City           State   Postal Code     Country
                                                                                                                                                       1313 N. 
                                                                                           Attn: David M. Fournier,                                    Market 
 6501911 Marathon Opco, LLC                          PEPPER HAMILTON LLP                   Evelyn J. Meltzer              Hercules Plaza, Suite 5100   Street     Wilmington    DE           19801

                                                                                           Attn: William P. Weintraub,                                 620 Eighth 
 6501919 Marathon Opco, LLC                          GOODWIN PROCTER LLP                   Barry Z. Bazian              The New York Times Building    Avenue      New York     NY           10018‐1405

 6503041 MARCHIONE, UMBERTO                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6504876 MARCOS‐NELSON, MARYLIN                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6503197 MARGIOTTA, ZACHARY V                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6503053 MARINO, NIKKI                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465
 6506957 Marion County                               555 Court St NE, Suite 5232                                                                                  Salem         OR           97301
 6504572 MARIO'S EXPRESS SERVICES INC                45 FERNWOOD AVE                                                                                              EDISON        NJ           08837‐3848
                                                                                                                                                                  CHARLOTTETO
 6503903 MARITIME ELECTRIC                           180 KENT STREET                                                                                              WN            PE           C1A 7N2       CA 
                                                                                                                                                                  CHARLOTTETO
 6503905 MARITIME ELECTRIC                           PO BOX 1328 STN CENTRAL                                                                                      WN            PE           C1A 7N2       CA 
 6853507 MARK GARDNER                                22 ACTON STREET                                                                                              MAYNARD       MA           01754
 6505278 MARKET MALL LEASEHOLDS INC.                 214‐3625 SHAGANAPPI TRAIL NW                                                                                 CALGARY       AB           T3A 0E2       CA 
                                                     Attention: Execute Vice‐President, 
 6504034 Market Mall Leasholds, Inc.                 National Property Operations          20 Queen Street West                                                   Toronto       ON           M5H 3R4       CA 

 6504055 Market Mall Leasholds, Inc.                 Attention: Shopping Centre Manager    20 Queen Street West                                                   Toronto       ON           M5H 3R4       CA 
         MARKETING INVESTMENT GROUP SPOLKA Z 
 6502608 OGRANICZONA ODPOWLEDZIALNOSCIA S.K.A.       UL. JANA DEKERTA 18, 30 703                                                                                  KRAKOW                                   PL

 6503384 MARKIE, KEVIN                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6502937 MAROSY, SARA                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6503250 MARQUEZ, KRISTINA M                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6505625 MARRA, MICHELLE M                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6503604    MARRERO‐GUZMAN, LYDIA M                  C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465
 6503806    MARSH                                    99 HIGH STREET                                                                                               BOSTON        MA           02110
 6504953    MARSH CANADA LIMITED                     PO BOX 9700 PO POSTAL                                                                                        TORONTO       ON           M5W 1R6 CA 
 6505183    MARSH USA INC                            PO BOX 846015                                                                                                DALLAS        TX           75284‐6015

 6503336 MARTIN, CRAIG R                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6505137 MARTIN, TROY N                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6504884 MARTINEAU, MICHELLE                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6504358 MARTINELLI, JARED M                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465

 6505366 MARTINEZ, MARTINA R                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON        MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                 Page 72 of 136
                                                    Case 18-11145-LSS                     Doc 576Exhibit G
                                                                                                      Filed 10/24/18                        Page 119 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                            Address 1                      Address 2                        Address 3     Address 4       City           State   Postal Code     Country

 6503427 MARTINO, ANTONETTE L                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6502862 MARTINO, JULIA M                                   C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6503743 MARYLAND OFFICE OF ATTORNEY GENERAL                CONSUMER PROTECTION DIVISION      200 SAINT PAUL PL.                                                  BALTIMORE     MD           21202‐2021
 6503752 MARYLAND STATE ATTORNEYS GENERAL                   200 ST. PAUL PLACE                                                                                    BALTIMORE     MD           21202‐2202
         MARYLAND STATE DEPARTMENT OF ASSESSMENTS 
 6505997 AND TAXATION                                       110 CARROLL STREET                                                                                    ANNAPOLIS     MD           21411‐0001

 6503498 MASON, JANICE M                                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6502760 MASOOD, FATIMA                                     C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6852987 MASSA, JACQUELINE                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505998    MASSACHUSETTS DEPARTMENT OF REVENUE          Collections Bureau/Bankruptcy Unit   100 Cambridge Street           7th Floor PO Box 9564                BOSTON        MA           02114‐9564
 6505999    MASSACHUSETTS DEPARTMENT OF REVENUE          PO BOX 419257                                                                                            BOSTON        MA           02241‐9257
 6506958    Massachusetts Department‐Revenue             989 6th Ave # 14                                                                                         New York      NY           10018
 6505673    MASSACHUSETTS GENERAL HOSPITAL               55 FRUIT ST                                                                                              BOSTON        MA           02114‐2621
 6504352    MASSACHUSETTS MUTUAL LIFE INSURANCE          1295 STATE ST # F110                                                                                     SPRINGFIELD   MA           01111‐0001
                                                         CONSUMER COMPLAINTS AND 
 6503750    MASSACHUSETTS OFFICE OF THE ATTORNEY GENERAL INFORMATION                          1 ASHBURTON PL.                                                     BOSTON        MA           02108
            MASSACHUSETTS SECRETARY OF THE 
 6506000    COMMONWEALTH                                 100 CAMBRIDGE ST                                                                                         BOSTON      MA             02114
 6503748    MASSACHUSETTS STATE ATTORNEYS GENERAL        1 ASHBURTON PLACE                                                                                        BOSTON      MA             02108‐1698
 6505399    MASSACHUSETTTS VSP                           PO BOX 742479                                                                                            LOS ANGELES CA             90074‐2479

 6852990 MATHIS, DEBORAH K.                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503478 MATHURA, VENKATARAJAN S                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503586 MATLOCK, KELSEY                                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504266 MATSON, DONNA M                                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504437 MATTHEWS, TAISA                                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504292 MATTIOLI, TONY                                     C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503084 MAURO, TONINA                                      C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6502818 MAUTER, ASHLEY L                                   C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6504782 MAXWELL PAPER CANADA INC.                          270 FRONT ST                                                                                          BELLEVILLE    ON           K8N 2Z2       CA 

 6503220 MCABEE, SARAH M                                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505608 MCALPINE, DANIELLE E                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503434 MCAUSLAN, GRANT A                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503125 MCCALPIN, TREVOR J                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON        MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                    Page 73 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18             Page 120 of 182
                                                                                            Master Mailing List 
                                                                                         Served via First Class Mail



 MMLID                                  Name                     Address 1                       Address 2             Address 3    Address 4       City          State   Postal Code     Country

 6503376 MCCANN, CATHERINE E                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6505081 MCCARTHY TETRAULT LLP                       2500‐1000 DE LA GAUCHETIERE RUE O                                                          MONTREAL     QC           H3B 0A2       CA 

 6505676 MCCARTHY, HANNAH                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503184 MCCARTHY, SHANE                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6502926 MCCLAIN, SUSAN C                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504808 MCCORMICK, SARAH NICOLE                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503138 MCCREA, ERIC                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503261 MCCREADY, ERICA L                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503081 MCDADE, MARK                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504504 MCDANIEL, JENNIFER RENEE                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6504277 MCDONOUGH, MARK E                           8 ARBOR CIR                                                                                NATICK       MA           01760‐2953

 6503312 MCDUFFIE, JASMYNE D                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503235 MCELROY, DESTINY                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504813 MCGLADE, DEBBIE                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504814 MCGLADE, GRACE                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504336 MCGRATH, MARY JILL                          C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6502933 MCGUIGAN, MARY KATHERINE E                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503488 MCGUIRE, BLAKE R                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504679 MCHUGH, SHANNON PAIGE                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6504621 MCINNES COOPER                              1300‐1969 UPPER WATER ST                                                                   HALIFAX      NS           B3J 3R7       CA 

 6502834 MCINNIS, CORTESHIA ROSE                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6504522 MCKAY, DANIEL                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465
 6706384 MCLEAN & KERR LLP                           Attn: S. Michael Citak              130 Adelaide St W                                      Toronto      ON           M5H 3P5       CA 
 6505102 MCLEISH COMMUNICATIONS INC                  241 DE SENNEVILLE CH                                                                       SENNEVILLE   QC           H9X 3X5       CA 

 6503199 MCLEOD, DAVID J                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6502830 MCMAHAN, JESSICA                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465

 6503635 MCMILLAN, LENA                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                 NEWTON       MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                              Page 74 of 136
                                                 Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                Filed 10/24/18                     Page 121 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                      Address 1                      Address 2                      Address 3           Address 4       City           State   Postal Code    Country

 6503196 MCMILLAN, TRAVIS L                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6504882 MCNULTY, AMELIA                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503230 MCPHEE, ASHTON J                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503615 MCWHIRTER, KYRA                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465
 6505222 MEDIAPRO HOLDINGS                           20021 120TH AVE NE STE 102                                                                                 BOTHELL       WA           98011‐8248
 6876451 MediaPro Holdings, LLC                      20021 120TH AVENUE NE, SUITE 102                                                                           BOTHELL       WA           98011
                                                                                                                                                                PALM BEACH 
 6734912 MEDICAL FOOTWEAR PALM BEACH GARDENS         4385 NORTHLAKE BLVD                                                                                        GARDENS       FL           33410‐6253
 6734693 MEDINA, CARMEN                              3338 CLINTON ST                                                                                            OXNARD        CA           93033

 6503520 MEDINA, CYNTHIA S                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503254 MEDINA, KELLY A                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6502946 MEDINA, NASHALY M                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503092 MEGLIO‐CHERRY, NICHOLAS                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465
                                                                                                                                                                TSIM SHA 
 6505878 MEI GUANG PLASTIC MANUFACTURE               RM D, 11 BIDG 8 HART A VE RD                                                                               TSUI, KLN                                HK

                                                                                        HENGYI ROAD DESHENG                                                                 GUANGDON
 6506275 MEILING SHOES CO. LTD                       FOSHAN MEILING SHOES CO.,LTD       VILLAGE,                      LISHUI TOWN NANHAI DISTRICT               FOSHAN CITY G PROVINCE 528244            CN
                                                     HENGYI ROAD DESHENG VILLAGE 
 6502611 MEILING SHOES CO. LTD.                      LISHUI TOWN                        NANHAI                                                                  FOSHAN                                   CN

 6503357 MEIYUR, RADHAKRISHNA S                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503019 MEJIA, ELIAS                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465
 6734694 MEJIA, IRMA                                 3015 S D STREET                                                                                            OXNARD        CA           93033

 6505378 MELBAN, BRIDGET L                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6504607 MELENDEZ, TRISTAN                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503377 MELLO, ERICA                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6502803 MELLOTT, TIMOTHY ALAN                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465
 6734913 MELS ARMY AND NAVY CENTER                   3811 SCENIC CT                                                                                             DENVILLE      NJ           07834‐3476

 6502955 MENA, DIONELIS                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6505104 MENDEL, KATIA                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6505516 MENDEZ BLANDON, FRANCISCO A                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503542 MENDOZA, ANGEL                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                  NEWTON        MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                             Page 75 of 136
                                                 Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                 Filed 10/24/18                       Page 122 of 182
                                                                                            Master Mailing List 
                                                                                         Served via First Class Mail



 MMLID                                  Name                         Address 1                   Address 2                         Address 3    Address 4       City          State   Postal Code   Country

 6503098 MENDOZA, MARIAN                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6734914 MENS WEARHOUSE                               6380 ROGERDALE RD                                                                                     HOUSTON      TX           77072‐1624

 6505385 MERAZ, DYLAN AMADEUS                         C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503348 MERCADO, JUAN EXEQUIEL A                     C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504848 MERCADO, MANRESA                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6505181 MERCER                                       PO BOX 730182                                                                                         DALLAS       TX           75373‐0182
 6863249 Mercer US, Inc.                              1166 Avenue of the Americas                                                                           New York     NY           10036
                                                                                                                                               6410 
                                                                                                                                               Poplar 
                                                                                                                                               Avenue, 
 6863249 Mercer US, Inc.                              Marsh & McLennan Companies        Accounts Receivable Analyst Tiffany M. Whitelow        Ste 540      Memphis      TN           38119
 6863249 Mercer US, Inc.                              PO Box 730182                                                                                         Dallas       TX           75373

 6503418 MERRIAM, ANDREW R                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6504696 MESROP, ALISON                               325 E 64TH ST APT 612                                                                                 NEW YORK     NY           10065‐6771

 6502900 MESSOUDI, ANASS                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6505505 METHOD MERCHANT INC                          150 S PINE ISLAND RD STE 530                                                                          PLANTATION   FL           33324‐2676
                                                                                                                                                            WEST 
 6504397 MEYROWITZ, CAROL M                           8 SYLVAN AVE                                                                                          NEWTON       MA           02465‐3016

 6504671 MEZA ALVAREZ, CARLOS ARTURO                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504499 MEZA, ALLAN C                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON      MA            02465
 6505392 MFS CAPITAL LLC                              10753 WEYBURN AVE                                                                                     LOS ANGELES CA            90024‐3118

 6504762 MICHAELS, JOHN E                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6505109 MICHAUD, DOUGLAS E                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6505681 MICHELLE JOYCE PHOTOGRAPHY, INC.             840 SUMMER STREET                                                                                     BOSTON       MA           02127
         MICHIGAN CORPORATIONS, SECURITIES & 
 6506001 COMMERCIAL LICENSING DIVISION                430 W ALLEGAN ST                                                                                      LANSING      MI           48912
 6503738 MICHIGAN DEPARTMENT OF TREASURY              UNCLAIMED PROPERTY DIVISION       PO BOX 30756                                                        LANSING      MI           48909
 6506003 MICHIGAN DEPARTMENT OF TREASURY              430 W ALLEGAN ST                                                                                      LANSING      MI           48912
 6506002 MICHIGAN DEPARTMENT OF TREASURY              PO BOX 30324                                                                                          LANSING      MI           48909‐7824
 6503736 MICHIGAN OFFICE OF ATTORNEY GENERAL          CONSUMER PROTECTION DIVISION      PO BOX 30213                                                        LANSING      MI           48909
 6503737 MICHIGAN STATE ATTORNEYS GENERAL             P.O. BOX 30212                    525 W. OTTAWA ST.                                                   LANSING      MI           48909‐0212
 6505228 MICROSOFT CORPORATION                        ONE MICROSOFT WAY                                                                                     REDMOND      WA           98052‐6399
 6504632 MICROSOFT ONLINE INC                         6100 NEIL RD STE 100                                                                                  RENO         NV           89511‐1137

 6504528 MID‐SOUTH OUTLET HOLDINGS LLC                3200 NORTHLINE AVE STE 360                                                                            GREENSBORO NC             27408‐7612
 6504162 Mid‐South Outlet Shops, LLC                  Attention: Legal Department       3200 Northline Avenue          Suite 360                            Greensboro NC             27408

 6502695 MID‐SOUTH OUTLET SHOPS, LLC TANGER MEMPHIS   ATTN: LEGAL DEPARTMENT            3200 NORTHLINE AVENUE          SUITE 360                            GREENSBORO NC             27408

 6505624 MIESES‐CHAVUSHIAN, DAYANA                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                              NEWTON       MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                              Page 76 of 136
                                                  Case 18-11145-LSS                      Doc 576Exhibit G
                                                                                                     Filed 10/24/18                         Page 123 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                         Address 1                         Address 2                         Address 3        Address 4         City           State   Postal Code     Country
                                                                                                                                                                      WOODLAND 
 6734903 MIKE ELKINS SALES                            20401 JUNEAU PL                                                                                                 HILLS           CA           91364‐4644

 6503147 MIKKELSON, CARLEY A                          C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON          MA           02465

 6504961 MILANI, STEVEN                               C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON          MA           02465

 6503221 MILES, MICHELLE A                            C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON          MA           02465
 6734904 MILLER SHOES                                 127 NEWMAN ST                                                                                                   EAST TAWAS      MI           48730‐1288

 6504536 MILLER, AMBER BROOKE                         C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON          MA           02465

 6505110 MILLER, ERICA                                C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON          MA           02465
 6505166 MILLER, MATTHEW                              521 GRACE COZBY DR                                                                                              BENBROOK        TX           76126‐4301

 6502819 MILLER, RACHEL L                             C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON          MA           02465
 6734704 MILLER, TAYLOR                               10 RUNNYMEDE ROAD                       APT 207                                                                 KINGSTON        ON           K7M‐2A1       CA 

 6502888 MILLER‐TAVAREZ, MARTINA                      C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON          MA           02465
 6505177 MIMEO.COM INC                                PO BOX 654018                                                                                                   DALLAS          TX           75265‐4018

 6505812 MIMOSA LEATHERS LTD                          ROOM 1 18/F WORKINGTON TOWER                                                                                    HONG KONG                                  HK

 6505818 MINGLE CHINA CO, LTD                         XIBIAN INDUSTRIAL DISTRICT                                                                                      JIN HANG CITY                              CN

 6504642 MINGUEZ, MIGUEL                              C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                     NEWTON          MA           02465
                                                      ATTN: CARLOS J. LEITÃO, MINISTER OF 
 6503663 MINIST?RE DES FINANCES DU QUÉBEC             FINANCE                              12 RUE SAINT‐LOUIS                                                         QUÉBEC CITY QC               G1R 5L3       CA 

 6566287 MINIST?RE DES FINANCES DU QUÉBEC             Carlos J. Leitão, Minister of Finance   12 rue Saint‐Louis                                                      Quebec          QC           G1R 5L3
 6507001 Minister of Justice                          Attn: Jody Wilson‐Raybould              House of Common                                                         Ottawa          ON           K1A 0A6       CA 
                                                      Legal Services Branch, Revenue & 
 6765344 MINISTRY OF ATTORNEY GENERAL (B.C.)          Taxation                                400 – 1675 Douglas Street                                               Victoria        BC           V8W 9J7       CA 
 6506959 Ministry of Finance                          33 King St W                            PO Box 627                                                              Oshawa          ON           L1H 8H5       CA 
                                                                                                                                                          777 Bay 
                                                                                                                                                          Street, 
 6503669 Ministry of Finance                          Legal Services Branch                   Attn: Kevin O'Hara, Counsel College Park                    11th Floor Toronto          ON           M5G 2C8       CA 
                                                                                                                                                          777 BAY 
                                                                                                                                                          STREET, 
                                                                                                                                                          11TH 
 6503654 MINISTRY OF FINANCE                          ATTN: KEVIN O'HARA, COUNSEL             LEGAL SERVICES BRANCH          COLLEGE PARK                 FLOOR      TORONTO          ON           M5G 2C8       CA 
                                                      ATTN: CAMERON FRIESEN, MINISTER 
 6503656 MINISTRY OF FINANCE                          OF FINANCE                              103 LEGISLATIVE BUILDING       450 BROADWAY                             WINNIPEG        MB           R3C 0V8       CA 
                                                      ATTN: HONOURABLE CAROLE JAMES,          PO BOX 9048 STN PROV 
 6503655 MINISTRY OF FINANCE                          MINISTER OF FINANCE                     GOVT                                                                    VICTORIA        BC           V8W 9E2       CA 
                                                      Honourable Carole James, Minister of 
 6566279 MINISTRY OF FINANCE                          Finance                        PO Box 9048 Stn Prov Govt                                                        Victoria        BC           V8W 9E2
                                                                                     SUITE 101 ‐ 10475 138TH 
 6734718 MINISTRY OF FINANCE ‐ BRITISH COLUMBIA       CONSUMER TAXATION AUDIT BRANCH STREET                                                                           SURREY          BC           V3T 4K4       CA 
 6507002 Ministry of the Attorney General             Attn: Bankruptcy Dept          McMurtry‐Scott Building                 720 Bay Street, 11th Floor               Toronto         ON           M7A 2S9       CA 
 6507003 Ministry of the Attorney General             Attn: Bankruptcy Dept          PO Box 9044 Stn Prov Gov                                                         Victoria        BC           V8W 9E2       CA 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                    Page 77 of 136
                                                      Case 18-11145-LSS                           Doc 576Exhibit G
                                                                                                              Filed 10/24/18                          Page 124 of 182
                                                                                                           Master Mailing List 
                                                                                                        Served via First Class Mail



 MMLID                           Name                                     Address 1                             Address 2                          Address 3    Address 4        City             State   Postal Code     Country
 6503739    MINNESOTA COMMERCE DEPARTMENT                    UNCLAIMED PROPERTY SECTION                133 E 7TH ST                                                         ST PAUL          MN           55101
 6506004    MINNESOTA DEPARTMENT OF REVENUE                  600 NORTH ROBERT STREET                                                                                        ST. PAUL         MN           55146‐6330
 6503740    MINNESOTA OFFICE OF THE ATTORNEY GENERAL         CONSUMER SERVICES DIVISION                1400 BREMER TOWER              445 MINNESOTA ST.                     ST. PAUL         MN           55101
 6504494    MINNESOTA REVENUE                                MAIL STATION 1760                                                                                              ST. PAUL         MN           55145‐1760
            MINNESOTA SECRETARY OF STATE, BUSINESS SERVICES 
 6506005    OFFICE                                           600 NORTH ROBERT STREET                                                                                        ST. PAUL         MN           55146‐6330
 6503741    MINNESOTA STATE ATTORNEYS GENERAL                STATE CAPITOL                             STE. 102                                                             ST. PAUL         MN           55155
 6734905    MINOT DAKOTA SQUARE                              2400 10TH ST SW                                                                                                MINOT            ND           58701‐2013
 6505629    MINTZ LEVIN COHN FERRIS GLOVSKY                  1 FINANCIAL CTR FL 39                                                                                          BOSTON           MA           02111‐2657

 6949677 Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.    Reena Thadhani, Esq.                   One Financial Center                                                 Boston           MA           02111
 6504168 Mirabel Outlet Centre General Partnership              Attention: Kenneth C. Zuckerman        113 Dupont Street              Suite 1001                            Toronto          ON           M5R 1V4       CA 
         Mirabel Outlet Centre General Partnership, a Quebec 
 6939047 General Partnership                                    PO Box 15627, Station A                                                                                     Toronto          ON           M5W1C1        CA 
         Mirabel Outlet Centre General Partnership, a Quebec 
 6939047 General Partnership                                    Simon Property Group, L.P.             225 W. Washington Street                                             Indianapolis     IN           46204
 6504944 MIRABEL OUTLET CENTRE GENERAL PTP                      PO BOX 15627 STN A                                                                                          TORONTO          ON           M5W 1C1       CA 

 6505621 MIRANDO, SUSAN A                                       C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                               NEWTON           MA           02465

 6503225 MIRZA, NAGINA                                          C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                               NEWTON           MA           02465
 6503733 MISSISSIPPI ATTORNEY GENERAL'S OFFICE                  CONSUMER PROTECTION DIVISION           PO BOX 22947                                                         JACKSON          MS           39225‐2947
 6506960 Mississippi Department of Revenue                      500 Clinton Center Drive                                                                                    Clinton          MS           39056
         MISSISSIPPI SECRETARY OF STATE, BUSINESS SERVICES 
 6506007 DIVISION                                               500 CLINTON CENTER DRIVE                                                                                    CLINTON          MS           39056
 6503734 MISSISSIPPI STATE ATTORNEYS GENERAL                    DEPT. OF JUSTICE                       P.O. BOX 220                                                         JACKSON          MS           39205‐0220
 6504506 MISSISSIPPI TAN TEC LEATHER INC                        101 TANTEC WAY                                                                                              VICKSBURG        MS           39183‐8796
                                                                                                                                                                            JEFFERSON 
 6503730 MISSOURI ATTORNEY GENERAL'S OFFICE                     CONSUMER PROTECTION UNIT               PO BOX 899                                                           CITY             MO           65102

 6506961 Missouri Department of Revenue                         Harry S Truman State Office Building   301 West High Street                                                 Jefferson City   MO           65101
                                                                                                                                                                            JEFFERSON 
 6506008 MISSOURI DEPARTMENT OF REVENUE                         301 W HIGH STREET                                                                                           CITY             MO           65101
         MISSOURI SECRETARY OF STATE, BUSINESS SERVICES                                                                                                                     JEFFERSON 
 6506009 DEPARTMENT                                             301 W HIGH STREET                                                                                           CITY             MO           65101
                                                                                                                                                                            JEFFERSON 
 6503731 MISSOURI STATE ATTORNEYS GENERAL                       SUPREME CT. BLDG.                      207 W. HIGH ST.                                                      CITY             MO           65101
                                                                                                                                                                            JEFFERSON 
 6503732 MISSOURI STATE TREASURER                               UNCLAIMED PROPERTY DIVISION            PO BOX 1272                                                          CITY             MO           65102‐1272
 6504686 MMC SECURITIES CORP                                    1166 AVENUE OF THE AMERICAS                                                                                 NEW YORK         NY           10036‐2708

 6504428 MOAR, JAMES                                            C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                               NEWTON           MA           02465
                                                                                                                                                                            MOUNT 
 6505225 MOBILE MERCHANDISERS INC                               BOX 1223 2611 HENSON RD                                                                                     VERNON           WA           98273‐9042
 6505756 MOBILITY SERVICES INTERNATIONAL                        ONE LIBERTY LANE EAST                                                                                       HAMPTON          MA           03842

 6503547 MOBO, JOEMAR                                           C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                               NEWTON           MA           02465

 6505599 MOD SOLE CONCEPTS                                      1028 S WORTHINGTON                                                                                          LAKE CHARLES LA               70605‐6686
 6734705 MODI, DEV                                              3520 BAMFIELD DR                                                                                            RICHMOND     BC               V6X‐3B5    CA 



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                             Page 78 of 136
                                                             Case 18-11145-LSS                       Doc 576Exhibit G
                                                                                                                 Filed 10/24/18                            Page 125 of 182
                                                                                                                Master Mailing List 
                                                                                                             Served via First Class Mail



 MMLID                                  Name                                     Address 1                           Address 2                         Address 3             Address 4       City          State   Postal Code     Country

 6504910 MOHAMMED, JANNINE                                        C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503097 MOHANARAO, EDWARD                                        C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503595 MOLERO, JANELLE                                          C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465
 6504652 MONAGHAN FARKAS INC                                      PO BOX 6                                                                                                               CUTCHOGUE    NY           11935‐0006

 6503369 MONAHAN, MEGAN C                                         C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6505136 MONASTESSE, DEBRA A                                      C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6502869 MONETTE LOCKHEAD, KEVEN                                  C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6502948 MONEY, IAN J                                             C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503551 MONJE, CAMILO                                            C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503407 MONTENEGRO, BENJAMIN P                                   C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465
                                                                                                                                           22 Adelaide Street West, Suite 
 6949369 Montez Hillcrest Inc. and Hillcrest Holdings Inc.        Gardiner Roberts LLP                      S. Michael Citak, Partner      3600                                          Toronto      ON           M5H 4E3       CA 
                                                                  Attention: Vice President, Real Estate 
                                                                  Management Legal Services 
 6504145    Montez Hillcrest, Inc. and Hillcrest Holdings, Inc.   Department                                200 Bay Street                 Suite 900                                     Toronto      ON           M5J 2J2    CA 
 6507059    Montgomery Co. Office of Consumer Affairs             Montgomery County Courthouse              P.O. Box 311                                                                 Norristwon   PA           19404‐0311
 6749791    Montgomery County                                     400 N San Jacinto St.                                                                                                  Conroe       TX           77301
 6506962    Montgomery County                                     P.O. Box 311                                                                                                           Norristown   PA           19404‐0311
                                                                  Linebarger Goggan Blair & Sampson, 
 6749791 Montgomery County                                        LLP                                       PO BOX 3064                                                                  Houston      TX           77253‐3064

 6502974 MONTOYA, MARCEL                                          C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503483 MONTOYA, ROSA N                                          C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465
 6506010 MONTREAL TAX SERVICES OFFICE                             305 RENE‐LEVESQUE BLVD WEST                                                                                            MONTREAL     QC           H2Z 1A6       CA 

 6502941 MOORE, ADAM C                                            C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503420 MOORE, DEATRICE YVONNE                                   C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6504498 MOORE, SARA M.                                           C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503310 MOORE, SHARNAE ALEXUS                                    C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503279 MOORES, JENNIFER                                         C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503030 MORA RABAGO, JORGE                                       C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6504975 MORALES CORTES, MELISSA                                  C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6504978 Morales Cortes, Melissa                                  C/O THE ROCKPORT GROUP, LLC               1220 WASHINGTON STREET                                                       NEWTON       MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                  Page 79 of 136
                                                 Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                Filed 10/24/18               Page 126 of 182
                                                                                          Master Mailing List 
                                                                                       Served via First Class Mail



 MMLID                                  Name                     Address 1                     Address 2                  Address 3    Address 4       City          State   Postal Code   Country

 6505206 MORALES MAYURI, ALEXIA T                    C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6502783 MORALES, JUAN G                             C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6505497 MORANDEIRA, ALEX                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503126 MOREIRA, CHRISTINA                          C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503612 MORENO, OSCAR                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6504253 MORESCHI, ESTELLE                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503393 MORESCHI, JOHN J                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6504999 MORGAN LEWIS AND BOCKIUS LLP                1701 MARKET ST                                                                                PHILADELPHIA PA           19103‐2903
 6734906 MORGANS SHOES INC                           739 HILLDALE WAY                                                                              MADISON      WI           53705‐2644

 6502880    MORIN, VICTORIA                          C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465
 6876452    Morneau ‐ Sheppel                        SEVEN PARKWAY CENTER              875 GREENTREE ROAD     Suite 500                            PITTSBURGH   PA           15220
 6505526    MORNEAU SHEPELL LIMITED                  115 PERIMETER CENTER PL NE                                                                    ATLANTA      GA           30346‐1249
 6505541    MORRIS SHOE STORE INC                    122 E WORD STREET                                                                             DOUGLAS      GA           31533

 6504903 MORRIS, SARAH                               C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6504926 MORRISON, ALEXANDRA NICOLE                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6503363 MORRISON, PAUL M                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465
                                                                                                                                                   DELRAY 
 6505484 MORTENSEN MANAGEMENT INC                    4788 TEMPLE DR                                                                                BEACH        FL           33445‐5320
                                                                                                                                                   DELRAY 
 6736312 Mortensen Management, Inc.                  4788 TEMPLE DRIVE                                                                             BEACH        FL           33445

 6503046 MORTON, DEIDRE                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465
 6505157 MOSAIC CONSULTING GROUP, LLC                2503 EUGENIA AVE                                                                              NASHVILLE    TN           37211‐2116

 6505735 MOTT, STEPHANIE Y                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6504766 MOUND PRINTING CO INC                       2455 BELVO RD                                                                                 MIAMISBURG OH             45342‐3909
 6505644 MOVEPLAN USA INC                            225 FRANKLIN ST                                                                               BOSTON     MA             02110‐2804

 6502925 MOWEN, COURTNEY A                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465

 6504384 MPK ENTERPRISES                             15 CRAWFORD ST                                                                                WATERTOWN MA              02472‐2819

 6504580 MROWICKI, STELLA R                          C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465
 6505662 MSPCA ANGELL                                350 S HUNTINGTON AVE                                                                          BOSTON       MA           02130‐4803
 6504430 MTS INC.                                    191 PIONEER AVE. PO BOX 7500                                                                  WINNIPEG     MB           R3C 3V6    CA 

 6503327 MUELLER, APRIL C                            C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                      NEWTON       MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 80 of 136
                                                    Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                    Filed 10/24/18                          Page 127 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                         Address 1                         Address 2                         Address 3       Address 4       City          State   Postal Code        Country

 6505538 MULDOON, NICK W                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465
 6505457 MULTIPLE MYELOMA RESEARCH FOUNDATION           383 MAIN AVE                                                                                                 NORWALK      CT           06851‐1543

 6504565 MUNDELL, ARNALDO                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465
                                                        OCEAN CENTRE, CANTON ROAD, 
 6502607 MUNDI LIMITED                                  HARBOUR CITY                          7TH FLOOR                      SUITE 721                               KOWLOON                                 HK

 6852992 MUNOZ, CHASE                                   C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465

 6503231 MUNOZ, JONATHAN ALONSO                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465

 6505340 MUNTANER, EDUARDO                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465

 6505779 MURPHY, SALLY                                  C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465

 6505041 MURPHY, WILLIAM JOSEPH                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465
 6504259 MURRAY, CHRISTOPHER                            15 TURNER HILL RD                                                                                            MEDFIELD     MA           02052‐3313

 6503501 MURRAY, CYNTHIA A                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465

 6505065 MURTADA, RANIM                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465
 6505557 MUSCULAR DYSTROPHY ASSOCIATION                 222 S RIVERSIDE PLZ STE 1500                                                                                 CHICAGO      IL           60606‐6000

 6851523 Muzak, LLC                                     Mood Media                            2100 S IH 35 Frontage Road                                             Austin       TX           78704
 6734907 MYRON WAGNER CO                                4313 BUTLER ST                                                                                               PITTSBURGH   PA           15201‐3009
 6506968 N.J. Division of Taxation                      Bankruptcy Section                    PO Box 245                                                             Trenton      NJ           08695‐0245

 6503628 NAISMITH, ASHLEY                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                 NEWTON       MA           02465
                                                        STRADA NINZ 61, 39030, LA VILLA IN 
 6502625 NANTUKET SRL                                   BADIA                                                                                                        BOLZANO                                 IT 
         NARITA AIR CARGO SUB‐BRANCH CUSTOMS                                                  NARITA KUKO GODO                                          NARITA‐
 6503672 (RESPONSIBLE FOR AIR CARGO)                    KEISUKE OTA                           CHOSHA                         2159 AZA TENNAMINO KOMAINO SHI          CHIBA                     282‐8603      JP
 6507111 Nassau County                                  Attn: County Attorney                 240 Old Country Road                                                   Mineola      NY           11501
                                                        Theodore Roosevelt Executive and 
 6506963 Nassau County                                  Legislative Building                  1550 Franklin Avenue                                                   Mineola      NY           11501‐4898
 6507056 Nassau County Office of Consumer Affairs       Attn: Gregory A. May                  240 Old Country Rd             3rd Floor                               Mineola      NY           11501
                                                        ATTN: KAREN CORDRY, NAAG              1850 M ST., NW, 12TH 
 6503779    NATIONAL ASSOCIATION OF ATTORNEYS GENERAL   BANKRUPTCY COUNSEL                    FLOOR                                                                  WASHINGTON   DC           20036
 6506277    National Association of Attorneys General   1850 M Street NW, 12th floor                                                                                 Washington   DC           20036
 6503995    NATIONAL GRID                               40 SYLVAN ROAD                                                                                               WALTHAM      MA           02451
 6930047    National Grid                               300 Erie Boulevard West                                                                                      Syracuse     NY           13202
 6503991    NATIONAL GRID                               PO BOX 11735                                                                                                 NEWARK       NJ           07101‐4735
 6503992    NATIONAL GRID                               PO BOX 11737                                                                                                 NEWARK       NJ           07101‐4737
 6503981    NATIONAL GRID                               PO BOX 11739                                                                                                 NEWARK       NJ           07101‐4739
 6504599    NATIONAL GRID                               PO BOX 11791                                                                                                 NEWARK       NJ           07101‐4791
 6504711    NATIONAL MS SOCIETY                         733 3RD AVE                                                                                                  NEW YORK     NY           10017‐3204
                                                                                                                                                                     SCARBOROUG
 6504909 NATIONAL SHOE SPECIALTIES LTD.                 3015 KENNEDY RD UNITE 11‐18                                                                                  H            ON           M1V 1E7       CA 
         NATIONAL UNION FIRE INSURANCE COMPANY OF 
 6503826 PITTSBURGH, P.A.                               1133 AVENUE OF THE AMERICAS                                                                                  NEW YORK     NY           10036


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                    Page 81 of 136
                                                  Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                 Filed 10/24/18                        Page 128 of 182
                                                                                             Master Mailing List 
                                                                                          Served via First Class Mail



 MMLID                        Name                                  Address 1                     Address 2                         Address 3    Address 4       City           State   Postal Code     Country
         NATIONAL UNION FIRE INSURANCE COMPANY OF 
 6503816 PITTSBURGH, P.A.                             175 WATER STREET, 18TH FLOOR                                                                           NEW YORK     NY            10038

 6503119 NAUTH, CHRISTINA                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6502978 NAVA‐GONZALEZ, GRACE A                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6503214 NAVARATNAM, KIRISHNA                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6502966 NAVARETTE, JULIAN M                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6505288 NAVARRO, CARMINI                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6504971 NAVEX GLOBAL INC                             5500 MEADOWS RD STE 500                                                                                LAKE OSWEGO OR             97035‐3626

 6876453 Navex Global, Inc                            6000 MEADOWS ROAD, SUITE 200                                                                           LAKE OSWEGO OR             97035
 6734908 NAVY EXCHANGE SERVICE                        530 INDEPENDENCE PKWY                                                                                  CHESAPEAKE VA              23320‐5203

 6502951 NDINI, KAROSS J                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6502963 NEAL, LUVAZYA                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6734897 NEAT SHOES, INC                              200 APPLEBEE ST                                                                                        BARRINGTON IL              60010‐3063
 6506011 NEBRASKA DEPARTMENT OF REVENUE               301 CENTENNIAL MALL S                                                                                  LINCOLN    NE              68508
 6506012 NEBRASKA DEPARTMENT OF REVENUE               PO BOX 94818                                                                                           LINCOLN    NE              68509‐4818

 6505467 NEEDAM, KELVIN L                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6505058 NEHME, INAAM                                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465
 6734706 NEHME, JINANE                                118 RUE DESROCHERS                                                                                     LAVAL        QC            H7V‐1Z8       CA 

 6503148 NENNSTIEL, MARCUS                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6505475 NETNAMES                                     2711 CENTERVILLE RD                                                                                    WILMINGTON DE              19808‐1660
                                                      4710 EISENHOWER BOULEVARD SUITE 
 6945989 NetWolves Corp                               E‐8                                                                                                    TAMPA        FL            33634

 6503913 NETWOLVES NETWORK SERVICES LLC               PO BOX 826923                                                                                          PHILADELPHIA PA            19182‐6923
 6947460 NetWolves Network Services LLC               Attention: Gina Wybel              4710 Eisenhower Blvd           Suite E8                             Tampa        FL            33634

 6503712 NEVADA DEPARTMENT OF BUSINESS & INDUSTRY     UNCLAIMED PROPERTY DIVISION        2501 E SAHARA AVE, STE 304                                          LAS VEGAS    NV            89104

 6503723 NEVADA OFFICE OF THE ATTORNEY GENERAL        BUREAU OF CONSUMER PROTECTION 100 N. CARSON STREET                                                     CARSON CITY NV             89701
         NEVADA SECRETARY OF STATE, COMMERCIAL 
 6506013 RECORDINGS DIVISION                          555 E WASHINGTON AVE #1300                                                                             LAS VEGAS   NV             89101
 6503722 NEVADA STATE ATTORNEYS GENERAL               100 N. CARSON ST.                  OLD SUPREME CT. BLDG                                                CARSON CITY NV             89701

 6503215 NEVAREZ, LEAH N                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465

 6504265 NEVENS, JASON L                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                              NEWTON       MA            02465
 6505632 NEW BALANCE ATHLETIC SHOE INC                100 GUEST ST                                                                                           BOSTON       MA            02135‐2088


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                               Page 82 of 136
                                                 Case 18-11145-LSS                     Doc 576Exhibit G
                                                                                                   Filed 10/24/18           Page 129 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                         Address 1                     Address 2             Address 3    Address 4       City            State   Postal Code   Country

 6505320 NEW BALANCE ATLANTA AT NORTH POINT             4618 HIGHWAY 280 STE 130                                                                  BIRMINGHAM AL               35242‐5173
 6734898 NEW BALANCE BEACHWOOD                          2685 W MARKET ST                                                                          AKRON      OH               44333‐4230
 6734899 NEW BALANCE BELDEN                             2685 W MARKET ST                                                                          AKRON      OH               44333‐4230

 6505477 NEW BALANCE BRANDYWINE                         4243 CONCORD PIKE                                                                         WILMINGTON DE               19803‐1403
 6734901 NEW BALANCE BRANSON                            1106 BRANSON LANDING BLVD                                                                 BRANSON    MO               65616‐2383

 6504846    NEW BALANCE CANADA, INC                     2905 ARGENTIA RD                                                                          MISSISSAUGA    ON           L5N 8G6    CA 
 6734902    NEW BALANCE CHANDLER                        5350 W BELL RD STE C122 PMB 621                                                           GLENDALE       AZ           85308‐3907
 6734891    NEW BALANCE CHICAGO II                      17W490 22ND ST                                                                            VILLA PARK     IL           60181‐4401
 6734892    NEW BALANCE COOL SPRINGS                    420 COOL SPRINGS BLVD STE 130                                                             FRANKLIN       TN           37067‐7262
 6734893    NEW BALANCE DEERFIELD POINTE                2685 W MARKET ST                                                                          AKRON          OH           44333‐4230
 6734894    NEW BALANCE DFW I                           3604 GARDENIA DR                                                                          ARLINGTON      TX           76016‐3930
 6734895    NEW BALANCE FAIRLAWN                        2685 W MARKET ST                                                                          AKRON          OH           44333‐4230
 6734896    NEW BALANCE GREEN HILLS                     420 COOL SPRINGS BLVD                                                                     FRANKLIN       TN           37067‐6277
                                                                                                                                                  KOWLOON 
 6505824    NEW BALANCE INTERNATIONAL LIMITED           29/F ONE KOWLOON                                                                          BAY, KLN                               HK
 6505151    NEW BALANCE KNOXVILLE                       8027 KINGSTON PIKE # F                                                                    KNOXVILLE      TN           37919‐5590
 6505333    NEW BALANCE NANAIMO                         103‐1825 BOWEN RD                                                                         NANAIMO        BC           V9S 1H1    CA 
 6734885    NEW BALANCE NAPLES/GALVA INC.               8799 TAMIAMI TRL N STE 101                                                                NAPLES         FL           34108‐3511
                                                                                                                                                  HIGHLAND 
 6505580    NEW BALANCE NORTH SHORE                     610 CENTRAL AVE STE 169                                                                   PARK           IL           60035‐3258
 6734886    NEW BALANCE PITTSBURGH II                   112 W BRIDGE ST                                                                           HOMESTEAD      PA           15120‐5040
 6734887    NEW BALANCE POLARIS                         2685 W MARKET ST                                                                          AKRON          OH           44333‐4230
 6734888    NEW BALANCE PROMENADE                       2685 W MARKET ST                                                                          AKRON          OH           44333‐4230

 6505191 NEW BALANCE SAN ANTONIO                        11255 HUEBNER RD. SUTIE 105                                                               SAN ANTONIO TX              78230‐1685
 6734889 NEW BALANCE SARASOTA                           4211 S SHADE AVE                                                                          SARASOTA    FL              34231‐4633

 6734890 NEW BALANCE SAUCON VALLEY                      1 S MAIN ST                                                                               WILKES BARRE PA             18705‐1914
 6734879 NEW BALANCE SCOTTSDALE                         5350 W BELL RD STE C122 PMB 621                                                           GLENDALE     AZ             85308‐3907

 6505035 NEW BALANCE SCRANTON                           1 S MAIN ST                                                                               WILKES BARRE   PA           18705‐1914
 6734881 NEW BALANCE ST. LOUIS                          1205 SOUTH BIG BEND                                                                       SAINT LOUIS    MO           63117‐1613
 6734882 NEW BALANCE ST. LOUIS II                       11633 OLIVE BLVD                                                                          SAINT LOUIS    MO           63141‐7001
                                                                                                                                                  FAIRVIEW 
 6734883 NEW BALANCE ST. LOUIS IV                       6540 N ILLINOIS ST STE 104                                                                HEIGHTS        IL           62208‐2158
 6504650 NEW BALANCE SUFFOLK/LONG ISLAND                127 OLD COUNTRY RD                                                                        CARLE PLACE    NY           11514‐1805
 6506014 NEW HAMPSHIRE DEPARTMENT OF REVENUE            109 PLEASANT ST                                                                           CONCORD        NH           03301
 6506015 NEW HAMPSHIRE DEPARTMENT OF REVENUE            PO BOX 1265                                                                               CONCORD        NH           03302
         NEW HAMPSHIRE DEPARTMENT OF REVENUE 
 6504545 ADMINISTRATION                                  PO BOX 1265                                                                              CONCORD        NH           03302‐1265
                                                         CONSUMER PROTECTION AND 
 6503729    NEW HAMPSHIRE OFFICE OF THE ATTORNEY GENERAL ANTITRUST BUREAU                 33 CAPITOL ST.                                          CONCORD        NH           03301
            NEW HAMPSHIRE SECRETARY OF STATE, 
 6506016    CORPORATION DIVISION                         PO BOX 637                                                                               CONCORD        NH           03302‐0637
 6503727    NEW HAMPSHIRE STATE ATTORNEYS GENERAL        33 CAPITOL STREET                STATE HOUSE ANNEX                                       CONCORD        NH           03301‐6397
 6503728    NEW HAMPSHIRE TREASURY DEPARTMENT            ABANDONED PROPERTY DIVISION      25 CAPITOL ST, ROOM 205                                 CONCORD        NH           03301
            NEW JERSERY DEPARTMENT OF TREASURY ‐ 
 6930102    UNCLAIMED PROTERTY                           PROPERTY ADMINISTRATION          PO BOX 214                                              TRENTON        NJ           08625


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 83 of 136
                                                      Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                     Filed 10/24/18                         Page 130 of 182
                                                                                                 Master Mailing List 
                                                                                              Served via First Class Mail



 MMLID                      Name                                        Address 1                       Address 2                        Address 3    Address 4       City          State   Postal Code   Country
         NEW JERSERY DEPARTMENT OF TREASURY ‐ 
 6930118 UNCLAIMED PROTERTY                               PROTERTY ADMINISTRATION            PO BOX 214                                                           TRENTON      NJ           08625
         NEW JERSEY DEPARTMENT OF LAW AND PUBLIC 
 6503718 SAFETY                                           DIVISION OF CONSUMER AFFAIRS       PO BOX 45025                                                         NEWARK       NJ           07101

         NEW JERSEY DEPARTMENT OF THE TREASURY, 
 6506017 DIVISION OF REVENUE, BUSINESS SERVICES BUREAU    33 W STATE ST                                                                                           TRENTON      NJ           08608
 6503720 NEW JERSEY DEPARTMENT OF TREASURY                PROPERTY ADMINISTRATION            CN 214                                                               TRENTON      NJ           08646
         NEW JERSEY DEPARTMENT OF TREASURY ‐ 
 6930063 UNCLAIMED PROPERTY                               PROPERTY ADMINISTRATION            PO BOX 214                                                           TRENTON      NJ           08625
 6506018 NEW JERSEY DIVISION OF REVENUE                   33 W STATE ST                                                                                           TRENTON      NJ           08608
 6506019 NEW JERSEY DIVISION OF REVENUE                   PO BOX 999                                                                                              TRENTON      NJ           08646‐0999

 6503721 NEW JERSEY STATE ATTORNEYS GENERAL               RICHARD J. HUGHES JUSTICE COMPLEX 25 MARKET ST.                   PO BOX 080                            TRENTON      NJ           08625
 6504176 NEW MEXICO TAXATION AND REVENUE DEP              PO BOX 25127                                                                                            SANTA FE     NM           87504‐5127

 6506020 NEW MEXICO TAXATION AND REVENUE DEPARTMENT 1100 SOUTH ST FRANCIS DRIVE                                                                                   SANTA FE     NM           87504
                                                                                                                                                                  NEW 
 6506021 NEW ORLEANS BUREAU OF REVENUE                    1300 PERDIDO ST., RM 1W15                                                                               ORLEANS      LA           70112
 6504125 New Plan Realty Trust                            1120 Avenue of the Americas                                                                             New York     NY           10036
 6502685 NEW PLAN REALTY TRUST                            420 LEXINGTON AVENUE                                                                                    NEW YORK     NY           10036
 6507055 New York City Department of Consumer Affairs     42 Broadway                                                                                             New York     NY           10004
 6504178 NEW YORK CITY DEPARTMENT OF FINANCE              PO BOX 3931                                                                                             NEW YORK     NY           10008‐3931
         NEW YORK DEPARTMENT OF STATE, DIVISION OF 
         CORPORATIONS, STATE RECORDS AND UNIFORM 
 6506022 COMMERCIAL CODE                                  9 W A HARRIMAN CAMPUS #100                                                                              ALBANY       NY           12207
                                                          BUREAU OF CONSUMER FRAUDS AND 
 6503713    NEW YORK OFFICE OF THE ATTORNEY GENERAL       PROTECTION                     STATE CAPITOL                                                            ALBANY       NY           12224‐0341
 6503714    NEW YORK STATE ATTORNEYS GENERAL              DEPT. OF LAW ‐ THE CAPITOL     2ND FL.                                                                  ALBANY       NY           12224
 6506024    NEW YORK STATE DEPARTMENT OF TAXATION         9 W A HARRIMAN CAMPUS #100                                                                              ALBANY       NY           12207
 6506023    NEW YORK STATE DEPARTMENT OF TAXATION         PO BOX 5300                                                                                             ALBANY       NY           12205‐0300
 6506965    New York State Dept of Taxation and Finance   Bankruptcy Section             PO Box 5300                                                              Albany       NY           12205‐0300

 6504177 NEW YORK STATE FILING FEE                        PO BOX 4148                                                                                             BINGHAMTON NY             13902‐4148

 6502829 NEWBERRY, MICHAEL P                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON       MA           02465

 6503266 NEWCOMB, JESSICA N                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON       MA           02465

 6503151    NEWELL, JENNIFER E                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON       MA           02465
 6505116    NEWPORT BRIDAL SHOW                           101 MALBONE RD                                                                                          NEWPORT      RI           02840‐1340
 6507112    Newport County                                Attn: County Attorney              45 Washington Square                                                 Newport      RI           02840
 6506964    Newport County Chamber of Commerce            35 Valley Road                                                                                          Middletown   RI           02842
                                                                                             Florence Murray Judicial 
 6507060 Newport County Consumer Protection               Newport County Courthouse Office   Complex                        Eisenhower Square                     Newport      RI           02840

 6734884 NEWYORK CONNECTIONS LLC                          30 MICHIGAN AVE E                                                                                       BATTLE CREEK MI           49017‐4010

 6503073 NG, DONALD                                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON       MA           02465

 6503611 NGAN, DAVID                                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                     Page 84 of 136
                                                   Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                                 Filed 10/24/18               Page 131 of 182
                                                                                            Master Mailing List 
                                                                                         Served via First Class Mail



 MMLID                                  Name                         Address 1                   Address 2                 Address 3        Address 4       City           State   Postal Code     Country

 6503566    NGUYEN, TINA                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465
 6506967    Niagara Region                             1815 Sir Isaac Brock Way                                                                         Thorold       ON           L2V 4T7       CA 
 6506966    Niagara‐On‐The‐Lake                        1593 Four Mile Creek Road        PO Box 100                                                      Virgil        ON           L0S 1T0       CA 
 6503925    NIAGARA‐ON‐THE‐LAKE HYDRO INC.             8 HENEGAN ROAD                                                                                   VIRGIL        ON           L0S 1T0       CA 

 6504898 NICHOLLS, JENIFER                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6503165 NICHOLLS, MATTHEW T                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6505238 NICHOLS, JEANETTE L                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465
 6505120 NICHOLSON, CAITLIN                            37 RED CROSS AVE                                                                                 NEWPORT       RI           02840‐3352

 6503584 NICHOLSON, LOREE ANN                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6503499 NICHOLSON, MCARTHUR J                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6505747 NICOLI, CHRISTINA M                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465
                                                                                                                                            YEN 
                                                       NINH BINH VIETNAM CHUNG JYE      KHANH NHAC INDUSTRIAL  YEN KHANH DIST, NINH BINH    KHANH       NINH BINH 
 6506276 NINH BINH VIETNAM CHUNG JYE SHOES             SHOES MANUFACTURING CO, LTD.     PARK, KHANH NHAC TOWN, PROVINCE, VIET NAM           DISTRICT    PROVINCE                   430000        VN
                                                       KHANH NHAC INDUSTRIAL PARK, 
         NINH BINH VIETNAM CHUNGJYE SHOES              KHANH NHAC TOWN, YEN KHANH 
 6853508 MANUFACTURING CO. LTD                         DIST, NINH BINH PROVINCE                                                                                                                  VN

 6873191 NITCHIE, REBECCA                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6505048 NIZAM, SHIHARA                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6505307 NIZAMUDDIN, SABA                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465
 6503975 NJ NATURAL GAS CO                             1415 WYCKOFF ROAD                                                                                WALL          NJ           07719
 6503984 NJ NATURAL GAS CO                             PO BOX 11743                                                                                     NEWARK        NJ           07101‐4743

 6761681 NM Taxation & Revenue Department              PO Box 8575                                                                                      Albuquerque   NM           87198‐8575

 6504960 NODWELL, MACK                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6502779 NOFFKE, NICOLE R                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465

 6504332    NOONAN, KAREN L                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465
 6507113    Norfolk County                             Attn: County Attorney            649 High Street                                                 Dedham        MA           02026
 6507049    Norfolk County Consumer Protection         45 Shawmut Road                                                                                  Canton        MA           02021
 6504303    NORFOLK COUNTY GLASS INC                   209 DEDHAM ST                                                                                    NORFOLK       MA           02056‐1653
 6504302    NORFOLK POLICE ASSOCIATION                 117 MAIN ST                                                                                      NORFOLK       MA           02056‐1416

 6505373    NORIEGA, DAVID A                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                          NEWTON        MA           02465
 6734873    NORMS FOOTWEAR INC                         204 W 2ND ST                                                                                     SEYMOUR       IN           47274‐2110
 6504373    NORSEN, DARRYL                             29 INDIAN RD                                                                                     WALTHAM       MA           02451‐3237
 6968772    North Carolina Department of Revenue       Bankruptcy Unit                  PO Box 1168                                                     Raleigh       NC           27602
 6968772    North Carolina Department of Revenue       Thomas O. Robbins, Manager       501 N. Wilmington Street                                        Raleigh       NC           27604
 6506025    NORTH CAROLINA DEPARTMENT OF REVENUE       502 N WILMINGTON ST                                                                              RALEIGH       NC           27604


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                              Page 85 of 136
                                                           Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                           Filed 10/24/18                           Page 132 of 182
                                                                                                          Master Mailing List 
                                                                                                       Served via First Class Mail



 MMLID                         Name                                           Address 1                        Address 2                        Address 3     Address 4         City        State   Postal Code     Country
 6506969 North Carolina Department of Revenue                  PO Box 25000                                                                                               Raleigh      NC           27640‐0640

 6503726 NORTH CAROLINA DEPARTMENT OF STATE TREASURER ESCHEAT & UNCLAIMED PROPERTY                    325 N SALISBURY ST                                                  RALEIGH      NC           27603‐1385
         NORTH CAROLINA DEPARTMENT OF THE SECRETARY 
 6504174 OF STATE                                     PO BOX 29525                                                                                                        RALEIGH      NC           27626‐0525
         NORTH CAROLINA DEPARTMENT OF 
 6504540 TRANSPORTATION                               PO BOX 29525                                                                                                        RALEIGH      NC           27626‐0525

 6503724 NORTH CAROLINA OFFICE OF THE ATTORNEY GENERAL         CONSUMER PROTECTION DIVISION           9001 MAIL SERVICE CENTER                                            RALEIGH      NC           27699‐9001
         NORTH CAROLINA SECRETARY OF STATE, 
 6506027 CORPORATIONS DIVISION                                 502 N WILMINGTON ST                                                                                        RALEIGH      NC           27604
 6503725 NORTH CAROLINA STATE ATTORNEYS GENERAL                DEPT. OF JUSTICE                       P.O. BOX 629                                                        RALEIGH      NC           27699‐0629
 6506028 NORTH CENTRAL ONTARIO TAX SERVICES                    81 MULCASTER STREET                                                                                        BARRIE       ON           L4M 6T7    CA 

 6853509 NORTHPARK PARTNERS, LP                                8080 NORTH CENTRAL EXPRESSWAY          SUITE 1100                                                          DALLAS       TX           75206
                                                               8080 North Central Expressway Suite 
 6697760    NorthPark Partners, LP                             1100                                                                                                       Dallas       TX           75206‐1807
 6504485    NORTHWEST SHOE TRAVELERS                           12630 12TH ST N                                                                                            LAKE ELMO    MN           55042‐9608
 6506970    Nova Scotia                                        PO Box 2734                                                                                                Halifax      NS           B3J 3K5       CA 
 6507004    Nova Scotia Canada                                 Legal Services Division                1690 Hollis Street             PO Box 12548                         Halifax      NS           B3J 2L6       CA 
 6503979    NOVA SCOTIA POWER INC.                             PO BOX 848                                                                                                 HALIFAX      NS           B3J 2V7       CA 
 6503976    NOVA SCOTIA POWER INC.                             1223 LOWER WATER STREET                                                                                    HALIFAX      NS           B3J 3S8       CA 
 6506029    NOVA SCOTIA TAX SERVICES OFFICE                    100‐145 HOBSONS LAKE DRIVE                                                                                 HALIFAX      NS           B3S 0J1       CA 
 6807446    Nstar Electric Company dba Eversource Energy       c/o Kathleen Berry                     247 Station Drive                                                   Westwood     MA           02090

 6853025 Nstar Electric Company dba Eversource Energy          Eversource Energy c/o Kathleen Berry 247 Station Drive                                                     Westwood     MA           02090

 6853025 Nstar Electric Company dba Eversource Energy          Eversource Energy c/o Kathleen Berry 247 Station Drive                                                     Westwoood    MA           02090
 6807446 Nstar Electric Company dba Eversource Energy          c/o Honor Heath                      107 Selden Street                                                     Berlin       CT           06037

 6853025 Nstar Electric Company dba Eversource Energy          Eversource Energy c/o Honor Heath      107 Selden Street                                                   Berlin       CT           06037
 6505429 NU SHOE INC                                           8534 SIEMPRE VIVA RD                                                                                       SAN DIEGO    CA           92154‐6270

 6504801 NURSE, DANIELLE                                       C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6505602 NURSE, GARY T                                         C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6503980 NV ENERGY                                             6226 WEST SAHARA AVENUE                                                                                    LAS VEGAS    NV           89520‐3150
 6503969 NV ENERGY                                             PO BOX 30150                                                                                               RENO         NV           89520‐3150

 6505268 NYAMKARA, HAWA                                        C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503580 NYATHI, DIONE                                         C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                              NEWTON       MA           02465
         NYLCAP MEZZANINE PARTNERS III 2012 CO‐INVEST, 
 6503862 L.P.                                                  C/O DEBEVOISE & PLIMPTON LLP           ATTN: PAUL D. BRUSILOFF        919 THIRD AVENUE                     NEW YORK     NY           10022

 6503851 NYLCAP MEZZANINE PARTNERS III PARALLEL FUND L.P. C/O DEBEVOISE & PLIMPTON LLP                ATTN: PAUL D. BRUSILOFF        919 THIRD AVENUE                     NEW YORK     NY           10022
 6503852 NYLCAP MEZZANINE PARTNERS III, L.P.              C/O DEBEVOISE & PLIMPTON LLP                ATTN: PAUL D. BRUSILOFF        919 THIRD AVENUE                     NEW YORK     NY           10022
         OCCUPATIONAL SAFETY AND HEALTH 
 6503784 ADMINISTRATION (OSHA)                            200 Constitution Ave., NW                                                                                       WASHINGTON DC             20210
 6506971 Ocean County                                     101 Hooper Ave.                                                                                                 Toms River NJ             08753
 6507114 Ocean County New Jersey                          Attn: County Attorney                       P.O. Box 2191                  118 Washington Street                Toms River NJ             08754‐2191


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                            Page 86 of 136
                                                       Case 18-11145-LSS                      Doc 576Exhibit G
                                                                                                          Filed 10/24/18                       Page 133 of 182
                                                                                                     Master Mailing List 
                                                                                                  Served via First Class Mail



 MMLID                          Name                                    Address 1                          Address 2                        Address 3    Address 4       City             State   Postal Code     Country
 6507053 Ocean County Office of Weights and Measures       1027 Hooper Avenue                    Building 2 (2nd Floor)                                              Toms River      NJ           08754

 6503530 OCHOA, PATRICIA                                   C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6504627 O'CONNOR, DANA                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6502902 O'DELL, NICOLE                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6505274 ODERA, HARRIET                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6502882 ODGER, JORDI                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6502931 OESTREICH, RYAN D                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465
                                                                                                 10 Richmond Terrace, Room 
 6506972 Office of the City Clerk                          Borough Hall Building                 311                                                                 Staten Island   NY           10301
 6503766 OFFICE OF THE IOWA ATTORNEY GENERAL               CONSUMER PROTECTION DIVISION          1305 E. WALNUT ST                                                   DES MOINES      IA           50319
                                                                                                 130 Stuyvesant Place ‐ 2nd 
 6507115 Office of the Richmond County                     Attn: County Attorney                 Floor                                                               Staten Island   NY           10301
 6506973 Office of the Richmond County Clerk               130 Stuyvesant Place ‐ 2nd Floor                                                                          Staten Island   NY           10301

 6502753 OFFICE OF THE UNITED STATES TRUSTEE               ATTN: BRYA MICHELE KEILSON            844 KING ST STE 2207                                                WILMINGTON DE                19801
 6505651 OFFICE RESOURCES, INC.                            263 SUMMER ST                                                                                             BOSTON     MA                02210‐1506

 6505753 OFRIA, MELINDA M                                  C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6505162 OGLE, TONY M                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6502920 OGRODNICZUK, MICHAL                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6502997 O'HANDLEY, GRIFFIN                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6503100    O'HANDLEY, KYLE                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465
 6505820    OH‐EBASHI LPC & PARTNERS                       27F NAKANOSHIMA, KITA‐KU                                                                                  KIT‐KU, 27                   5300005    JP
 6503717    OHIO ATTORNEY GENERAL'S OFFICE                 CONSUMER PROTECTION SECTION           30 EAST BROAD ST.              14H FLOOR                            COLUMBUS        OH           43215‐3400
 6504754    OHIO BUREAU OF WORKER'S COMPENSATION           PO BOX 89492                                                                                              CLEVELAND       OH           44101‐6492
 6506974    Ohio Department of Taxation                    4485 Northland Ridge Blvd.                                                                                Columbus        OH           43229
 6506030    OHIO DEPARTMENT OF TAXATION                    PO BOX 2678                                                                                               COLUMBUS        OH           43216‐2678
 6506032    OHIO SECRETARY OF STATE                        4485 NORTHLAND RIDGE BLVD                                                                                 COLUMBUS        OH           43229
 6503707    OHIO STATE ATTORNEYS GENERAL                   STATE OFFICE TOWER                    30 E. BROAD ST.                                                     COLUMBUS        OH           43266‐0410

 6504416 O'KEEFE, BETSY                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465

 6502921 O'KEEFE, MEGHAN L                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON          MA           02465
                                                                                                                                                                     OKLAHOMA 
 6506033 OKLAHOMA TAX COMMISSION                           2501 NORTH LINCOLN BOULEVARD                                                                              CITY            OK           73194
                                                                                                                                                                     OKLAHOMA 
 6506034 OKLAHOMA TAX COMMISSION                           PO BOX 26850                                                                                              CITY            OK           73126‐0850
                                                                                                                                                                     OKLAHOMA 
 6504179 OKLAHOMA TAX COMMISSION                           PO BOX 26890                                                                                              CITY            OK           73126‐0890
 6504691 OLAPIC, INC.                                      151 W 25TH ST FL 5                                                                                        NEW YORK        NY           10001‐7257



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                       Page 87 of 136
                                                        Case 18-11145-LSS                          Doc 576Exhibit G
                                                                                                               Filed 10/24/18                     Page 134 of 182
                                                                                                           Master Mailing List 
                                                                                                        Served via First Class Mail



 MMLID                                  Name                                   Address 1                        Address 2                      Address 3              Address 4        City           State   Postal Code     Country

 6504994 OLDFIELD, CATHERINE F                                   C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                     NEWTON         MA           02465

 6503354 OLIVEIRA, KATE M                                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                     NEWTON         MA           02465

 6504446 OLIVER, CASHON                                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                     NEWTON         MA           02465

 6503045 OMARI, HURIS                                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                     NEWTON         MA           02465
                                                                 ROOM 807B, THE HARBOURFRONT                                                                                      HUNGHOM, 
 6505816 OMEGA COMPLIANCE LTD                                    TOWER I                                                                                                          KLN                                       HK
 6734723 ON ASSIGNMENT INC                                       DBA CREATIVE CIRCLE LLC               PO BOX 74008799                                                            CHICAGO        IL           60674‐8799

 6504325 O'NEIL, KERRY                                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                     NEWTON         MA           02465

 6505722    O'NEILL, JOHN R                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                     NEWTON         MA           02465
 6504891    ONTARIO MINISTRY OF FINANCE                          PO 620 33 KING ST                                                                                                OSHAWA         ON           L1H 8E9       CA 
 6504918    ONTARIO SHOE TRAVELLERS ASSOCIATION                  8171 YONGE ST SUITE 349                                                                                          THORNHILL      ON           L3T 2C6       CA 
 6504441    ONTREA INC.                                          66Q‐1485 PORTAGE AVE                                                                                             WINNIPEG       MB           R3G 0W4       CA 
                                                                 Attention: Execute Vice‐President, 
 6504165 Ontrea, Inc.                                            National Property Operations          20 Queen Street West                                                       Toronto        ON           M5H 3R4       CA 

 6504045 Ontrea, Inc.                                            Attention: Shopping Centre Manager    20 Queen Street West                                                       Toronto        ON           M5H 3R4       CA 

                                                                 OOCL HOUSE, LEVINGTON PARK, 
 6502578 OOCL (EUROPE) LIMITED                                   BRIDGE ROAD, LEVINGTON, IPSWICH                                                                                  SUFFOLK                     IP10 0NE      GB
 6853498 OOCL EUROPE LIMITED                                     31/F HARBOUR CENTRE                                                                                              WANCHAI                                   HK
                                                                                                                                                                                  SOUTH 
 6505199    OOCL USA INC                                         10913 S RIVER FRONT PKWY STE 200                                                                                 JORDAN         UT           84095‐3507
 6504624    OPB REALTY INC                                       7001 MUMFORD ROAD                                                                                                HALIFAX        NS           B3L 4R3    CA 
 6504116    OPB Realty, Inc.                                     1 Queen Street East                   Suite 300; Box #88                                                         Toronto        ON           M5C 2W5 CA 
 6505562    OPEN TEXT INC                                        24685 NETWORK PL                                                                                                 CHICAGO        IL           60673‐1246

 6504682 OPPICI, NICOLE DANIELLE                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                     NEWTON         MA           02465
 6505077 OPTIMA DESIGN                                           124 MCGILL ST SUITE 300                                                                                          MONTREAL       QC           H2Y 2E5       CA 
                                                                                                                                                                                  REDWOOD 
 6505420 ORACLE AMERICA INC                                      500 ORACLE PKWY                                                                                                  CITY           CA           94065‐1677

 6787284 Oracle America, Inc.                                    Doshi Legal Group, P.C.               Attn: Amish R. Doshi, Esq.    1979 Marcus Avenue, Suite 210E               Lake Success   NY           11042
                                                                 ATTN: MARGOLIS EDELSTEIN & JAMES 
 6769500 ORACLE AMERICA, INC.                                    E.  HUGGETT, ESQUIRE                  300 DELAWARE AVENUE           SUITE 800                                    WILMINGTON DE               19801
                                                                 Attn: General Counsel, Legal                                                                                     Redwood 
 6877197 Oracle America, Inc.                                    Department                            500 Oracle Parkway                                                         Shores     CA               94065
                                                                                                       Attn: Shawn M. Christianson, 
 6726823 Oracle America, Inc.                                    Buchalter, A Professional Corporation Esq.                          55 Second Street                 17th Floor San Francisco CA             94105‐3493
         Oracle America, Inc. successor in interest to MICROS                                          Buchalter, a Professional 
 6948592 Systems, Inc. ("Oracle")                                Shawn M. Christianson, Esq.           Corporation                   55 2nd St., 17th Fl.                         San Francisco CA            94105

 6504432 ORAM‐O'DONNELL, DEIRDRE                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                     NEWTON         MA           02465
                                                                                                                                                                                  SPRING 
 6503974 ORANGE & ROCKLAND                                       390 WEST ROUTE 59                                                                                                VALLEY         NY           10977‐0808



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                             Page 88 of 136
                                                        Case 18-11145-LSS                       Doc 576Exhibit G
                                                                                                            Filed 10/24/18                        Page 135 of 182
                                                                                                          Master Mailing List 
                                                                                                       Served via First Class Mail



 MMLID                                  Name                                 Address 1                            Address 2                    Address 3    Address 4        City          State   Postal Code     Country
                                                                                                                                                                        SPRING 
 6503963 ORANGE & ROCKLAND                                     PO BOX 1004                                                                                              VALLEY        NY           10977‐0808
 6505214 ORANGE BUSINESS SERVICES US INC                       13775 MCLEAREN RD                                                                                        OAK HILL      VA           20171‐3212
                                                               EMERSON HOUSE HEYES LANE 
 6502618 ORBIT DEVELOPMENTS (MANCHESTER) LIMITED               ALDERLY EDGE                                                                                             CHESHIRE                   SK9 7LF       GB
         Orbit Developments (Manchester) Limited; and Orbit    Emerson House Heyes Lane Alderley 
 6504035 Investments (Properties) Limited                      Edge                                                                                                     Cheshire                   SK9 7LF       GB
                                                               EMERSON HOUSE HEYES LANE 
 6502627 ORBIT INVESTMENTS (PROPERTIES) LIMITED                ALDERLEY EDGE                                                                                            CHESHIRE                   SK9 7LF       GB

 6504868 ORCUTT, LESLIE                                        C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                            NEWTON        MA           02465

 6503262 ORDIWAY, DAVERLIE ANGEL                               C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                            NEWTON        MA           02465

 6505741    O'REGAN, ELISE A                                   C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                            NEWTON        MA           02465
 6503708    OREGON DEPARTMENT OF JUSTICE                       CONSUMER PROTECTION SECTION            1162 COURT ST., NE                                                SALEM         OR           97301‐4096
 6506975    Oregon Department of Revenue                       955 Center Street NE                                                                                     Salem         OR           97301‐2555
 6504976    OREGON DEPARTMENT OF REVENUE                       PO BOX 14260                                                                                             SALEM         OR           97309‐5060
 6503853    OREGON PUBLIC EMPLOYEES RETIREMENT FUND            C/O DEBEVOISE & PLIMPTON LLP           ATTN: PAUL D. BRUSILOFF        919 THIRD AVENUE                   NEW YORK      NY           10022
            OREGON SECRETARY OF STATE, CORPORATION 
 6506036    DIVISION                                           PUBLIC SERVICES BUILDING               255 CAPITAL ST, NE, STE 151                                       SALEM         OR           97310‐1327
 6503709    OREGON STATE ATTORNEYS GENERAL                     JUSTICE BLDG.                          1162 COURT ST. NE                                                 SALEM         OR           97301‐4096
 6502581    ORIENT OVERSEAS CONTAINER LINE LIMITED             31/F, HARBOUR CENTRE                                                                                     WANCHAI                                  HK
            Orient Overseas Container Line Limited & OOCL 
 6697034    Europe Limited                                     31/F HARBOUR CENTRE                                                                                      WANCHAI                                  HK
 6734874    ORIENTAL PINTLES                                   411 BROAD ST                                                                                             ORIENTAL      NC           28571‐9773
 6504755    ORIS INTEL LLC                                     118 GRACELAND BLVD STE 222                                                                               COLUMBUS      OH           43214‐1530
                                                               118 GRACELAND BOULEVARD. STE. 
 6502569 ORIS INTEL, LLC                                       222                                                                                                      COLUMBUS      OH           43214
 6507116 Orleans Parish                                        Attn: City Attorney                    4th Floor                                                         New Orleans   LA           70112

 6503287 ORTEGA, ANGELINA L                                    C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                            NEWTON        MA           02465

 6502780 ORTIZ, ANTHONY S                                      C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                            NEWTON        MA           02465
 6504709 ORTON, ROSS                                           60 W 8TH ST APT 2B                                                                                       NEW YORK      NY           10011‐9004

 6503419 OSBORNE, MARIA                                        C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                            NEWTON        MA           02465
                                                               6655 BOUL PIERRE BERTRAND SUITE 
 6505094 OSF GLOBAL SERVICES INC                               240                                                                                                      QUEBEC        QC           G2K 1M1       CA 
 6504105 Oshawa Centre Holdings, Inc.                          95 Wellington Street West              Suite 300                                                         Toronto       ON           M5J 2R2       CA 
 6503944 OSHAWA PUC NETWORKS INC.                              100 SIMCOE ST S                                                                                          OSHAWA        ON           L1H 7M7       CA 
                                                               Attn: Sandra Abitan, Tracy Sandler,    1000, rue De La Gauchetière 
 6706385 OSLER, HOSKIN & HARCOURT LLP                          Andrea Lockhart, Joshua Lam            Ouest                        Bureau 2100                          Montréal      QC           H3B 4W5       CA 

 6734875 OSLER, HOSKINS & MARCOURT LLP                         PO BOX 50, 1 FIRST CANADIAN PLACE                                                                        TORONTO       ON           M5X 1B8       CA 

 6503590 OSOR, CRYSTAL                                         C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                            NEWTON        MA           02465

 6852989 OSSICK, CHRISTOPHER                                   C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                            NEWTON        MA           02465

 6734876 OUTDOOR EQUIPPED                                      312 RALEIGH ST STE 4                                                                                     WILMINGTON NC              28412‐6306


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                            Page 89 of 136
                                                         Case 18-11145-LSS                    Doc 576Exhibit G
                                                                                                          Filed 10/24/18                         Page 136 of 182
                                                                                                        Master Mailing List 
                                                                                                     Served via First Class Mail



 MMLID                                  Name                                Address 1                        Address 2                        Address 3           Address 4        City      State   Postal Code     Country
                                                                                                                                                                              LINCOLNWOO
 6505581 OUTFITTERS OF CHICAGO INC                            3333 W TOUHY AVE                                                                                                D           IL         60712‐2721
                                                                                                                                                                              NIAGARA ON 
 6504874 OUTLET COLLECTION (NIAGARA) LTD                      300 TAYLOR RD                                                                                                   THE LAKE    ON         L0S 1J0    CA 
 6505601 OUTSOLVE LLC                                         3330 W ESPLANADE AVE S STE 301                                                                                  METAIRIE    LA         70002‐3454

 6505367 OUYANG, HUIYAN                                       C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON          MA     02465

 6505540 OVERSTREET, LINTON S                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON          MA     02465

 6502889 OWARE, DESERIE                                       C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                  NEWTON          MA     02465
                                                              Attention: Vice President, Real Estate 
         Oxford Properties Retail Holdings II Inc & Oxford    Management Legal Services 
 6784708 Properties Retail Holdings Inc                       Department                              200 Bay Street            Suite 900                                     Toronto         ON     M5J 2J2       CA 
         Oxford Properties Retail Holdings Inc. & Oxford                                                                        22 Adelaide Street West, Suite 
 6949222 Properties Retail Holdings II Inc.                   Gardiner Roberts LLP                    S. Michael Citak, Partner 3600                                          Toronto         ON     M5H 4E3       CA 
                                                              Attention: Vice President, Real Estate 
                                                              Management Legal Services 
 6504143 Oxford Properties Retail Holdings, Inc.              Department                              200 Bay Street            Suite 900                                     Toronto         ON     M5J 2J2       CA 

 6502913 OZOR, FATEMA                                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON          MA     02465
                                                              EMERSON HOUSE HEYES LANE 
 6502619 P E JONES (PROPERTIES) LIMITED                       ALDERLY EDGE                                                                                                    CHESHIRE               SK9 7LF       GB
                                                              EMERSON HOUSE HEYES LANE 
 6502616 P E JONES PROPERTIES                                 ALDERLEY EDGE                                                                                                   CHESHIRE               SK9 7LF       GB
 6505854 P&P SERVICE KOREA CO. LTD                            1001 IT PREMIER TOWER                                                                                           SEOUL                                KR
 6506976 PA DEPT OF REVENUE                                   1 REVENUE PLACE                                                                                                 HARRISBURG PA          17129‐0001

 6504827 PABA, MARCELA                                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON          MA     02465

 6734877 PACERS AND RACERS INC                                3602 NORTHGATE CT                                                                                               NEW ALBANY IN          47150‐6417

 6505368 PACHECO, JESSICA                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                      NEWTON          MA     02465
                                                              ATTN: BRADFORD J. SANDLER & JAMES  919 N. MARKET STREET, 
 6502748 PACHULSKI STANG ZIEHL & JONES LLP                    E. O'NEILL                          17TH FLOOR             P.O. BOX 8705                                        WILMINGTON DE          19899‐8705
 6505360 PACIFIC CENTRE LEASEHOLD                             609 GRANVILLE ST., SUITE 910                                                                                    VANCOUVER BC           V7Y 1G5    CA 
                                                              Attention: Execute Vice‐President, 
 6504166 Pacific Centre Leaseholds Limited                    National Property Operations        20 Queen Street West                                                        Toronto         ON     M5H 3R4       CA 

 6504046 Pacific Centre Leaseholds Limited                    Attention: Shopping Centre Manager    20 Queen Street West                                                      Toronto         ON     M5H 3R4       CA 
 6503827 PACIFIC INDEMNITY COMPANY                            15 MOUNTAIN VIEW ROAD                                                                                           WARREN          NJ     07059
 6503815 PACIFIC INDEMNITY COMPANY                            1133 AVENUE OF THE AMERICAS                                                                                     NEW YORK        NY     10036
                                                                                                                                                                  436 
                                                                                                                                                                  Walnut 
 6948834    Pacific Indemnity Company                         Adrienne Logan                        Legal Analyst                  Chuibb                         Street      Philadelphia    PA     19106
 6948834    Pacific Indemnity Company                         c/o Duane Morris LLP                  Wendy M. Simkulak, Esq.        30 S. 17th Street                          Philadelphia    PA     19103‐4196
 6948766    Pacific Indemnity Company                         c/o Chubb                             Attn: Collateral Manager       436 Walnut Street                          Philadelphia    PA     19106
 6505418    PACIFIC LOGISTICS CORP                            7255 ROSEMEAD BLVD                                                                                              PICO RIVERA     CA     90660‐4047

 6503374 PADMORE, NORRIS S                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                    NEWTON          MA     02465
 6504765 PAGE, SAMEER                                         7049 MIDDLETON WAY                                                                                              MASON           OH     45040‐2582


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                          Page 90 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18           Page 137 of 182
                                                                                          Master Mailing List 
                                                                                       Served via First Class Mail



 MMLID                                  Name                       Address 1                   Address 2             Address 3    Address 4       City          State   Postal Code     Country

 6503314 PALACIOS, LUIS                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505667 PALOMA LLC DBA THE TANNERY                  402 BOYLSTON ST                                                                          BOSTON       MA           02116‐3801

 6503016 PANAGUITON, EVE A                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465
                                                                                                                                              NORTH 
 6504306 PAOLILLO, KEVIN                             64 CANTON ST                                                                             EASTON       MA           02356‐1349
 6505080 PARE, EMILIE                                169 AV MOZART O                                                                          MONTREAL     QC           H2S 1C6    CA 

 6502863 PARISEAU, RYAN P                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504958 PARK, SANG MIN                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503134 PARKAR, SANJANA                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505618 PARKER, ELIZABETH J                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502785 PARKER, JONATHAN                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503325 PARKS, D'ANGELO L                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504768 PARKS, THOMAS                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502970 PARRISH, SEAN PATRICK                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503433 PARSONS, JENNY L                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502828 PARTON, JAMES F                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6507117 Pasco County                                Attn: Jeffrey Steinsnyder        8731 Citizens Dr., Suite 340                            New Port     FL           34654
 6506037 PASCO COUNTY, FL                            38053 LIVE OAK AVENUE                                                                    DADE CITY    FL           33523‐3894

 6503621 PATEL, DHARA                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6502884 PATEL, KETNA                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504915 PATEL, SONALI                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6505087 PATEL, VIJEYTA                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504916 PATEL, ZAINAB                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6734878 PAUL RICHELSON'S FEET FIRST INC.            13 TOWN WEST RD                                                                          PLYMOUTH     NH           03264‐3428

 6505141 PAUL, RICHARD A                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6504573 PAULINO, ADRIAN                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503188 PAULINO, MANUEL A                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465

 6503497 PAVIK, AMANDA A                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON       MA           02465
 6505330 PAYTON AND BUCKLE FINE FOOTWEAR             45930 WELLINGTON AVE                                                                     CHILLIWACK   BC           V2P 2C7       CA 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 91 of 136
                                                  Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                                Filed 10/24/18                       Page 138 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                       Address 1                    Address 2                        Address 3            Address 4       City          State   Postal Code     Country

 6503625 PAZIENZA, CASSIDY                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6503422 PEDERSEN, DAVID R                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465
 6504434 PEDORTHIC ASSOCIATION OF CANADA              38 BROADWAY SUITE 503                                                                                       WINNIPEG     MB           R3C 3R6       CA 
 6504435 PEDORTHIC ASSOCIATION OF CANADA              386 BROADWAY SUITE 503                                                                                      WINNIPEG     MB           R3C 3R6       CA 

 6504670 PEER, BRIAN A.                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6503232 PEER, LANCE A                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6734867 PEGASUS FOOTWEAR                             10 MILL HILL RD                                                                                             WOODSTOCK NY              12498‐1306

 6503236 PELLEGRINO, ANTONIA R                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6505093 PELLETIER GIRARD, MAGEN                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6505093 PELLETIER GIRARD, MAGEN                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6504461 PELZER, KAITLYN E                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6502977 PENA, KAREN                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6502968 PENA‐BALTAZAR, ARCELIA                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6505341    PENG, STEFANIE                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465
 6506038    PENNSYLVANIA DEPARTMENT OF REVENUE        327 WALNUT ST                                                                                               HARRISBURG   PA           17128
 6506039    PENNSYLVANIA DEPARTMENT OF REVENUE        PO BOX 280406                                                                                               HARRISBURG   PA           17128‐0406
 6723718    Pennsylvania Department of Revenue        Cindy Cramer                     4th and Walnut Street                                                      Harrisburg   PA           17128
 6723718    Pennsylvania Department of Revenue        Bankruptcy Division              PO Box 280946                                                              Harrisburg   PA           17128‐0946
            PENNSYLVANIA DEPARTMENT OF STATE, 
 6506040    CORPORATION BUREAU                        327 WALNUT ST                                                                                               HARRISBURG   PA           17128
 6723535    Pennsylvania Dept. of Revenue             PA Department of Revenue         Cindy Cramer                   4th and Walnut Street                       Harrisburg   PA           17128
 6723473    Pennsylvania Dept. of Revenue             PA Department of Revenue         4th and Walnut Street                                                      Harrisburg   PA           17128
 6723473    Pennsylvania Dept. of Revenue             Bankruptcy Division              PO Box 280946                                                              Harrisburg   PA           17128‐0946
 6504988    PENNSYLVANIA DEPT. OF REVENUE             PO BOX 281041                                                                                               HARRISBURG   PA           17128‐1041
                                                                                    16TH FLOOR, STRAWBERRY 
 6503700 PENNSYLVANIA OFFICE OF ATTORNEY GENERAL      BUREAU OF CONSUMER PROTECTION SQUARE                                                                        HARRISBURG PA             17120
 6503711 PENNSYLVANIA STATE ATTORNEYS GENERAL         1600 STRAWBERRY SQUARE                                                                                      HARRISBURG PA             17120
 6503701 PENNSYLVANIA STATE TREASURY                  OFFICE OF UNCLAIMED PROPERTY  PO BOX 1837                                                                   HARRISBURG PA             17105‐1837

 6504464 PEOPLES, BRION                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465

 6504012 PEPCO                                        701 NINTH STREET, NW                                                                                        WASHINGTON DC             20068

 6503920 PEPCO                                        PO BOX 13608                                                                                                PHILADELPHIA PA           19101‐3608
                                                      ATTN: DAVID FOURNIER & EVELYN    HERCULES PLAZA, SUITE          1313 MARKET STREET, P.O. BOX 
 6502744 PEPPER HAMILTON LLP                          METZLER                          5100                           1709                                        WILMINGTON DE             19899

 6502988 PERA, ERICA                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                     NEWTON       MA           02465
 6504333 PERANER BOX LLC                              59 TEED DR                                                                                                  RANDOLPH     MA           02368‐4201


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                             Page 92 of 136
                                                    Case 18-11145-LSS                        Doc 576Exhibit G
                                                                                                         Filed 10/24/18           Page 139 of 182
                                                                                                    Master Mailing List 
                                                                                                 Served via First Class Mail



 MMLID                                  Name                             Address 1                         Address 2           Address 3    Address 4        City           State   Postal Code   Country

 6502793 PERDUE, CHRISTIAN S                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6865862 Pereira, Michelle                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6504885 PEREIRA, MICHELLE                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505411 PEREZ, CARINA M                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505379 PEREZ, CARINA M.                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503610 PERKS, KAYLA                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505043 PERRY, MARIE                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6504723 PERSAUD, ALANA                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503233 PERSAUD, JESSICA E                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6504368 PERSECHINI, GERMANA M                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505439 PERSISTENT SYSTEMS INC                             2055 LAURELWOOD RD STE 210                                                                  SANTA CLARA CA              95054‐2727
 6749570 Persistent Telecom Solutions Inc.                  2055 Laurelwood Rd.                 Ste. 210                                                Santa Clara CA              95054

 6504267 PETRIDES, MAUREEN A.                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505488 PFOUTZ, TAMMY L                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465
                                                                                                                                                        SAN 
 6504022 PG&E                                               77 BEALE STREET                     PO BOX 770000                                           FRANCISCO      CA           94177
 6864220 PG&E                                               C/O BANKRUPTCY IXB7                 PO BOX 8329                                             STOCKTON       CA           95208

 6505424 PG&E                                               PO BOX 997300                                                                               SACRAMENTO CA               95899‐7300
 6505660 PGR MEDIA LLC                                      34 FARNSWORTH ST FL 2                                                                       BOSTON     MA               02210‐1257

 6503308 PHIFER, BETH M                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON         MA           02465
         Philadelphia Premium Outlets LLC, a Delaware limited 
 6938929 liability company                                     Simon Property Group, LP         225 W Washington Street                                 Indianapolis   IN           46204
         Philadelphia Premium Outlets LLC, a Delaware limited 
 6938929 liability company                                     PO Box 822464                                                                            Philadelphia   PA           19182‐2464

 6505600 PHILLIPS, ANGELA J                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6502790 PHILLIPS, INDIA C                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6502991 PICAZO, ELTON E                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503185 PIERCE, JOSHUA A                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6504780 PIGEON, MARY‐ANNE                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503379 PIMENTA REZENDE, DAIANA                            C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                      Page 93 of 136
                                                    Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                                  Filed 10/24/18            Page 140 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                                  Name                         Address 1                     Address 2             Address 3    Address 4       City            State   Postal Code     Country

 6505483 PINEDA, JUAN SEBASTIAN                         C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON     MA               02465
                                                                                                                                                  DONGGUAN, 
 6505797 PINZHENG FOOTWEAR (HK) CO., LI                 NO. 3‐5 WUHUA ST                                                                          190                         523170     CN
 6504480 PIPP MOBILE STORAGE SYSTEMS INC                2966 WILSON DR NW                                                                         WALKER     MI               49534‐7592
 6505459 PITNEY BOWES INC                               27 WATERVIEW DR                                                                           SHELTON    CT               06484‐4301

 6504271 PITTS, KAREN A                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465

 6504554 PIXELMEDIA, LLC                                75 NH AVE STE 100                                                                         PORTSMOUTH NH               03801‐2864

 6503039 PIZZACALLA, NICHOLAS                           C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465
                                                                                          3131 Boulevard de la Côte‐
 6502661 Place Vertu Holdings Inc.                      Attention: General Manager        Vertu                                                   Saint‐Laurent  QC           H4R 1Y8       CA 
 6504167 Place Vertu Holdings, Inc.                     Attention: General Manager        20 Queen Street West                                    Toronto        ON           M5H 3R4       CA 
                                                                                          600 De Maisonneuve  St 
 6939752 Place Vertu Nominee Inc.                       Sharyn Gore, General Counsel      West, #2600                                             Montreal      QC            H4A3J2
                                                        3131 BOUL DE LA COTE‐VERTU LOC                                                            SAINT‐
 6505099 PLACE VERTU NOMINUEE INC                       G40                                                                                       LAURENT       QC            H4R 1Y8       CA 
                                                                                                                                                  TRAVERSE 
 6504478    PLAMONDON SHOES                             144 E FRONT ST                                                                            CITY          MI            49684‐2509
 6930514    PlayNetwork Inc                             450 Remington Rd                                                                          Schaumburg    IL            60173
 6505175    PLAYNETWORK INC                             PO BOX 204515                                                                             DALLAS        TX            75320‐4515
 6505233    POINT TO POINT TRANSPORTATION SERVICE       PO BOX 17706                                                                              SEATTLE       WA            98127‐1304

 6503226 POINTDUJOUR, BRENDAN G                         C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465

 6502908 POIRIER, FREDERIK                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465

 6502986 POLITO, JOSEPH                                 C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465

 6505732 POMPEL, DAVID C                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465

 6504293 PORTAL, GABRIELLE                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465

 6503278    PORTER, DYLAN THOMAS                        C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465
 6503916    PORTLAND GENERAL ELECTRIC                   121 SOUTHWEST SALMON STREET                                                               PORTLAND      OR            97204
 6503917    PORTLAND GENERAL ELECTRIC                   PO BOX 4438                                                                               PORTLAND      OR            97208‐4438
 6504636    POTEMPA, ERIK                               3412 29TH ST APT 4A                                                                       ASTORIA       NY            11106‐3518

 6503063 POTTER, CASSONDRA                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465

 6503023 POTTER, TYLER                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465

 6503202 POWELL, JAMES J                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465
 6503923 POWER STREAM                                   161 CITYVIEW BOULEVARD                                                                    VAUGHAN       ON            L4H 0A9       CA 
 6503959 POWER STREAM                                   PO BOX 3700 STN MAIN                                                                      CONCORD       ON            L4K 5N2       CA 

 6504500 POWERS, HUDSON T.                              C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                  NEWTON        MA            02465
 6504982 PPL ELECTRIC UTILITIES                         2 NORTH 9TH ST CPC‐GENN1                                                                  ALLENTOWN     PA            18101‐1139



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 94 of 136
                                                       Case 18-11145-LSS                      Doc 576Exhibit G
                                                                                                          Filed 10/24/18                      Page 141 of 182
                                                                                                     Master Mailing List 
                                                                                                  Served via First Class Mail



 MMLID                                  Name                                Address 1                     Address 2                        Address 3    Address 4        City           State   Postal Code        Country

 6504320 PRATT, JONATHAN D                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6505506 PRAYTOR, DANNY C                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON         MA           02465
                                                                                                 NO. 628 SEC 4 CHUNG 
 6504232 PRECIOUS GOLD HOLDINGS LIMITED                       ATTN: SUSIE ZHOU                   CHING RD                                                           TAICHUNG                                  TW
 6505866 PRECIOUS GOLD HOLDINGS LIMITED                       NO. 628 SEC 4 CHUNG CHING RD                                                                          TAICHUNG                                  TW

 6504431 PREMACK, MELISSA                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON         MA           02465
 6504477 PREMIER RELOCATIONS INC                              45200 GRAND RIVER AVE                                                                                 NOVI           MI           48375‐1018

                                                                                                                                                                    DOLLARD‐DES‐
 6505047 PREMIER SERVICE INC                                  2 LANIEL ST                                                                                           ORMEAUX      QC             H9B 3G5       CA 
                                                              UNIT E, WEST CORK TECHNOLOGY                                                                          CLONAKILTY, 
 6505784 PREMIERE CONFERENCING IRELAND                        PARK                                                                                                  CK                                        IE

 6505010 PREMIUM OUTLET PARTNERS LP                           PO BOX 822464                                                                                         PHILADELPHIA PA             19182‐2464

 6505011 PREMIUM OUTLET PARTNERS LP                           PO BOX 822884                                                                                         PHILADELPHIA PA             19182‐2884

 6505013 PREMIUM OUTLET PARTNERS LP                           PO BOX 822900                                                                                         PHILADELPHIA PA             19182‐2900
         Premium Outlet Partners LP, a Delaware limited 
 6938916 partnership                                          Wrentham Village Premium Outlets   PO Box 822920                                                      Philadelphia   PA           19182‐2920
         Premium Outlet Partners LP, a Delaware limited 
 6938952 partnership                                          Jackson Premium Outlets            PO Box 822943                                                      Philadelphia   PA           19182‐2943

 6504149 Premium Outlet Partners, L.P.                        Attention: Premium Outlets         225 West Washington Street                                         Indianapolis   IN           46204
         Premium Outlet Partners, L.P., a Delaware Limited 
 6939038 Partnership                                          Simon Property Group, L.P.         225 W. Washington Street                                           Indianapolis   IN           46204
         Premium Outlet Partners, L.P., a Delaware Limited 
 6939038 Partnership                                          North Georgia Premium Outlets      P.O. Box 822900                                                    Philadelphia   PA           19182‐2900
         Premium Outlet Partners, L.P.,a Delaware limited 
 6965195 partnership                                          Simon Propert Group, L.P.          225 W. Washington Street                                           Indianapolis   IN           46204
         Premium Outlet Partners, L.P.,a Delaware limited 
 6965195 partnership                                          Camarillo Premium Outlets          P.O. Box 822896                                                    Philadelphia   PA           19182‐2896

 6502883 PREVILLE, ARIANNE                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6503452 PREVOST, TIASIA                                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON         MA           02465

 6504413 PREZIOSO, JEANINE                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                             NEWTON         MA           02465
 6505518 PRICEWATERHOUSECOOPERS LLP                           4040 W BOY SCOUT BLVD                                                                                 TAMPA          FL           33607‐5750
 6504794 PRIDE SIGNS                                          255 PINEBUSH RD                                                                                       CAMBRIDGE      ON           N1T 1B9    CA 
                                                                                                                                                                    FUXING 
                                                                                                                                                                    TOWNSHIP 
                                                                                                                                                                    COUNTY 506, 
 6505802 PRIME ASIA LEATHER CORPORATION                       NO.2 FUGONG RD                                                                                        TWN                                       TW
 6506041 PRIME CLERK LLC                                      830 THIRD AVENUE, 9TH FLOOR                                                                           NEW YORK       NY           10022‐7523
 6504520 PRIME OUTLETS AT PLEASANT PRAIRIE                    PO BOX 603015                                                                                         CHARLOTTE      NC           28260‐3015

 6507118 Prince Edward Island                                 Attn: City Attorney                33 Riverside Drive             Box 2000                            Charlottetown PE            C1A 7N8       CA 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                       Page 95 of 136
                                                       Case 18-11145-LSS                    Doc 576Exhibit G
                                                                                                        Filed 10/24/18                 Page 142 of 182
                                                                                                   Master Mailing List 
                                                                                                Served via First Class Mail



 MMLID                                  Name                             Address 1                      Address 2                   Address 3          Address 4        City             State   Postal Code     Country

 6506977 Prince Edward Island                              P.O. Box 2000                                                                                           Charlottetown    PE           C1A 7N8       CA 
 6506042 PRINCE EDWARD ISLAND TAX SERVICES OFFICE          1‐30 BRACKLEY POINT ROAD                                                                                CHARLOTTE        PE           C1A 6X9       CA 
                                                                                                                                                                   UPPER 
 6506043 PRINCE GEORGE, MD                                 14735 MAIN STREET                   COURTHOUSE                                                          MARLBORO         MD           20772
                                                                                               14741 Governor Oden Bowie                                           Upper 
 6506978 Prince George's County                            County Administration Building      Drive                                                               Marlboro         MD           20772
 6507051 Prince George's County Consumer Protection        9200 Basil Court, Suite 301                                                                             Largo            MD           20774
                                                                                               6801 Kenilworth Ave., Ste 
 6951331 Prince George's County, Maryland                  Meyers, Rodbell & Rosenbaum, P.A.   400                                                                 Riverdale Park   MD           20737
                                                                                                                                                                   Upper 
 6507119 Prince George's Coutny                            Attn: County Attorney               14735 Main Street                                                   Marlboro         MD           20772
 6504862 PRINTCORE GRAPHICS INC                            228 MAIN ST N                                                                                           NEWMARKET        ON           L3Y 9B2       CA 
 6505078 PRISMA CONSTRUCTION                               124 RUE MCGILL SUITE 300                                                                                MONTREAL         QC           H2Y 2E5       CA 

 6504216 PRISMA CONSTRUCTION                               ATTN: LINDA CALCE, ADMINISTRATOR 124 RUE MCGILL, SUITE 300                                              MONTREAL         QC           J6W 6E5       CA 
                                                           ATTN: MELANE PRIMEAU, SENIOR 
 6504233 PRISMA CONSTRUCTION                               PROJECT MANAGER                  124 RUE MCGILL, SUITE 300                                              MONTREAL         QC           J6W 6E5       CA 
                                                                                                                                                                   NEEDHAM 
 6504285 PRITCHARD INDUSTRIES (NEW ENGLAND)                19 KEARNEY RD                                                                                           HEIGHTS          MA           02494‐2503
 6505772 PRODUCTIONS INC                                   137 GLENN ST                                                                                            LAWRENCE         MA           01843‐1036
 6504952 PROFORMA (CANADA)                                 PO BOX 57558 STN A                                                                                      TORONTO          ON           M5W 5M5 CA 

 6504471 PROIA, MARIO                                      PO BOX 125                                                                                              PEAKS ISLAND ME               04108‐0125
 6504553 PROMOCENTRIC INC                                  5 FORBES RD                                                                                             NEWMARKET NH                  03857‐2060

                                                                                                                                                       1114 
                                                                                                                                                       AVENUE 
         Proposed Counsel for the Official Committee of                                        ATTN: JAY INDYKE, ROBERT  SARAH A. CARNES, LAUREN A.    OF THE 
 6567070 Unsecured Creditors                               COOLEY LLP                          WINNING,                  REICHARDT                     AMERICAS NEW YORK            NY           10036

 6504307 PROTANO, MARIO                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON           MA           02465
 6876454 Protravel International, LLC                      515 MADISON AVENUE                                                                                      NEW YORK         NY           10022

 6505074 PROVENCHER, FRANCIS                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON           MA           02465
 6507005 Province of Manitoba                              Attn: Dave Wright                   110 Legislative Building 450 Broadway                               Winnipeg         MB           R3C 0V8       CA 
                                                                                                                                                                   CHARLOTTETO
 6506044 PROVINCE OF PRINCE EDWARD ISLAND                  33 RIVERSIDE DRIVE                                                                                      WN               PE           C1A 7N8       CA 
                                                                                                                                                                   CHARLOTTETO
 6506045 PROVINCE OF PRINCE EDWARD ISLAND                  PO BOX 2000                                                                                             WN               PE           C1A 7N8       CA 

 6503118 PRYCHITKO, KATHRYN                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON           MA           02465

 6504495 PRZYBYLSKI, CHARLOTTE M                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON           MA           02465

 6504925 PSARRA, MICHAEL                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                              NEWTON           MA           02465
                                                                                                                                                                   SOUTH 
 6503986 PSE&G                                             5 CENTURY LN                                                                                            PLAINFIELD       NJ           07080‐1301
 6503964 PSEG LONG ISLAND                                  333 EARLE OVINGTON BOULEVARD                                                                            UNIONDALE        NY           11553
 6503972 PSEG LONG ISLAND                                  PO BOX 9039                                                                                             HICKSVILLE       NY           11802‐9039



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                     Page 96 of 136
                                                 Case 18-11145-LSS                        Doc 576Exhibit G
                                                                                                      Filed 10/24/18                       Page 143 of 182
                                                                                                 Master Mailing List 
                                                                                              Served via First Class Mail



 MMLID                                  Name                       Address 1                          Address 2                         Address 3               Address 4        City          State   Postal Code        Country
                                                       WISMA 46 BNI, JALAN JEND. 
 6502615 PT MITRA ADIPERKASA                           SUDIRMAN, KAV. 1                      8TH FLOOR                                                                      JAKARTA                                  ID
                                                                                                                                                                            PASIR LAJA 
                                                                                                                                                                            SUKARAJA 
 6505848 PT SEPATU MAS IDAMAN                          JIN SUKARAJA NO 029 RT 005 RW 001                                                                                    BOGOR, 2                   16710         ID
 6505259 PT SEPATU MAS IDAMAN                          JL. SUKARAJA RT 05 RW 01          KABUPATEN                                                                          BOGOR                                    ID

 6503622 PUJA, ONAMIKA                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                         NEWTON        MA           02465

 6502864 PULLEY, SARAH J                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                         NEWTON        MA           02465

 6502784 PUN, KWOK CHING H                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                         NEWTON        MA           02465

 6504427 PURIFICACION, JESSICA                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                         NEWTON        MA           02465

 6504525 PURNELL, VINCENT                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                         NEWTON        MA           02465

 6505287 PYLYPIW, GREG                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                         NEWTON        MA           02465
 6505530 QASYMPHONY, INC.                              550 PHARR RD NE STE 400                                                                                              ATLANTA       GA           30305‐3436

 6503575 QI SHENG, LI                                  C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                             NEWTON        MA           02465
                                                       DA PU INDUSTRIAL ZONE, TANG TANG  FO GANG COUNTRY, QING 
 6505804 QIANG FENG (FO GANG) SHOES CO. LTD.           TOWN                              YUAN                                                                               GUANGDONG              511675            CN
                                                       DA PU INDUSTRIAL ZONE, TANG TANG                                                                                                   GUANGDON
 6505896 QIANG FENG (FO GANG) SHOES CO. LTD. (RACON)   TOWN, FO GANG COUNTRY                                                                                                QING YUAN     G        511675            CN
                                                                                                                                                                            QING YUAN 
                                                                                                                                                                            CITY, GUANG 
                                                                                                                                                                            DONG 
 6502600    QIANG FENG (FOGANG) SHOES CO. LTD          LITTING LIN                           DA PU INDUSTRY DISTRICT        TANGTANG TOWN, FOGANG                           PROVINCE                                 CN
 6504414    QUAD/GRAPHICS, INC                         110 COMMERCE WAY # J                                                                                                 WOBURN       MA            01801‐1088
 6963319    Quad/Graphics, Inc.                        Attn: Mike Vechart ‐ Credit Dept      N61W23044 Harry's Way                                                          Sussex       WI            53089‐3995
 6505592    QUALITY SOLUTIONS INC                      128 N 1ST ST                                                                                                         COLWICH      KS            67030‐9637
                                                                                             128 N. 1st Street, PO Box 
 6854738 Quality Solutions, Inc.                       Attn: Lisa Saner                      589                                                                            Colwich       KS           67030

 6948845 Queens Center SPE LLC                         Dustin P. Branch, Esq.                Ballard Spahr LLP              2029 Century Park East, Suite 800               Los Angeles CA             90067‐2909
 6505402 QUEENS CENTER SPE LLC                         PO BOX 849433                                                                                                        LOS ANGELES CA             90084‐9433
                                                                                             88‐11 Sutphin Blvd.,room 
 6507120 Queens County                                 Attn: County Attorney                 106                                                                            Jamaica       NY           11405
 6506979 Queens County                                 20‐55 Queens Blvd                                                                                                    New York      NY           11415
 6504030 Queens Mall Limited Partnership               Attention: Center Manager             90‐15 Queens Boulevard                                                         Elmhurst      NY           11373

 6504052 Queens Mall Limited Partnership               Attention: Legal Department           401 Wilshire Boulevard         Suite 700; PO Box 2172                          Santa Monica CA            90407

 6503477 QUEIPO, JAMIE L                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                         NEWTON        MA           02465

 6504337 QURESHI, ADEEL I                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                         NEWTON        MA           02465
 6734868 R & D  PRODUCT GIVEAWAY                       890‐5600‐09047                                                                                                       BRIGHTON      MA           02135
 6504968 R. J. ASH                                     1377 BAY ST                                                                                                          FLORENCE      OR           97439‐9649

 6505428 R121 LLC                                      3970 SORRENTO VALLEY BLVD STE 100                                                                                    SAN DIEGO     CA           92121‐1444


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 97 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18          Page 144 of 182
                                                                                         Master Mailing List 
                                                                                      Served via First Class Mail



 MMLID                       Name                                Address 1                    Address 2             Address 3    Address 4       City         State   Postal Code Country
 6734869 RA SPORT FOR IMPORT                         5TH FLOOR; BUILDING S2‐A                                                                NEW CAIRO                11311      EG 

 6505091 RACINE, MICHEL                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465
                                                     1 FANATICAL PLACE CITY OF 
 6876443 Rackspace International GmbH                WINDCREST                                                                               SAN ANTONIO TX           78218
 6505182 RACKSPACE US INC                            PO BOX 730759                                                                           DALLAS      TX           75373‐0759

 6505774 RADCLIFFE, BRENT R                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503395 RAGAZZO, NADINE K                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6505053 RAHPEYMAYRAD, ROJINA                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6505347 RAI, MANPREET                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6505604 RAINER, JAMES                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6865891 Rajaram, Purushothaman                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503080 RALLIS, JENNIFER                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503026 RAMADANI, LISEJNA                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON     MA            02465
                                                                                                                                             WEST 
                                                                                                                                             BRIDGEWATE
 6504396 RAMCO SURVEY STAKE CO., INC                 685 N MAIN ST                                                                           R          MA            02379‐1232

 6503104 RAMIREZ, ABIGAIL                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6502994 RAMIREZ, MAURICIO                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503515 RAMIREZ, NATALIE M                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6504605 RAMIREZ‐MARIN, KIMBERLY                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503259 RAMOS VARA, JOSE                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6502758 RAMOS, LAIKA                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503412 RAMPURE, TEJASWI S                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465
 6505585 RANDA                                       5600 N RIVER RD STE 500                                                                 ROSEMONT    IL           60018‐5188

 6503524 RANDALL, ROBERT E                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503001 RANDHAWA, SIMRAT                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503344 RANDOLPH, KHALID R                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465
 6504344 RAO, PHANEENDRA                             4212 AVALON DR                                                                          SHARON      MA           02067‐3505

 6503554 RAOOF, NADA                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON      MA           02465
 6502626 RASORT CO                                   4115 ST. MAADI                                                                          CAIRO                                 EG 
 6697044 Rasport Co                                  4115 ST. MAADI                                                                          CAIRO                                 EG 


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                           Page 98 of 136
                                                    Case 18-11145-LSS                    Doc 576Exhibit G
                                                                                                     Filed 10/24/18                            Page 145 of 182
                                                                                                    Master Mailing List 
                                                                                                 Served via First Class Mail



 MMLID                                  Name                          Address 1                          Address 2                          Address 3     Address 4       City            State   Postal Code     Country

 6504579 RATHBUN, STEPHEN M                             C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6502992 RAWANA, NAOMI                                  C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON         MA           02465
 6505201 RAWLS JR, MEL                                  317 TURTLE ROCK TRL                                                                                           BASSETT        VA           24055‐6135

 6503055 RAYMUNDO, ANNE                                 C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6503191 READ, MICHAEL J                                C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON     MA               02465
                                                        ATT AR 200 FOUR FALLS CORPORATE                                                                               CONSHOHOKE
 6504985 REALTIME MEDIA LLC                             CENTER                                                                                                        N          PA               19428
 6504420 RECEIVABLE MANAGEMENT CORPORATION              400 W CUMMINGS PARK STE 4450                                                                                  WOBURN     MA               01801‐6594

 6502852 REDDEN, CHRISTIAN E                            C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6503400 REDDY, RAMPRASAD V                             C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON         MA           02465
 6736315 RedIron, LLC (succeeded by RI‐2 LLC)           42 FLETCHER HILL LANE SUITE 1001                                                                              GROTON         MA           01450

 6502832 REDMOND, MARSHUN L                             C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON      MA              02465
 6504537 REDWOOD SOFTWARE INC                           3005 CARRINGTON MILL BLVD #510                                                                                MORRISVILLE NC              27560
                                                        Attention: Brand President and Legal 
 6799296    Reebok International Ltd.                   Department                              1895 J.W. Foster Boulevard                                            Canton         MA           02021
 6504068    Reebok International Ltd.                   1895 J.W. Boulevard                                                                                           Canton         MA           02021
 6799307    Reebok International Ltd.                   c/o Corporation Service Company         84 State Street                                                       Boston         MA           02109
 6734716    REEBOK INTERNATIONAL LTD.                   25 DRYDOCK AVE                                                                                                BOSTON         MA           02110
                                                        ATTN: MATTHEW H. O'TOOLE, CHIEF         25 DRYDOCK AVE, SUITE 
 6504234    REEBOK INTERNATIONAL LTD.                   EXECUTIVE OFFICER                       110E                                                                  BOSTON         MA           02210
 6504057    Reebok International Ltd.                   25 Drydock Ave                          Suite 110E                                                            Boston         MA           02210
 6799308    Reebok International Ltd.                   c/o Corporation Service Company         251 Little Falls Drive                                                Wilmington     DE           19808
 6505725    REEBOK INTERNATIONAL LTD.                   1895 J W FOSTER BLVD                                                                                          CANTON         MA           02021‐1099
 6949447    Reebok International Ltd.                   Erik Bodenhofer, Senior Counsel         25 Drydock Avenue              Suite 110E                             Boston         MA           02210
 6502609    REEBOK SOUTH AFRICA PTY LTD.                100 PENDLEBURY ROAD                                                                                           MOBENI                      04060      ZA
 6506980    Region of Peel                              10 Peel Centre Drive, Suite A and B                                                                           Brampton       ON           L6T 4B9    CA 
 6506981    Region of Waterloo                          150 Frederick St                                                                                              Kitchener      ON           N2G 4J3    CA 
 6504401    REGIS COLLEGE                               235 WELLESLEY ST                                                                                              WESTON         MA           02493‐1572
                                                                                                                                                                      HO CHI MINH 
 6505808 REGUS CENTRE (VIETNAM) LTD                     02 NGO DUC KE STREET                                                                                          CITY                        700000        VN

 6504734 REIDLINGER, ALEXA                              C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6503198 REIFFERT, BRIDGET ANN                          C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON         MA           02465

 6503153 REISING, JAMES R                               C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                NEWTON         MA           02465
 6504198 RELAY TECHNICAL SERVICES PRIVATE LIMITED       NO 44/38 VEERABADRAN STREET             VALLUVARKOTTAM         NUNGAMBAKKAM                                   CHENNAI                     600 034       IN 

 6504853 REMCO FORWARDING LIMITED                       5101 ORBITOR DRIVE                                                                                            MISSISSAUGA ON              L4W 5R8       CA 

                                                                                                                                                          BEN NGHE 
         REPRESENTATIVE OFFICE OF THE ROCKPORT                                                                                                            WARD,      HO CHI MINH 
 6504199 COMPANY, LLC                                   ROOM 613 REGISTER02, LEVEL 6            ME LINH POINT TOWER            NO. 2, NGO DUC KE STREET   DISTRICT 1 CITY                                       VN
 6734870 RETAIL CONVERGENCE INC                         20 CHANNEL CTR ST FL 3                                                                                       BOSTON       MA              02210‐3402


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                      Page 99 of 136
                                                   Case 18-11145-LSS                            Doc 576Exhibit G
                                                                                                            Filed 10/24/18              Page 146 of 182
                                                                                                       Master Mailing List 
                                                                                                    Served via First Class Mail



 MMLID                                  Name                                 Address 1                      Address 2                Address 3    Address 4        City           State   Postal Code    Country
                                                                                                                                                              Putnam 
 6504042 Retail Realestate Consultants                       201 Oscawana Lake Road                                                                           Valleyy        NY           10579
                                                             CP 3000 SUCCURSALE PLACE‐
 6506046 REVENU QUEBEC                                       DESJARDINS                                                                                       MONTREAL       QC           H5B 1A4    CA 
 6505168 REXEL USA, INC.                                     14951 DALLAS PKWY                                                                                DALLAS         TX           75254‐7892

 6503576 REYES, FABIOLA                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6503096 REYES, MAJO                                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6503522 REYES, MONIQUE                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6503043 REYES‐MORGAN, CHELSEA                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6502976 REYNOLDS, ETHAN M                                   C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6504440 REYNOLDS, ZACHARY                                   C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6503704    RHODE ISLAND DEPARTMENT OF ATTORNEY GENERAL      CONSUMER PROTECTION UNIT              150 SOUTH MAIN ST.                                         PROVIDENCE     RI           02903
 6506982    Rhode Island Division of Taxation                One Capitol Hill                                                                                 Providence     RI           02908
 6506047    RHODE ISLAND DIVISION OF TAXATION                ONE CAPITAL HILL STE 4                                                                           PROVIDENCE     RI           02908‐5802
 6505132    RHODE ISLAND DIVISION OF TAXATION                PO BOX 9702                                                                                      PROVIDENCE     RI           02940‐9702
            RHODE ISLAND SECRETARY OF STATE, CORPORATIONS 
 6506048    DIVISION                                         ONE CAPITAL HILL STE 4                                                                           PROVIDENCE     RI           02908‐5802
 6503703    RHODE ISLAND STATE ATTORNEYS GENERAL             150 S. MAIN ST.                                                                                  PROVIDENCE     RI           02903
 6877182    RI‐2LLC                                          42 Fletcher Hill Lane Suite 1001                                                                 Groton         MA           01450
 6505752    RI‐2LLC                                          42 FLETCHER HILL LN STE 100                                                                      GROTON         MA           01450‐2018

 6503399 RIBEIRO, PAULO S                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6502764 RICCHIO, RACHEL A                                   C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6502775 RICCHIO, RHYS A                                     C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6503186 RICCIARDI, TAYLOR ROSE                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465
 6503391 RICHARD, ROBERT P                                   38 KINGS ROW                                                                                     N. READING     MA           01864

 6502872 RICHARD, WILLIAM                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465
 6503871 RICHARDS, LAYTON & FINGER, P.A.                     ATTN: AMANDA STEELE                   ONE RODNEY SQUARE      920 NORTH KING STREET               WILMINGTO      DE           19801
 6503870 RICHARDS, LAYTON & FINGER, P.A.                     ATTN: MARK D. COLLINS                 ONE RODNEY SQUARE      920 NORTH KING STREET               WILMINGTO      DE           19801

 6505478 RICHARDS, LAYTON, AND FINGER                        920 N KING ST                                                                                    WILMINGTON DE               19801‐3361

 6503329 RICHEL, CARSON D                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6505301 RICHER, REBECCA                                     C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                     NEWTON         MA           02465

 6505861 RICHINA LEATHER                                     768 NAN DA ROAD                                                                                  SHANGHAI, 20                200436        CN




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                        Page 100 of 136
                                                     Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                     Filed 10/24/18                           Page 147 of 182
                                                                                                   Master Mailing List 
                                                                                                Served via First Class Mail



 MMLID                                  Name                               Address 1                    Address 2                          Address 3        Address 4        City         State   Postal Code     Country

                                                                                                                                                            BAY 
                                                                                                                                                            WELLINGT
 6503872 RICHTER ADVISORY GROUP INC.                       ATTN: ADAM SHERMAN                  181 BAY STREET                 SUITE 3320                    ON TOWER TORONTO         ON           M5J 2T3       CA 
                                                                                                                                                            199 BAY 
 6503873 RICHTER ADVISORY GROUP INC.                       C/O STIKEMAN ELLIOTT LLP            ATTN: ELIZABETH PILLON         5300 COMMERCE COURT WEST      STREET   TORONTO         ON           M5L 1B9       CA 

 6504721 RICKETTS, ALIYAH T                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465
 6504803 RIDGEWOOD INTERNATIONAL FREIGHT                   65 INTERNATIONAL BLVD SUITE 106                                                                              ETOBICOKE    ON           M9W 6L9       CA 

 6503594 RIEGER, TAYA ROSE                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                      NEWTON       MA           02465
                                                           ATTN: DONALD E. ROTHMAN, LON M. 
                                                           SINGER, JAIME RACHEL KOFF, AND   THREE CENTER PLAZA, 6TH 
 6502749 RIEMER BRAUNSTEIN LLP                             JEREMY LEVESQUE                  FLOOR                                                                       BOSTON       MA           02108
                                                                                            TIMES SQUARE TOWER, 
 6502750 RIEMER BRAUNSTEIN LLP                             ATTN: STEVEN E. FOX              SUITE 2506               SEVEN TIMES SQUARE                                 NEW YORK     NY           10036
 6504775 RIEMER REPORTING SERVICE INC                      24600 DETROIT RD STE 100                                                                                     WESTLAKE     OH           44145‐2542

 6503398 RIES, JANET L                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465

 6505296 RIFAT, SHAHEEN A.                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465
                                                                                                                                                                        BUGGIANO, 
 6505261 RIK SERVICES S R L                                VIA BUOZZI 23                                                                                                PT                        51011         IT 

 6505672 RILEY JR, WILLIAM C                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465

 6503299 RILEY, DYLAN REID                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465

 6505218 RILEY, KIMBERLY N                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465

 6504590 RINALDI, CHRISTINA L                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465

 6503494 RINEBOLD, THERESA                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465
         RioCan Management Inc., c/o RioCan Real Estate 
 6504044 Investment Trust                                  2300 Yonge Stree                    Suite 500; PO Box 2386                                                   Toronto      ON           M4P 1E4       CA 
 6504121 Riocan Management, Inc.                           700 Lawrence Avenue West            Suite 315                                                                Toronto      ON           M6A 3B4       CA 

 6505193 RIOS, MATTHEW                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465

 6503132 RIVAROLAR, JASON                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465

 6503208 RIVAS, VICTOR I                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                   NEWTON       MA           02465
 6505764 RIVERS ELECTRICAAL CORPORATION                    275 CENTRE ST STE 1                                                                                          HOLBROOK     MA           02343‐1079

 6944984 Riverwalk Marketplace (New Orleans) LLC           c/o The Howard Hughes Corporation   One Galleria Tower             13355 Noel Rd., 22nd Fl                   Dallas       TX           75240
                                                                                               ATTN: HOWARD MARC 
 6769490    RIVERWALK MARKETPLACE (NEW ORLEANS) LLC        C/O SPECTOR & JOHNSON, PLLC         SPECTOR                        12770 COIT ROAD               SUITE 1100 DALLAS        TX           75251
 6944984    Riverwalk Marketplace (New Orleans) LLC        Spector & Johnson, PLLC             Howard Marc Spector            12770 Coit Road, Suite 1100              Dallas        TX           75251
 6502638    RIVERWALK MARKETPLACE (NEW ORLEANS), LLC       ONE GALLERIA TOWER                  13355 NOEL ROAD                22ND FLOOR                               DALLAS        TX           75240
 6504128    Riverwalk Marketplace (New Orleans), LLC       13355 Noel Road                                                                                             Dallas        TX           75240



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                    Page 101 of 136
                                                         Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                                       Filed 10/24/18                     Page 148 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                             Address 1                     Address 2                       Address 3           Address 4       City           State   Postal Code     Country

 6504491 RIVERWALK MARKETPLACE NEW ORLEANS                   SDS 12‐2732 PO BOX 86                                                                                     MINNEAPOLIS MN             55486‐2732

 6503078 RIZVI, HAJRA                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503005 RIZVI, MAAHA                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465
 6504417 RJ MORELLO INC                                      23 GARFIELD AVE                                                                                           WOBURN        MA           01801‐4337

 6504795 RMI ‐ ITF ‐ COOKSTOWN MALL                          3311 SIMCOE ROAD #89 BOX A‐7                                                                              COOKSTOWN ON               L0L 1L0       CA 
 6505056 RMI ‐ ITF ‐ LES FACTORERIES                         7475 BOUL NEWMAN BUREAU 500                                                                               LASALLE   QC               H8N 1X3       CA 
         RMI‐ITF‐Les Factoreries; Les Factorereries Saint‐
 6946692 Sauveur (2003) Inc.                                 RioCan Management Inc.           Les Factoreries Saint Sauveur 7475 boul. Newman, Suite 500               Lasalle       QC           H8N 1X3    CA 
 6734871 ROAD RUNNER SPORTS, INC                             5549 COPLEY DR                                                                                            SAN DIEGO     CA           92111‐7904
 6504474 ROADONE INTERMODALOGISTICS                          P O BOX 674939                                                                                            DETROIT       MI           48267‐4939
 6505401 ROANOKE INSURANCE GROUP, INC                        PO BOX 848772                                                                                             LOS ANGELES   CA           90084‐8772
 6505552 ROBERT HALF INTERNATIONAL INC                       12400 COLLECTIONS CENTER DRIVE                                                                            CHICAGO       IL           60693
 6505406 ROBERT HALF INTERNATIONAL INC                       2884 SAND HILL ROAD                                                                                       MENLO PARK    CA           94025

 6503189 ROBERTS, AMEER A                                    C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6502781 ROBERTS, DAVID W                                    C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6505619 ROBERTSON, MATHEW J                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6502805 ROBINSON, CONNER RICHARD                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503144 ROBINSON, JAHSALYN BOBBI                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503341 ROBINSON, JASMINE D                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6502959 ROBINSON, NATASHA TIARRA M                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6503342 ROBINSON, RAVEN L                                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465

 6505514 ROBLES, REBEKAH I                                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465
 6504541 ROCHESTER SHOE TREE CO INC                          ONE CEDAR LANE                                                                                            ASHLAND       NH           03217

 6505773 ROCHON, EMILY M                                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON    MA               02465
                                                                                                                                                                       NEW HYDE 
 6504683 ROCKCREST TECHNOLOGY SEARCH INC                     1979 MARCUS AVE STE 210                                                                                   PARK      NY               11042‐1022
 6504202 ROCKPORT CANADA HOLDINGS LTD.                       11‐12 ST. JAMES’S SQUARE         SUITE 1, 3RD FLOOR                                                       LONDON                     SW1Y 4LB GB
 6504196 ROCKPORT EUROPE, B.V.                               PRINS BERNHARDPLEIN 200                                                                                   AMSTERDAM                  1097 JB    NL
                                                                                                                                                           CAUSEWAY 
 6504195 ROCKPORT HONG KONG LTD                              FLAT/RM 1902 19/F                LEE GARDEN ONE                 33 HYSAN AVENUE               BAY                                                  HK
 6504203 ROCKPORT INTERNATIONAL LIMITED                      11‐12 ST. JAMES’S SQUARE         SUITE 1, 3RD FLOOR                                                       LONDON                     SW1Y 4LB      GB
                                                                                                                                                           CHIYODA‐
 6504200 ROCKPORT JAPAN, K.K.                                C/O OH‐EBASHI LPC AND PARTNERS   KISHIMOTO BUILDING 2F          2‐2‐1 MARUNOUCHI              KU       TOKYO                         100‐0005      JP
 6504204 ROCKPORT UK HOLDINGS LTD.                           11‐12 ST. JAMES’S SQUARE         SUITE 1, 3RD FLOOR                                                    LONDON                        SW1Y 4LB      GB

 6502916 RODD, KASSANDRA                                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                   NEWTON        MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 102 of 136
                                                 Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                 Filed 10/24/18          Page 149 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                     Address 1                      Address 2             Address 3    Address 4       City         State   Postal Code   Country

 6505708 RODDY, ALLISON N                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6504321 RODRIGUES, JASON S                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503462 RODRIGUEZ PAIGE, CONNIE Y                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503514 RODRIGUEZ, ALEXANDER                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6505204 RODRIGUEZ, ANDREY CRISTHIAN                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503241 RODRIGUEZ, AYARIS                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503529 RODRIGUEZ, EMILY A                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6504638 RODRIGUEZ, JOSHUA                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503525 RODRIGUEZ, MONCERRAT F                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503538 RODRIGUEZ, PAOLA                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6505246 ROFF CONSULTORES INDEPENDENTES, SA          TORRE DE MONSANTO                                                                         ALGES LISBON             1495‐061   PT
 6734872 ROGERS MENS WEAR                            618 W BOLLING ST                                                                          MONTICELLO AR            71655‐5410

 6503394 ROGERS, LAUREN                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465
 6506111 ROGERS, LAUREN                              163 LAWNDALE RD                                                                           MANSFIELD   MA           02048‐1621

 6505744 ROGERS, MATTHEW                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6503532 ROGERS, NATHANIEL A                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6505746 ROGERS, NICOLE D                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465
 6504425 ROI COMMUNICATIONS CORPORATION              18 HIGH MEADOW RD                                                                         WRENTHAM    MA           02093‐2116
 6734861 ROONEY ENTERPRISES INC                      413 SPRINGFIELD AVE                                                                       SUMMIT      NJ           07901‐2603

 6504785 ROQUE, SUYIN                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6504914 ROSALADA, CYRILLE‐JANE                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6505515 ROSALES, FRANK ENRIQUE                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6504275 ROSATI, ANTHONY                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6504738 ROSINGER, AMELIA P                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6502904 ROSINI, AMANDA                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6502975 ROTH, RACHEL                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON      MA           02465

 6504489 ROUSE F S LLC                               PO BOX 86                                                                                 MINNEAPOLIS MN           55486‐2773
 6504630 ROUSE F S LLC                               3200 LAS VEGAS BLVD S OFC 600                                                             LAS VEGAS   NV           89109‐2692


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 103 of 136
                                                 Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                 Filed 10/24/18                   Page 150 of 182
                                                                                                Master Mailing List 
                                                                                             Served via First Class Mail



 MMLID                                  Name                       Address 1                         Address 2                Address 3     Address 4       City            State   Postal Code     Country
                                                     Attention: Law/Lease Administration 
 6504160 Rouse SI Shopping Center, LLC               Department                             110 N. Wacker Drive                                         Chicago        IL           60606

 6503599 ROY, BROOKE                                 C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465
 6876444 Royal Bank of Canada                        1 PLACE VILLE MARIE ‐ M1               PO BOX 6001, STATION A CENTRE VILLE                         MONTREAL       QC           H3C EA9       CA 

 6503401    ROYCHOWDHURY, AVIK                       C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465
 6505598    ROZAS SHOE STORE                         1801 W LAUREL AVE                                                                                  EUNICE         LA           70535‐2901
 6504689    R‐PAC INTERNATIONAL CORP                 132 W 36TH ST FL 7                                                                                 NEW YORK       NY           10018‐8825
 6505767    RPJ ASSOCIATES INC                       123 WASHINGTON ST                                                                                  HOLLISTON      MA           01746‐1328
 6734862    RSH (MIDDLE EAST) LLC                    PO BOX 20764                                                                                       DUBAI                       20764      AE
 6811705    RTU, Inc. dba RTUI‐‐Sandt Products       1275 Loop Rd                                                                                       Lancaster      PA           17601
 6505671    RUBIN AND RUDMAN LLP                     53 STATE ST FL 15                                                                                  BOSTON         MA           02109‐2820

 6505381 RUBY, JUSTEEN MARIE                         C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465

 6502782 RUMUNA, DAVID N                             C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465
 6505745 RUSSCO INC                                  565 COMMERCE DR STE 2                                                                              FALL RIVER     MA           02720‐4760

 6503163 RUSSO, ANTHONY J                            C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465

 6859223 Russo, Nicole                               C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465

 6504889 RUSSO, NICOLE                               C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465

 6859223 Russo, Nicole                               C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465

 6503140 RUSSO, TYLER                                C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465

 6503513 RUTHERFORD, RYAN E                          C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465

 6505371 RUTKOWSKI, CARLIE LOREN                     C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465

 6505309 RYAN, KERRY                                 C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465
 6505495 RYDER TRUCK RENTAL, INC                     11690 NW 105TH ST                                                                                  MIAMI          FL           33178‐1103
 6734863 S WALKER INC                                PO BOX 466                                                                                         LANCASTER      WI           53813‐0466

 6505001    S WALTER PACKAGING CORP                  2900 GRANT AVE                                                                                     PHILADELPHIA   PA           19114‐2310
 6505150    S&A CONSULTING INC                       1129 TWIN HILL LN                                                                                  KNOXVILLE      TN           37932‐3037
 6876445    S&A Consulting, Inc.                     1129 TWIN HILL LANE                                                                                KNOXVILLE      TN           37932
 6502573    S&A CONSULTING, INC.                     2573 BUTTERWING ROAD                                                                               CLEVELAND      OH           44124
 6802600    S. Walter Packaging Corp                 Attn: Joe Kaelin                       2900 Grant Ave                                              Philadelphia   PA           19114
 6505817    S4FN BILISIM A. S                        ALTINTEPE MAH. GALIP BEY CAD.                                                                      ISTANBUL, 34                34840      TR

 6503508 SABIO, KRISTIAN G                           C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465

 6504704 SABORIO, JACQUELINE A                       C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465
 6504702 SABRIEL CORPORATION                         41 MADISON AVE FL 25                                                                               NEW YORK       NY           10010‐2212

 6502776 SACRAMENTO, JACQUELINE A                    C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                      NEWTON         MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                 Page 104 of 136
                                                  Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                                Filed 10/24/18           Page 151 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                         Address 1                  Address 2             Address 3    Address 4        City          State   Postal Code    Country

 6504861 SADDIQ, TOMAR                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503206 SAGHEER, AREEBAH                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6734864 SAINT CLOUD SCHEELS                          40 WAITE AVE N                                                                           WAITE PARK    MN           56387‐1269

 6503373 SAKAMURI, RAMANI                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503099 SAKTHITHASAN, BABIN                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6505122 SALAS, MAREN L                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6504692 SALES GRAPHICS CORP                          216 E 45TH ST FL 17                                                                      NEW YORK      NY           10017‐3304

 6503101 SALIM, SABRINA                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504328 SAMARAWEERA, CHULENDRA L                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6504655 SAMUEL, TRISHA J                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465
                                                      DEPARTMENT OF 
                                                      AGRICULTURE/WEIGHTS AND                                                                  SAN 
 6505425 SAN BERNARDINO COUNTY                        MEASURES                                                                                 BERNARDINO CA              92415‐0720

                                                                                                                                               SAN 
 6506049 SAN BERNARDINO COUNTY, CA                    385 N. ARROWHEAD AVENUE                                                                  BERNARDINO CA              92415

 6504512 SANCHEZ, JAZMIN                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503173 SANCHEZ, MELISSA D                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465
 6504991 SANDT PRODUCTS INC                           1275 LOOP RD                                                                             LANCASTER     PA           17601‐3168

 6505300 SANGHA, ANMOL                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465
                                                                                       70 West Hedding Street, 
 6507047 Santa Clara County Consumer Protection       District Attorney's Office       West Wing                                               San Jose      CA           95110
                                                                                                                                               Miguel 
 6937834 Santamaria y Steta, S.C.                     345 Campos Eliseos               Chapultepec Polanco                                     Hidalgo       MX           11560         MX

                                                                                                                                               CIUDAD DE 
 6505782 SANTAMARINA Y STETA, S.C.                    CAMPOS ELISEOS 345 PI                                                                    MEXICO, HGO                11560         MX

 6505349 SANTAMENA, CHARMAINE JOY                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503517 SANTANA, EDUARDO                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465
                                                                                                                                               MONCKS 
 6503895 SANTEE COOPER                                1 RIVERWOOD DRIVE                                                                        CORNER        SC           29461‐0188
                                                                                                                                               MONCKS 
 6505140 SANTEE COOPER                                PO BOX 188                                                                               CORNER        SC           29461‐0188

 6505408 SANTIAGO LOPEZ, NEFTALY                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465

 6503004 SANTILLAN, JENNICA                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                  NEWTON        MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 105 of 136
                                                 Case 18-11145-LSS                        Doc 576Exhibit G
                                                                                                      Filed 10/24/18                           Page 152 of 182
                                                                                                    Master Mailing List 
                                                                                                 Served via First Class Mail



 MMLID                                  Name                          Address 1                           Address 2                        Address 3             Address 4       City           State   Postal Code     Country
                                                                                                                                                                             NEWTOWN 
 6504997 SAP INDUSTRIES INC                             3999 WEST CHESTER PIKE                                                                                               SQUARE        PA           19073‐2305
                                                                                                                                                                             NEWTOWN 
 6736316 SAP Industries, Inc.                           3999 WEST CHESTER PIKE                                                                                               SQUARE        PA           19073

 6505842 SAPOURS TECHNOLOGIES PRIVATE LIMITED           307 3RD FLOOR B WING LANCELOT CH                                                                                     MUMBAI, 13                 400092        IN 

 6505128 SARAH RODGERS FLORALS                          259 BLACK POINT LN                                                                                                   PORTSMOUTH RI              02871‐5203

 6505273 SARMAD, MONEEB                                 C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465

 6503124 SAROYA, HARPREET                               C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465
                                                                                                                                                                             KETTERING, 
 6505819 SATRA TECHNOLOGY CENTRE LTD                    WYDHAM WAY, TELFORD WAY                                                                                              NH                         NN16 8SD GB
 6505117 SAUVE, PAUL J                                  12 RED CROSS TER                                                                                                     NEWPORT       RI           02840‐3319

 6504502 SAVAGE, COURTNEY DAWN                          C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465

 6502858 SAVAGE, DANIELLE A                             C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465
 6505129 SAVE THE BAY INC                               100 SAVE THE BAY DR                                                                                                  PROVIDENCE    RI           02905‐5606
                                                        ATTENTION: M.S. MANAGEMENT              225 WEST WASHINGTON 
 6502723 SAWGRASS MILLS PHASE III LIMITED PARTNERSHIP   ASSOCIATES, INC.                        STREET                                                                       INDIANAPOLIS IN            46204
 6504016 SAWNEE ELECTRIC MEMBERSHIP                     543 ATLANTA HIGHWAY                                                                                                  CUMMING      GA            30040

 6505321 SAWNEE ELECTRIC MEMBERSHIP                     PO BOX 2252                                                                                                          BIRMINGHAM AL              35246‐0031
 6734695 SAYEEM, MD WAHIDUL AKBER                       1333 SOUTH PARK STREET                  APARTMENT 2015                                                               HALIFAX    NS              B3J‐2K9    CA 

 6502960 SAYLOR, DEREK J                                C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465

 6503112 SCANLON, BRITTANY                              C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465
 6506983 Scarborough                                    City Hall                               100 Queen Street West                                                        Tornoto       ON           M5H 2N2       CA 
 6504933 SCARBOROUGH TOWN CENTRE HOLDING                300 BOROUGH DR                                                                                                       TORONTO       ON           M1P 4P5       CA 
                                                                                                                               22 Adelaide Street West, Suite 
 6949235 Scarborough Town Centre Holdings Inc.          Gardiner Roberts LLP                    S. Michael Citak, Partner      3600                                          Toronto       ON           M5H 4E3
                                                        Attention: Vice President, Real Estate 
                                                        Management Legal Services 
 6504144 Scarborough Town Centre Holdings, Inc.         Department                              200 Bay Street                 Suite 900                                     Toronto       ON           M5J 2J2       CA 
 6706386 SCARBOROUGH TOWN CENTRE HOLDINGS, INC.         200 Bay Street, Suite 900                                                                                            Toronto       ON           M5J 2J2       CA 

 6503107 SCHAFFEL, ESTHER                               C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465

 6505124 SCHANDELMAYER‐DAVIS, MICHAELA                  C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465

 6502967    SCHAUDECK, NATALIE M                        C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465
 6734865    SCHEELS ALL SPORTS INC                      4550 15TH AVE S                                                                                                      FARGO         ND           58103‐8959
 6734866    SCHEELS‐ OVERLAND PARK                      1551 45TH ST S                                                                                                       FARGO         ND           58103‐3255
 6734855    SCHEELS‐ ROCHESTER                          1551 45TH ST S                                                                                                       FARGO         ND           58103‐3255

 6734952 SCHEELS, DES MOINES                            C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465

 6504851 SCHMALZ, CLEVE                                 C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                       NEWTON        MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                      Page 106 of 136
                                                           Case 18-11145-LSS                       Doc 576Exhibit G
                                                                                                               Filed 10/24/18                      Page 153 of 182
                                                                                                          Master Mailing List 
                                                                                                       Served via First Class Mail



 MMLID                       Name                                                 Address 1                       Address 2                     Address 3       Address 4       City           State   Postal Code    Country
 6504647 SCHMIDT, MATIAS ABBOTT                                      144 SPENCER ST                                                                                         BROOKLYN      NY           11205‐3990
 6734856 SCHMITT SHOES INC                                           244 MAIN ST                                                                                            REEDSBURG     WI           53959

 6502772 SCHMITT, MATTHEW K                                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6503295 SCHNEIDER, TABETHA D                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6503587 SCHROER, SETH DANIEL                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6505536 SCHULTZ, ARIANA FRENCH                                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6504764 SCHUMACHER, AARON JOSHUA                                    C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6505757 SCOTT, DOUGLAS A                                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6503237 SCOTT, ELIJAH D                                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6504673 SCOTT, MICHAEL ANTHONY                                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465
 6504476 SEAHORSE AND GAZELLE INC                                    214 S KALAMAZOO MALL                                                                                   KALAMAZOO     MI           49007‐4838
         Seasons Retail Corp + The Outlet Collection at 
 6939849 Winnipeg Limited by its manager                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6504102    Seasons Retail Corp; The Outlet Collection at Winnipeg   95 Wellington Street West        Suite 300                                                             Toronto       ON           M5J 2R2    CA 
 6697390    Secotrade 61 (PTY) Ltd                                   100 PENDLEBURY ROAD                                                                                    MOBENI                     04060      ZA
 6504629    SECRETARY OF STATE OF NEVADA                             202 N CARSON ST                                                                                        CARSON CITY   NV           89701‐4201
 6505582    SECURE PRODUCTS CORP                                     1005 N LOMBARD RD                                                                                      LOMBARD       IL           60148‐1254
 6504603    SECURITAS SECURITY SERVICES US                           9 CAMPUS DR                                                                                            PARSIPPANY    NJ           07054‐4408

 6502755 SECURITIES & EXCHANGE COMMISSION                            SECRETARY OF THE TREASURY        100 F ST NE                                                           WASHINGTON DC              20549

 6502757 SECURITIES & EXCHANGE COMMISSION ‐ NY OFFICE                ATTN: BANKRUPTCY DEPT            BROOKFIELD PLACE               200 VESEY STREET STE 400               NEW YORK      NY           10281‐1022
         SECURITIES & EXCHANGE COMMISSION ‐ 
 6502756 PHILADELPHIA OFFICE                                         ATTN: BANKRUPTCY DEPT            ONE PENN CENTER                1617 JFK BLVD STE 520                  PHILADELPHIA PA            19103

 6503109 SEDORE, JACOB                                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6503212 SEECOMMAR, MARISSA G                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6505705 SEGREVE, CATHERINE A                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                             NEWTON           MA           02465
                                                                                                                                                                GANGNAM‐
 6505859 SEIN                                                        SO, YOUN HYE                     SEONGAM BUL 4TH, 710           EONJU‐RO                   GU       SEOUL                         135733        KR

 6502800 SEJAS, ROMARIO H                                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465
 6734857 SELIGA SHOE STORE INC                                       2530 S BRENTWOOD BLVD                                                                                  SAINT LOUIS   MO           63144‐2309

 6502999 SELINGER, JAMES                                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6503330 SELLERS, EBONI                                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465

 6504637 SEMEDO, ADILSON J                                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                NEWTON        MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                           Page 107 of 136
                                                 Case 18-11145-LSS                     Doc 576Exhibit G
                                                                                                   Filed 10/24/18                        Page 154 of 182
                                                                                               Master Mailing List 
                                                                                            Served via First Class Mail



 MMLID                                  Name                       Address 1                        Address 2                         Address 3        Address 4       City          State   Postal Code     Country

 6505356 SENA, GABRIEL                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465
 6503665 SEOUL CUSTOMS                               KIM,HEE YOUN                          721 EONJU‐RO           GANGNAM‐GU                                       SEOUL                     6050          KR

 6502866 SEREMIN, FANTA                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6505096 SERGERIE, MICHELLE                          C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6504654    SERRATA, NATALIA V.                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465
 6505227    SERVICE COMMUNICATIONS INC               15223 NE 90TH ST                                                                                              REDMOND      WA           98052‐3561
 6723458    Service Communications Inc.              15223 NE 90th Street                                                                                          Redmond      WA           98052
 6505071    SERVICES EG MATHIEU INC.                 26 CH BAYON                                                                                                   LORRAINE     QC           J6Z 3W5    CA 

 6505535 SESSA, SUZANNE DALE                         C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465
 6537277 Seventh Avenue Investments                  Attn: Samuel Brill, President & CIO   810 Seventh Avenue     28th Floor                                       New York     NY           10019

 6505121 SEVERINO FELIPE, JARED                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465
                                                     26‐54B AVENIDA DE MARCIANO 
 6505835 SEVILLE                                     BAPTISTA                                                                                                      MACAU                     528244        CN
                                                                                                                                                                   CHANG AN 
                                                                                                                                                                   TOWN, 
                                                                                                                                                                   DONGGUAN 
                                                                                                                                                                   CITY, 
                                                     DONGGUAN CHANGAN XIAOBIAN             NO. 198, GUANCHANG             XIAN BIAN MANAGEMENT                     GUANGDONG 
 6506274 SEVILLE FOOTWEAR FACTORY                    XING PENG FOOTWEAR FACTORY            ROAD,                          DISTRICT                                 PROVINCE                  523851        CN
                                                                                                                                                       1211 16th 
 6505152    SEW CONSULTING GROUP INC                 Skiff E. Wagen                        President                      Sew Consulting Group, Inc    Ave S.     Nashville     TN           37212
 6505152    SEW CONSULTING GROUP INC                 9107 STEINBECK LN                                                                                            KNOXVILLE     TN           37922‐8518
 6949103    SEW CONSULTING GROUP, INC.               1211 16TH AVE. S.                                                                                            NASHVILLE     TN           37212
 6504583    SG EQUIPMENT FINANCE USA                 480 WASHINGTON BLVD FL 24                                                                                    JERSEY CITY   NJ           07310‐2053

 6505663 SHAHEEN, KAREN B                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6504799 SHAMOON, NATALIA                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6503094 SHAMSI, BILAL                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465
 6853500 SHANNON HARTIGAN                            31 MONUMENT SQUARE                                                                                            BOSTON       MA           02129

 6504622 SHARMA, KASHISH                             C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6504835 SHARMA, RISHAV                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6505269 SHARMA, SHRYANSH                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465
 6503877 SHAW CABLESYSTEMS GP                        630 3 AVENUE SW                       SUITE 900                                                               CALGARY      AB           T2P 4L4       CA 
 6503878 SHAW CABLESYSTEMS GP                        PO BOX 2468 STN MAIN                                                                                          CALGARY      AB           T2P 4Y2       CA 

 6503205 SHAW, PETE L                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6502871 SHEA, MACIE S                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465

 6505393 SHEAHAN, MATTHEW                            C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                                  NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 108 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18                     Page 155 of 182
                                                                                          Master Mailing List 
                                                                                       Served via First Class Mail



 MMLID                                  Name                     Address 1                     Address 2                       Address 3            Address 4       City           State   Postal Code     Country

 6502969 SHECKLER, TYLER                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6503359 SHEENA, HULDAH                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6504998 SHEETZ, LINDA D                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6504790 SHEIKH, AQSA                                C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6503170 SHEIKH, HASEEB                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6503623 SHELEFONTIUK, VICTORIANNA                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6503238 SHELL, JADE I                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465
                                                                                      YUYUAN INDUSTRIAL ZONE, 
 6502605 SHENG DAO (YANGZHOU) SPORTING DEV CO LTD    8 BAO SHUN ROAD                  JIAN QU                                                                   JIANGSU                                  CN

 6503421 SHENOY, MANOHAR K                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6503446 SHEPHARD, TAYLOR L                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6502767 SHERMAN, SARAH L                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6503168 SHEVTSOVA, YANA                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6502788 SHICK, CAITLIN M                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6502841 SHIELDS, NANCY A                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465
 6505635 SHIFT COMMUNICATIONS INC                    120 SAINT JAMES AVE FL 6                                                                                   BOSTON        MA           02116

 6505284 SHINBINE, MATHEW                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6503617 SHIVANNA, PRIYA                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465

 6503013 SHIVRATAN, BRENDAN                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465
 6734696 SHLAKOFF, HEATHER                           10943 SCARBOROUGH DRIVE                                                                                    DELTA         BC           V4C‐7W9       CA 

 6504990    SHOAFF, SAMUEL J                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                    NEWTON        MA           02465
 6734858    SHOE BIZ INC                             8128 PROVIDENCE RD STE 800                                                                                 CHARLOTTE     NC           28277‐9743
 6504223    SHOE MAJESTY TRADING CO, LTD             ATTN: BETTY CHOI                 338 KINGS ROAD                                                            HONG KONG                  999077     HK
 6505810    SHOE MAJESTY TRADING CO, LTD             338 KINGS ROAD                                                                                             HONG KONG                  999077     HK



                                                                                                                                                                HONG KONG, 
 6505815 SHOE MAJESTY TRADING COMPANY                TWO CHINACHEM EXCHANGE SQUARE                                                                              NORTHPOINT                               HK
                                                                                      TWO CHINACHEM 
 6697025 Shoe Majesty Trading Company Limited        C/O SUITES 2106‐09               EXCHANGE SQUARE                338 KING'S ROAD, NORTH POINT               HONG KONG                                HK
                                                     C/O SUITES 2106‐09, TWO 
                                                     CHINACHEM EXCHANGE SQUARE 338 
 6853501 SHOE MAJESTY TRADING COMPANY LIMITED        KING'S ROAD, NORTH POINT                                                                                                                            HK
 6505149 SHOE PALACE                                 1629 S HIGHLAND AVE STE H4                                                                                 JACKSON       TN           38301‐1700


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                           Page 109 of 136
                                                   Case 18-11145-LSS                     Doc 576Exhibit G
                                                                                                     Filed 10/24/18                          Page 156 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                        Address 1                          Address 2                          Address 3       Address 4       City            State   Postal Code    Country
 6734859 SHOEFITTERS INC                               20 E BUTLER AVE                                                                                                AMBLER         PA           19002‐4514

 6504759 SHOEMAKER, TERRY                              C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465
 6734860 SHOEMIX                                       665 LEXINGTON AVE                                                                                              NEW YORK       NY           10022‐3630

 6505312 SHORES, CHRISTINA                             C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6505113 SHORTER, KERRI R                              C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465
 6504745 SHRED‐IT US JV LLC                            11311 CORNELL PARK DR STE 125                                                                                  BLUE ASH       OH           45242‐1889

 6502962 SIBILIA, AMANDA J                             C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465
 6505711 SIGN DESIGN INC                               170 LIBERTY ST                                                                                                 BROCKTON       MA           02301‐5522
                                                                                                                                                                      FORT 
 6853502 SIGNATURE COMMERCIAL SOLUTIONS LLC            200 WEST CYPRESS CREEK ROAD            SUITE 400                                                               LAUDERDALE     FL           33309
                                                                                                                                                                      FORT 
 6505489 SIGNATURE COMMERCIAL SOLUTIONS LLC            200 W CYPRESS CREEK RD STE 400                                                                                 LAUDERDALE     FL           33309‐2175

 6504312 SILBERMAN, SHARON A                           C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465
                                                       Attention: Michelle Berkey, Leasing 
 6504098 Simon Property Group                          Counsel                                60 Columbia Road               Building B, Third Floor                  Morristown     NJ           07960

 6505016 SIMON PROPERTY GROUP LP                       PO BOX 824014                                                                                                  PHILADELPHIA PA             19182‐4014
                                                       Attention: Michelle Berkey, Leasing 
 6504157 Simon Property Group, Inc.                    Counsel                                60 Columbia Road               Building B, Third Floor                  Morristown     NJ           07960

 6501748 Simon Property Group, L.P.                    Attn: Ronald M. Tucker, Esq.           225 West Washington Street                                              Indianapolis   IN           46204

 6734849 SIMON THE TANNER                              PO BOX 449                                                                                                     ISLAND POND VT              05846‐0449

 6502691 SIMON/PREIT GLOUCESTER DEVELOPMENT, LLC       Attention: Premium Outlets             Simon Property Group, Inc.     225 West Washington Street               Indianapolis   IN           46204

 6504152 Simon/Preit Gloucester Development, LLC       Simon Property Group, Inc.         225 West Washington Street                                                  Indianapolis   IN           46204
 6504400 SimplexGrinnell                               Attn: Bankruptcy                   50 Technology Drive                                                         Westminster    MA           01441
                                                       RM1303‐05, 13F, UNION PARK CENTER                                                                              KOWLOON, 
 6505826 SINCERELY INTERNATIONAL LTD.                  N                                                                                                              KLN                                       HK

 6505357 SINGH, GAURAV                                 C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6505306 SINGH, JATINDER                               C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6503223 SINGH, SUKHVIR                                C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6503122 SINGH, VARINDER                               C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465
 6505242 SINO PRO TRADING, LTD                         ROOM 710‐2, TAI TUNG BUILDING          8 FLEMING ROAD         WANCHAI                              WANCHAI                                               HK
 6734850 SIOUX CITY SOUTHERN HILLS SCHEELS             4400 SERGEANT RD STE 54                                                                                        SIOUX CITY     IA           51106‐4759

 6504487 SITEIMPROVE, INC                              7807 CREEKRIDGE CIR                                                                                            MINNEAPOLIS MN              55439‐2609

 6504548 SKRYPEK, ROBERT J                             C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465

 6503392 SLAVIN, KELLY A                               C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                  NEWTON         MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 110 of 136
                                                 Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                 Filed 10/24/18          Page 157 of 182
                                                                                           Master Mailing List 
                                                                                        Served via First Class Mail



 MMLID                                  Name                     Address 1                      Address 2             Address 3    Address 4        City          State   Postal Code     Country
 6504631 SLICKDEALS                                  6010 S DURANGO DR STE 200                                                                 LAS VEGAS    NV            89113‐1788

 6504817 SLIK, JUSTIN                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6505728 SLOCUM, JUSTIN                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6505466 SLYE, CHRISTOPHERLEE ROBERT                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465
                                                                                                                                               FORT 
 6734851 SMALLWOODS INC                              1001 SE 17TH ST                                                                           LAUDERDALE   FL            33316‐2128
 6504372 SMART SOURCE OF BOSTON, LLC                 280 BEAR HILL RD                                                                          WALTHAM      MA            02451‐1009
 6505645 SMARTER TRAVEL MEDIA LLC                    226 CAUSEWAY ST                                                                           BOSTON       MA            02114‐2171
                                                                                                                                               MARLBOROU
 6504255 SMARTFISH GROUP INC                         289 ELM STREET SUITE 201                                                                  GH           MA            01752‐4565

 6503085 SMITH, ALEXANDER                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6503333 SMITH, AMBER                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6503281 SMITH, ANTHONY C                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6503454 SMITH, CAMILLE                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465
 6503380 SMITH, DAVID A                              18 ERICKSON LANE                                                                          PEMBROKE     MA            02359

 6504327 SMITH, ELIZABETH A.                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6503571 SMITH, JOSHUA                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6504822 SMITH, KYRSTAN                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6503061 SMITH, MARIA                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6503396 SMITH, MICHAEL T                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6502860 SMITH, TRACY L                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6503059 SNIDER, AMANDA                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465
 6734852 SO ENTERPRISES, LLC                         5350 E BROADWAY BLVD STE 170                                                              TUCSON       AZ            85711‐3724

 6505370 SOCIAL NATIVE INC                           9935 SANTA MONICA BLVD                                                                    BEVERLY HILLS CA           90212‐1606
                                                     3 AL HAIF COMMERCIAL CENTER, 
 6736319 Soda Sports                                 MAKKAH ROAD                                                                               RIYADH                     11455         SA 
                                                     3 AL HAIF COMMERCIAL CENTER, 
 6697017 Soda Sports Hall No. 3                      MAKKAH ROAD                                                                               RIYADH                     11455      SA 
 6505566 SOFTCHOICE CORPORATION                      173 Dufferin Street                                                                       Toronto      ON            M6K 3H7    CA 
 6505566 SOFTCHOICE CORPORATION                      314 W SUPERIOR ST STE 400                                                                 CHICAGO      IL            60654‐3538

 6503490 SOJA, LINDSAY M                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6503256 SOLANO, ARLENE LIZETTE                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                 NEWTON       MA            02465

 6505159 SOLES 4 SOULS                               319 MARTINGALE DR                                                                         OLD HICKORY TN             37138‐3349


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                            Page 111 of 136
                                                     Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                     Filed 10/24/18                       Page 158 of 182
                                                                                                Master Mailing List 
                                                                                             Served via First Class Mail



 MMLID                        Name                                     Address 1                     Address 2                         Address 3    Address 4       City          State   Postal Code Country
 6505363 SOLES OF WHISTLER FOOTWEAR INC                    110‐4090 WHISTLER WAY                                                                                WHISTLER     BC           V0N 1B4    CA 

 6504798 SOLIS, DIANA                                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504410 SOLUTION IT INC                                   60‐E CONCORD ST                                                                                      WILMINGTON MA             01887‐2179

 6503049 SOMERVILLE, KEVIN                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503265 SOMES, JAKE                                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503105 SOMMER, ZACH                                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503012 SOMOZA, MICHAEL                                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6505719 SOO YOUNG BAE                                     2 PEABODY TER APT 708                                                                                CAMBRIDGE    MA           02138‐6212

 6503050 SOOTDHAR, AMULDEEP SINGH                          C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503228 SORRENTINO, DEVIN                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6502954 SORRENTINO, NICHOLAS A                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504551 SOUCY, NORMAN                                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503042 SOUFI, SABA                                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465
                                                                                                                                                                SOUTH 
 6505133 SOULIA, GLENN                                     48 SILVER LAKE AVE                                                                                   KINGSTOWN    RI           02879‐4223

 6502850 SOULIA, GLENN A                                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                              NEWTON       MA           02465
         SOUTH CAROLINA DEPARTMENT OF CONSUMER 
 6503694 AFFAIRS                                           3600 FOREST DR., 3RD FLOOR       PO BOX 5757                                                         COLUMBIA     SC           29250‐5757
 6506984 South Carolina Department of Revenue              300A Outlet Pointe Boulevard                                                                         Columbia     SC           29210
 6504181 SOUTH CAROLINA DEPARTMENT OF REVENUE              DEPARTMENT OF REVENUE‐ CORP                                                                          COLUMBIA     SC           29214‐0001
 6506051 SOUTH CAROLINA DEPARTMENT OF REVENUE              PO BOX 125                                                                                           COLUMBIA     SC           29214‐0111

 6503696 SOUTH CAROLINA OFFICE OF THE STATE TREASURER      UNCLAIMED PROPERTY DIVISION      PO BOX 11778                                                        COLUMBIA     SC           29211‐1778
         SOUTH CAROLINA SECRETARY OF STATE, DIVISION OF 
 6506052 CORPORATIONS                                      300 A OUTLET POINTE BLVD                                                                             COLUMBIA     SC           29210
 6503695 SOUTH CAROLINA STATE ATTORNEYS GENERAL            REMBERT C. DENNIS OFFICE BLDG.   P.O. BOX 11549                                                      COLUMBIA     SC           29211‐1549
 6505542 SOUTHEASTERN SHOE TRAVELERS                       953 HARMONY RD                                                                                       EATONTON     GA           31024‐6296
 6506053 SOUTHERN ALBERTA TAX SERVICES OFFICE              220 4TH AVENUE SOUTH EAST                                                                            CALGARY      AB           T2G 0L1    CA 
 6756565 Southern California Edison                        1551 W. San Bernardino Rd.                                                                           Covina       CA           91722
 6504019 SOUTHERN CALIFORNIA EDISON                        2244 WALNUT GROVE AVENUE         PO BOX 800                                                          ROSEMEAD     CA           91770‐0300
 6505421 SOUTHERN CALIFORNIA EDISON                        PO BOX 300                                                                                           ROSEMEAD     CA           91770‐0300
 6734697 SPADAFORA, JOEANNA                                211 HIDDEN VALE PL NW                                                                                CALGARY      AB           T3A‐5B6    CA 
                                                                                                                                                                NORTHBOROU
 6504309 SPENCER TECHNOLOGIES, INC                         102 OTIS ST                                                                                          GH           MA           01532‐2415

 6504385 SPIKE INC                                         17 BRIDGE ST                                                                                         WATERTOWN MA              02472‐4818

 6505106 SPORTS INDUSTRY CREDIT ASSOCIATION                245 VICTORIA AVE SUITE 800                                                                           WESTMOUNT QC              H3Z 2M6      CA 
 6964715 Spring Branch Independent School District         Owen M. Sonik                    1235 North Loop West           Suite 600                            Houston   TX              77008


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                 Page 112 of 136
                                                       Case 18-11145-LSS                      Doc 576Exhibit G
                                                                                                          Filed 10/24/18                         Page 159 of 182
                                                                                                      Master Mailing List 
                                                                                                   Served via First Class Mail



 MMLID                          Name                                      Address 1                         Address 2                        Address 3             Address 4       City            State   Postal Code Country
 6964715 Spring Branch Independent School District           PO Box 19037                                                                                                      Houston       TX            77224
 6505239 SPRINGFIELD MANUFACTURERS PTY LTD                   2 RIVERCREST PARK                    11 QUARRY PARK PLACE           RIVERHORSE VALLEY, DURBAN                                                 4071       ZA
 6505176 SPS COMMERCE                                        PO BOX 205782                                                                                                     DALLAS        TX            75320‐5782

 6502899 ST JEAN, ARIANE                                     C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                       NEWTON        MA            02465

 6504547 ST LAURENT, WILLIAM A                               C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                       NEWTON        MA            02465

 6504224 ST ONGE, STEWARD, JOHNSTON + REENS                  ATTN: STEVEN MCNAMARA, PARTNER 986 BEDFORD STREET                                                                 STAMFORD      CT            06905‐5619
 6505461 ST ONGE, STEWARD, JOHNSTON + REENS LLC              986 BEDFORD ST                                                                                                    STAMFORD      CT            06905‐5610

 6504276 ST. ANDRE, JULIE                                    C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                       NEWTON        MA            02465
 6504917 ST. JACOBS COUNTRYSIDE INC.                         1386 ‐ 4 KING ST. N                                                                                               ST. JACOBS    ON            N0B 2N0      CA 
 6502679 ST. JACOBS COUNTRYSIDE, INC.                        1386 KING ST NORTH                                                                                                ST. JACOBS    ON            N0B 2N0      CA 

 6506054 ST. JOHNS COUNTY, FL                                4040 LEWIS SPPEDWAY                                                                                               ST AUGUSTINE FL             32084
 6505155 ST. JUDE CHILDREN'S RESEARCH HOSPITAL               262 DANNY THOMAS PL                                                                                               MEMPHIS      TN             38105‐3678

 6502952 STADRLANDER, JACOB A                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                       NEWTON        MA            02465

 6503416 STAMOUR, PAIGE                                      C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                       NEWTON      MA              02465
                                                                                                                                                                               CHARLOTTETO
 6505039 STAMPER INC                                         PO BOX 281                                                                                                        WN          PE              C1A 7K6      CA 

 6504158 Stamper, Inc.                                       Attention: Mr. Chris Cudmore         401 Trans Canada Highway                                                     Charlottetown PE            C1A 4B5      CA 

 6706387 STAMPER, INC.                                       Attn: Mr. Chris Cudmore              401 Trans Canada Highway                                                     Charlottetown PEI           C1A 4B5      CA 

 6505217 STANFIELD, JAMES                                    C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                       NEWTON        MA            02465

 6945993 Staples Advantage Canada                            550 PENDANT DRIVE                                                                                                 MISSISSAUGA ON              L5T 2W6      CA 

 6503458 STAPLES, MACKENZIE                                  C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                                       NEWTON        MA            02465
 6734853 STAPLETON SHOE CO                                   34 W 33RD ST FL 7                                                                                                 NEW YORK      NY            10001‐3304
 6501799 Starwood Retail Partners, LLC                       BALLARD SPAHR LLP                    Attn: Dustin P. Branch        2029 Century Park East             Suite 800   Los Angeles   CA            90067
                                                                                                  Attn: Leslie Heilman, Laurel 
 6501804    Starwood Retail Partners, LLC                    BALLARD SPAHR LLP                    Roglen, C McClamb             919 N. Market Street, 11th Floor               Wilmington    DE            19801‐3034
 6504282    STATE CLEANING SERIVCE INC                       19 KEARNEY RD                                                                                                     NEEDHAM       MA            02494‐2503
 6506055    STATE OF ARIZONA                                 PO BOX 29010                                                                                                      PHOENIX       AZ            85038
 6506056    STATE OF ARKANSAS                                PO BOX 1272                                                                                                       LITTLE ROCK   AR            72203
 6507006    State of California Attorney General             Attn: Bankruptcy Dept                P.O. Box 944255                                                              Sacramento    CA            94244‐2550
                                                             California Department of Consumer    1625 N. Market Blvd., Suite 
 6507028 State of California Consumer Information Division   Affairs                              N 112                                                                        Sacramento    CA            95834

 6503792 STATE OF COLORADO                                   UNCLAIMED PROPERTY DIVISION          1560 BROADWAY, STE 1225                                                      DENVER        CO            80202

 6503780 STATE OF DELAWARE                                   BUREAU OF ABANDONED PROPERTY         PO BOX 8931                                                                  WILMINGTON DE               19899
 6507007 State of Delaware Attorney General                  Attn: Bankruptcy Dept                Carvel State Office Bldg.      820 N. French St.                             Wilmington DE               19801

 6507029 State of Delaware Consumer Protection Division      Delaware Department of Justice       Carvel State Office Building   820 N. French St., 5th Floor                  Wilmington    DE            19801
 6507008 State of Florida Attorney General                   Attn: Bankruptcy Dept                The Capitol, PL 01                                                           Tallahassee   FL            32399‐1050


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                       Page 113 of 136
                                                            Case 18-11145-LSS                         Doc 576Exhibit G
                                                                                                                  Filed 10/24/18                             Page 160 of 182
                                                                                                             Master Mailing List 
                                                                                                          Served via First Class Mail



 MMLID                                  Name                                   Address 1                           Address 2                            Address 3        Address 4        City           State   Postal Code   Country

 6507030 State of Florida Consumer Protection Division          Florida Office of the Attorney General   PL‐01 The Capitol                                                           Tallahassee    FL           32399‐1050
 6507009 State of Georgia Attorney General                      Attn: Bankruptcy Dept                    40 Capital Square, SW                                                       Atlanta        GA           30334‐1300
                                                                Georgia Governors Office of Consumer     2 Martin Luther King, Jr. Dr., 
 6507031    State of Georgia Consumer Protection Division       Affairs                                  SE  Suite 356                                                               Atlanta        GA           30334‐9077
 6506057    STATE OF HAWAII                                     PO BOX 1425                                                                                                          HONOLULU       HI           96806‐1425
 6506058    STATE OF HAWAII                                     DIRECTOR OF TAXATION                     ROOM 221                          830 PUNCHBOWL STREET                      HONOLULU       HI           96813‐5094
 6503771    STATE OF IDAHO                                      UNCLAIMED PROPERTY DIVISION              PO BOX 36                                                                   BOISE          ID           83722‐2240
 6506059    STATE OF ILLINOIS                                   PO BOX 19044                                                                                                         SPRINGFIELD    IL           62794‐9044

 6506060    STATE OF INDIANA                                    PO BOX 7229                                                                                                          INDIANAPOLIS   IN           46207‐7229
 6503768    STATE OF IOWA                                       UNCLAIMED PROPERTY DIVISION              STATE CAPITOL BLDG                                                          DES MOINES     IA           50319
 6506061    STATE OF KANSAS                                     120 SE 10TH AVE                          PO BOX 750680                                                               TOPEKA         KS           66675‐0680
 6506062    STATE OF KENTUCKY                                   STATION 67                               PO BOX 181                                                                  FRANKFORT      KY           40602‐0181
                                                                                                                                                                                     BATON 
 6506063 STATE OF LOUISIANA                                     PO BOX 201                                                                                                           ROUGE          LA           70821‐0201
 6507010 State of Louisiana Attorney General                    Attn: Bankruptcy Dept                    P.O. Box 94095                                                              Baton Rouge    LA           70804‐4095
                                                                Louisiana Office of the Attorney 
 6507032 State of Louisiana Consumer Protection Section         General                                  1885 N. 3rd St.                                                             Baton Rouge    LA           70802
 6503744 STATE OF MARYLAND                                      UNCLAIMED PROPERTY SECTION               301 W PRESTON ST                                                            BALTIMORE      MD           21201‐2385
 6507011 State of Maryland Attorney General                     Attn: Bankruptcy Dept                    200 St. Paul Place                                                          Baltimore      MD           21202‐2202
                                                                Maryland Office of the Attorney 
 6507033 State of Maryland Consumer Protection Division         General                               200 Saint Paul Pl.                                                             Baltimore      MD           21202
                                                                                                      1 ASHBURTON PLACE, 12TH 
 6503749 STATE OF MASSACHUSETTS                                 ABANDONED PROPERTY DIVISION           FLOOR                                                                          BOSTON         MA           02108
 6507012 State of Massachusetts Attorney General                Attn: Bankruptcy Dept                 One Ashburton Place                                                            Boston         MA           02108‐1698
                                                                Massachusetts Office of the Attorney  Public Inquiry and Assistance 
 6507034 State of Massachusetts Consumer Protection Division    General                               Center                         One Ashburton Pl., 18th Floor                   Boston         MA           02108‐1518
 6503735 STATE OF MISSISSIPPI                                   UNCLAIMED PROPERTY DIVISION           PO BOX 138                                                                     JACKSON        MS           39205‐0138
 6506064 STATE OF MISSISSIPPI                                   PO BOX 960                                                                                                           JACKSON        MS           39205‐0960
                                                                                                                                                                         P.O. Box 
 6507013 State of Mississippi Attorney General                  Attn: Bankruptcy Dept                    Walter Sillers Building           550 High Street, Suite 1200   220         Jackson        MS           39201
                                                                Mississippi Office of the Attorney 
 6507035 State of Mississippi Consumer Protection Division      General                                  PO Box 22947                                                                Jackson        MS           39225‐2947
                                                                                                                                                                                     JEFFERSON 
 6506065 STATE OF MISSOURI                                      TAXATION DIVISION                        PO BOX 840                                                                  CITY           MO           65105‐0840

 6507014 State of Missouri Attorney General                     Attn: Bankruptcy Dept                    Supreme Court Building            207 W. High St.                           Jefferson City MO           65102

 6507036 State of Missouri Consumer Protection Unit             Missouri Attorney General's Office       PO Box 899                                                                  Jefferson City MO           65102
                                                                                                         555 E WASHINGTON AVE 
 6506066    STATE OF NEVADA                                     TAXATION DEPARTMENT                      #1300                                                                       LAS VEGAS      NV           89101
 6812854    State of Nevada Attorney General                    Attn: Bankruptcy Dept                    100 North Carson Street                                                     Carson City    NV           89701
 6506067    STATE OF NEVADA SALES/USE TAX DEPARTMENT            PO BOX 52609                                                                                                         PHOENIX        AZ           85072‐2609
 6504544    STATE OF NEW HAMPSHIRE                              107 N MAIN ST RM 204                                                                                                 CONCORD        NH           03301‐4989
                                                                DEPARTMENT OF LABOR AND                  DIVISION OF WAGE AND 
 6503719 STATE OF NEW JERSEY                                    WORKFORCE DEVELOPMENT                    HOUR COMPLIANCE                   PO BOX 389                                TRENTON        NJ           08625‐0389
 6504175 STATE OF NEW JERSEY                                    PO BOX 642                                                                                                           TRENTON        NJ           08646‐0642
                                                                                                                                                                         P.O. Box 
 6507015 State of New Jersey Attorney General                   Attn: Bankruptcy Dept                    RJ Hughes Justice Complex         25 Market Street              080         Trenton        NJ           08625‐0080



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                               Page 114 of 136
                                                         Case 18-11145-LSS                        Doc 576Exhibit G
                                                                                                              Filed 10/24/18                          Page 161 of 182
                                                                                                           Master Mailing List 
                                                                                                        Served via First Class Mail



 MMLID                                  Name                                  Address 1                          Address 2                         Address 3    Address 4        City         State   Postal Code   Country

 6507037 State of New Jersey Consumer Affairs Division          Department of Law and Public Safety    124 Halsey St.                                                       Newark       NJ           07102
 6504617 STATE OF NEW JERSEY DEPARTMENT                         PO BOX 929                                                                                                  TRENTON      NJ           08646‐0929
         State Of New Jersey Division of Taxation Bankruptcy 
 6962795 Section                                                PO Box 245                                                                                                  Trenton      NJ           08695
                                                                                                       ALFRED E SMITH BLDG, 9TH 
 6503715 STATE OF NEW YORK                                      OFFICE OF UNCLAIMED FUNDS              FLOOR                                                                ALBANY       NY           12236
 6507016 State of New York Attorney General                     Attn: Bankruptcy Dept                  The Capitol                                                          Albany       NY           12224‐0341

 6507038 State of New York Consumer Protection Division         New York State Department of State Consumer Assistance Unit           99 Washington Avenue                  Albany       NY           12231
 6507017 State of North Carolina Attorney General               Attn: Bankruptcy Dept                  9001 Mail Service Center                                             Raleigh      NC           27699‐9001
                                                                North Carolina Office of the Attorney 
 6507039 State of North Carolina Consumer Protection Division   General                                Mail Service Center 9001                                             Raleigh      NC           27699‐9001
                                                                                                       600 EAST BOULEVARD 
 6506068 STATE OF NORTH DAKOTA                                  OFFICE OF STATE TAX COMMISSIONER AVENUE DEPT 127                                                            BISMARCK     ND           58505

 6506069 STATE OF NORTH DAKOTA                                  OFFICE OF STATE TAX COMMISSIONER PO BOX 5623                                                                BISMARCK     ND           58506‐5623
                                                                                                 KELLI E. LISTER, DIVISION 
 6503706 STATE OF OHIO                                          OHIO DIVISION OF UNCLAIMED FUNDS COUNSEL                              77 S. HIGH ST., 20TH FL               COLUMBUS     OH           43215
 6503706 STATE OF OHIO                                          DIVISION OF UNCLAIMED FUNDS      77 S HIGH ST                                                               COLUMBUS     OH           43266‐0545
 6507018 State of Ohio Attorney General                         Attn: Bankruptcy Dept            30 E. Broad St., 14th Floor                                                Columbus     OH           43215
 6507040 State of Ohio Consumer Protection Section              Ohio Attorney Generals Office    30 E. Broad St., 14th Floor                                                Columbus     OH           43215‐3400
 6503710 STATE OF OREGON                                        UNCLAIMED PROPERTY UNIT          775 SUMMER ST, NE                                                          SALEM        OR           97310
 6507019 State of Oregon Attorney General                       Attn: Bankruptcy Dept            1162 Court Street NE                                                       Salem        OR           97301
         State of Oregon Financial Fraud/Consumer Protection 
 6507041 Section                                              Oregon Department of Justice             1162 Court St., NE                                                   Salem        OR           97301‐4096
 6507020 State of Pennsylvania Attorney General               Attn: Bankruptcy Dept                    Strawberry Square              16th Floor                            Harrisburg   PA           17120
                                                                                                       Strawberry Square, 15th 
 6507042 State of Pennsylvania Bureau of Consumer Protection    Office of the Attorney General         Floor                                                                Harrisburg   PA           17120
 6503705 STATE OF RHODE ISLAND                                  UNCLAIMED PROPERTY DIVISION            PO BOX 1435                                                          PROVIDENCE   RI           02901‐1435
 6507021 State of Rhode Island Attorney General                 Attn: Bankruptcy Dept                  150 South Main Street                                                Providence   RI           02903
                                                                Rhode Island Department of the 
 6507043 State of Rhode Island Consumer Protection Unit         Attorney General                       150 S. Main St.                                                      Providence   RI           02903
 6507022 State of South Carolina Attorney General               Attn: Bankruptcy Dept                  P.O. Box 11549                                                       Columbia     SC           29211‐1549
                                                                South Carolina Department of 
 6507044 State of South Carolina Consumer Protection Division   Consumer Affairs                       PO Box 5757                                                          Columbia     SC           29250

 6506070 STATE OF SOUTH DAKOTA                                  BUSINESS TAX DIVISION                  445 EAST CAPITOL AVENUE                                              PIERRE       SD           57501
                                                                                                       ANDREW JACKSON BLDG, 
 6503699 STATE OF TENNESSEE                                     UNCLAIMED PROPERTY DIVISION            9TH FLOOR                                                            NASHVILLE    TN           37243‐0242
 6812853 State of Tennessee Attorney General                    Attn: Bankruptcy Dept                  P.O. Box 20207                                                       Nashville    TN           37202‐0207

 6506071 STATE OF TEXAS                                         COMPTROLLER OF PUBLIC ACCOUNTS 1919 N LOOP W #510                                                           HOUSTON      TX           77008

 6506072 STATE OF TEXAS                                         COMPTROLLER OF PUBLIC ACCOUNTS PO BOX 149348                                                                AUSTIN       TX           78714

 6506073 STATE OF TEXAS                                         COMPTROLLER OF PUBLIC ACCOUNTS PO BOX 149355                                                                AUSTIN       TX           78714‐9355
 6812852 State of Texas Attorney General                        Attn: Bankruptcy Dept          Capitol Station                        PO Box 12548                          Austin       TX           78711‐2548
 6507023 State of Virginia Attorney General                     Attn: Bankruptcy Dept          900 East Main Street                                                         Richmond     VA           23219

 6507045 State of Virginia Consumer Protection Section          Virginia Office of the Attorney General 900 E. Main St                                                      Richmond     VA           23219


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                             Page 115 of 136
                                                      Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                      Filed 10/24/18                           Page 162 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                            Address 1                      Address 2                          Address 3      Address 4       City         State   Postal Code     Country

 6504342 STATMAN, WENDY P                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6505520 STEIN, DAVA S                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6502935 STEINMETZ, GWEN                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465
                                                           SUITES 3003/04 TOWER 2 THE                                                                                HONG KONG, 
 6505814 STELLA INTERNATIONAL DESIGN SE                    GATEWAY                                                                                                   KLN                                    HK
                                                           ATTN: LAWRENCE CHEN LI‐MING,       SUITES 3003/04 TOWER 2                                                 HONG KONG, 
 6504225 STELLA INTERNATIONAL DESIGN SERVICE               CHIEF EXECUTIVE OFFICER            THE GATEWAY                                                            KLN                                    HK
 6853503 STELLA INTERNATIONAL DESIGN SERVICES S.R.L.       ALSAZIA N.3. SCALA A INT 10                                                                               PADOVA                   35127         IT 
 6505823 STELLA INTERNATIONAL LIMITED                      NO.771‐775 NATHAN ROAD                                                                                    KOWLOON                  999077        HK
         STELLA INTERNATIONAL TRADING (MACAO               ATTN: LAWRENCE CHEN LI‐MING,       FLAT C, 20/F, MG TOWER, 
 6504226 COMMERCIAL OFFSHORE) LIMITED                      CHIEF EXECUTIVE OFFICER            133 HOI BUN ROAD                                                       KOWLOON                                HK
         Stella International Trading (Macao Commercial                                       Attn: Steven J. Reisman, 
 6530746 Offshore) Limited                                 Katten Muchin Rosenman LLP         Cindi M. Giglio                575 Madison Avenue                      New York    NY           10022‐2585

                                                                                                                                                        1313 North 
                                                                                                                                                        Market 
         Stella International Trading (Macao Commercial                                       Attn: William E. Chipman, Jr.,                            Street, 
 6530750 Offshore) Limited                                 Chipman Brown Cicero & Cole, LLP   Esq.                            Hercules Plaza            Suite 5400 Wilmington    DE           19801‐6101
         STELLA INTERNATIONAL TRADING (MACAO               26‐54B AVENIDA DE MARCIANO 
 6505836 COMMERCIAL)                                       BAPTISTA                                                                                                  MACAU                    528244        CN

 6505276 STENHOUSE, CAROLE                                 C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465
 6734854 STEP IN COMFORT LLC                               1203 SE EVERETT MALL WAY                                                                                  EVERETT     WA           98208‐2866
 6504359 STEPHEN GOULD CORPORATION                         30 COMMERCE WAY                                                                                           TEWKSBURY   MA           01876‐1775

 6503410 STEVERMAN, BRIAN J                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6503090 STEWART, ADAM                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6504806 STEWART, DANIEL                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6504349 STEWART, LISA M                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465
 6505052 STICKY MEDIA (9132‐1604 QUEBEC INC)               1600 CROIS CLAIRE                                                                                         LACHINE     QC           H8S 1A2       CA 

 6504748 STREITENBERGER, SCOTT D                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6503142 STRONG, EMILI N                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6504610 STRYKER, KEVIN S                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6504453 STUCKEY, DAIVON                                   C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6503453 STUTTS, SHELBY L                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465
 6505674 STYBEL PEABODY ASSOCIATES INC                     60 STATE ST STE 700                                                                                       BOSTON      MA           02109‐1894

 6503089 SUBNAIK, ANTHONY                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                 NEWTON      MA           02465

 6506985 Suffolk County                                    H. Lee Dennison Bldg               100 Veterans Memorial Hwy P.O. Box 6100                                Hauppauge   NY           11788


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 116 of 136
                                                      Case 18-11145-LSS                        Doc 576Exhibit G
                                                                                                           Filed 10/24/18                        Page 163 of 182
                                                                                                      Master Mailing List 
                                                                                                   Served via First Class Mail



 MMLID                                  Name                                 Address 1                      Address 2                         Address 3          Address 4        City           State   Postal Code     Country
 6507121 Suffolk County                                        Attn: County Attorney              310 Center Drive                                                           Riverhead      NY           11901‐3392
                                                                                                  William J. Lindsay County 
 6507057 Suffolk County Consumer Affairs                       Attn: Frank Nardelli               Complex                        725 Veterans Memorial Highway               Hauppauge      NY           11788
 6505760 SULLIVAN, ASHLEY                                      61 OLD SCHOOLHOUSE LN                                                                                         HANOVER        MA           02339‐1345

 6504993 SULLIVAN, JARED R                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON         MA           02465
 6505500 SULLIVAN, MICHAEL                                     4949 ANDROS DR                                                                                                NAPLES         FL           34113‐7580

 6505758 SULLIVAN, ROBERT                                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON         MA           02465

 6505759 SULLIVAN, ROBERT E                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON         MA           02465

 6505761 SULLIVAN, ROBERT E                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON         MA           02465

 6504308 SULLIVAN, SARAH DARWIN                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON         MA           02465

 6503404 SULLIVAN, SARAH E                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON         MA           02465

 6504319 SULLIVAN, TOM                                         C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON         MA           02465
 6876447 Sun Life Assurance Company of Canada                  1 YORK STREET                                                                                                 TORONTO        ON           M5J 0B6       CA 
 6502680 SUNLIFE ASSURANCE COMPANY OF CANADA                   1386 KING ST NORTH                                                                                            ST. JACOBS     ON           N0B 2N0       CA 
         Sunlife Assurance Company of Canada and St. Jacobs 
 6504115 Countryside, Inc.                                     1386 King St North                                                                                            St. Jacobs     ON           N0B 2N0    CA 
 6505030 SUPPLYONE CLEVELAND NATIONAL                          PO BOX 643784                                                                                                 PITTSBURGH     PA           15264‐3784
 6856655 SupplyOne Cleveland, Inc.                             26801B Fargo Avenue                                                                                           Bedford Hts.   OH           44146
 6856655 SupplyOne Cleveland, Inc.                             P.O. Box 643784                                                                                               Pittsburgh     OH           15264‐3784
 6504644 SURIEL, ALEXANDRA                                     3419 IRWIN AVE APT 307                                                                                        BRONX          NY           10463‐3715
 6504643 SURIEL, CRISTIAN MARTINEZ                             3138 BAILEY AVE APT 4C                                                                                        BRONX          NY           10463‐5738
 6504645 SURIEL, JASON                                         3419 IRWIN AVE APT 307                                                                                        BRONX          NY           10463‐3715
 6507122 Sussex County                                         Attn: County Attorney              2 The Circle                   PO Box 827                                  Georgetown     DE           19947
 6506986 Sussex County                                         2 The Circle                       PO Box 589                                                                 Georgetown     DE           19947
                                                                                                                                                                             GEORGETOW
 6506074 SUSSEX COUNTY, DE                                     2 THE CIRCLE                                                                                                  N              DE           19947
 6503882 SUSTAINABLE SOLUTIONS GROUP                           Suite 210, 128 West Hastings                                                                                  Vancouver      BC           V6B 1G8    CA 
 6504015 SUSTAINABLE SOLUTIONS GROUP                           PO BOX 740209                                                                                                 ATLANTA        GA           30374‐0209

 6503486    SUTO SILVA, SAEKI                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                     NEWTON      MA              02465
 6502614    SWIRE RESOURCES LIMITED                            1 PACIFIC PLACE, 88 QUEENSWAY      33RD FLOOR                                                                 HONG KONG                              HK
 6504612    SWN COMMUNICATIONS INC                             500 PLAZA DR STE 205                                                                                          SECAUCUS    NJ              07094‐3612
 6876448    SWN Communications, Inc                            500 PLAZA DRIVE, SUITE 205                                                                                    SECAUCUS    NJ              07094
 6505252    SYNCASSO                                           POSTBUS 6002                                                                                                  AMSTERDAM                   1005 AZ    NL
 6505458    SYNNOTT IMAGING SYSTEMS INC                        PO BOX 307                                                                                                    PLAINFIELD  CT              06374‐0307
                                                                                                                                                                             MAGARPATTA 
                                                                                                  801, 8TH FLOOR TOWER 8                                                     HADAPSAR 
 6697005 Systems Plus Solutions USA LLC                        ATTENTION: NIKUNJ JHAVERI          MAGARPATTA CITY                                                            PUNE                        411 013       IN 
                                                                                                                                                                             MAGARPATTA 
                                                                                                                                                                             CITY SEZ, 
 6505840 SYSTEMS PLUS TECHNOLOGIES                             UNIT NO. 801 LEVEL 8                                                                                          HADA                        411013        IN 
                                                                                                  801, 8TH FLOOR TOWER 8 
 6502630 SYSTEMS PLUS TECHNOLOGIES                             ATTENTION: NIKUNJ JHAVERI          MAGARPATTA CITY                MAGARPATTA HADAPSAR PUNE                                                411 013       IN 



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                       Page 117 of 136
                                                     Case 18-11145-LSS                       Doc 576Exhibit G
                                                                                                         Filed 10/24/18                        Page 164 of 182
                                                                                                     Master Mailing List 
                                                                                                  Served via First Class Mail



 MMLID                                  Name                           Address 1                          Address 2                         Address 3    Address 4        City           State   Postal Code     Country
                                                           ATTN: SAPAN CHOKSI, CHIEF 
 6504227 SYSTEMS PLUS TECHNOLOGIES                         EXECUTIVE OFFICER                     2698 ROUTE 516, SUITE F                                             OLD BRIDGE     NJ           08857

 6505511 SZABO, BETTY                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON         MA           02465
 6505781 T. ABDUL WAHID & CO                               55 VEPERY HIGH ROAD                                                                                       CHENNAI, 22                 600003        IN 
                                                           Attention: Execute Vice‐President, 
 6504031 T.E.C Leaseholds Limited                          National Property Operations          20 Queen Street West                                                Toronto        ON           M5H 3R4       CA 

 6504047 T.E.C Leaseholds Limited                          Attention: Shopping Centre Manager    20 Queen Street West                                                Toronto        ON           M5H 3R4       CA 
                                                           Attn: Executive Vice‐President, 
 6706388 T.E.C. LEASEHOLDS LIMITED                         National Property Operations          20 Queen Street West                                                Toronto        ON           M5H 3R4       CA 
 6505785 TA YI MOLD MFG CO LTD                             NO 22 THONG NHAT AVE                                                                                      DI AN TOWN                                VN

 6502939 TA, NAM                                           C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON         MA           02465

 6505302 TABIA, DYAN                                       C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON         MA           02465

 6503027    TACCOGNA, JOSEPH                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON         MA           02465
 6506075    TACOMA, WA DEPARTMENT OF REVENUE               2101 4TH AVE #1400                                                                                        SEATTLE        WA           98121
 6506076    TACOMA, WA DEPARTMENT OF REVENUE               PO BOX 47464                                                                                              OLYMPIA        WA           98504‐7464
 6504942    TAL PRODUCTS                                   99B TUSCAN GATE                                                                                           TORONTO        ON           M3J 2T5    CA 

 6503560 TALASTAS, JOANNA                                  C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON         MA           02465
 6505221 TALENTWISE INC                                    19910 NORTH CREEK PKWY STE 200                                                                            BOTHELL        WA           98011‐8254
 6505577 TAMPA PREMIUM OUTLETS LLC                         PO BOX 776226                                                                                             CHICAGO        IL           60677‐6226
         Tampa Premium Outlets, LLC, a Delaware Limited 
 6938836 Liability Company                                 Simon Property Group, L.P.            225 W. Washington Street                                            Indianapolis   IN           46204
         Tampa Premium Outlets, LLC, a Delaware Limited 
 6938836 Liability Company                                 PO Box 776226                                                                                             Chicago        IL           60677‐6226

 6504141 Tampa Premium Outlets, LLC.                       Attention: Premium Outlets            225 West Washington Street                                          Indianapolis   IN           46204

 6503569 TAN, JOSHUA                                       C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON         MA           02465

 6503108 TAN, LEELY                                        C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON         MA           02465
 6506987 Taney County                                      Taney County Courthouse               132 David Street                                                    Forsyth        MO           65653

 6503450 TANGEN, PHILIP                                    C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                              NEWTON         MA           02465
                                                                                                 Tanger Properties Limited 
 6950140 Tanger Columbus Columbus Outlets, LLC             Columbus Outlets, LLC                 Partnership                3200 Northline Ave Ste 360               GREENSBORO NC               27408‐7612

 6503989 TANGER NATIONAL HARBOR LLC                        3200 NORTHLINE AVE STE 360                                                                                GREENSBORO NC               27408‐7612
 6504164 Tanger National Harbor, LLC                       Attention: Legal Department           3200 Northline Avenue          Suite 360                            Greensboro NC               27408
         TANGER NATIONAL HARBOR, LLC TANGER NATIONAL 
 6502696 HARBOR, LLC                                       ATTENTION: LEGAL DEPARTMENT           3200 NORTHLINE AVENUE          SUITE 360                            GREENSBORO NC               27408
 6504153 Tanger Properties Limited Partnership             Attention: Legal Department           3200 Northline Avenue          Suite 360                            Greensboro NC               27408
 6504130 Tanger Properties Limited Partnership             Attn: Legal Department                3200 Northline Avenue          Suite 360                            Greensboro NC               27408

 6504530 TANGER PROPERTIES LIMITED PARTNERSHIP         3200 NORTHLINE AVE STE 360                                                                                    GREENSBORO NC               27408‐7612
         TANGER PROPERTIES LIMITED PARTNERSHIP TANGER 
 6950123 BRANSON                                       3200 NORTHLINE AVE STE 360                                                                                    GREENSBORO NC               27408‐7612


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                      Page 118 of 136
                                                         Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                         Filed 10/24/18                          Page 165 of 182
                                                                                                       Master Mailing List 
                                                                                                    Served via First Class Mail



 MMLID                           Name                                       Address 1                       Address 2                         Address 3    Address 4       City          State   Postal Code     Country
         Tanger Properties Limited Partnership Tanger 
 6950104 Lancaster                                            3200 Northline Ave Suite 360                                                                             Greensboro   NC           27408‐7612

 6504533 Tanger Properties Limited Partnership Tanger Mebane 3200 Northline Ave Ste 360                                                                                Greensboro   NC           27408‐7612
         Tanger Properties Limited Partnership Tanger 
 6950120 Riverhead II                                        Tanger Properties Limited Partnership 3200 Northline Ave ste 360                                          Greensboro   NC           27408‐7612
 6505697 TANGER PROPERTIES LTD PARTNERSHIP                   PO BOX 414225                                                                                             BOSTON       MA           02241‐4225

 6505057 TANNIR, LINA                                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6505057 TANNIR, LINA                                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6502837 TANTALO, MARY L                                      C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503121 TANVEER, FERDOUS                                     C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503171 TARANTOLA, JACLYN A                                  C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503193 TARULLI, ANGELINA R                                  C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6502876 TASHJIAN, RUPINA                                     C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504606 TASSILLO, NICOLEA P                                  C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6505365 TATE, DESEAN                                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503466 TATUM, CLELL                                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503175 TAYLOR, DION                                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504797 TCHIR, IRENE                                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504815 TEETER, ANNA                                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503632 TEJA, INAM ALI                                       C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503017    TEKLE, HELEN                                      C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6504017    TELUS                                             PO BOX 7575                                                                                              VANCOUVER    BC           V6B 8N9       CA 
 6503883    TELUS COMMUNICATIONS                              510 W. Georgia St.                   23rd Floor                                                          Vancouver    BC           V6B 0M3       CA 
 6504018    TELUS COMMUNICATIONS                              PO BOX 7575                                                                                              VANCOUVER    BC           V6B 8N9       CA 
                                                                                                                                                                       PONTE A 
 6505849 TEMPESTI S.P.A.                                      VIA DEL CUOIO, 6/10                                                                                      EGOLA, PI                 56024         IT 
 6505335 TEMPLETON DOC LIMITED PARTNERS                       1000‐7899 TEMPLETON STATION RD                                                                           RICHMOND     BC           V7B 0B7       CA 
 6504111 Templeton Doc Limited Partnership                    7899 Templeton Road                                                                                      Richmond     BC           V7B 1Y7       CA 
         TENNESSEE DEPARTMENT OF COMMERCE AND                                                      500 JAMES ROBERTSON 
 6503698 INSURANCE                                            DIVISION OF CONSUMER AFFAIRS         PKWY.                          5TH FLOOR                            NASHVILLE    TN           37243‐0600
 6737614 Tennessee Department of Revenue                      Sherry Grubbs                        Accounting Technician 1        500 Deaderick St                     Nashville    TN           37242
 6506077 TENNESSEE DEPARTMENT OF REVENUE                      500 DEADERICK ST                                                                                         NASHVILLE    TN           37242
 6737614 Tennessee Department of Revenue                      c/o Attorney General                 PO Box 20207                                                        Nashville    TN           37202‐0207
 6505158 TENNESSEE DEPARTMENT OF REVENUE                      500 DEADERICK ST                                                                                         NASHVILLE    TN           37242‐0001



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                        Page 119 of 136
                                                            Case 18-11145-LSS                            Doc 576Exhibit G
                                                                                                                     Filed 10/24/18                        Page 166 of 182
                                                                                                                Master Mailing List 
                                                                                                             Served via First Class Mail



 MMLID                          Name                                               Address 1                         Address 2                        Address 3                 Address 4         City        State   Postal Code     Country
            TENNESSEE DEPARTMENT OF REVENUE ‐ CITY OF 
 6506078    SEVIERVILLE                                              500 DEADERICK ST                                                                                                       NASHVILLE    TN           37242
            TENNESSEE DEPARTMENT OF REVENUE ‐ SEVIER 
 6506079    COUNTY                                                   500 DEADERICK ST                                                                                                       NASHVILLE    TN           37242
            TENNESSEE DEPARTMENT OF STATE, DIVISION OF 
 6506080    BUSINESS SERVICES                                        500 DEADERICK ST                                                                                                       NASHVILLE    TN           37242
 6503697    TENNESSEE STATE ATTORNEYS GENERAL                        500 CHARLOTTE AVE.                                                                                                     NASHVILLE    TN           37243

 6503002 TESFAI, MILCAH                                              C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                          NEWTON       MA           02465

 6504895 TESKEY, ALISON                                              C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                          NEWTON       MA           02465

                                                                                                                                           Attention: Revenue Accounting        111 E. 17th 
 6937820 Texas Comptroller of Public Accounts                        Bridget Mouton                         Accounts Examiner              Division                             Street       Austin      TX           78711
 6937820 Texas Comptroller of Public Accounts                        Revenue Accounting Division            Attention: Bankruptcy          P.O. Box 13528                                    Austin      TX           78711
                                                                                                            Bankruptcy & Collections 
 6937820 Texas Comptroller of Public Accounts                        Office of the Attorney General         Division                       PO Box 12548, MC‐008                             Austin       TX           78711
 6505165 TEXAS COMPTROLLER OF PUBLIC ACCOUNTS                        PO BOX 149348                                                                                                          AUSTIN       TX           78714‐9348
                                                                     CONSUMER PROTECTION 
 6503689 TEXAS OFFICE OF THE ATTORNEY GENERAL                        DEPARTMENT                             PO BOX 12548                                                                    AUSTIN       TX           78711‐2548
         TEXAS SECRETARY OF STATE, STATUTORY FILINGS 
 6506081 DIVISION, CORPORATIONS SECTION                              1919 N LOOP W #510                                                                                                     HOUSTON      TX           77008
 6503688 TEXAS STATE ATTORNEYS GENERAL                               CAPITOL STATION                        P.O. BOX 12548                                                                  AUSTIN       TX           78711‐2548
 6506082 TEXAS STATE COMPTROLLERS OFFICE                             111 E 17TH ST                                                                                                          AUSTIN       TX           78701
 6503690 TEXAS STATE COMPTROLLER'S OFFICE                            UNCLAIMED PROPERTY DIVISION            PO BOX 12019                                                                    AUSTIN       TX           78711‐2019

 6505707    THAYER, LAUREN E                                         C/O THE ROCKPORT GROUP, LLC            1220 WASHINGTON STREET                                                          NEWTON       MA           02465
 6504811    THE BOOT SHOP                                            1050 UPPER JAMES ST                                                                                                    HAMILTON     ON           L9C 3A9    CA 
 6506988    The Borough of Paramus                                   1 West Jockish Square                                                                                                  Paramus      NJ           07652
 6504674    THE BRANNOCK DEVICE CO INC                               116 LUTHER AVE                                                                                                         LIVERPOOL    NY           13088‐6726
                                                                                                                                           1114 Avenue of the Americas, 23rd 
 6946672 The Cadillac Fairview Corporation Limited                   Torys LLP                              Attn: Alison D. Bauer          Floor                                            New York     NY           10036
 6506989 The City of Waterloo                                        PO Box 337 Stn Waterloo                                                                                                Waterloo     ON           N2J 4A8       CA 

 6504173 THE COMMONWEALTH OF MASSACHUSETTS                           ONE ASHBURTON PLACE ROOM 1717                                                                                          BOSTON       MA           02108‐1512

 6726814 The County of Hays, Texas                                   McCreary, Veselka, Bragg & Allen, P.C. Attn: Tara LeDay               P.O. Box 1269                                    Round Rock   TX           78680

         The County of Hays, Texas, Collecting property taxes 
         for itself and for the City of San Marcos, Texas, and 
 6757296 New York Creek Water Improvement District                   712 S. StageCoach Trail, Ste 1120                                                                                      San Marcos   TX           78666‐6073

            The County of Hays, Texas, Collecting property taxes 
            for itself and for the City of San Marcos, Texas, and    McCreary, Veselka, Bragg and Allen, 
 6757296    New York Creek Water Improvement District                P.C.                                   Tara LeDay                     P.O Box 1269                                     Round Rock   TX           78680‐1269
 6506990    The County of Norfolk                                    614 High Street                                                                                                        Dedham       MA           02027‐0310
 6504060    The Davis Companies                                      Attention: General Counsel             125 High Street                Attention: Asset Manager                         Boston       MA           02110
 6502717    THE DAVIS COMPANIES                                      ATTENTION: ASSET MANAGER               125 HIGH STREET                                                                 BOSTON       MA           02110
 6502706    THE DAVIS COMPANIES                                      ATTENTION: GENERAL COUNSEL             125 HIGH STREET                                                                 BOSTON       MA           02110
            THE DEPARTMENT OF HOMELAND SECURITY U.S. 
 6853494    CUSTOMS AND BORDER PROTECTION                            1300 PENNSYLVANIA AVENUE NW                                                                                            WASHINGTON DC             20210


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                 Page 120 of 136
                                                          Case 18-11145-LSS                           Doc 576Exhibit G
                                                                                                                  Filed 10/24/18                         Page 167 of 182
                                                                                                               Master Mailing List 
                                                                                                            Served via First Class Mail



 MMLID                        Name                                               Address 1                             Address 2                      Address 3           Address 4        City           State   Postal Code    Country
 6504270 THE ESTATE OF BEVERLYE KEATON                             8 GULLIVER ST                                                                                                      MILTON         MA           02186‐3113
 6505659 THE FANTASTICAL LLC                                       33 UNION ST FL 4                                                                                                   BOSTON         MA           02108‐2414
 6505447 THE FOOT COMFORT STORE                                    1830 HACIENDA DR                                                                                                   VISTA          CA           92081‐4544

 6505463    THE HUMANE SOCIETY OF THE UNIT                         1255 23RD ST NW STE 450                                                                                            WASHINGTON     DC           20037‐1168
 6504996    THE JAY GROUP INC                                      700 INDIAN SPRINGS DR                                                                                              LANCASTER      PA           17601‐1266
 6504729    THE LEUKEMIA & LYMPHOMA SOCIETY                        3 INTERNATIONAL DR STE 200                                                                                         RYE BROOK      NY           10573‐7501
 6504278    THE LEUKEMIA AND LYMPHOMA SOCIETY                      9 ERIE DR STE 101                                                                                                  NATICK         MA           01760‐1312

 6501824 The Macerich Company                                      BALLARD SPAHR LLP                       Attn: Dustin P. Branch        2029 Century Park East, Suite 800            Los Angeles    CA           90067
                                                                                                           Attn: Leslie Heilman, Laurel 
 6501817 The Macerich Company                                      BALLARD SPAHR LLP                       Roglen, C McClamb             919 N. Market Street,             11th Floor Wilmington     DE           19801‐3034
                                                                   Attention: Law/Lease Administration 
 6504159 The Mall In Columbia Business Trust                       Department                              110 N. Wacker Drive                                                        Chicago        IL           60606
 6924692 The Mall In Columbia Business Trust                       c/o GGP Limited Partnership             350 N. Orleans St.             Suite 300                                   Chicago        IL           60654‐1607
                                                                   GRAND CENTRAL STATION P.O. BOX 
 6504714    THE MICHAEL J FOX FOUNDATION                           4777                                                                                                               NEW YORK       NY           10163‐4777
 6504757    THE OHIO STATE UNIVERSITY                              1480 W LANE AVE                                                                                                    COLUMBUS       OH           43221‐3919
 6504109    The Outlet Collection (Niagara) Limited                95 Wellington Street West               Suite 300                                                                  Toronto        ON           M5J 2R2    CA 
 6504611    THE PRUDENTIAL INSURANCE COMPANY                       80 LIVINGSTON AVE                                                                                                  ROSELAND       NJ           07068‐1753
 6876437    The Prudential Insurance Company of America            80 LIVINGSTON AVENUE                                                                                               ROSELAND       NJ           07068
 6505344    THE RED PAIR SHOE STORE                                PO BOX 370                                                                                                         ROSSLAND       BC           V0G 1Y0    CA 
 6504119    The Retail Property Trust                              225 West Washington Street                                                                                         Indianapolis   IN           46204
 6505576    THE RETAIL PROPERTY TRUST                              PO BOX 772854                                                                                                      CHICAGO        IL           60677‐2854
            The Retail Property Trust, a Massachusetts Business 
 6938961    Trust                                                  C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                     NEWTON         MA           02465
            The Retail Property Trust, a Massachusetts Business 
 6938961    Trust                                                  C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                     NEWTON         MA           02465
            The Rockport Co., LLC 401(K) Savings & Retirement                                              Attn: Investigator Jessika 
 6930460    Plan                                                   U.S Department of Labor, EBSA           Arroyo                      JFK Federal Building, Room 575                 Boston         MA           02203
            The Rockport Co., LLC 401(K) Savings & Retirement 
 6930460    Plan                                                   Attn: Paul Cahill, Plan Administrator   1220 Washington Street                                                     Newton         MA           02465
 6504206    THE ROCKPORT COMPANY KOREA LTD                         C/O KIM & CHANG                         39, SAJIK‐RO 8‐GIL      JONGNO‐GU                                          SEOUL                       03170         KR
            THE ROCKPORT COMPANY PORTUGAL UNIPESSOAL,              C/O CONCEITO – CONSULTORIA DE           AV. ANTONIO AUGUSTO DE 
 6504201    LDA                                                    GESTAO, S.A.                            AGUIAR, 19‐4                                                               LISBOA                      1050‐012      PT
 6504197    THE ROCKPORT COMPANY, B.V.                             PRINS BERNHARDPLEIN 200                                                                                            AMSTERDAM                   1097 JB       NL
                                                                                                                                                                                      WEST 
 6734725 THE ROCKPORT COMPANY, LLC                                 1220 WASHINGTON STREET                                                                                             NEWTON         MA           02465
                                                                                                                                                                                      WEST 
 6734727 THE ROCKPORT GROUP, LLC                                   1220 WASHINGTON STREET                                                                                             NEWTON         MA           02465
 6734843 THE SHOE COMPANY, LLC                                     445 HWY 46S, SUITE 5                                                                                               DICKSON        TN           37055
                                                                                                                                                                                      SULPHUR 
 6734844 THE SHOE INN ETC                                          101 BILL BRADFORD                                                                                                  SPRINGS        TX           75482‐4481

                                                                   ATTN: SUSAN MAHONEY, FOUNDER &                                                                                     WESTMORELA
 6504228 THE SOAPBOX STUDIO LLC                                    EXECUTIVE CREATIVE DIRECTOR     120 GLEBE RD                                                                       ND             NH           03467‐4616
 6504555 THE SOAPBOX STUDIO, LLC                                   RICH MAY, P.C.                  FRANK N. GAETA, ESQ.                   176 FEDERAL STREET                          BOSTON         MA           02110
                                                                                                                                                                                      WESTMORELA
 6504555 THE SOAPBOX STUDIO, LLC                                   SUSAN MAHONEY, MGR.                     120 GLEBE ROAD                                                             ND             NH           03467
                                                                                                                                                                                      SOUTH SAINT 
 6734845 THE SPORTSMAN'S GUIDE                                     411 FARWELL AVE                                                                                                    PAUL           MN           55075‐2428


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                                Page 121 of 136
                                                   Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                   Filed 10/24/18                        Page 168 of 182
                                                                                              Master Mailing List 
                                                                                           Served via First Class Mail



 MMLID                            Name                                   Address 1               Address 2                            Address 3              Address 4        City            State   Postal Code Country
 6505877 THE SUMITOMO WAREHOUSE CO LTD                   5‐5 SHIBA DAIMON 2 CHOME         MINATO‐KU                                                                      TOKYO                        105‐0012   JP
 6506991 The Town of Halton Hills                        1 Halton Hills Drive                                                                                            Halton Hills   ON            L7G 5G2    CA 
 6505521 THE ULTIMATE SOFTWARE GROUP INC                 2000 ULTIMATE WAY                                                                                               WESTON         FL            33326‐3643

 6506124    THE ULTIMATE SOFTWARE GROUP OF CANADA INC.   PO BOX 8962, STNA                                                                                               TORONTO        ON            M5W 2C5 CA 
 6876438    The Ultimate Software Group, Inc.            2000 ULTIMATE WAY                                                                                               WESTON         FL            33326
 6946898    The Ultimate Software Group, Inc.            Robert Manne                     1455 North Park Drive                                                          Weston         FL            33326 
 6734846    THE WALKING COMPANY                          519 LINCOLN COUNTRY PARKWAY                                                                                     LINCOLNTON     NC            28092‐6132
 6734847    THE WALKING COMPANY DRP                      519 LINCOLN COUNTRY PRKWY                                                                                       LINCOLNTON     NC            28092‐6132
 6964750    The Woodlands Metro Center Mud               Michael J. Darlow                1235 North Loop West           Suite 600                                       Houston        TX            77008
                                                                                                                                                                         The 
 6964750 The Woodlands Metro Center Mud                  P.O. Box 7829                                                                                                   Woodlands      TX            77387‐7829
 6964752 The Woodlands Road Utility District # 1         Michael J. Darlow                1235 North Loop West           Suite 600                                       Houston        TX            77008
 6964752 The Woodlands Road Utility District # 1         400 North San Jacinto                                                                                           Conroe         TX            77301

 6505055 THEORET, VERONIQUE                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465

 6502786 THERRIEN, JACOB J                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465
 6502701 THINKING PHONE NETWORKS, INC.                   2 Copley Pl Ste 700                                                                                             Boston         MA            02116‐0002
 6504894 THINKWRAP SOLUTIONS INC                         450 MARCH RD SUITE 500                                                                                          OTTAWA         ON            K2K 3K2    CA 

 6503034 THIVYANATH, SHANUKHA                            C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465

 6503181 THOMAS, ETHAN L                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465

 6503218 THOMAS, JAMES J                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465

 6504296 THOMPSON, LINDSEY A                             C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465

 6504787 THOMPSON, MICHAEL                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465

 6502918 THOMPSON, TANYA                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465
 6504360 THRIVE CITS LLC                                 828 NORTH ST                     STE 3201                                                                       TEWKSBURY      MA            01876
 6504360 THRIVE CITS LLC                                 THRIVE OPERATIONS LLC            25 FORBES BOULEVARD    SUITE 3                                                 FOXBORO        MA            02035

 6502919 TIERNEY, SHAELYN                                C/O THE ROCKPORT GROUP, LLC       1220 WASHINGTON STREET                                                        NEWTON         MA            02465
                                                         GAO XIN SCIENTIFIC‐TECHNOLOGICAL                                                                                DONGGUAN 
 6505791 TING YI MOLD TECHNOLOGY CO, LTD                 IN                                                                                                              CITY                                      CN

 6503555 TING, CHING‐CHUNG                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465
 6504445 TM MACARTHUR CENTER LP                          PO BOX 75693                                                                                                    BALTIMORE      MD            21275‐5693

 6948820 TM MacArthur Center, L.P.                       Dustin P. Branch, Esq.           Bllard Spahr LLP               2029 Century Park East, Suite 800               Los Angeles    CA            90067‐2909
 6504571 TODD DAVID SHOES INC                            3 PARIS AVE                                                                                                     EDISON         NJ            08820‐3851
 6851520 Todd Dionne Photography                         31 Dyer St.                                                                                                     Saco           ME            04072

 6502833 TODD, MARCO                                     C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                         NEWTON         MA            02465
                                                                                                                                                                         BUNKYO‐KU 
 6734848 TOHO LAMAC CO., LTD.                            3‐42‐6 YUSHIMA                                                                                                  13                           1130034      JP
         TOKYO CUSTOMS HEADQUARTERS (RESPNSIBLE FOR                                       TOKYO KOWAN GODO 
 6503667 OCEAN CARGO)                                    KEISUKE OTA                      CHOSHA                         2‐7‐11 AOMI KOTO‐KU                             TOKYO                        135‐8615     JP


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                               Page 122 of 136
                                                    Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                                  Filed 10/24/18                          Page 169 of 182
                                                                                               Master Mailing List 
                                                                                            Served via First Class Mail



 MMLID                                  Name                          Address 1                     Address 2                          Address 3    Address 4        City           State   Postal Code     Country

 6504921 TOLIA, SHASAN                                  C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA           02465
 6504539 TOMPKINS ASSOCIATES                            6870 PERRY CREEK RD                                                                                     RALEIGH        NC           27616‐8069
                                                                                                                                                                WILLIAMSTO
 6734837    TONY'S SHOES                                1333 S BLACK HORSE PIKE                                                                                 WN             NJ           08094‐9229
 6506083    TORONTO CENTRE TAX SERVICES                 1 FRONT STREET WEST                                                                                     TORONTO        ON           M5J 2X6       CA 
 6503937    TORONTO HYDRO                               14 CARLTON STREET                                                                                       TORONTO        ON           M5B 1K5       CA 
 6503932    TORONTO HYDRO                               PO BOX 4490 STN A                                                                                       TORONTO        ON           M5W 4H3       CA 
 6503938    TORONTO HYDRO‐ELECTRIC SYS LTD              14 CARLTON STREET                                                                                       TORONTO        ON           M5B 1K5       CA 
 6503921    TORONTO HYDRO‐ELECTRIC SYS LTD              PO BOX 4490 STN A                                                                                       TORONTO        ON           M5W 4H3       CA 
 6954080    Toronto Hydro‐Electric System Limited       500 Commissioners St                                                                                    Toronto        ON           M4M 3N7       CA 
 6503922    TORONTO HYDRO‐ELECTRIC SYSTEM LTD           PO BOX 4490 STN A                                                                                       TORONTO        ON           M5W 4H3       CA 

 6506084 TORONTO WES‐THUNDER BAY TAX SERVICES           5800 HURONTARIO STREET                                                                                  MISSISSAUGA ON              L5R 4B4       CA 

 6503246 TORRES, KIMBERLY                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA           02465

 6503131 TORRIJAS, KIMBERLY                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA           02465
                                                                                           79 Wellington Street West, 
 6706391 TORYS LLP                                      Attn: David Bish                   Suite 3000                  Box 270, TD South Tower                  Toronto        ON           M5K 1N2       CA 

 6504730 TOSCANO, ALESSANDRA                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA           02465

 6505517 TOWER, STEPHEN C                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA           02465

 6503178    TOWEY, DYLAN J                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA           02465
 6507123    Town of Halton Hills                        Attn: City Attorney                1 Halton Hills Drive                                                 Halton Hills   ON           L7G 5G2       CA 
 6507124    Town of Innisfil                            Attn: Town Attorney                2101 Innisfil Beach Road                                             Innisfil       ON           L9S 1A1       CA 
 6506085    TOWN OF LEESBURG, VA                        25 WEST MARKET STREET                                                                                   LEESBURG       VA           20176

 6507125    Town of Niagara‐on‐the‐Lake                 Attn: Town Attorney                1593 Four Mile Creek Road      PO Box 100                            Virgil         ON           L0S 1T0       CA 
 6507126    Town of Riverhead                           Attn: Town Attorney                200 Howell Avenue                                                    Riverhead      NY           11901
 6506992    Town of Riverhead Long Island               200 Howell Avenue                                                                                       Riverhead      NY           11901
 6507127    Town of Wrentham                            Attn: City Attorney                79 South Street                                                      Wrentham       MA           02083
 6506993    Town of Wrentham                            79 South Street                                                                                         Wrentham       MA           02093
 6506086    TOWN OF WRENTHAM, MA                        79 SOUTH STREET                                                                                         WRENTHAM       MA           02093

 6504490 TOWSON TC LLC                                  PO BOX 86                                                                                               MINNEAPOLIS MN              55486‐2891
                                                        ATTENTION: LAW/LEASE 
 6502719 TOWSON TC, LLC                                 ADMINISTRATION DEPARTMENT          110 N. WACKER DRIVE                                                  CHICAGO        IL           60606

 6504286 TRACY, CARRIE A                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA           02465
                                                        ATTN: BLAKE VAUGHN, PRESIDENT & 
 6504217 TRADEGLOBAL, LLC                               CHIEF OPERATING OFFICER            5389 E PROVIDENT DR                                                  CINCINNATI     OH           45246
 6502678 TRADEGLOBAL, LLC                               5389 EAST PROVIDENT DRIVE                                                                               CINCINNATI     OH           45246
 6504747 TRADEGLOBAL, LLC                               5389 E PROVIDENT DR                                                                                     CINCINNATI     OH           45246‐1044
                                                                                                                                                                COTTAGE 
 6734838 TRADEHOME SHOE STORES INC                      8300 97TH ST S                                                                                          GROVE          MN           55016‐4341

 6503503 TRAHAN, SHARLYN A                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                               NEWTON         MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 123 of 136
                                                  Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                 Filed 10/24/18                         Page 170 of 182
                                                                                               Master Mailing List 
                                                                                            Served via First Class Mail



 MMLID                                  Name                       Address 1                        Address 2                        Address 3     Address 4       City          State   Postal Code     Country

 6503552    TRAN, MAI BANG CRYSTAL                    C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6505114    TRANSITION SOLUTIONS INC                  640 GEORGE WASHINGTON HWY                                                                                LINCOLN      RI           02865
 6876439    TransPerfect Global Inc                   3 PARK AVENUE                                                                                            NEW YORK     NY           10016
 6850207    TransPerfect Translations                 c/o MetroGroup, Inc.                 Attention: Lee                 61 Broadway, Suite 905               New York     NY           10006
 6504718    TRANSPERFECT TRANSLATIONS INTERNATIONAL   THREE PARK AVENUE 39TH FLOOR                                                                             NEW YORK     NY           10016‐0000
 6504837    TRANSPRO FREIGHT SYSTEMS LTD.             8600 ESCARPMENT WAY                                                                                      MILTON       ON           L9T 0M1    CA 
 6505326    TRANSWORLD HIDE CORP                      2355 NO. 91ST PL                                                                                         SCOTTSDALE   AZ           85255

 6502953 TREDINNICK, TAYLOR N                         C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503033 TREE, JESSICA                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6502593 TRENDZ360 PTE LTD                            119 GENTING LANE                                                                                         SINGAPORE                 349570        SG

 6504850 TRIOLO, MATTHEW                              C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON     MA             02465
                                                                                                                                                               SCARBOROUG
 6504906 TRIOVEST REALTY ADVISORS                     1571 SANDHURST CIR SUITE 208                                                                             H          ON             M1V 1V2       CA 
 6765345 TRIOVEST REALTY ADVISORS                     40 University Avenue                 Suite 1200                                                          Toronto    ON             M5J 1T1
                                                                                                                                                               KOWLOON, 
 6505825 TRIPLE RICH ENTERPRISE CO LTD                RM 1702 17F SINO CENTRE                                                                                  KLN                                     HK
                                                      EDIF. TORRE DE LAS AMERICAS, TORRE                                                                       PUNTA 
 6502599 TROPIC STAR COMMERCIAL, S.A.                 B                                   16TH FLOOR OFFICE 1602                                               PACIFICA                                PA 

 6503464 TROSTERUD, DANE C                            C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6504955    TROTMAN, NOAH                             C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465
 6504424    TRUCK COURIER INC                         PO BOX 2760                                                                                              WOBURN       MA           01888‐1360
 6736322    True Alliance Trading PTY LTD             19 O'RIORDAN STREET                                                                                      ALEXANDRIA   NSW          2015       AU 
 6502633    TRUE ALLIANCE TRADING PTY LTD             19 O'RIORDAN STREET                                                                                      ALEXANDRIA                           AU 
 6505563    TRUE PARTNERS CONSULTING HOLDINGS         225 West Wacker Drive, Suite 1600                                                                        CHICAGO      IL           60606
 6774724    True Partners Consulting, LLC             225 FRANKLIN STREET, 26TH FLOOR                                                                          BOSTON       MA           02110
 6505572    TRUSTWAVE HOLDINGS INC                    75 REMITTANCE DR                                                                                         CHICAGO      IL           60675‐6000

 6876440 Trustwave Holdings, Inc                      70 W. MADISON STREET, SUITE 1050                                                                         CHICAGO      IL           60602
                                                      Maita Camu Zamora‐Jabiry, Account    70 West Madison Street, 
 6754272 Trustwave Holdings, Inc.                     Receivables Spec                     Suite 600                                                           Chicago      IL           60602
 6754272 Trustwave Holdings, Inc.                     75 Remittance Drive, Suite 6000                                                                          Chicago      IL           60675
                                                      TAYLOR STREET, JUBILEE MILL, 
 6502582 TRUTEX LIMITED                               CLITHEROE                                                                                                LANCASHIRE                BB7 1NL       GB

 6506088 TSAWWASSEN FIRST NATION, BC                  1926 TSAWWASSEN DRIVE                                                                                    TSAWWASSEN BC             V4M 4G2       CA 

 6504769 TSHIBAMBE, EMMANUEL L                        C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503559 TSO, AMY                                     C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6505353 TSO, YUEN YEE                                C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503356 TUCCI, KELSI M                               C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465

 6503088 TUNCER, FURKAN                               C/O THE ROCKPORT GROUP, LLC          1220 WASHINGTON STREET                                              NEWTON       MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                Page 124 of 136
                                                  Case 18-11145-LSS                        Doc 576Exhibit G
                                                                                                       Filed 10/24/18                         Page 171 of 182
                                                                                                    Master Mailing List 
                                                                                                 Served via First Class Mail



 MMLID                                  Name                            Address 1                        Address 2                         Address 3     Address 4        City           State   Postal Code     Country

 6505777 TUNIKI, RAJ K.                                   C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                               NEWTON         MA           02465

 6505776 TUNIKI, RAJ KUMAR                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                               NEWTON         MA           02465

 6852994 TURILLO, PAUL D.                                 C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                               NEWTON         MA           02465

 6504454 TURNBULL, ZACHARY L                              C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                               NEWTON         MA           02465

 6852995 TURNER, ALEXANDRIA                               C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                               NEWTON         MA           02465
 6504139 TWMB Associates, LLC                             Attn: Legal Department                3200 Northline Avenue  Suite 360                                     Greensboro     NC           27408

 6502698    TWMB ASSOCIATES, LLC TANGER MYRTLE BEACH 17   ATTN: LEGAL DEPARTMENT                3200 NORTHLINE AVENUE          SUITE 360                             GREENSBORO     NC           27408
 6504369    TWO TEN FOOTWEAR FOUNDATION                   1466 MAIN ST                                                                                               WALTHAM        MA           02451‐1623
 6505024    TYCO FIRE & SECURITY (US)                     PO BOX 371967                                                                                              PITTSBURGH     PA           15251‐2670
 6714574    Tyco Integrated Security, LLC                 10405 Crosspoint Blvd                                                                                      Indianapolis   IN           46256

 6503106 TYNDALL, MICHELLE                                C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                               NEWTON         MA           02465

 6504097    Tysons Corner Holdings LLC                    Attention: Legal Department           401 Wilshire Boulevard         Suite 700; PO Box 2172              Santa Monica     CA           90407
 6948816    TYSONS CORNER HOLDINGS LLC                    DUSTIN P. BRANCH, ESQ.                BALLARD SPAHR LLP              2029 CENTURY PARK EAST    SUITE 800 LOS ANGELES      CA           90067‐2909
 6505403    TYSONS CORNER HOLDINGS LLC                    PO BOX 849554                                                                                            LOS ANGELES      CA           90084‐9554
 6504029    Tysons Corner Holdings, LLC.                  Attention: Center Manager             1961 Chain Bridge Road         Suite 105                           McLean           VA           22102
                                                          Attn: Revenue Division, Bankruptcy 
 6976466 U.S. Customs and Border Protection               Team                                  6650 Telecom Dr., Suite 100                                          Indianapolis   IN           46278
 6734728 U.S. CUSTOMS AND BORDER PROTECTION               DBA CBP                               PO BOX 530071                                                        ATLANTA        GA           30353‐0071

 6503788 U.S. DEPARTMENT OF JUSTICE                       950 PENNSYLVANIA AVE NW                                                                                    WASHINGTON DC               20530

 6502736 U.S. DEPARTMENT OF JUSTICE                       950 PENNSYLVANIA AVENUE, NW                                                                                WASHINGTON DC               20530‐0001

 6503785 U.S. DEPARTMENT OF THE TREASURY                  1500 PENNSYLVANIA AVENUE, NW                                                                               WASHINGTON DC               20220
                                                                                                1200 PENNSYLVANIA AVE 
 6503778 U.S. ENVIROMENTAL PROTECTION AGENCY              ARIEL RIOS BUILDING                   NW                                                                   WASHINGTON DC               20460
         U.S. EQUAL EMPLOYMENT AND OPPORTUNITY 
 6503786 COMMISSION                                       1801 L STREET NW                                                                                           WASHINGTON DC               20507

 6503803 U.S. SPECIALTY INSURANCE COMPANY                 8 FOREST PARK DRIVE                                                                                        FARMINGTON CT               06032
 6505578 ULINE                                            PO BOX 88741                                                                                               CHICAGO    IL               60680‐1741

 6504859 ULINE CANADA CORP                                PO BOX 3500 RPO STREETSVILLE                                                                               MISSISSAUGA    ON           L5M 0S8       CA 
                                                                                                                                                                     Pleasant 
 6951886    Uline Shipping Supplies                       12575 Uline Drive                                                                                          Prairie        WI           53158
 6951886    Uline Shipping Supplies                       PO Box 88741                                                                                               Chicago        IL           60680
 6503930    UNION GAS LIMITED                             PO BOX 4001 STN A                                                                                          TORONTO        ON           M5W 0G2       CA 
 6503957    UNION GAS LIMITED                             50 KEIL DRIVE NORTH                   PO BOX 2001                                                          CHATHAM        ON           N7M 5M1       CA 
 6876441    Unirush, LLC                                  4701 CREEK ROAD, SUITE 200                                                                                 CINCINNATI     OH           45242

 6504871 UNITE, IRVIN                                     C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                               NEWTON         MA           02465

 6504872 UNITE, MARK                                      C/O THE ROCKPORT GROUP, LLC           1220 WASHINGTON STREET                                               NEWTON         MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                     Page 125 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18                           Page 172 of 182
                                                                                            Master Mailing List 
                                                                                         Served via First Class Mail



 MMLID                               Name                          Address 1                      Address 2                       Address 3       Address 4       City               State   Postal Code Country
 6504950    UNITED PARCEL SERVICE                    PO BOX 4900                                                                                              TORONTO           ON           M5W 0A7 CA 
 6504508    UNITED PARCEL SERVICE CANADA LTD         102‐1 FACTORY LANE                                                                                       MONCTON           NB           E1C 9M3    CA 
 6876442    United Parcel Service, Inc               55 GLENLAKE PARKWAY, N.E.                                                                                ATLANTA           GA           30328
 6949261    United Parcel Service, Inc.              c/o Morrison & Foerster LLP        Attn: Erica Richards, Esq.     250 W 55th St.                         New York          NY           10019
 6504403    UNIVERSAL WILDE                          26 DARTMOUTH ST                                                                                          WESTWOOD          MA           02090‐2301
 6504404    UNIVERSAL WILDE INC                      26 DARTMOUTH STREET                                                                                      WESTWOOD          MA           02090‐2301
 6505609    UNIVERSITY OF MASSACHUSETTS              134 HICKS WAY                                                                                            AMHERST           MA           01003‐9270

 6503911 UPPER MERION SEWER REVENUE                  PO BOX 41408                                                                                             PHILADELPHIA PA                19101‐1408

 6503884 UPPER MERION SEWER REVENUE                  175 West Valley Forge Road                                                                               King of Prussia   PA           19406‐1802
                                                                                                                                                              KING OF 
 6504989 UPPER MERION TOWNSHIP                       175 W VALLEY FORGE RD                                                                                    PRUSSIA           PA           19406‐1851
                                                                                                                                                              KING OF 
 6506089 UPPER MERION TOWNSHIP, PA                   175 WEST VALLEY FORGE ROAD                                                                               PRUSSIA           PA           19406‐1802
 6505564 UPS SUPPLY CHAIN SOLUTIONS, INC.            28013 NETWORK PL                                                                                         CHICAGO           IL           60673‐1280

 6504995 URYC, JULIANA M.                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON            MA           02465

 6502754 US ATTORNEY FOR DELAWARE                    CHARLES OBERLY C/O ELLEN SLIGHTS   1007 ORANGE ST STE 700         PO BOX 2046                            WILMINGTON DE                  19899‐2046
 6505375 US CONTINENTAL MARKETING INC                310 REED CIR                                                                                             CORONA     CA                  92879‐1349
 6505527 US FISH & WILDLIFE SERVICE                  1875 CENTURY BLVD NE STE 380                                                                             ATLANTA    GA                  30345‐3324

 6503469 USINA, LINDA B                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON            MA           02465
                                                                                                                                                              SALT LAKE 
 6503692 UTAH DEPARTMENT OF COMMERCE                 DIVISION OF CONSUMER PROTECTION 160 EAST 300 SOUTH                PO BOX 146704                          CITY              UT           84114‐6704
         UTAH DEPARTMENT OF COMMERCE, DIVISION OF                                                                                                             SALT LAKE 
 6506090 CORPORATIONS & COMMERCIAL CODE              210 N 1950 W                                                                                             CITY              UT           84134‐0400
                                                                                                                                                              SALT LAKE 
 6503693 UTAH STATE ATTORNEYS GENERAL                STATE CAPITOL, RM. 236                                                                                   CITY              UT           84114‐2320
                                                                                                                                                              SALT LAKE 
 6504180 UTAH STATE TAX COMMISSION                   210 N 1950 W                                                                                             CITY              UT           84134‐0180
                                                                                                                                                              SALT LAKE 
 6506091 UTAH STATE TAX COMMISSION                   210 N 1950 W                                                                                             CITY              UT           84134‐0400
                                                                                                                                                              SALT LAKE 
 6503682 UTAH STATE TREASURER'S OFFICE               UNCLAIMED PROPERTY DIVISION        168 N 1950 W                   PO BOX 140530                          CITY              UT           84116
 6505583 UTOPIA GLOBAL INC                           405 WASHINGTON BLVD                                                                                      MUNDELEIN         IL           60060‐3104
                                                     1 1 1 2712 ACTY SHIODOME KAIGAN 
 6506125 UWE BENDER                                  MIN                                                                                                      TOKYO                          1050022      JP
 6504783 VACACOM                                     PO BOX 234 STN MAIN                                                                                      BOLTON            ON           L7E 5T2      CA 
 6734698 VADLADHI, NAGA PRABHAKAR                    8170 OAK STREET                                                                                          VANCOUVER         BC           V6P‐4A7      CA 

 6503605 VALLE, ROCIO                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON            MA           02465

 6504284    VAN OST, MAGGIE E                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON            MA           02465
 6734699    VAN WYCK, ZACHARY                        423 OTTERBEIN ROAD                                                                                       KITCHENER         ON           N2B‐3V8      CA 
 6506092    VANCOUVER TAX SERVICES OFFICE            9755 KING GEORGE BLVD                                                                                    SURREY            BC           V3T 5E1      CA 
 6506093    VANCOUVER TAX SERVICES OFFICE            468 TERMINAL AVE                                                                                         VANCOUVER         BC           V6A 0C1      CA 

 6503003 VANDERLINDEN, MATS                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                NEWTON            MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                              Page 126 of 136
                                                 Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                Filed 10/24/18                          Page 173 of 182
                                                                                             Master Mailing List 
                                                                                          Served via First Class Mail



 MMLID                                  Name                       Address 1                       Address 2                         Address 3            Address 4       City          State   Postal Code     Country

 6505492 VANLUE, GREGG L                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465
 6505850 VAR3F CONSULTORIA INFORMATICA                RUA ENG                                                                                                         PORTO                     4100‐246      PT

 6505513 VARNADO, LERONE                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503516 VASQUEZ, AMANDA                              C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503242 VASQUEZ, ZACHARY A                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503273 VAZQUEZ, JUPITER                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6504391 VENO, MARGARET E                             C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465
                                                                                                                                                           800 South 
                                                                                                                                                           Victoria 
 6507128 Ventura County                               Attn: County Attorney              Government Center              Hall of Administration, Main Plaza Avenue     Ventura      CA           93009‐1260

 6507046 Ventura County Consumer Protection           Ventura County Government Center   Hall of Justice                800 S. Victoria Ave., Suite 314               Ventura      CA           93009

 6502987 VENTURA, NICHOLAS                            C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465
 6504635 VERIZON                                      PO BOX 15124                                                                                                    ALBANY       NY           12212‐5124
                                                                                                                                                                      BASKING 
 6503990    VERIZON WIRELESS SERVICES LLC             1 VERIZON WAY                                                                                                   RIDGE        NJ           07920
 6504634    VERIZON WIRELESS SERVICES LLC             PO BOX 15062                                                                                                    ALBANY       NY           12212‐5062
 6506095    VERMONT DEPARTMENT OF TAXES               133 STATE ST                                                                                                    MONTPELIER   VT           05602
 6506094    VERMONT DEPARTMENT OF TAXES               PO BOX 547                                                                                                      MONTPELIER   VT           05601‐0547

 6503347 VERNON, SHAWNA                               C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6530768 Vestar Gateway, LLC                          Clark Hill PLC                     Attn: Karen M. Grivner, Esq. 824 N. Market St., Ste. 710                     Wilmington   DE           19801
 6530760 Vestar Gateway, LLC                          Clark Hill PLC                     Attn: David M. Blau, Esq.    151 S. Old Woodward Ave.            Ste. 200    Birmingham   MI           48009
 6505838 VIALEGIS ABOGADOS S.L.P.                     PASEO DE LA CASTALLANA 40                                                                                       MADRID                    28046         ES

 6504839 VIAU, MARIE‐CATHERINE                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465
 6505245 VIBRAM SPA                                   VIA CRISTOFORO COLUMBO 5                                                                                        ALBIZZATE                 21041         IT 

 6505205 VICENTE, HANDER DANIEL                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6505167 VIDAL, PAIGE RAQUEL                          C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465

 6503072 VIDAL, PAMELA                                C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                                       NEWTON       MA           02465
 6504288 VIDEOLINK LLC                                1230 WASHINGTON ST                                                                                              NEWTON       MA           02465‐2146
                                                                                                                                                                      BA RIA VUNG 
                                                                                         CHAU DUC INDUSTRIAL                                                          TAU 
 6505908 VIETNAM CHUNG JYE SHOES MANUFACTURE CO., LTD VIETNAM SHOE MAJESTY CO., LTD      ZONE, CHAU DUC COUNTRY                                                       PROVINCE                                VN
                                                                                                                                                                      KIM THANG 
                                                                                                                                                                      DISTRICT, 
         VIETNAM CHUNG JYE SHOES MANUFACTURING CO.                                       QUYNH PHUC INDUSTRIAL                                                        HAIR DUONG 
 6502606 LTD                                          ATTN: RANDY LIU                    ZONE                           PHUC THANH WARD                               PROVINCE                                VN




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                               Page 127 of 136
                                                      Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                     Filed 10/24/18             Page 174 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                             Address 1                      Address 2            Address 3    Address 4        City           State   Postal Code     Country

                                                          STREET NO.1, DONG XUYEN                                                                     VUNG TAU 
 6505906 VIETNAM SHOE MAJESTY CO., LTD                    INDUSTRIAL ZONE, RACH DUA WARD                                                              CITY                                      VN
                                                                                                                                                      BA RIA VUNG 
                                                          CHAU DUC INDUSTRIAL ZONE, CHAU                                                              TAU 
 6505254 VIETNAM SHOE MAJESTY, CO, LTD                    DUC COUNTRY                                                                                 PROVINCE                                  VN

 6504678 VIGNONA, PATRICIA                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503222 VILANOVA, MIGUEL A                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6505382 VILLA, CYNTHIA ANN                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465
 6507129 Village of Garden City                           Attn: Village Attorney              351 Stewart Avenue                                      Garden City    NY           11530

 6503460 VILLAGRA, LUIS F                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465
 6507130 Ville de Mirabel                                 Attn: City Attorney                 14111, rue Saint‐Jean                                   Mirabel        QC           J7J 1Y3       CA 
 6506994 Ville De Mirabel                                 14111, rue Saint‐Jean                                                                       Mirabel        QC           J7J 1Y3       CA 

 6507131 Ville de St Sauveur                              Attn: Town Attorney                 1, place de la Mairie                                   Saint‐Sauveur QC            J0R 1R6       CA 

 6506995 Ville De St Sauveur                              1, place de la Mairie                                                                       Saint‐Sauveur QC            J0R 1R6       CA 
                                                                                              777, boulevard Marcel‐
 6507132 Ville Saint‐Laurent                              Attn: City Attorney                 Laurin                                                  Saint‐Laurent QC            H4M 2M7       CA 

 6506996 Ville Saint‐Laurent                              777, boulevard Marcel‐Laurin                                                                Saint‐Laurent QC            H4M 2M7       CA 
                                                                                                                                                      DELRAY 
 6734839 VINCE CANNING SHOES                              335 E ATLANTIC AVE                                                                          BEACH         FL            33483‐4534

 6504879    VINOLES, ANDREW L                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465
 6504254    VINTECH CONSULTING SOLUTIONS LLC              10 JENNIFER DR                                                                              MANSFIELD      MA           02048‐1671
 6506096    VIRGINIA DEPARTMENT OF REVENUE                1957 WESTMORELAND ST                                                                        RICHMOND       VA           23230
 6506097    VIRGINIA DEPARTMENT OF TAXATION               PO BOX 760                                                                                  RICHMOND       VA           23218‐0760

 6503685    VIRGINIA DEPARTMENT OF TREASURY               DIVISION OF UNCLAIMED PROPERTY      PO BOX 2478                                             RICHMOND       VA           23218
 6503684    VIRGINIA OFFICE OF THE ATTORNEY GENERAL       CONSUMER LITIGATION SECTION         900 EAST MAIN ST.                                       RICHMOND       VA           23219
 6503683    VIRGINIA STATE ATTORNEYS GENERAL              900 E. MAIN ST.                                                                             RICHMOND       VA           23219
 6506098    VIRGINIA STATE CORPORATION COMMISSION         1957 WESTMORELAND ST                                                                        RICHMOND       VA           23230
 6506997    Virginia Tax                                  1957 Westmoreland Street                                                                    Richmond       VA           23230
 6505544    VIRTUAL DATA SERVICES                         1419 FAIRVIEW DR                                                                            MONROE         GA           30656‐4725
                                                                                                                                                      RANCHO 
 6876434 Vision Services Plan Insurance Company           333 QUALITY DRIVE                                                                           CORDOVA        CA           95670
                                                                                                                                                      CAUSEWAY 
 6505262 VISTRA SERVICES (HONG KONG) LI                   19/F LEE GARDEN ONE, 33 HYSAN AVE                                                           BAY                                       HK
 6505126 VISUAL CREATIONS INC                             500 NARRAGANSETT PARK DR                                                                    PAWTUCKET      RI           02861‐4325

 6502995 VIVAS, ANA                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503154 VIVES, NICOLE                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465

 6503257 VOGNAR, ERIC J                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                  NEWTON         MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 128 of 136
                                                 Case 18-11145-LSS                        Doc 576Exhibit G
                                                                                                      Filed 10/24/18                        Page 175 of 182
                                                                                                 Master Mailing List 
                                                                                              Served via First Class Mail



 MMLID                                  Name                            Address 1                     Address 2                          Address 3    Address 4        City          State   Postal Code    Country

 6503492    VOSHELL, RONALD DAWSON                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465
 6505235    VSFS INC                                     517 W SOUND AVE                                                                                          SPOKANE       WA           99204‐3730
 6505712    W B MASON CO INC                             59 CENTRE ST                                                                                             BROCKTON      MA           02301‐4014
 6505417    WAGEWORKS INC                                PO BOX 8363                                                                                              PASADENA      CA           91109‐8363
                                                                                                                                                                  SAN 
 6505435 WAGEWORKS, INC.                                 PO BOX 45772                                                                                             FRANCISCO     CA           94145‐0772

 6502929 WAGNER, ISABELLE E                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6505063 WAKED, JEAN                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6504896 WALDO, DANIEL                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6502839    WALDRON, CHRISTOPHER                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465
 6734840    WALK WELL SHOES                              413 SPRINGFIELD AVE                                                                                      SUMMIT        NJ           07901‐2603
 6502594    WALKER MARKETING LTD                         6F, NO. 192 RUEGUANG ROAD                                                                                TAIPEI                                   TW
 6505869    WALKER MARKETING LTD                         3F., NO. 70, SEC 2 ZHICHENG RD                                                                           TAIPEI, 111                              TW

 6503293 WALKER, AKEEM                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6504779 WALKER, SHIRLEY                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6503264 WALKER, TIERA R                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6503496 WALL, DONNIECE L                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6504263 WALSH, JAMES                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6505342 WANG, ERIKA                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6503544 WANG, KERRY                                     C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6505339 WANG, MICHAEL                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6503331 WARD, KRISTINE O                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465

 6505061    WARD, ZINEB                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465
 6696988    Warson Group                                 9200 Olive Blvd                     Suite 222                                                            St. Louis     MO           63132
 6502705    WARSON GROUP                                 9200 OLIVE BLVD STE 222                                                                                  Saint Louis   MO           63132‐3251
 6877172    Warson Group                                 9200 OLIVE BLVD STE 222                                                                                  St. Louis     MO           63132‐3251
 6506099    WASHINGTON DEPARTMENT OF REVENUE             2101 4TH AVE #1400                                                                                       SEATTLE       WA           98121
 6503687    WASHINGTON DEPARTMENT OF REVENUE             UNCLAIMED PROPERTY SECTION          1101 S EASTSIDE ST             PO BOX 448                            OLYMPIA       WA           98507
 6506100    WASHINGTON DEPARTMENT OF REVENUE             PO BOX 47464                                                                                             OLYMPIA       WA           98504‐7464

 6503676 WASHINGTON OFFICE OF THE ATTORNEY GENERAL       CONSUMER RESOURCE CENTER            800 FIFTH AVE.                 SUITE 2000                            SEATTLE       WA           98104
         WASHINGTON OFFICE OF THE SECRETARY OF STATE, 
 6506101 CORPORATIONS DIVISION                           2101 4TH AVE #1400                                                                                       SEATTLE       WA           98121
 6503686 WASHINGTON STATE ATTORNEYS GENERAL              1125 WASHINGTON ST. SE,             P.O. BOX 40100                                                       OLYMPIA       WA           98504‐0100

 6504324 WASSERSUG, RENEE M                              C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                               NEWTON        MA           02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                  Page 129 of 136
                                                      Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                     Filed 10/24/18                       Page 176 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                            Address 1                      Address 2                       Address 3    Address 4       City            State   Postal Code     Country

 6504438 WASYLIW, JILLIAN                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6503915 WATERLOO NORTH HYDRO                             PO BOX 640 526 COUNTRY SQUIRE RD                                                                      WATERLOO       ON           N2J 4A3       CA 
 6504881 WATERSHED LLP                                    2650 BRISTOL CIR SUITE 200                                                                            OAKVILLE       ON           L6H 6Z7       CA 

 6502836 WATKINS, VALERIE                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6503008 WATSON, VENESSA                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6504701 WATT, PAMELA SHIRLEY                             405 E 82ND ST APT 4E                                                                                  NEW YORK       NY           10028‐6045

 6505291    WATTS, PETER                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6505351    WAY‐ON ENTERPRISES LTD                        100‐1200 WEST 73RD AVE                                                                                VANCOUVER      BC           V6P 6G5    CA 
 6505450    WAYPOINT INTERNATIONAL LLC                    700 COLORADO BLVD STE 293                                                                             DENVER         CO           80206‐4084
 6503886    WE ENERGIES                                   231 WEST MICHIGAN STREET            PO BOX 2046                                                       MILWAUKEE      WI           53201
 6505236    WE ENERGIES                                   PO BOX 90001                                                                                          MILWAUKEE      WI           53290‐0001

 6504448 WEAVER, SHAUNTEL                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6505519 WEB COMMERCE PARTNERS INC                        5704 W SLIGH AVE STE 100                                                                              TAMPA          FL           33634‐4516

 6505539    WEBB, ANTHONY R                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6734700    WEBBER, ANDREA                                #403, 5201 DALHOUSIE DRIVE NW                                                                         CALGARY        AB           T3A‐5Y7    CA 
 6505200    WEBCO GENERAL PARTNERSHIP                     24600 MILLSTREAM DR STE 300                                                                           ALDIE          VA           20105‐5686
 6504311    WEDGE, RONALD                                 1 REINHARD DR                                                                                         NORTON         MA           02766‐3010

 6503489 WEEDMAN, CATHERINE E                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465
 6504712 WEIL GOTSHAL AND MANGES LLP                      767 5TH AVE                                                                                           NEW YORK       NY           10153‐0023

 6503441 WEINBERG, ALISON M                               C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6504761 WEININGER, SHARI                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6503426 WEISMAN, KATE T                                  C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6502989 WEISZ, PAIGE K                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                            NEWTON         MA           02465

 6505750 WELLESLEY TRUCKING SERVICE INC                   BOX 564 360 IRVING ST                                                                                 FRAMINGHAM MA               01702‐7359
                                                          ATTN: LINDY PEARRING, RELATIONSHIP  550 CALIFORNIA ST. 14TH                                           SAN 
 6505433 WELLS FARGO                                      ASSOCIATE                           FLOOR                          MAC A0112‐145                      FRANCISCO  CA               94104

 6505008    WELLS FARGO FINANCIAL LEASING                 PO BOX 41564                                                                                          PHILADELPHIA   PA           19101‐1564
 6859201    Wells Fargo Trade Capital Services Inc.       100 Park Avenue 3rd Floor                                                                             New York       NY           10017
 6504106    West Edmonton Mall Property, Inc.             8882‐170th Street                   Suite 3000                                                        Edmonton       AB           T5T4M2     CA 
 6505558    WEST MONROE PARTNERS LLC                      222 W ADAMS ST FL 11                                                                                  CHICAGO        IL           60606‐5310
                                                                                                                                                                CAROL 
 6505551 WEST PUBLISHING CORPORATION                      PO BOX 6292                                                                                           STREAM         IL           60197‐6292

 6503678 WEST VIRGINIA OFFICE OF THE ATTORNEY GENERAL     CONSUMER PROTECTION DIVISION        PO BOX 1789                                                       CHARLESTON WV               25326‐1789
 6503680 WEST VIRGINIA OFFICE OF THE STATE TREASURER      UNCLAIMED PROPERTY DIVISION         CAPITOL COMPLEX                                                   CHARLESTON WV               25305

 6506102 WEST VIRGINIA SALES AND USE TAX DEPARTMENT       PO BOX 1826                                                                                           CHARLESTON WV               25237‐1826


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 130 of 136
                                                        Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                        Filed 10/24/18                  Page 177 of 182
                                                                                                   Master Mailing List 
                                                                                                Served via First Class Mail



 MMLID                        Name                                         Address 1                    Address 2                    Address 3            Address 4       City      State   Postal Code     Country
 6506103 WEST VIRGINIA SECRETARY OF STATE                     1124 SMITH ST                                                                                           CHARLESTON WV         25301
                                                              1900 KANAWHA BLVD E RM B1 STE 
 6505237 WEST VIRGINIA SECRETARY OF STATE                     157‐K                                                                                                   CHARLESTON WV         25305‐0001
 6503679 WEST VIRGINIA STATE ATTORNEYS GENERAL                STATE CAPITOL                    1900 KANAWHA BLVD. E.                                                  CHARLESTON WV         25305
 6506104 WEST VIRGINIA STATE TAX DEPARTMENT                   1124 SMITH ST                                                                                           CHARLESTON WV         25301

 6505160 WEST, BARBARA                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6504465 WEST, CORTLIND                                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465
 6506105 WESTERN QUEBEC TAX SERVICES OFFICE                   3400 JEAN‐BERAUD AVENUE                                                                                 LAVAL         QC      H7T 2Z2       CA 

 6504816    WESTLAKE, SHAUNA                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465
 6937832    Westland Garden State Plaza Limited Partnership   Attn: Niclas A. Ferland          LeClairRyan, PLLC        545 Long Wharf Drive, 9th Floor               New Haven     CT      06511
 6504154    Westland Garden State Plaza Limited Partnership   Attention: Legal Department      11601 Wilshire Boulevard 11th Floor                                    Los Angeles   CA      90025
 6505398    WESTLAND GARDEN STATE PLAZA LP                    PO BOX 56816                                                                                            LOS ANGELES   CA      90074‐6816
 6504609    WESTPORT CORPORATION                              331 CHANGEBRIDGE RD                                                                                     PINE BROOK    NJ      07058‐9581
 6504694    WGSN INC                                          232 W 44TH ST FL 7                                                                                      NEW YORK      NY      10036‐3906

 6505190 WHALEY, STEPHANIE A                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6502846 WHITE, KAYLA C                                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6852986 WHITE, KEMISHA                                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6504675 WHITE, OMAR L                                        C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6504523 WHITEHEAD, TAYLOR MARIE                              C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6504514 WHITESIDE, KATHY MAE                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6503322 WHITNEY, JOXION                                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6503339 WHITTINGTON, NORMA L                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465
 6502598 WHY NOT AS                                           ROLF WICKSTROMS VEI 15.0484                                                                             OSLO                                NO 

 6503371 WIELAND, AMANDA A                                    C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6502985    WILLER, DENNIS W                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465
 6504117    William P. Egan                                   One Post Office Square           Suite 3800                                                             Boston        MA      02109
 6504700    WILLIAMS LEA INC                                  381 PARK AVENUE SOUTH            5TH FLOOR                                                              NEW YORK      NY      10016
 6505554    WILLIAMS LEA INC                                  14927 COLLECTIONS CENTER DRIVE                                                                          CHICAGO       IL      60693

 6503320 WILLIAMS, BRANDON A                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6502799 WILLIAMS, DORIAN C                                   C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6503169 WILLIAMS, JASMINE M                                  C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6505364 WILLIAMS, KRISTIN                                    C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465

 6504455 WILLIAMS, MONAY                                      C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                                 NEWTON        MA      02465


In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                    Page 131 of 136
                                                 Case 18-11145-LSS                    Doc 576Exhibit G
                                                                                                  Filed 10/24/18                           Page 178 of 182
                                                                                                 Master Mailing List 
                                                                                              Served via First Class Mail



 MMLID                                  Name                       Address 1                          Address 2                         Address 3    Address 4        City          State   Postal Code   Country

 6502769 WILLIAMS, RICHARD A                         C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503495 WILLIS, JERMAINE D                          C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503451 WILSON, BAYLEE MONET                        C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504802 WILSON, CHARNELL                            C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503077 WILSON, DAEJON                              C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505464 WILSON, JADEN JEROME                        C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504807 WILSON, KATLYN                              C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503366 WILSON‐OLIVEIRA, LINDA B                    C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503067    WINSOR, BREANNA LYNNE                    C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6504693    WINSTON RETAIL                           22 W 38TH ST FL 12                                                                                          NEW YORK      NY           10018‐0098
 6506106    WISCONSIN DEPARTMENT OF REVENUE          2135 RIMROCK RD                                                                                             MADISON       WI           53708
 6506107    WISCONSIN DEPARTMENT OF REVENUE          PO BOX 8921                                                                                                 MADISON       WI           53708‐8921

 6504458 WISE CONSULTING ASSOCIATES                  54 SCOTT ADAM RD                                                                                            HUNT VALLEY MD             21030‐3216

 6937988 Wise Consulting Associates, Inc.            Denise Parker, Director of Accounting   54 Scott Adam Road             Suite 206                            Hunt Valley   MD           21030

 6852984 WISE, BREANA                                C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503500 WISE, MAUREEN J                             C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505215 WITCHER, ROBERT                             C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6505682 WOLF & COMPANY, PC                          99 HIGH ST                                                                                                  BOSTON        MA           02110‐2320

 6502768 WOLFE‐BAYLEN, LESLIE S                      C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6502844 WOLKOFF, TERRI L                            C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465
 6504574 WOLVERTON, KRYSTINA                         7 SHAW CT                                                                                                   FAIRFIELD     NJ           07004‐1925
 6505171 WOMACK, KEALEY                              5415 MAPLE AVE # 381                                                                                        DALLAS        TX           75235‐7405

 6503523 WONG, ALFRED Y                              C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503624 WONG, DAVID                                 C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505775 WONG, DENNIS                                C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6503570 WONG, IAN                                   C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6505730 WONG, JEANINE SUK FONG                      C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465

 6504908 WONG, KOREN                                 C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                              NEWTON        MA           02465



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                  Page 132 of 136
                                                     Case 18-11145-LSS                       Doc 576Exhibit G
                                                                                                         Filed 10/24/18               Page 179 of 182
                                                                                                     Master Mailing List 
                                                                                                  Served via First Class Mail



 MMLID                                  Name                                Address 1                     Address 2                Address 3        Address 4        City           State   Postal Code        Country

 6505615 WOO, CINDY                                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465

 6505280 WOO, GRACE                                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465

 6503465 WOOD, BENJAMIN L                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465

 6503288 WOOD, STEPHANIE L                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465
 6505573 WOODBURN PREMIUM OUTLETS LLC                         7584 SOLUTION CENTER                                                                              CHICAGO        IL           60677‐7055

 6504151 Woodburn Premium Outlets, LLC                        Attention: Premium Outlets         225 West Washington Street                                     Indianapolis   IN           46204
         Woodburn Premium Outlets, LLC, a Delaware limited 
 6938897 liability company                                    Simon Property Group, L.P.         225 W. Washington Street                                       Indianapolis   IN           46204
         Woodburn Premium Outlets, LLC, a Delaware limited 
 6938897 liability company                                    7584 Solution Center                                                                              Chicago        IL           60677‐7005

 6502945 WOODS, BRANDON D                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465

 6505232 WOODS, BRIAN J                                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465
                                                                                                                                                                CAPE 
 6504468 WOODS, DIANE                                         103 FOWLER RD                                                                                     ELIZABETH      ME           04107‐2405

 6504672 WOODS, ODDES L                                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465

 6728876 Workers Compensation Board of PEI                    14 Weymouth Street                                                                                Charlottetown PE            C1A 7L7       CA 

 6505163 WORLEY, AMY V                                        C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465

 6503389 WRAIGHT, GEORGINA                                    C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465
 6696985 WTC‐Trade Mart 2015, L.P.                            2100 STEMMONS FREEWAY                                                                             DALLAS         TX           75207

 6503574 WU, NATHAN                                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465

 6505192 WULCHAK, SABRINA                                     C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465
 6505584 WYLESS INC                                           DEPT CH 17817                                                                                     PALATINE       IL           60055‐7817
 6945994 Wyless, Inc                                          3700 Mansell Road, Suite 300                                                                      Alpharetta     GA           30022

 6505154 WYLIE, ASHLEY R                                      C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465
                                                              122 WEST 25TH STREET, 2ND FLOOR 
 6506108 WYOMING DEPARTMENT OF REVENUE                        WEST                                                                                              CHEYENNE       WY           82002‐0110
                                                              EAST PARK AVE XIASHA 3RD                                                                          DONGGUAN 
 6505793 XIN TAI LAI SPORTS PRODUCTS CO                       INDUSTRIAL                                                                                        CITY, 190                   523000     CN
 6505882 XIN XIN RUBBER AND PLASTIC LTD                       UNIT 1303 13/7 BEVERLY HOUSE                                                                      WANCHAT                     93‐107     HK
 6504419 XINTHE TECHNOLOGIES PVT LTD                          400 TRADE CENTER STE 5900                                                                         WOBURN         MA           01801‐7471

 6504604 XOLETL, JAVIER                                       C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465

 6503512 XU, CHUNLI                                           C/O THE ROCKPORT GROUP, LLC        1220 WASHINGTON STREET                                         NEWTON         MA           02465
                                                                                                 6F HIRAKAWACHO COURT, 1‐
 6505875 XZACT SOLUTIONS INC                                  2‐21‐7 KITAZAWA                    1‐1                      HIRAKAWACHO, CHIYODA‐KU               TOKYO                       1550031       JP



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                      Page 133 of 136
                                                      Case 18-11145-LSS                   Doc 576Exhibit G
                                                                                                      Filed 10/24/18                        Page 180 of 182
                                                                                                  Master Mailing List 
                                                                                               Served via First Class Mail



 MMLID                                  Name                             Address 1                    Address 2                 Address 3                       Address 4       City         State   Postal Code        Country
                                                                                              6F HIRAKAWACHO COURT, 1‐
 6504218    XZACT SOLUTIONS INC                           ATTN: MICHAEL BETHELL, PRESIDENT    1‐1                      HIRAKAWACHO, CHIYODA‐KU                              TOKYO                    102‐0093   JP
 6734841    YAFAI LLC                                     1108 E PONTIAC ST                                                                                                 FORT WAYNE IN            46803‐3400
 6505444    YAHOO HOLDINGS INC                            701 FIRST AVE                                                                                                     SUNNYVALE CA             94089‐1019
 6505405    YAHOO INC                                     PO BOX 89‐4147                                                                                                    LOS ANGELES CA           90189‐4147
 6503673    YANGSAN CUSTOMS                               CHOI, CHUN SHIN                     189 CHEONGSA‐RO                SEO‐GU                                         DAEJEON                  35208      KR

 6503075 YASIN, MISHAL                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                        NEWTON      MA           02465

 6502984 YEE, HEATH                                       C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                        NEWTON      MA           02465

 6505272    YEE, SARAH                                C/O THE ROCKPORT GROUP, LLC             1220 WASHINGTON STREET                                                        NEWTON      MA           02465
 6504684    YEXT INC                                  1 MADISON AVE FL 5                                                                                                    NEW YORK    NY           10010‐3666
 6876435    Yext, Inc                                 1 MADISON AVENUE, 5TH FLOOR                                                                                           NEW YORK    NY           10010
 6505851    YIELD PLUS NEDERLAND B.V.                 WESTERSTRAAT 37 PO BOX 23363                                                                                          ROTTERDAM                              NL
                                                      42844 NO.88, SEC.4, CHUNG CHING 
 6502631 YIFENG CHUNG JYE SHOES MANUFACTURING CO. LTD RD.                                     DA YA COUNTY                                                                  TAICHUNG                               TW
                                                      YIFENG CHUNG JYE SHOES 
 6505910 YIFENG CHUNGJYE SHOES MANUFACTURER LTD       MANUFACTURING CO. LTD                   YIFENG INDUSTRIAL PARK                                                        YI CHUN    JIANXI                      CN
 6505729 YIN HWA USA                                  ONE NEW BOSTON DRIVE STE 2                                                                                            CANTON     MA            02021
 6505806 YKVN LLC                                     SUITE 401 INTERNATIONAL CENTRE                                                                                        HANOI                                  VN
                                                                                                                                                                            SHIPSHEWAN
 6734842 YODERS DEPARTMENT STORE                          ANDRE YODER & KIM TAYLOR                                           PO BOX 245                                     A          IN            46565‐0245
                                                          RM.19C, LOCKHART CTR;301‐307 
 6505881 YONG WANG INTERNATIONAL INDUST                   LOCKHA                                                                                                            WAN CHAI                               HK

                                                          NO. 1‐2 QI GUAN DONG ROAD, XI YA                                                                                  ZHONG SHAN 
 6505889 YONGQIPAI INDUSTRIAL (HK) LIMITED                SU                                                                                                                CITY, 190                              CN
 6506998 York Region Administrative Centre                17250 Yonge Street                                                                                                Newmarket   ON           L3Y 6Z1       CA 

 6504922 YORKDALE SHOPPING CENTRE HOLDINGS                Attn: S. Michael Citak              c/o Gardiner Roberts LLP       22 Adelaide Street W. Suite 3600               Toronto     ON           M5H 4E3       CA 
                                                                                              22 Adelaide Street West, 
 6949252    Yorkdale Shopping Centre Holdings Inc.        S. Michael Citak                    Suite 3600                                                                    Toronto     ON           M5H 4E3    CA 
 6504107    Yorkdale Shopping Centre Holdings, Inc.       200 Bay Street                      Suite 900                                                                     Toronto     ON           M5J 2J2    CA 
 6876436    Yottaa, Inc                                   100 5TH AVENUE FLOOR 4                                                                                            WALTHAM     MA           02451
 6504366    YOTTAA, INC                                   100 5TH AVE FL 4                                                                                                  WALTHAM     MA           02451‐8727

 6852982 YOUNG, DARIAN                                    C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                        NEWTON      MA           02465

 6503115 YOUNG, MELISSA                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                        NEWTON      MA           02465

 6502857 YOUNG, TED JAMES                                 C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                        NEWTON      MA           02465

 6504883 YOUNG, ZACHARY                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                        NEWTON      MA           02465

 6504957 YU ASENSI, TERENCE                               C/O THE ROCKPORT GROUP, LLC     1220 WASHINGTON STREET                                                            NEWTON      MA           02465
                                                          HAMLET 1B AN PHU WARD THUAN AN                                                                                    BINH DUONG 
 6505257 YUE‐SHENG CO LTD                                 DIST                                                                                                              PROVINCE                               VN
                                                                                                                                                                            YOKOHAMA, 
 6505884 YUJI KISHIMOTO DBA M AND A HR SOLUTIONS          SHIMODA‐CHO 2‐13‐23                                                                                               14                       2230064       JP



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                                   Page 134 of 136
                                                 Case 18-11145-LSS                  Doc 576Exhibit G
                                                                                                Filed 10/24/18                      Page 181 of 182
                                                                                             Master Mailing List 
                                                                                          Served via First Class Mail



 MMLID                                  Name                      Address 1                       Address 2                      Address 3            Address 4       City           State   Postal Code     Country

 6505468 YUN, TAYLOR C                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6502875 ZAINAB, HAMID                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503286 ZAK, RACHEL M                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503248 ZAMBRANO, DOMENICA                           C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON        MA           02465
 6502570 ZAPPOS MERCHANDISING, INC.                   ATTN: LEGAL DEPARTMENT              400 E. STEWARD AVENUE                                                   LAS VEGAS     NV           89101

 6502778 ZAZULA, KYLIE                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON        MA           02465
 6504664 ZEBRA RETAIL SOLUTIONS LLC                   60 PLANT AVE                                                                                                HAUPPAUGE     NY           11788‐3810

 6503239 ZECENA, GLENDA S                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6503630 ZEEGERS, RYAN                                C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON        MA           02465

 6504331 ZELESNICK, CELESTE M                         C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON        MA           02465
 6505665 ZEROTURNAROUND USA INC                       399 BOYLSTON ST STE 300                                                                                     BOSTON        MA           02116‐3305

 6505059 ZGHOUMI, KHAOULA                             C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON        MA           02465
 6734689 ZHANG, MENGQI                                206‐707 STERLING LYON PARKWAY                                                                               WINNIPEG      MB           R3P‐2T8       CA 

                                                                                                                                                                  ZHAOQING 
                                                                                                                                                                  CITY, 
 6505886 ZHAO QING CHUNG JYE SHOES                    TOWN WEST INDUSTRIAL ZONE                                                                                   GUANGDONG                  526100        CN

                                                                                                                                                                  ZHOAQING 
                                                                                          NANAN TOWN, GAO YAO                                                     CITY, 
 6505887 ZHAO QING CHUNG JYE SHOES MANFACTURER LTD    TOWN WEST INDUSTRIAL ZONE           DISTRICT                                                                GUANGDONG                  526100        CN

                                                                                                                                                                  ZHAOQING 
                                                                                          TOWN WEST INDUSTRIAL                                                    CITY, 
 6502597 ZHAO QING CHUNG JYE SHOES MANUFACTURING LTD. ATTN: RANDY LIU                     ZONE                          NANAN TOWN, GAOYAO DISTRICT               GUANGDONG                                CN
                                                                                                                                                                  ZHAO QING, 
 6505885 ZHAO QING XIANG ZHOU SHOES LTD               TANG XIA INDUSTRY VILLAGE                                                                                   190                        526020        CN

                                                      TANG XIA INDUSTRY VILLAGE, DUAN                                                                             ZHAO QING     GUANGDON
 6505907 ZHAO QING XIANG ZHOU SHOES LTD               ZHOU EIGHT RD.                                                                                              CITY          G PROVINCE                 CN

                                                      TANG XIA INDUSTRY VILLAGE, DUAN 
                                                      ZHOU EIGHT ROAD, ZHAO QING CITY, 
 6853495 ZHAO QING XIANG ZHOUE SHOES LTD              GUANG DONE PROVINCE                                                                                                                                  CN
                                                                                                                                                                                GUANG 
                                                                                                                                                                  ZHAO QING     DONE 
 6696977 Zhao Qing Xiang Zhoue Shoes Ltd              TANG XIA INDSUTRY VILLAGE           DUAN ZHOU EIGHT ROAD                                                    CITY          PROVINCE                   CN

 6503592 ZHENG, FEI                                   C/O THE ROCKPORT GROUP, LLC         1220 WASHINGTON STREET                                                  NEWTON      MA             02465
                                                      NO. 41 BAOYUAN ROAD SANXIANG                                                                                ZHONGSHAN, 
 6505891 ZHONGSHAN XINWEI TRADING CO. LTD             TWON                                                                                                        190                                      CN



In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                              Page 135 of 136
                                                 Case 18-11145-LSS                 Doc 576Exhibit G
                                                                                               Filed 10/24/18          Page 182 of 182
                                                                                         Master Mailing List 
                                                                                      Served via First Class Mail



 MMLID                                  Name                     Address 1                    Address 2             Address 3    Address 4        City          State   Postal Code     Country
                                                                                                                                             BINH DUONG 
 6505258 ZHU RUI (VIETNAM) CO LTD                    NO 6 EXTENDED LOT GMR11‐GMR12                                                           PROVINCE                                 VN

 6505358 ZHU, CUI XUAN                               C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON        MA           02465
 6734690 ZHU, JING WEN                               217‐8231 GRANVILLE AVE                                                                  RICHMOND      BC           V6Y‐3A4       CA 

 6502981 ZIELINSKI, BRITTANY M                       C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON        MA           02465
 6505695 ZOO NEW ENGLAND                             ONE FRANKLIN PARK DRIVE                                                                 BOSTON        MA           02121

 6504390 ZOU, YUNYUN                                 C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON        MA           02465

 6504436 ZUNIGA TORRES, FEBE                         C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON        MA           02465

 6504406 ZUNIGA, CHRISTIAN                           C/O THE ROCKPORT GROUP, LLC      1220 WASHINGTON STREET                                 NEWTON        MA           02465




In re:  The Relay Shoe Company, LLC, et al ., 
Case No. 18‐11145                                                                          Page 136 of 136
